Exhibit 10.4

 

CONFORMED COPY

--------------------------------------------------------------------------------

 

DATED 21 JULY 2005

 

SENIOR FACILITIES AGREEMENT

 

between

 

THE COMPANY NAMED HEREIN

as Original Borrower

 

THE COMPANY NAMED HEREIN

as Original Guarantor

 

DEUTSCHE BANK AG, LONDON BRANCH

 

BARCLAYS CAPITAL

(the investment banking division of Barclays Bank PLC)

 

and

 

THE ROYAL BANK OF SCOTLAND PLC

as Mandated Lead Arrangers and Bookrunners

 

BANC OF AMERICA SECURITIES LIMITED

as Co-Arranger

 

THE FINANCIAL INSTITUTION NAMED HEREIN

as Original Lender

 

DEUTSCHE BANK AG, LONDON BRANCH

acting as Facility Agent

 

DEUTSCHE BANK AG, LONDON BRANCH

acting as Security Agent

 

DEUTSCHE BANK AG, LONDON BRANCH

acting as Issuing Bank

 

--------------------------------------------------------------------------------

 

LOGO [g38003img001.jpg]

5 Old Broad Street

London EC2N 1DW

 

Bringing this document or any certified copy of this document into the Republic
of Austria as

well as any written confirmation or written reference to this document may cause
the

imposition of Austrian Stamp Tax.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

  

DEFINITIONS AND INTERPRETATION

   1

2.

  

THE FACILITIES

   38

3.

  

PURPOSE

   43

4.

  

CONDITIONS OF UTILISATION

   44

5.

  

UTILISATION OF LOANS

   46

6.

  

UTILISATION BY WAY OF BANK GUARANTEES

   49

7.

  

BANK GUARANTEES

   52

8.

  

ANCILLARY FACILITIES

   56

9.

  

REPAYMENT

   65

10.

  

PREPAYMENT

   67

11.

  

CANCELLATION

   72

12.

  

PAYMENTS

   73

13.

  

CURRENCY OPTION

   77

14.

  

TAXES

   79

15.

  

CHANGE IN CIRCUMSTANCES

   89

16.

  

INTEREST

   93

17.

  

FEES

   96

18.

  

OTHER INDEMNITIES

   98

19.

  

GUARANTEE AND INDEMNITY

   100

20.

  

GERMAN CONFIRMATION IN RELATION TO BACK TO BACK FINANCING

   107

21.

  

REPRESENTATIONS

   108

22.

  

INFORMATION UNDERTAKINGS

   117

23.

  

FINANCIAL COVENANTS

   123

24.

  

GENERAL UNDERTAKINGS

   131

25.

  

EVENTS OF DEFAULT

   152

26.

  

CHANGES TO THE LENDERS

   159

27.

  

CHANGES TO THE OBLIGORS

   163

28.

  

ROLE OF THE FACILITY AGENT, THE ARRANGERS, THE ISSUING BANKS AND OTHERS

   168

29.

  

SHARING AMONG THE FINANCE PARTIES

   177

30.

  

SET-OFF

   178

31.

  

NOTICES AND CONFIDENTIALITY

   179

 

(i)



--------------------------------------------------------------------------------

32.

  

CALCULATIONS AND CERTIFICATES

   184

33.

  

PARTIAL INVALIDITY

   184

34.

  

REMEDIES AND WAIVERS

   185

35.

  

AMENDMENTS AND WAIVERS

   185

36.

  

COUNTERPARTS

   187

37.

  

GOVERNING LAW

   187

38.

  

ENFORCEMENT

   188

 

SCHEDULE 1   THE ORIGINAL PARTIES    189 SCHEDULE 2   CONDITIONS PRECEDENT   
192 SCHEDULE 3   REQUESTS    198 SCHEDULE 4   FORM OF TRANSFER CERTIFICATE   
205 SCHEDULE 5   FORM OF ACCESSION LETTER    211 SCHEDULE 6   FORM OF
RESIGNATION LETTER    212 SCHEDULE 7   FORM OF COMPLIANCE CERTIFICATE    214
SCHEDULE 8   TIMETABLES    215 SCHEDULE 9   FORM OF LETTER OF CREDIT    217
SCHEDULE 10   SECURITY    220 SCHEDULE 11   FORMALITIES CERTIFICATES    223
SCHEDULE 12   FORM OF CONFIDENTIALITY UNDERTAKING/PRIMARY SYNDICATION
CONFIDENTIALITY LETTER    227 SCHEDULE 13   REPORTS PREPARED IN RELATION TO THE
TRANSACTION    233 SCHEDULE 14   FORM OF CONFIRMATION    234 SCHEDULE 15  
OPTION B TERM-OUT FACILITY SUMMARY TERMS AND CONDITIONS    236

 

(ii)



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 21 July 2005 and made

 

BETWEEN:

 

(1) THE COMPANY NAMED IN PART 1 OF SCHEDULE 1 as original borrowers (the
“Original Borrower”);

 

(2) THE COMPANY NAMED IN PART 2 OF SCHEDULE 1 as original guarantors (the
“Original Guarantor”);

 

(3) DEUTSCHE BANK AG, LONDON BRANCH, BARCLAYS CAPITAL (the investment banking
division of Barclays Bank PLC) and THE ROYAL BANK OF SCOTLAND PLC as mandated
lead arrangers and exclusive bookrunners (the “Mandated Lead Arrangers”);

 

(4) BANC OF AMERICA SECURITIES LIMITED as co-arranger (the “Co-Arranger” and
together with the Mandated Lead Arrangers, the “Arrangers”);

 

(5) THE FINANCIAL INSTITUTION NAMED IN PART 3 OF SCHEDULE 1 as lender (the
“Original Lender”);

 

(6) DEUTSCHE BANK AG, LONDON BRANCH as facility agent of the Lenders (the
“Facility Agent”);

 

(7) DEUTSCHE BANK AG, LONDON BRANCH as security agent and trustee for the
Finance Parties (the “Security Agent”); and

 

(8) DEUTSCHE BANK AG, LONDON BRANCH as Issuing Bank (as defined below).

 

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

In this Agreement:

 

“Accession Letter” means a document substantially in the form set out in
Schedule 5 (Form of Accession Letter).

 

“Account Party” has the meaning given to it in Clause 7.2 (Demands).

 

“Accountants’ Report” means the working capital analysis dated 27 June 2005
prepared by Deloitte & Touche LLP relating to the Target and its European
Subsidiaries and addressed to, and/or capable of being relied upon by, the
Arrangers and the Finance Parties.

 

“Accounting Principles” means the accounting principles consistently applied by
the Target Group prior to the Closing Date, or, if applicable, at any time, such
other accounting principles as have been most recently agreed in accordance with
paragraph (b) of Clause 22.3 (Change in accounting position).



--------------------------------------------------------------------------------

“Accounting Quarter” has the meaning given to it in Clause 23.1 (Financial
Definitions).

 

“Acquisition” means the merger, and related acquisition, by Parent with Target,
all on the terms set out in the Acquisition Documents.

 

“Acquisition Agreement” means the Agreement and Plan of Merger dated 17 March
2005 made between Target, Parent and the Ultimate Parent.

 

“Acquisition Documents” means the Acquisition Agreement, the “Company Disclosure
Letter” (as defined in the Acquisition Agreement), the UK Acquisition Note and
all instruments of transfer executed or to be executed pursuant to the
Acquisition Agreement between the parties to the Acquisition Agreement.

 

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 27 (Changes to the Obligors).

 

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 27 (Changes to the Obligors).

 

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

“Affiliate” means, in relation to a body corporate or other entity (other than
any Sponsor), any of its Holding Companies (save, in the case of the Company and
any Subsidiary of the Company, for any Holding Company of the Company) or
Subsidiaries or any other Subsidiary of any of its Holding Companies (save, in
the case of the Company and any Subsidiary of the Company, for any Holding
Company of the Company).

 

“Agreed Currency” has the meaning given to it in Clause 18.1 (Currency
indemnity).

 

“Agreed Security Principles” means the security principles set out in Schedule
10 (Security).

 

“Amount” has the meaning given to it in Clause 7.2 (Demands).

 

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the commitment of that Lender under the Ancillary Facility
as notified to the Facility Agent pursuant to Clause 8.3 (Approval process) to
the extent that amount is not cancelled or reduced under this Agreement or the
Ancillary Documents relating to that Ancillary Facility.

 

“Ancillary Document” means each document evidencing an Ancillary Facility or
Fronted Ancillary Facility, as the case may be, or, in either case, its terms.

 

“Ancillary Facility” means any ancillary facility made available as described in
Clause 8 (Ancillary Facilities).

 

“Ancillary Lender” means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 8 (Ancillary
Facilities) acting in its capacity as a provider of that Ancillary Facility.

 

-2-



--------------------------------------------------------------------------------

“Ancillary Limit” means:

 

  (a) in relation to an Ancillary Lender, the maximum amount (excluding accrued
uncapitalised interest, fees and like charges) which it has agreed to make
available by way of Ancillary Facilities; and

 

  (b) in relation to a Lender, its Fronted Revolving Commitment (if any),

 

as varied from time to time in accordance with this Agreement and the Ancillary
Documents.

 

“Ancillary Outstandings” means, at any time:

 

  (a) in relation to an Ancillary Facility, the aggregate of the following
amounts outstanding under that Ancillary Facility:

 

  (i) the principal amount under each overdraft facility and on demand short
term loan facility calculated on a net basis;

 

  (ii) the maximum liability at such time under each guarantee, bond and letter
of credit under each guarantee, bonding or letter of credit facility (as reduced
in accordance with its terms); and

 

  (iii) the amount fairly representing the aggregate exposure (excluding
interest and similar charges) of that Ancillary Lender under each other type of
accommodation provided under that Ancillary Facility as determined by such
Ancillary Lender in accordance with the relevant Ancillary Document or in
accordance with their normal practice for the calculation of such exposures but
excluding accrued uncapitalised interest fees and like charges; and

 

  (b) in relation to a Fronted Ancillary Facility, the aggregate of the amounts
outstanding as referred to in paragraphs (i), (ii), and (iii) above (where, for
this purpose, references in paragraph (iii) above to Ancillary Lender and
Ancillary Facility shall be read as Fronting Ancillary Lender and Fronted
Ancillary Facility) under that Fronted Ancillary Facility.

 

“Annual Financial Statement” has the meaning given to it in Clause 22
(Information Undertakings).

 

“Approved Matters Memorandum” means the memorandum in the agreed form (if any)
prepared by Allen & Overy LLP detailing certain transactions relevant to this
Agreement.

 

“Auditors” means in relation to any entity its auditors appointed by the
Obligors’ Agent for the purposes set out in paragraph (d) of Clause 22.2
(Requirements as to financial statements).

 

-3-



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the date of this
Agreement to:

 

  (a) in relation to the Bridge Facility, the date falling 30 days after the
last date for Closing permitted by the original terms of the Acquisition
Agreement; and

 

  (b) in relation to the Revolving Facility, the date which is one month prior
to the Maturity Date in relation to the Revolving Facility.

 

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus (subject as set out below):

 

  (a) the Base Currency Amount of its participation in any outstanding
Utilisations under that Facility and, in the case of the Euro Revolving Facility
or Sterling Revolving Facility (as the case may be) only, the Base Currency
Amount of the aggregate of its Ancillary Commitments and/or its Fronted
Revolving Commitments, as the case may be provided under the relevant Revolving
Facility; and

 

  (b) in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Utilisations that are due to be made under that
Facility on or before the proposed Utilisation Date and, in the case of the Euro
Revolving Facility or Sterling Revolving Facility (as the case may be) only, the
Base Currency Amount of its Ancillary Commitment and/or its Fronted Revolving
Commitments to be provided under the relevant Revolving Facility, as the case
may be, in relation to any new Ancillary Facility or any new Fronted Ancillary
Facility provided under the relevant Revolving Facility, as the case may be,
that is due to be made available on or before the proposed Utilisation Date.

 

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation under the relevant Revolving Facility only, the
following amounts shall not be deducted from a Lender’s Commitment under that
Facility:

 

  (i) that Lender’s participation in any Revolving Utilisations under the
relevant Revolving Facility that are due to be repaid or prepaid on or before
the proposed Utilisation Date; and

 

  (ii) that Lender’s Ancillary Commitments and/or its Fronted Revolving
Commitments under the relevant Revolving Facility, as the case may be, to the
extent that they are due to be reduced or cancelled on or before the proposed
Utilisation Date.

 

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

 

“Bain” means Bain Capital Partners LLC.

 

“Bank Guarantee” means:

 

  (a)

a letter of credit, substantially in the form set out in Schedule 9 (Form of
Letter of Credit) or in any other form requested by the Obligors’ Agent and

 

-4-



--------------------------------------------------------------------------------

 

consented to by the Facility Agent and the Issuing Bank in respect of that Bank
Guarantee (such consent not to be unreasonably withheld); or

 

  (b) any other guarantee, bond, indemnity, letter of credit, documentary or
like credit or any other instrument of suretyship or payment, issued, undertaken
or made by the relevant Issuing Bank under the Euro Revolving Facility or
Sterling Revolving Facility (as applicable) in a form requested by the Obligors’
Agent and consented to by the Issuing Bank in respect of such Bank Guarantee
(such consent not to be unreasonably withheld).

 

“Bank Guarantee Proportion” means in relation to a Lender in respect of any Bank
Guarantee, the proportion (expressed as a percentage) borne by that Lender’s
Available Commitment to the Available Facility in relation to the applicable
Revolving Facility under which that Bank Guarantee was issued immediately prior
to the issue of that Bank Guarantee, adjusted to reflect any assignment or
transfer under this Agreement to or by that Lender.

 

“Base Currency” means:

 

  (a) in relation to the Bridge Facility (subject to Clause 13.3
(Redenomination)), US Dollars;

 

  (b) in relation to the Term-out Facility, Sterling;

 

  (c) in relation to the Euro Revolving Facility, Euro; and

 

  (d) in relation to the Sterling Revolving Facility, Sterling.

 

“Base Currency Amount” means (subject to the provisions of Clause 6.6
(Revaluation of Bank Guarantees)):

 

  (a) subject to paragraph (b) below, in relation to a Utilisation, the amount
specified in the Utilisation Request delivered by a Borrower for that
Utilisation (or, if the amount requested is not denominated in the Base
Currency, that amount converted into the Base Currency at the Facility Agent’s
Spot Rate of Exchange on the date which is three Business Days before the
Utilisation Date or, if later, on the date the Facility Agent receives the
Utilisation Request);

 

  (b) in relation to the first Utilisation in Sterling of the Bridge Facility
the amount specified in the Utilisation Re quest delivered by a Borrower for
that Utilisation converted into the Base Currency at the Facility Agent’s Spot
Rate of Exchange on the date which is two Business Days before the First
Utilisation Date provided that the Utilisation Date for such Utilisation in
Sterling is no later than two Business Days following the First Utilisation
Date; and

 

  (c)

in relation to an Ancillary Commitment and/or a Fronted Revolving Commitment, as
the case may be, the amount specified in the notice delivered to the Facility
Agent by the Obligors’ Agent pursuant to paragraph (a)(v) of Clause 8.3
(Approval process) (or, if the amount specified is not denominated

 

-5-



--------------------------------------------------------------------------------

 

in the Base Currency, that amount converted into the Base Currency at the
Facility Agent’s Spot Rate of Exchange on the date which is three Business Days
before the Commencement Date for that Ancillary Facility and/or that Fronted
Revolving Commitment, as the case may be or, if later, the date the Facility
Agent receives the notice of the Ancillary Commitment and/or the Fronted
Revolving Commitment, as the case may be),

 

as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility and/or a Fronted Ancillary Facility, as the case may be.

 

“Borrower” means the Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 27 (Changes to the Obligors).

 

“Break Costs” means the amount (if any) by which:

 

  (a) the interest (excluding the portion reflecting the applicable Margin)
which a Lender should have received for the period from the date of receipt of
all or any part of its participation in a Loan or Unpaid Sum to the last day of
the current Interest Period in respect of that Loan or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

 

exceeds:

 

  (b) the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

“Bridge Commitment” means:

 

  (a) in relation to the Original Lender, the amount in the Base Currency set
opposite its name under the heading “Bridge Commitment” in Part 4 of Schedule 1
(The Original Lender) and the amount of any other Bridge Commitment transferred
to it in accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount in the Base Currency of any
Bridge Commitment transferred to it in accordance with this Agreement,

 

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

 

“Bridge Dollar Advance” has the meaning given to it in paragraph (a) of Clause
3.1 (Purpose).

 

“Bridge Facility” means the bridge term loan facility made available under this
Agreement as described in paragraph (a)(i) of Clause 2.1 (The Facilities).

 

“Bridge Loan” means the loans made or to be made under the Bridge Facility or
the principal amount outstanding for the time being of those loans.

 

-6-



--------------------------------------------------------------------------------

“Bridge Outstandings” means, at any time, the aggregate principal amounts
outstanding under the Bridge Facility.

 

“Bridge Sterling Advance” has the meaning given to it in paragraph (a) of Clause
3.1 (Purpose).

 

“Budget” means:

 

  (a) in relation to the period beginning on the signing of this Agreement and
ending on 28 January 2006, the Business Plan; and

 

  (b) in relation to any other period, any budget for the Group delivered by the
Obligors’ Agent to the Facility Agent in respect of that period pursuant to
Clause 22.5 (Budget).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and:

 

  (a) (in relation to any date for payment or purchase of a currency other than
euro) the principal financial centre of the country of that currency; or

 

  (b) (in relation to any date for payment or purchase of euro) any TARGET Day.

 

“Business Plan” means the financial model relating to the Group to be delivered
by the Obligors’ Agent to the Facility Agent pursuant to Clause 4.1 (Initial
Conditions Precedent).

 

“Buy Back Arrangement” means, in relation to any sale or disposal of any asset,
any agreement or arrangement pursuant to which:

 

  (a) such asset may be re-acquired or acquired by any member of the Group at
any time following such sale or disposal; or

 

  (b) any member of the Group gives or has given any guarantee, indemnity or
similar assurance in respect of the residual value of such asset,

 

to the extent any such agreement or arrangement is entered into in the ordinary
course of trading.

 

“Cash” means, at any time, cash in hand (including in transit) or at bank
credited to an account in the name of any member of the Group or held by credit
or debit card companies and to which members of the Group are alone beneficially
entitled and for so long as:

 

  (a) repayment of that cash is not contingent on the prior discharge of any
other indebtedness of any Group member or of any other person whatsoever or on
the satisfaction of any other condition relating to the performance of any
obligation by any member of the Group;

 

  (b) the relevant member of the Group has not created any Security over that
cash except Transaction Security or Security referred to in paragraph (g) of
Clause 24.16 (Negative pledge); and

 

-7-



--------------------------------------------------------------------------------

  (c) such cash is capable of being applied or made available for application in
repayment or prepayment of the Facilities (less any material costs which may be
incurred by any member of the Group in being so applied),

 

provided that any cash which is held as collateral or otherwise secures
Financial Indebtedness taken into account in the calculation of Consolidated
Total Net Debt shall be included.

 

“Cash Collateral Account” means any account with the Facility Agent or an
Affiliate of the Facility Agent, an Issuing Bank, any Ancillary Lender or any
Fronting Ancillary Lender opened or to be opened in the name of a Borrower and
subject to the Transaction Security, into which sums are to be paid:

 

  (a) in accordance with Clause 10 (Prepayment); or

 

  (b) in the provision of cash cover and held as security for, or for certain
of, the obligations of such Borrower under the Finance Documents; or

 

  (c) in accordance with any other provision of this Agreement specifying
payment to a Cash Collateral Account, and in each case in relation to which such
Borrower shall have complied with the requirements of Clause 7.5 (Cash Cover).

 

“Cash Equivalent Investments” means:

 

  (a) securities issued by, or unconditionally guaranteed by, the government of
any Specified Sovereign or issued by any agency thereof and, as the case may be,
guaranteed by or backed by the full faith and credit of the government of any
Specified Sovereign, in each case maturing within one year of the date of
acquisition;

 

  (b) commercial paper issued by any corporation organised under the laws of a
Specified Sovereign or any state or political subdivision thereof maturing no
more than one year from the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A-1 from Standard and Poor’s Rating
Services, a division of The McGraw-Hill Corporation Inc., or at least P-1 from
Moody’s Investor Services Inc.;

 

  (c) certificates of deposit or bankers’ acceptances issued by any commercial
bank organised under the laws of a Specified Sovereign maturing within one year
from the date of acquisition thereof issued by any bank having a long term
unsecured debt rating of at least A-1 from Standard and Poor’s Rating Services,
a division of The McGraw-Hill Corporation, Inc., or at least P-1 from Moody’s
Investor Services Inc.; and

 

  (d) investments in money market funds which invest substantially all their
assets in securities of the types described in paragraphs (a) to (c) above.

 

“Certain Funds Period” means in respect of the Bridge Facility only the period
commencing on the signing of this Agreement and ending upon the earlier of the
Closing Date and the expiry of the Availability Period in relation to the Bridge

 

-8-



--------------------------------------------------------------------------------

Facility or such later date as agreed by the Facility Agent acting on the
instructions of the Majority Lenders.

 

“Change of Control” has the meaning given to it in Clause 10.2 (Mandatory
Prepayments on Change of Control).

 

“Charged Property” means all of the assets of the Obligors which from time to
time are the subject of the Transaction Security.

 

“Clean-Up Period” has the meaning given to it in Clause 25.23 (Clean-Up Period).

 

“Closing” means the completion of the Acquisition in accordance with the
Acquisition Agreement.

 

“Closing Date” means the date on which Closing occurs.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Commencement Date” means, in relation to an Ancillary Facility or a Fronted
Ancillary Facility, as the case may be, the date on which that Ancillary
Facility or Fronted Ancillary Facility is first made available (whether or not
then drawn) which date shall be a Business Day within the Availability Period
for the Revolving Facility.

 

“Commitment” means a Bridge Commitment, a Term-out Commitment or a Revolving
Commitment.

 

“Company” means Toys “R” Us Europe, LLC (formerly TRU, Inc.) a company existing
under the laws of the State of Delaware with its registered office at 2711
Centerville Road, Suite 400, Wilmington DE 19808, U.S.A.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate) and, in relation to any
Compliance Certificate to be reported upon by the Auditors pursuant to Clause 22
(Information Undertakings), together with a certificate that figures have been
properly extracted and the arithmetic is correct in such form as may be agreed
between the Facility Agent (acting reasonably) and the Auditors.

 

“Confidential Information” means any information relating to the Borrowers, the
Group, the Facilities and/or the Transaction (including, without limitation, the
Information Memorandum and the Reports) provided to any Finance Party in
whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

  (a) is or becomes public knowledge other than as a direct or indirect result
of any breach of this Agreement; or

 

  (b)

is known by such Finance Party before the date the information is disclosed to
it or is lawfully obtained by it other than from a source which is connected
with the Group,

 

-9-



--------------------------------------------------------------------------------

 

and which, in either case, so far as the relevant Finance Party is aware, has
not been obtained in violation of, and is not otherwise subject to, any
obligation of confidentiality owed to any member of the Group.

 

“Consolidated EBITDA” has the meaning given to it in Clause 23.1 (Financial
Definitions).

 

“Consolidated Total Net Debt” has the meaning given to it in Clause 23.1
(Financial Definitions).

 

“Contingent Liability” means, at any time:

 

  (a) in relation to an Issuing Bank and a Bank Guarantee, the actual and/or
contingent liability of that Issuing Bank under that Bank Guarantee at that
time; or

 

  (b) in relation to a Lender and a Bank Guarantee, the actual and/or contingent
liability of that Lender in relation to that Bank Guarantee at that time as a
result of the obligations assumed by it under Clause 7.8 (Indemnities),

 

in each case as reduced by repayment or prepayment or provision of cash cover in
accordance with the terms of this Agreement.

 

“Current Base Currency Amount” has the meaning given to it in Clause 6.6
(Revaluation of Bank Guarantees).

 

“Default” means an Event of Default or any event or circumstance which with the
giving of notice or the lapse of time (and assuming the relevant Obligor will
not be able to remedy the relevant matter within any applicable grace period) or
the making of any determination or fulfilment of any condition in each case
provided for in Clause 25 (Events of Default) or any combination of the
foregoing would constitute an Event of Default.

 

“Default Interest Period” has the meaning given to it in Clause 16.6 (Default
Interest).

 

“Designated Website” has the meaning given to it in Clause 31.7 (Use of
Websites).

 

“Discharged Rights and Obligations” has the meaning given to it in Clause 26.5
(Procedure for transfer).

 

“Disclosure Letter” means in relation to the representations and warranties
contained in Clause 21 (Representations), the disclosure letter in the agreed
form delivered to the Facility Agent prior to the date of this Agreement.

 

“Disposal” has the meaning given to it in Clause 24.19 (Disposals).

 

“Dispute” has the meaning given to it in Clause 38 (Enforcement).

 

“Due Diligence Report” means the draft of the legal preliminary real estate
review report as at 16 March 2005 prepared by Clifford Chance LLP (document
number UK/204524105 with annexures) in relation to the European freehold and
long term

 

-10-



--------------------------------------------------------------------------------

leasehold properties of the Group and addressed to, and/or capable of being
relied upon by, the Arrangers and the Finance Parties.

 

“Environment” means all gases, air, vapours, liquids, water, land, surface and
sub-surface soils, rock, flora, fauna, wetlands and all other natural resources
or part thereof including artificial or manmade buildings, structures or
enclosures.

 

“Environmental Consent” means any consent required under or in relation to
Environmental Laws.

 

“Environmental Law” means any applicable law or directive concerning the
Environment or health and safety which is at any time binding upon a member of
the Group in the jurisdictions in which such member of the Group carries on
business or operates (including, without limitation, by the export of its
products or its waste thereto).

 

“Equity” has the meaning given to it in paragraph (b)(i) of Clause 4.1 (Initial
Conditions Precedent).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
would be treated as a single employer with any Obligor or a subsidiary of any
Obligor under Section 414 (b), (c), (m) or (o) of the Code.

 

“EURIBOR” means, in relation to any Loan in euro:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facility Agent at its request quoted by the Reference Banks to
leading banks in the European interbank market,

 

as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.

 

“Euro Revolving Commitment” means:

 

  (a) in relation to the Original Lender, the amount in the Base Currency set
opposite its name under the heading “Euro Revolving Commitment” in Part 4 of
Schedule 1 (The Original Lender) and the amount of any other Euro Revolving
Commitment transferred to it in accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount in the Base Currency of any
Euro Revolving Commitment transferred to it in accordance with this Agreement,

 

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

 

-11-



--------------------------------------------------------------------------------

“Euro Revolving Facility” means the revolving credit facility denominated in
Euro which is made available under this Agreement as described in paragraph
(a)(ii) of Clause 2.1 (The Facilities).

 

“Euro Revolving Loan” means a loan made or to be made under the Euro Revolving
Facility or the principal amount outstanding for the time being of that loan.

 

“Event of Default” means any event or circumstance specified as such in Clause
25 (Events of Default).

 

“Existing Lender” has the meaning given to it in Clause 26.1 (Assignments and
transfers by the Lenders).

 

“Expiry Date” means for a Bank Guarantee, the last day of its Term.

 

“Facilities” means the Bridge Facility, the Term-out Facility, the Euro
Revolving Facility and the Sterling Revolving Facility.

 

“Facility Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
London foreign exchange market as of 11.00 a.m. on a particular day.

 

“Facility Office” means the office or offices notified by a Lender or an Issuing
Bank to the Facility Agent in writing on or before the date it becomes a Lender
or an Issuing Bank (or, following that date, by not less than five Business
Days’ written notice) as the office or offices through which it will perform its
obligations under this Agreement.

 

“Fee Letter” means any letter or letters between the Arrangers and the Obligors’
Agent (or the Facility Agent and the Obligors’ Agent or the Security Agent and
the Obligors’ Agent) setting out any of the fees payable in relation to the
Facilities including (but not limited to) those fees referred to in Clauses 17.2
(Arrangement fee), 17.3 (Agency fee) or 17.5 (Term-out Fee).

 

“Finance Documents” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter, any Selection Notice, any Utilisation Request, any
Term-out Request, any Security Document, the Disclosure Letter, any Information
Package Disclosure Letter, the Intercreditor Deed, any Ancillary Document, any
Bank Guarantee, any Hedging Agreement (but excluding any Propco Hedging
Agreement following the date the aggregate amount raised by the relevant Propco
under a Property Financing is equal to or exceeds the notional amount hedged
under the Propco Hedging Agreement to which such Propco is a party) and any
other document designated as a Finance Document by the Facility Agent and the
Obligors’ Agent.

 

“Finance Party” means the Facility Agent, any Arrangers, the Security Agent, a
Lender, any Issuing Bank, any Hedge Counterparty, any Ancillary Lender or any
Fronting Ancillary Lender.

 

“Financial Indebtedness” means any indebtedness in respect of or arising under:

 

  (a) moneys borrowed (including overdrafts); or

 

-12-



--------------------------------------------------------------------------------

  (b) moneys raised including moneys raised under or pursuant to any debenture,
bond (other than a performance or advance payment bond issued in the ordinary
course of trading by one member of the Group in respect of its obligations or
the obligations of another member of the Group), note or loan stock or other
similar instrument; or

 

  (c) any acceptance credit; or

 

  (d) receivables sold or discounted (otherwise than on a non-recourse basis);
or

 

  (e) the acquisition cost of any asset to the extent payable more than 270 days
after the time of acquisition or possession by the person liable as principal
obligor for the payment thereof where the deferred payment is arranged primarily
as a method of raising finance or financing or refinancing the acquisition of
the asset acquired; or

 

  (f) the sale price of any asset to the extent paid by the person liable more
than 180 days before the time of sale or delivery (except any such arrangement
entered into in the ordinary course of trading); or

 

  (g) finance leases, capital leases, credit sale or conditional sale agreements
(whether in respect of land, buildings, plant, machinery, equipment or
otherwise) which are treated as finance leases or capital leases in accordance
with the Accounting Principles provided further that for the avoidance of doubt
the lease obligations between any member of the Group and any Propco shall be
treated as operating lease obligations, hence not capital or finance lease
regardless of the accounting classification under the Accounting Principles; or

 

  (h) any amount due under any agreement for managing or hedging currency and/or
interest rate and/or commodity risk provided that where such agreement provides
for netting to occur, this paragraph (h) shall include the net amount of the
payment obligation outstanding from the relevant member of the Group thereunder
after such netting-off has occurred; or

 

  (i) the amount payable by any member of the Group to any person which is not a
member of the Group in respect of the redemption of any share capital or other
securities issued by it or any other member of the Group; or

 

  (j) amounts raised under any other transaction required to be accounted for as
a borrowing under the Accounting Principles (but for the avoidance of doubt,
excluding any pension deficits); or

 

  (k) any guarantee, indemnity or similar assurance against financial loss of
any person in respect of any indebtedness falling within paragraphs (a) to (j)
inclusive of this definition,

 

-13-



--------------------------------------------------------------------------------

and so that, where the amount of Financial Indebtedness falls to be calculated
or where the existence (or otherwise) of any Financial Indebtedness is to be
established:

 

  (i) Financial Indebtedness owed by one member of the Group to another member
of the Group shall not be taken into account;

 

  (ii) in relation to any bank accounts subject to netting arrangements
permitted under this Agreement, the net balance shall be used; and

 

  (iii) for the purposes of calculating the financial covenants set out in
Clause 23.2 (Financial Condition) Financial Indebtedness referred to in
paragraph (b)(xi) of Clause 24.14 (Financial Indebtedness) shall be excluded.

 

“First Utilisation Date” means the first Utilisation Date under the Facilities
or any of them.

 

“Fronted Ancillary Facility” has the meaning given to it in paragraph (e) of
Clause 8.2 (Availability).

 

“Fronted Ancillary Facility Fee” has the meaning given to it in paragraph (e) of
Clause 8.10 (Fronted Revolving Commitment).

 

“Fronted Ancillary Lender” has the meaning given to it in paragraph (e) of
Clause 8.2 (Availability).

 

“Fronting Ancillary Lender” has the meaning given to it in paragraph (e) of
Clause 8.2 (Availability).

 

“Fronted Revolving Commitment” means, in relation to a Lender and a Fronted
Ancillary Facility, the Revolving Commitment of that Lender that is fronted
under the Fronted Ancillary Facility, being the proportion of the amount of that
Fronted Ancillary Facility notified to the Facility Agent pursuant to Clause 8.3
(Approval process) equal to the proportion borne by that Lender’s Available
Commitment under the relevant Revolving Facility to the aggregate Available
Commitment of all Lenders (other than the relevant Fronting Ancillary Lender)
under the relevant Sterling Revolving Facility or Euro Revolving Facility (as
applicable) on the date of such notification, to the extent that amount is not
cancelled or reduced under this Agreement or the Ancillary Documents relating to
that Fronted Ancillary Facility.

 

“Fund” means any entity which is a fund, trust, limited partnership, limited
liability company or other entity or corporation the assets of which are managed
professionally for investment purposes on behalf of investors, shareholders,
unit holders, partners, members or other participants (howsoever organised or
described).

 

“Funds Flow Document” means the funds flow statement in the agreed form
delivered pursuant to Part 1 of Schedule 2 (Conditions Precedent to Initial
Utilisation) showing the funds flow on the First Utilisation Date and showing
all material intra-Group on-loans relating to the proceeds of contributions of
Equity made or to be made on or before that date and showing the payment of
those agency and arrangement fees which are due and payable to the Facility
Agent and the Arrangers on the First Utilisation Date.

 

-14-



--------------------------------------------------------------------------------

“GAAP” means, in relation to any member of the Group, generally accepted
accounting principles from time to time in the jurisdiction of such member of
the Group’s incorporation.

 

“GB Merchant” means GB Merchant Partners, LLC.

 

“Group” means the Company and its Subsidiaries for the time being after having
given effect to the immediate post-closing restructuring described in the Tax
Structure Memorandum, but excluding any Propco.

 

“Guarantor” means the Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 27 (Changes to the
Obligors).

 

“Hedge Counterparty” means a Lender or an Affiliate of a Lender or such other
provider of currency or interest rate risk hedging which has become a party to
the Intercreditor Deed as a Hedge Counterparty in accordance with the provisions
of the Intercreditor Deed.

 

“Hedging Agreement” means:

 

  (a) any agreement entered into on the terms of the International Swaps and
Derivatives Association Inc. 1992 or 2002 Master Agreement for the purposes of
hedging:

 

  (i) currency or interest rate risk in respect of the Facilities; or

 

  (ii) currency exposure arising in the ordinary course of business,

 

in any such case entered into or to be entered into by any member of the Group
and a Hedge Counterparty and not prohibited under this Agreement and any other
hedging agreement entered into with a Hedge Counterparty with the prior approval
of the Facility Agent; and

 

  (b) until the date on which the aggregate amount raised by the relevant Propco
under a Property Financing is equal to or exceeds the notional amount hedged
under the Propco Hedging Agreement to which such Propco is a party, any Propco
Hedging Agreement.

 

“Holding Company” means, in relation to a body corporate or other entity, any
other body corporate or other entity in respect of which it is a Subsidiary.

 

“Information Memorandum” means the document in a form to be agreed in relation,
inter alia, to the Acquisition, the Group and the financing thereof (including,
without limitation, the financial projections (if any) referred to therein), as
amended and updated from time to time with the approval of the Obligors’ Agent
and the Facility Agent.

 

“Information Memorandum Disclosure Letter” means in relation to the
representation and warranty contained in Clause 21.17 (Information Package) any
disclosure letter relating to the Information Package delivered to the Facility
Agent by the Obligors’ Agent after the date of this Agreement and prior to the
repetition of such representation and warranty.

 

-15-



--------------------------------------------------------------------------------

“Information Package” means the Business Plan and the Information Memorandum.

 

“Intellectual Property” means all patents and patent applications, trade and
service marks and trade and service mark applications, all brand and trade
names, all copyrights and rights in the nature of copyright, all design rights,
all registered designs and applications for registered designs, all trade
secrets, know-how and all other intellectual property rights owned by members of
the Group throughout the world or the interests of any member of the Group in
any of the foregoing, and all rights under any agreements entered into by or for
the benefit of any member of the Group relating to the use or exploitation of
any such rights.

 

“Intercreditor Deed” means the intercreditor deed dated on or about the date of
this Agreement to be entered into between the Parties and others regulating,
among other things, the relationship between the Finance Parties and the holder
of the UK Acquisition Note.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 16.1 (Interest Periods) and, in relation to an Unpaid
Sum, each period determined in accordance with Clause 16.6 (Default Interest).

 

“Investors” means the Sponsors (and/or funds managed or advised by any of them
or by any Sponsors’ Affiliate) and any of their respective subsequent successors
or permitted assigns or transferees.

 

“Issuing Bank” means Deutsche Bank AG, London Branch and any other Lender which
agrees to issue a Bank Guarantee in accordance with Clause 6.5 (Issue of Bank
Guarantees).

 

“Joint Venture” has the meaning given to it in Clause 24.18 (Joint ventures).

 

“Junior Liabilities” has the meaning given to it in the Intercreditor Deed.

 

“KKR” means Kohlberg, Kravis, Roberts & Co. Limited.

 

“Lender” means:

 

  (a) the Original Lender; and

 

  (b) any bank, financial institution, trust, Fund or other entity which has
become a Party in accordance with Clause 26 (Changes to the Lenders),

 

provided that upon (i) termination in full of all of the Commitments of any
Lender and (ii) payment in full of all amounts which may be or become payable to
such Lender under the Finance Documents such Lender shall not be regarded as
being a Lender for the purposes of determining whether any provision of any of
the Finance Documents requiring consultation with or the consent or approval of
or instructions from the Lenders, the Super Majority Lenders or the Majority
Lenders has been complied with.

 

“Lender Accession Undertaking” means a lender accession undertaking delivered to
the Security Agent in accordance with the Intercreditor Deed and substantially
in the form of the annex to Schedule 4 (Form of Transfer Certificate).

 

-16-



--------------------------------------------------------------------------------

“LIBOR” means, in relation to any Loan:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the currency or Interest Period of
that Loan) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Facility Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,

 

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.

 

“Listing” has the meaning given to it in Clause 10.2 (Mandatory Prepayments on
Change of Control).

 

“Loan” means a Term Loan or a Revolving Loan.

 

“Majority Lenders” means at any time:

 

  (a) a Lender or Lenders whose Commitments aggregate more than 66 2/3 per cent.
of the Total Commitments (and for this purpose the amount of an Ancillary
Lender’s or a Lender’s, as the case may be, Revolving Commitment shall not be
reduced by the amount of its Ancillary Limit); or

 

  (b) if the Total Commitments have been reduced to zero, Lenders whose
Commitments aggregated more than 66 2/3 per cent. of the Total Commitments
immediately prior to that reduction).

 

“Mandatory Cost” means, in relation to a Loan or Unpaid Sum, the rate per annum
notified by any Lender to the Facility Agent to be the cost to that Lender of
compliance with all reserve asset, liquidity or cash margin or other like
requirements of the Bank of England, the Financial Services Authority or the
European Central Bank.

 

“Margin” means:

 

  (a) in relation to the Bridge Facility, for the period extending from the
Closing Date to the sixth month anniversary of the Closing Date, 1.50 per cent.
per annum, for the period extending from the date that is six months after the
Closing Date to the nine-month anniversary of the Closing Date, 1.75 per cent.
per annum and for the period extending from the date that is nine months after
the Closing Date, 2.00 per cent. per annum; provided that if Closing does not
occur within seven months from the date of this Agreement, then each of the
foregoing Margins shall be increased by 0.25 per cent. per annum;

 

  (b) in relation to the Option A Term-out Facility Loan:

 

  (i) 1.75 per cent. per annum, if the amount of Bridge Outstandings as at the
Maturity Date of the Bridge Facility is equal to or less than U.S.$200 million
(or such other amount up to U.S.$200 million as redenominated in Sterling and/or
euro pursuant to the terms of Clause 13.3 (Redenomination)); or

 

-17-



--------------------------------------------------------------------------------

  (ii) 2.00 per cent. per annum, if the amount of Bridge Outstandings as at the
Maturity Date of the Bridge Facility is greater than U.S.$200 million (or such
other amount greater than U.S.$200 million as redenominated in Sterling and/or
euro pursuant to the terms of Clause 13.3 (Redenomination));

 

  (c) in relation to any Revolving Loan, a percentage per annum calculated by
reference to the level of outstanding Utilisations (and for this purpose any
Utilisation not drawn in Euros will be converted into Euros at the Facility
Agent’s Spot Rate of Exchange) calculated on a daily basis under the Revolving
Facilities (including for the avoidance of doubt, any Utilisations made under
the Revolving Facilities for the purposes of repaying any part of the Bridge
Facility pursuant to paragraph (b)(i) of Clause 2.1 (The Facilities)) where such
percentage per annum is set out in the table below opposite that level:

 

Outstanding Utilisations

--------------------------------------------------------------------------------

   Euro Revolving
Facility Margin


--------------------------------------------------------------------------------

 

€125 million or less

   1.50 %

€250 million or less, but more than €125 million

   1.75 %

more than €250 million

   2.00 %

 

  (d) in relation to any Unpaid Sum, the rate determined in accordance with
Clause 16.6 (Default Interest).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Market Disruption Event” has the meaning given to it in Clause 15.4 (Change in
Market Conditions).

 

“Material Adverse Effect” means an event or circumstance which (after taking
account of any warranty, indemnity or other right of recourse against any third
party with respect to the relevant event or circumstance (including, without
limitation, coverage by insurances and any commitment by any person to provide
any additional contribution of Equity, where “taking account of” will include a
consideration of all relevant facts and circumstances including the timing and
likelihood of successful recovery and potential counterclaims and other claims
against any member of the Group with respect to the relevant event or
circumstance and the creditworthiness of relevant third parties) has or would
reasonably be expected to have a material adverse effect on:

 

  (a) the ability of the Obligors (taken as a whole) to meet (i) the payment
obligations of the Obligors under the Finance Documents, or (ii) the financial
covenants contained in Clause 23 (Financial Covenants) of this Agreement; or

 

  (b) the business, assets (as a whole) or financial condition of the Group
taken as a whole; or

 

-18-



--------------------------------------------------------------------------------

  (c) the validity or enforceability of the rights and remedies (taken as a
whole) of the Lenders under the Finance Documents.

 

“Material Company” means Toys “R” Us Properties Limited and any other member of
the Group which is a company or is a Holding Company of a company the earnings
from ordinary activities before interest, Taxation, depreciation, amortisation
and exceptional items (calculated on the same basis as Consolidated EBITDA,
mutatis mutandis) or gross assets of which exceed five per cent. (or ten per
cent. for the period following the Term Repayment Date) of Consolidated EBITDA
or consolidated gross assets, respectively, of the Group and for these purposes
any calculation shall:

 

  (a) be made in accordance with the Accounting Principles;

 

  (b) in the case of a company which itself has Subsidiaries, be made by using
the consolidated earnings from ordinary activities before interest, Taxation,
depreciation, amortisation and exceptional items (calculated on the same basis
as Consolidated EBITDA, mutatis mutandis) or consolidated gross assets, as the
case may be, of it and its Subsidiaries; and

 

  (c) be made by reference to the latest available quarterly financial
information of the relevant Subsidiary and the Group.

 

“Material Intellectual Property” has the meaning given to it in Clause 21.13
(Intellectual Property).

 

“Maturity Date” means:

 

  (a) in relation to the Bridge Facility, the date falling one year after the
First Utilisation Date;

 

  (b) in relation to the Option A Term-out Facility, the date falling four years
after the Maturity Date for the Bridge Facility;

 

  (c) in relation to the Revolving Facility, the date falling five years after
the First Utilisation Date.

 

“Merger Consideration” means the amounts payable to the former shareholders of
Target following the conversion of the shares in Target into a right to receive
cash as a result of the Acquisition.

 

“Minor Consents” has the meaning given to it in Clause 21.6 (Consents and
Filings).

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

 

-19-



--------------------------------------------------------------------------------

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

 

  (c) if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period. “Monthly” shall
be construed accordingly. The above rules will not, for the avoidance or doubt,
apply in relation to any periods applicable to financial statements.

 

“Monthly Management Accounts” has the meaning given to it in Clause 22
(Information Undertakings).

 

“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
3(37) or 4001(a)(3) of ERISA which is maintained or contributed to by (or to
which there is an obligation to contribute of) any Obligor or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which any Obligor or an ERISA Affiliate maintained, contributed
to or had an obligation to contribute to such plan.

 

“Net Proceeds” means in relation to any disposal, the total consideration
received in cash by any member or members of the Group in respect of the
disposal to any person who is not a member of the Group of all or any part of
the business, undertaking or assets of any member of the Group (including,
without limitation, the amount of any debt owed to continuing members of the
Group by any member of the Group disposed of which is repaid in connection with
that disposal (other than working capital indebtedness)) but:

 

  (a) after deduction of the amount of any Tax incurred or (on the basis of
professional Tax advice) reserved for in respect of the disposal and after
deduction of closure, removal, relocation, reorganisation and restructuring
costs incurred preparatory to and/or in consequence of, the disposal (all such
costs, expenses and payments to be evidenced in reasonable detail by the
Obligors’ Agent to the Facility Agent promptly upon request); and

 

  (b) after deduction of all other costs and expenses properly incurred by
continuing members of the Group in effecting that disposal and net of provisions
made in relation to potential indemnity, warranty and similar claims in
connection with the disposal (all such costs, expenses and payments to be
evidenced in reasonable detail by the Obligors’ Agent to the Facility Agent
promptly upon request).

 

“New Lender” has the meaning given to it in Clause 26.1 (Assignments and
transfers by the Lenders).

 

“Non-Obligor” means a member of the Wider Group which is not an Obligor.

 

“Obligor” means a Borrower or a Guarantor.

 

-20-



--------------------------------------------------------------------------------

“Obligors’ Agent” means initially, the Original Borrower and, upon it becoming
an Obligor, the Company, in each case in the capacity in which it has been
appointed to act on behalf of each Obligor pursuant to Clause 35.4 (Obligors’
Agent).

 

“Option A Term-out Facility” has the meaning given to it in paragraph (c) of
Clause 2.1 (The Facilities).

 

“Option A Term-out Facility Loans” means the loans made or to be made under the
Option A Term-out Facility or the principal amount outstanding for the time
being of those loans.

 

“Optional Currency” means

 

  (i) in relation to the Euro Revolving Facility or Sterling Revolving Facility
a currency (other than the applicable Base Currency) which complies with the
conditions set out in Clause 4.3 (Conditions relating to Optional Currencies);
and

 

  (ii) Sterling in relation to the Bridge Facility provided that amounts drawn
in Sterling will be limited to the amount permitted under paragraph (a) of
Clause 3.1 (Purpose).

 

“Option B Term-out Facility” has the meaning given to it in paragraph (c) of
Clause 2.1 (The Facilities).

 

“Original Financial Statements” means:

 

  (a) in relation to the Original Obligors and each other Obligor listed in Part
2 and/or Part 3 of Schedule 1 (The Original Parties), the Business Plan; and

 

  (b) in relation to any other Obligor, its audited financial statements
delivered to the Facility Agent as required by Clause 27 (Changes to the
Obligors).

 

“Original Obligor” means the Original Borrower or the Original Guarantor.

 

“Paper Form Lender” has the meaning given to it in Clause 31.7 (Use of
Websites).

 

“Parent” means Global Toys Acquisition Merger-Sub, Inc., a wholly-owned
Subsidiary of the Ultimate Parent, incorporated under the laws of the State of
Delaware with its registered office at 9 East Loockerman Street, #1-B, City of
Dover, County of Kent, DE 19901, U.S.A. for the purpose of merging with Target,
to include the entity formed as a result of the merger with the Ultimate Parent
and the entity formed as a result of the merger giving rise to the Acquisition.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement (including by way of accession to this
Agreement).

 

-21-



--------------------------------------------------------------------------------

“Payment Currency” has the meaning given to it in Clause 18.1 (Currency
indemnity).

 

“Permitted Acquisition” means the acquisition by a member of the Group (other
than the Company) of any business or shares or other interests in a person
where:

 

  (a) such acquisition and all transactions related thereto are consummated in
accordance with applicable laws;

 

  (b) no Default is outstanding as at the date on which such acquisition is
contracted or would occur as a consequence of the prospective acquisition
(subject to a three month clean-up period in respect of events and circumstances
relating to the entity to be acquired which occurred or were in existence prior
to or at the date of the acquisition and would not have a Material Adverse
Effect);

 

  (c) minority shareholders will continue to control no more than 15 per cent.
of the equity share capital of any subsidiary to be acquired;

 

  (d) the principal business of the entity being acquired or the business being
acquired falls within the general nature of business of the Group or is
complementary to the business carried on by the Group;

 

  (e) the business to be acquired has no Security subsisting over its assets
which is not otherwise permitted under this Agreement or (if not permitted) any
such Security will be released within three months after the acquisition closes;

 

  (f) if any entity acquired constitutes a Material Company then to the extent
and only to the extent required under the Agreed Security Principles (a)
Security will be granted, by any member of the Group which acquires any shares
or equity interests in it, over those shares or equity interests and (b) any
such entity will become a Guarantor and grant Security over its assets in favour
of the Security Agent as soon as practicable and by no later than the date
falling 60 days after completion of such acquisition or investment;

 

  (g) copies of any due diligence reports prepared in connection with the
acquisition are provided to the Lenders and the sale and purchase agreement is
concluded on arm’s length terms;

 

  (h) the ratio of Consolidated Total Net Debt to Consolidated EBITDA of the
Group calculated on a proforma basis giving effect to the acquisition or
investment (and taking into account the Consolidated EBITDA of the target
company or business to be acquired and projections by the Obligors’ Agent of any
reasonably identifiable and supportable net cost savings, additional net cost or
additional savings reasonably expected to result from such acquisition) shall be
no greater than the ratio of Consolidated Total Net Debt to Consolidated EBITDA
of the Group (after giving effect to the Acquisition and to the immediate
post-closing restructuring described in the Tax Structure Memorandum and the
U.S. Steps Memorandum) on the Closing Date; and

 

-22-



--------------------------------------------------------------------------------

  (i) the aggregate amount of Permitted Acquisitions shall not exceed
€50,000,000 for the period from the date of this Agreement until the Term
Repayment Date.

 

“Permitted Indebtedness” means any Financial Indebtedness permitted (or not
prohibited) under Clause 24.14 (Financial Indebtedness).

 

“Permitted Joint Venture” has the meaning given to it in Clause 24.18 (Joint
ventures).

 

“Permitted Real Estate Disposal” means any disposal of any interest in any real
estate by a member of the Group to any person who is not a member of the Group,
provided that:

 

  (a) at the time such disposal is contracted to be made:

 

  (i) no Event of Default has occurred and is continuing; or

 

  (ii) so far as such member of the Group is aware (having considered the
relevant provisions of this Agreement) no Event of Default would occur as a
consequence of such disposal;

 

  (b) such disposal is made on arm’s length terms for a cash consideration
payable as to at least 85 per cent. at the time of disposal of the relevant
asset;

 

  (c) in the case of:

 

  (i) any real estate in the United Kingdom, Spain or France which is listed in
the Property Valuation Report (1) an amount equal to not less 85 per cent. of
the value attributed to that real estate in the Property Valuation Report (or,
in the case of a sale of part only of any such real estate, a pro rata portion
of such value) (or such lesser amount as is agreed to by the Majority Lenders)
is applied to repay any amount outstanding under the Bridge Facility and (2)
such real estate is leased back to a member of the Group on arm’s-length, market
terms; or

 

  (ii) any other real estate, an amount equal to the Net Proceeds received in
cash by a member of the Group from the disposal of such real estate is applied
to repay any amount outstanding under the Bridge Facility; and

 

  (d) the Obligors’ Agent pays or procures the payment to the Arrangers of a
prepayment fee equal the Relevant Percentage of the principal amount of the
Bridge Facility repaid as a result of such disposal.

 

For the purpose of this definition, “Relevant Percentage” means a percentage
equal to the percentage of the arrangement fee that would have been payable to
the Arrangers in respect of a Property Financing Facility if a drawdown had
occurred under a Property Financing Facility on the date of the relevant
disposal.

 

-23-



--------------------------------------------------------------------------------

“Permitted Reorganisation” means:

 

  (a) a re-organisation involving the business or assets of, or shares of (or
other interests in), any member of the Group where:

 

  (i) all of the business, assets and shares of (or other interests in) the
relevant members of the Group continue to be owned directly or indirectly by the
Company, as the case may be, in the same or a greater percentage as prior to
such re-organisation, other than:

 

  (A) the shares of (or other interests in) a member of the Group which has been
merged into another member of the Group or wound up as a result of a Permitted
Reorganisation; or

 

  (B) the business, assets and shares of (or other interests in) relevant
members of the Group which cease to be owned:

 

  (1) as a result of a disposal or merger permitted under, but subject always to
the terms of, this Agreement; or

 

  (2) as a result of a cessation of business or solvent winding-up of a member
of the Group other than an Obligor or a Material Company (except for a solvent
winding-up of a Material Company) which is not an Obligor in conjunction with a
distribution of all or substantially all of its assets to its immediate
shareholders or other investors); and

 

  (ii) the Lenders (or the Security Agent on their behalf) will continue to have
the same or substantially equivalent guarantees and security over the same or
substantially equivalent assets and over the assets and the shares of (or other
interests in) the transferee or the entity surviving as a result of such
reorganisation (ignoring for the purposes of assessing such equivalency any
immaterial limitations required in accordance with the Agreed Security
Principles) save to the extent such assets cease to exist or to be owned by
members of the Group as referred to in paragraph (i) above; or

 

  (b) any re-organisation arising as a consequence of an undertaking in this
Agreement;

 

  (c)

any re-organisation referred to in the Tax Structure Memorandum (including
without limitation any steps to be undertaken as are necessary to effect any
Property Financing whether or not such steps are fully described in the Tax
Structure Memorandum) or the U.S. Steps Memorandum, where the Lenders (or the
Security Agent on their behalf) will continue to have the same or substantially
equivalent guarantees and security over the same or substantially equivalent
assets and over the assets and the shares of (or other interests in) the
transferee or the entity surviving as a result of such reorganisation (ignoring
for the purposes of assessing such equivalency any immaterial limitations
required in accordance with the Agreed Security Principles) save to

 

-24-



--------------------------------------------------------------------------------

 

the extent such assets cease to exist or to be owned by members of the Group as
referred to in the Tax Structure Memorandum or the U.S. Steps Memorandum, or as
necessary to effect any such re-organisation; and

 

  (d) any other re-organisation involving one or more members of the Group
approved by the Majority Lenders, and

 

provided that, (i) in relation to the grant of any new guarantee or security or
transfer of assets subject to security in connection with such a re-organisation
the Security Agent shall have received legal opinions in relation to the
guarantees and security satisfactory to it (acting reasonably) and (ii) where
such reorganisation involves merging a Borrower with another entity, the
surviving entity will have assumed or will continue to have liability for the
obligations of the merged Borrower under the Finance Documents and will
immediately become a Borrower (if not already) and such merger will have no
material adverse impact on the interest of the Lenders.

 

“Permitted Security Interest” means any Security permitted (or not prohibited)
under Clause 24.16 (Negative pledge).

 

“Plan” means an “employee benefit plan” within the meaning of Section 3(3) of
ERISA maintained or contributed to by any Obligor or any ERISA Affiliate or to
which any Obligor or any ERISA Affiliate is required to make any payment or
contribution and each such plan which is subject to Title IV of ERISA for the
five year period immediately following the latest date on which any Obligor or
an ERISA Affiliate maintained, contributed to or had an obligation to contribute
to such plan.

 

“Propco” means any newly formed Subsidiary of any member of the Group which is
formed for the purpose of a Property Financing Facility which for the avoidance
of doubt also includes UK Propco.

 

“Propco Hedging Agreement” means any hedging agreement entered into between a
Propco and a Hedge Counterparty pursuant to Clause 24.10(a) (Hedging
Agreements).

 

“Property Financing” means any senior secured property financing raised in the
United Kingdom, France, Spain and/or other European jurisdictions by any member
of the Group through one or more Propco formed by it and, for the avoidance of
doubt, whether or not contemplated in the Tax Structure Memorandum.

 

“Property Financing Facility” means, in relation to any Property Financing, the
property financing facility made or projected to be made, as the context may
require, available under the facility agreement pursuant to which that Property
Financing is raised.

 

“Property Valuation Report” means the property valuation report dated 30 June
2005 prepared by CB Richard Ellis in relation to the European freehold and
long-term leasehold properties of the Group and addressed to, and/or capable of
being relied upon by, the Arrangers and the Finance Parties.

 

“Quarterly Management Accounts” has the meaning given to it in Clause 22
(Information Undertakings).

 

-25-



--------------------------------------------------------------------------------

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

  (a) (if the currency is Sterling) the first day of that period;

 

  (b) (if the currency is euro) a Business Day that is two TARGET Days before
the first day of that period or, in respect of the Quotation Day in relation to
any Utilisation on the First Utilisation Date, the first day of that period; or

 

  (c) (for any other currency) two Business Days before the first day of that
period or, in respect of the Quotation Day in relation to any Utilisation on the
First Utilisation Date, the first day of that period,

 

unless, in the case of a Quotation Day other than one falling on the First
Utilisation Date market practice differs in the Relevant Interbank Market for a
currency, in which case the Quotation Day for that currency will be determined
by the Facility Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).

 

“Recovering Finance Party” has the meaning given to it in Clause 29.1 (Payments
to Finance Parties).

 

“Redenomination Date” means a date upon which all or part of the Bridge Loans
are converted in Sterling and/or Euro, as the case may be, in accordance with
Clause 13.3 (Redenomination).

 

“Redenomination Request” means a request given in accordance with Clause 13.3
(Redenomination) in relation to a redenomination of all or part of the Bridge
Facility.

 

“Reference Banks” means the principal London offices of Deutsche Bank AG, London
Branch, Barclays Bank PLC and The Royal Bank of Scotland PLC or such other banks
as may be appointed by the Facility Agent in consultation with the Obligors’
Agent.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Relevant Interbank Market” means in relation to euro, the European interbank
market, and in relation to any other currency, the London interbank market.

 

“Repayment Dates” means each date on which any principal is due for repayment
under paragraph (a) or (b) of Clause 9.1 (Repayment of Term Loans) and 9.2
(Repayment of Revolving Loans).

 

“Repeating Representations” means those representations referred to in Clause
21.28 (Repetition) which are repeated on the dates set out in that Clause.

 

-26-



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043 of ERISA or
the related regulations other than an event in relation to which the requirement
to give notice of that event is waived by any regulation.

 

“Reports” means the Accountants’ Report, the Due Diligence Report, the Property
Valuation Report and the Tax Structure Memorandum.

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 6 (Form of Resignation Letter).

 

“Retiring Guarantor” has the meaning given to it in Clause 19.8 (Release of
Guarantor’s right of contribution).

 

“Revolving Commitment” means the Euro Revolving Commitment and the Sterling
Revolving Commitment.

 

“Revolving Facility” means the Euro Revolving Facility and the Sterling
Revolving Facility.

 

“Revolving Loan” means a Euro Revolving Loan or a Sterling Revolving Loan.

 

“Revolving Utilisation” means a Revolving Loan or a Bank Guarantee.

 

“Rollover Loan” means one or more Revolving Loans:

 

  (a) made or to be made on the same day that:

 

  (i) a maturing Revolving Loan is due to be repaid; or

 

  (ii) a demand by the Facility Agent or the Issuing Bank pursuant to a drawing
in respect of a Bank Guarantee is due to be met;

 

  (b) the aggregate amount of which is equal to or less than the maturing
Revolving Loan or the relevant claim in respect of that Bank Guarantee;

 

  (c) in the same currency as the maturing Revolving Loan (unless it arose as a
result of the operation of Clause 13.2 (Response to Request for an Optional
Currency)) or the relevant claim in respect of that Bank Guarantee; and

 

  (d) made or to be made to the same Borrower for the purpose of:

 

  (i) refinancing a maturing Revolving Loan; or

 

  (ii) satisfying the relevant claim in respect of that Bank Guarantee.

 

“Screen Rate” means:

 

  (a) in relation to LIBOR, the British Bankers’ Association Interest Settlement
Rate for the relevant currency and Interest Period; and

 

  (b)

in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant Interest Period,

 

-27-



--------------------------------------------------------------------------------

 

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Facility Agent may specify
another page or service displaying the appropriate rate after consultation with
the Obligors’ Agent and the Lenders.

 

“Security” means any mortgage, charge (fixed or floating), standard security,
pledge, lien, hypothecation, security trust, assignment by way of security,
reservation of title, or any other security interest whatsoever, howsoever
created or arising or any other agreement or arrangement (including the
establishment of any rights of set-off) entered into for the purposes of
conferring security or placing the beneficiary of such agreement or arrangement
in a preferred position in an insolvency vis-à-vis other unsecured creditors
(including, without limitation, a sale and repurchase arrangement entered into
for such purposes).

 

“Security Documents” means each of the following documents:

 

  (a) the charges, pledges and assignments and other Security Documents
identified in and delivered to the Facility Agent under paragraph 2(b) of Part 1
of Schedule 2 (Conditions Precedent to Initial Utilisation), under paragraph 12
of Part 2 of Schedule 2 (Conditions Precedent Required to be Delivered by an
Additional Obligor) and under Part 3 of Schedule 2 (Security Documents and
Security Related Documents to be delivered by Obligors/Additional Obligors); and

 

  (b) any other document entered into by any person creating or expressed to
create any Security over all or any part of its assets in respect of the
obligations of any of the Obligors to the Finance Parties under any of the
Finance Documents.

 

“Selection Notice” means a notice substantially in the form set out in Part 3 of
Schedule 3 (Selection Notice applicable to a Term Loan) given in accordance with
Clause 16.1 (Interest Periods) in relation to a Term Facility.

 

“Senior Management” means Antonio Urcelay, David Rurka, Frank Muzika and Michael
Taylor.

 

“Specified Sovereign” means the United States of America or any member state of
the European Union as comprised on 1 January 2004.

 

“Specified Time” means a time determined in accordance with Schedule 8
(Timetables).

 

“Sponsors” means, together, KKR, Bain, Vornado, GB Merchant and each of their
group undertakings or respective funds, trusts or partnerships advised or
managed by any of them.

 

“Sponsors’ Affiliate” means, in relation to any Sponsor, any of its Holding
Companies or Subsidiaries or any other Subsidiary of any of its Holding
Companies and includes any fund or partnership represented, managed or
controlled by any Sponsor or any of their respective Sponsors’ Affiliates and
any Sponsors’ Affiliate of any such fund or partnership but does not include any
portfolio company of any

 

-28-



--------------------------------------------------------------------------------

Sponsor or of any Affiliate of any Sponsor and, in the context of a person or
persons achieving or having control over another person, “control” for the
purposes of this definition means the person or persons acting in concert
controlling, or being able to control, the composition of the board of directors
or equivalent management board of that other person or the person or persons
acting in concert in accordance with whose directions a majority of the board of
directors or equivalent management board of that other person are or become
accustomed to act.

 

“Sterling Revolving Commitment” means:

 

  (a) in relation to the Original Lender, the amount in the Base Currency set
opposite its name under the heading “Sterling Revolving Commitment” in Part 4 of
Schedule 1 (The Original Lenders) and the amount of any other Sterling Revolving
Commitment transferred to it in accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount in the Base Currency of any
Sterling Revolving Commitment transferred to it in accordance with this
Agreement,

 

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

 

“Sterling Revolving Facility” means the revolving credit facility denominated in
Sterling which is made available under this Agreement as described in paragraph
(a)(ii)(2) of Clause 2.1 (the Facilities).

 

“Sterling Revolving Loan” means a loan made or to be made under the Sterling
Revolving Facility or the principal amount outstanding for the time being of
that loan.

 

“Structure Chart” means the chart in the agreed form showing the pre-and
post-Acquisition structure of the Wider Group and the shareholdings therein
(including any minority interests and joint ventures) and showing all material
intra-group on-loans relating to the proceeds of the U.S. Financing and the
Bridge Facility all of which may be an integral part of the Tax Structure
Memorandum rather than a separate document.

 

“Subsidiary” means, in relation to any person, any corporation, any entity or
any partnership), which is controlled directly or indirectly by that person and
any entity (whether or not so controlled) treated as a subsidiary in the latest
financial statements of that person from time to time, and “control” for this
purpose means the direct or indirect ownership of the majority of the voting
share capital of such entity or the right or ability to direct management to
comply with the type of material restrictions and obligations contemplated in
this Agreement or to determine the composition of a majority of the board of
directors (or like board) of such entity, in each case whether by virtue of
ownership of share capital, contract or otherwise, but, in relation to any
member of the Group, excluding any Propco.

 

-29-



--------------------------------------------------------------------------------

“Super Majority Lenders” means, at any time:

 

  (a) a Lender or Lenders whose Commitments aggregate more than 90 per cent. of
the Total Commitments (and for this purpose the amount of an Ancillary Lender’s
or a Lender’s, as the case may be, Revolving Commitment shall not be reduced by
the amount of its Ancillary Limit); or

 

  (b) if the Total Commitments have been reduced to zero, whose Commitments
aggregated more than 90 per cent. of the Total Commitments immediately prior to
that reduction.

 

“Syndication Date” has the meaning given to it in Clause 16.1 (Interest
Periods).

 

“Tangible Net Assets” means tangible net assets calculated in accordance with
the Accounting Principles.

 

“Target” means Toys “R” Us Inc.

 

“Target Business” means the business and operations of the Target Group.

 

“Target Group” means those Subsidiaries of the Target immediately prior to the
Closing Date which become or are intended to become members of the Group.

 

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

 

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.

 

“Tax Structure Memorandum” means the tax structuring paper dated 24 June 2005
prepared by Deloitte & Touche LLP entitled “Project Toddler: Tax Structure
Memorandum” relating to the Acquisition and the proposed changes in the Group
structure occurring in anticipation of the Acquisition and following Closing and
addressed to, and/or capable of being relied upon by, the Arrangers and the
Finance Parties.

 

“Taxes” includes all present and future income and other taxes, levies, imposts,
duties, or other charges or withholdings of a similar nature wheresoever imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein and together with interest thereon and penalties and fines with
respect thereto, if any, payable in connection with any failure to pay or delay
in any payments made on or in respect thereof and “Tax” and “Taxation” shall be
construed accordingly.

 

“Term” means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Bank Guarantee.

 

“Term Facility” means the Bridge Facility or the Term-out Facility.

 

“Term Loan” means a Bridge Loan or a Term-out Facility Loan.

 

-30-



--------------------------------------------------------------------------------

“Term-out Commitment” means:

 

  (a) in relation to any Lender to whom any Bridge Outstandings are owed
immediately prior to the Maturity Date of the Bridge Facility, the amount
described in paragraph (f) of Clause 2.3 (Basis of Participation) together with
the amount of any other Term-out Commitment transferred to it in accordance with
this Agreement; and

 

  (b) in relation to any other Lender, the amount in the Base Currency of any
Term-out Commitment transferred to it in accordance with this Agreement,

 

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

 

“Term-out Facility” means the Option A Term-out Facility.

 

“Term-out Facility Loan” means the Option A Term-out Facility Loans.

 

“Term-out Request” means a notice substantially in the form set out in Part 4 of
Schedule 3 (Term-out Request).

 

“Term Repayment Date” means the date upon which the aggregate outstandings under
the Bridge Facility or the Option A Term-out Facility have been reduced to not
more than U.S.$25,000,000 (or its currency equivalent) and, for such purpose any
proposed utilisation of the Revolving Facilities for the purpose of repaying any
part of the Bridge Facility (as set out in a Term-out Request) shall be deemed
to apply to reduce such outstandings as at the date of the Term-out Request.

 

“Third Party Disposal” has the meaning given to it in Clause 27.3 (Resignation
of an Obligor).

 

“Total Bridge Commitments” means the aggregate of the Bridge Commitments.

 

“Total Commitments” means the aggregate of the Total Bridge Commitments (or to
the extent such amounts have been converted into a Term-out Facility, the Total
Term-out Commitments) and the Total Revolving Commitments.

 

“Total Euro Revolving Commitments” means the aggregate of the Euro Revolving
Commitments.

 

“Total Revolving Commitments” means the Total Euro Revolving Commitments and the
Total Sterling Revolving Commitments.

 

“Total Sterling Revolving Commitments” means the aggregate of the Sterling
Revolving Commitments.

 

“Total Term-out Commitments” means the aggregate of the Term-out Commitments.

 

“Transaction” means the Acquisition and the financing thereof and the other
transactions contemplated by the Transaction Documents.

 

“Transaction Costs” means all fees, costs and expenses and stamp, transfer,
registration, notarial and similar Taxes incurred by the Ultimate Parent, the
Parent, the

 

-31-



--------------------------------------------------------------------------------

Company or any of their respective Subsidiaries in connection with the
Transaction, any Permitted Reorganisation referred to in the Tax Structure
Memorandum, or the U.S. Steps Memorandum and any amounts payable in connection
with the refinancing of existing Financial Indebtedness of the Target Group.

 

“Transaction Documents” means the Finance Documents and the Acquisition
Documents.

 

“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent and/or any other Finance Party pursuant to the
Security Documents.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Obligors’ Agent.

 

“Transfer Date” means, in relation to any Transfer Certificate, the date for
making the transfer as specified in the Transfer Certificate.

 

“Treaty Lender” has the meaning given to it in Clause 14.1 (Tax Definitions).

 

“UK Acquisition Note” means the U.S.$1,200 million promissory note issued by UK
Newco on or about the Closing Date in favour of the Company in partial
consideration for UK Newco’s acquisition of the UK Target Group from the
Company, all as contemplated in the Tax Structure Memorandum (such note to be
subsequently distributed to the Parent as contemplated in the Tax Structure
Memorandum).

 

“UK Newco” means Toys “R” Us (UK) Limited, a company incorporated in England
with company number 05410173 and its registered office at Mitre House, 160
Aldersgate Street, London EC1A 4DD.

 

“UK Propco” means Toys “R” Us Properties (UK) Limited, a company incorporated in
England with company number 05410177 and registered office at Mitre House, 160
Aldersgate Street, London EC1A 4DD.

 

“UK Target Group” means, collectively, Toys “R” Us Holdings PLC and its
business, assets and Subsidiaries.

 

“Ultimate Parent” means Global Toys Acquisition, LLC, a limited liability
corporation, directly or indirectly controlled by the Sponsors or Sponsors’
Affiliates, formed under the laws of the State of Delaware with its registered
office at 9 East Loockerman Street, #1-B, City of Dover, County of Kent, DE
19901, U.S.A.

 

“Unfunded Current Liability” means, in relation to any Plan, the amount, if any,
by which the value of the accumulated plan benefits under that Plan determined
in accordance with the Plan’s ongoing actuarial assumptions, exceeds the fair
market value of all plan assets allocable to such liabilities under Title IV of
ERISA (excluding any accrued but unpaid contributions).

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

-32-



--------------------------------------------------------------------------------

“U.S. Financing” means, collectively, one or more financing arrangements in an
amount of up to approximately U.S.$4,500 million raised by U.S. Subsidiaries of
the Parent to part finance the Acquisition.

 

“U.S. Steps Memorandum” means the corporate and financing memorandum dated 20
July 2005 prepared by Deloitte & Touche LLP entitled “Project Toddler Corporate
and Financing Structure Memorandum” relating to the Acquisition, the U.S.
Financing and the proposed changes in the Wider Group Structure occurring in
anticipation of the Acquisition and following Closing.

 

“Utilisation” means a Loan or a Bank Guarantee.

 

“Utilisation Date” means the date on which a Utilisation is made.

 

“Utilisation Request” means a notice substantially in the form set out in Part 1
and Part 2 of Schedule 3 (Requests).

 

“VAT” is a reference to value added tax as provided for in the Value Added Tax
Act 1994 and legislation supplemental thereto and any other tax levied in
accordance with the Sixth Council Directive of 17 May 1977 on the harmonization
of the laws of Member States relating to turnover taxes (77/388/EEC) as
implemented in the EU Member States under their respective value added tax
legislation and legislation supplemental thereto.

 

“Vornado” means Vornado Realty Trust.

 

“Website Lenders” has the meaning given to it in Clause 31.7 (Use of Websites).

 

“Wider Group” means the Parent and its Subsidiaries for the time being,
including (after Closing) the Target and its Subsidiaries.

 

1.2 Construction

 

  (a) Unless a contrary indication appears a reference in this Agreement to:

 

  (i) the “Facility Agent”, the “Arrangers”, the “Security Agent”, any “Finance
Party”, any “Lender”, any “Issuing Bank”, any “Obligor, any “Party” or any other
person shall be construed so as to include its successors in title, permitted
assigns and permitted transferees and, in the case of the Security Agent, any
person for the time being appointed as a security agent or trustee in accordance
with the Finance Documents;

 

  (ii) an “agency” of a state includes any local or other authority, self
regulating or other recognised body or agency, central or federal bank,
department, government, legislature, minister, ministry, self regulating
organisation, official or public or statutory person (whether autonomous or not)
of, or of the government of, that state or any political sub-division in or of
that state;

 

  (iii)

a document in “agreed form” is a document which is in a form agreed and/or
approved on or before the date of this Agreement by the

 

-33-



--------------------------------------------------------------------------------

 

Obligors’ Agent and the Facility Agent or, if not so agreed or approved, as
approved or agreed by the Facility Agent (acting reasonably);

 

  (iv) an “agreement” includes any legally binding agreement, arrangement,
concession, contract, deed or franchise (in each case whether oral or written);

 

  (v) “assets” includes property and rights of every kind, present, future and
contingent (including uncalled share capital);

 

  (vi) “Barclays Capital” is a reference to the investment banking division of
Barclays Bank PLC;

 

  (vii) “continuing” in relation to an Event of Default or Default shall be
construed as a reference to such an event which is continuing unremedied or
unwaived (and, in relation to an Event of Default arising as a result of the
breach of any of Clauses 23.2(a) or 23.2(b), such Event of Default shall be
deemed not to be continuing if, on any subsequent testing date for any such
financial covenant pursuant to Clause 23 (Financial Covenants), the Group is in
compliance with all its obligations under Clause 23 (Financial Covenants), it
being acknowledged by the Parties hereto that any Event of Default shall be
deemed to be continuing for the purposes of this Agreement unless the Facility
Agent has not exercised any of its rights under Clause 25.20 (Acceleration) in
relation to such Event of Default prior to any such subsequent testing date);

 

  (viii) “currency equivalent” means the equivalent in the Base Currency of an
amount in another currency as determined by reference to the Facility Agent’s
Spot Rate of Exchange;

 

  (ix) a “directive” includes any regulation, rule, official directive, order,
request or guideline (whether or not having the force of law but if not having
the force of law being one with which it is the practice of the relevant person
to comply) of any agency of any state;

 

  (x) a “filing” includes any relevant filing, registration, recording or notice
(and references to making or renewing “filings” shall be construed accordingly)
required by law or regulation;

 

  (xi) a “guarantee” includes other than, for the avoidance of doubt, where such
term is used in Clause 19 (Guarantee and Indemnity):

 

  (A) an indemnity; and

 

  (B) any other obligation (whatever called) of any person:

 

  (I)

to pay, purchase, provide funds (whether by the advance of money, the purchase
of or subscription for shares or other investments, the purchase of assets or
services, the

 

-34-



--------------------------------------------------------------------------------

 

making of payments under an agreement or otherwise) for the payment of,
indemnify against the consequences of default in the payment of, or otherwise be
responsible for, any indebtedness of any other person; or

 

  (II) to be responsible for the performance of any obligations by or the
solvency of any other person,

 

(and “guaranteed” and “guarantor” shall be construed accordingly);

 

  (xii) the “European interbank market” means the interbank market for euro
operating in Participating Member States;

 

  (xiii) references to “incorporation” includes references to “organisation” or
“formation” (and references to “incorporated” shall be construed accordingly);

 

  (xiv) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (xv) a “participation” of a Lender in:

 

  (A) a Loan, means the amount of such Loan which such Lender has made or is to
make available and thereafter that part of the Loan which is owed to such
Lender; or

 

  (B) a Bank Guarantee, means such Lender’s actual and contingent liabilities in
respect of such Bank Guarantee pursuant to paragraph (b) of Clause 7.8
(Indemnities) or, in the case of the Issuing Bank in respect of such Bank
Guarantee, that portion of any actual or contingent liability under such Bank
Guarantee which is not the subject of an indemnity under paragraph (b) of Clause
7.8 (Indemnities);

 

  (xvi) “reservations” means the principle that equitable remedies are remedies
which may be granted or refused at the discretion of the court, the limitation
on enforcement as a result of laws relating to bankruptcy, insolvency,
liquidation, reorganisation, court schemes, moratoria, administration and other
laws affecting the rights of creditors generally, the time-barring of claims
under applicable statutes of limitation, rules against penalties and similar
principles and generally applicable limitations of law which are provided for as
qualifications in the legal opinions delivered to the Facility Agent pursuant to
Clause 4.1 (Initial Conditions Precedent), Schedule 2 (Conditions Precedent) or
delivered in relation to any Security Document or pursuant to Clauses 7.5 (Cash
Cover), 24.19 (Disposals), 27.2 (Additional Borrowers), 27.3 (Resignation of an
Obligor) and 27.4 (Additional Guarantors and Transaction Security);

 

-35-



--------------------------------------------------------------------------------

  (xvii) “unwaived” means not expressly waived in writing by the Facility Agent
(having confirmed that it is acting on the instructions of the Majority Lenders,
the Super Majority Lenders or all the Lenders, as the case may be);

 

  (xviii) a “wholly-owned Non-Obligor”, a “wholly-owned Subsidiary” or a
“wholly-owned member of the Group” means a member of the Group 90 per cent. or
more of the entire issued share capital of which is owned, directly or
indirectly, by the Parent;

 

  (xix) a provision of law is a reference to that provision as amended, restated
or re-enacted; and

 

  (xx) a time of day is a reference to London time.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

  (c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  (d) A Borrower “repaying” or “prepaying” (or any derivative form thereof) a
Bank Guarantee or any Ancillary Outstandings in respect of a Contingent
Liability means:

 

  (i) that Borrower providing cash cover for that Bank Guarantee or in respect
of the Ancillary Outstandings or the Borrower complies with its obligations
under Clause 7.1 (Immediately payable) and/or paragraph (b) of Clause 7.7
(Claims under a Bank Guarantee);

 

  (ii) the maximum amount payable under or in respect of the Bank Guarantee or
Ancillary Outstandings being reduced or cancelled in accordance with its terms
or otherwise reduced or cancelled in a manner satisfactory to the Issuing Bank
in respect of such Bank Guarantee, Lender, Ancillary Lender or, as the case may
be, Fronting Ancillary Lender (in each case, acting reasonably); or

 

  (iii) the Issuing Bank in respect of such Bank Guarantee, Lender, Ancillary
Lender or, as the case may be, Fronting Ancillary Lender (in each case, acting
reasonably) being satisfied that it has no further liability under or in respect
of that Bank Guarantee or Ancillary Outstandings,

 

and the amount by which a Bank Guarantee is, or Ancillary Outstandings are,
repaid or prepaid under paragraphs (i) and (ii) above is the amount of the
relevant cash cover or reduction.

 

  (e) A Lender funding its participation in a Utilisation includes a Lender
participating in a Bank Guarantee.

 

-36-



--------------------------------------------------------------------------------

  (f) An outstanding amount of a Bank Guarantee at any time is the maximum
amount that is or may be payable by the relevant Borrower in respect of that
Bank Guarantee at that time.

 

  (g) Save where a contrary intention appears, in this Agreement:

 

  (i) a reference to any agreement (including, without limitation, any of the
Finance Documents) is to be construed as a reference to that agreement as it may
from time to time be amended, varied, supplemented, restated or novated but
excluding for this purpose any amendment, variation, supplement or modification
which is contrary to any provision of any of the Finance Documents including,
for the avoidance of doubt, any amendment of any agreement referred to as being
in the agreed form or dated on the date of this Agreement;

 

  (ii) a reference to a statute or statutory instrument or any provision thereof
is to be construed as a reference to that statute or statutory instrument or
such provision thereof as the same may have been, or may from time to time
hereafter be, amended or re-enacted;

 

  (iii) the index to and the headings in this Agreement are inserted for
convenience only and are to be ignored in construing this Agreement;

 

  (iv) words importing the plural shall include the singular and vice versa;

 

  (v) in the event that compliance with any monetary limit specified in this
Agreement (other than Clause 23 (Financial Covenants)) shall fall to be
determined any conversion from any currency to another currency necessary for
that purpose shall be by reference to the Facility Agent’s Spot Rate of Exchange
on the date of determination; and

 

  (vi) in determining whether a Subsidiary is a wholly owned Subsidiary, no
account shall be taken of any minority shareholding required by law.

 

  (h) A Borrower providing “cash cover” means whenever a Borrower is obliged
under the terms of this Agreement to provide cash cover in respect of any
Contingent Liability, that Borrower shall on the date for such provision of such
cash cover pay the relevant amount in the currency of the relevant Bank
Guarantee to the credit of a Cash Collateral Account with the Issuing Bank which
issued such Bank Guarantee on the basis that the only withdrawals which may be
made from such account are withdrawals to pay the Issuing Bank amounts due and
payable to it under this Agreement following any payment made by it under such
Bank Guarantee (unless the relevant Bank Guarantee is repaid or prepaid as
contemplated in paragraphs (d)(ii) or (d)(iii) above or any such withdrawal is
made by the Issuing Bank at the direction, and on behalf of the relevant Obligor
for the purpose of satisfying any and all of the liabilities which are the
subject of such Bank Guarantees) and, for the purposes of this Agreement, the
Contingent Liability under a Bank Guarantee shall be deemed to be cash covered
to the extent of any such provision of cash cover.

 

-37-



--------------------------------------------------------------------------------

1.3 Currency Symbols and Definitions

 

“$”, “U.S.$”, “US$”, “US Dollar” and “US Dollars” denote lawful currency of the
United States of America, “€”, “EUR”, “Euro”, “Euros”, “euro” and “euros” mean
the single currency unit of the Participating Member States, “£” and “Sterling”
means the lawful currency of the United Kingdom and “Australian $” means the
lawful currency of Australia.

 

1.4 Third party rights

 

  (a) Unless expressly provided to the contrary in a Finance Document, a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 (the “Third Parties Act”) to enforce or enjoy the benefit of any term
of any Finance Document.

 

  (b) Notwithstanding any term of any Finance Document, the consent of any
person who is not a Party is not required to rescind or vary any Finance
Document at any time.

 

2. THE FACILITIES

 

2.1 The Facilities

 

  (a) Subject to the terms of this Agreement, the Lenders make available:

 

  (i) to UK Newco and Toys “R” Us Limited (following its accession to this
Agreement), a bridge term loan facility in an aggregate amount equal to the
Total Bridge Commitments being the equivalent of U.S.$1,000,000,000 at the date
of this Agreement; and

 

  (ii) to the Borrowers:

 

  (1) a multicurrency revolving credit facility in an aggregate amount equal to
the Euro Revolving Commitments being up to the equivalent of €145,000,000 as at
the date of this Agreement; and

 

  (2) a multicurrency revolving credit facility in an aggregate amount equal to
the Sterling Revolving Commitments being up to the equivalent of £95,000,000 as
at the date of this Agreement.

 

  (b) Subject to the terms of this Agreement, provided that the Company is not
in default of its obligations under paragraph (b) of Clause 24.13 (Merger) of
this Agreement, if there remain or will remain any Bridge Outstandings on the
Maturity Date of the Bridge Facility in an amount equal to or less than U.S.
$300 million (or such other amount up to U.S. $300 million as redenominated in
Sterling and/or euro pursuant to the terms of Clause 13.3 (Redenomination))
then:

 

  (i)      (A)

if on the Maturity Date of the Bridge Facility the amount of Bridge Outstandings
is or will be equal to or less than U.S.$200 million (or such other amount up to
U.S.$200 million

 

-38-



--------------------------------------------------------------------------------

 

as redenominated in Sterling and/or euro pursuant to the terms of Clause 13.3
(Redenomination)), UK Newco and/or Toys “R” Us Limited shall be permitted to
make one or more Utilisations under the Revolving Facility in an aggregate
amount of up to U.S.$50 million (or such other amount equal to U.S.$50 million
as redenominated in Sterling and/or euro pursuant to the terms of Clause 13.3
(Redenomination)) and to apply the proceeds thereof in or towards repaying the
Bridge Outstandings; or

 

  (B) if on the Maturity Date of the Bridge Facility the amount of Bridge
Outstandings is or will be greater than U.S.$200 million (or such other amount
greater than U.S.$200 million as redenominated in Sterling and/or euro pursuant
to the terms of Clause 13.3 (Redenomination)), UK Newco and/or Toys “R” Us
Limited shall be permitted to make one or more Utilisations under the Revolving
Facility in an aggregate amount of up to U.S.$100 million (or such other amount
equal to U.S.$100 million as redenominated in Sterling and/or euro pursuant to
the terms of Clause 13.3 (Redenomination)) and to apply the proceeds thereof in
or towards repaying the Bridge Outstandings; and

 

  (ii) if after the application of any Utilisations drawn under sub-paragraph
(b)(i) above, there remain any Bridge Outstandings, the aggregate amount of such
Bridge Outstandings will be converted on the Maturity Date of the Bridge
Facility into a senior secured term facility (the “Option A Term-out Facility”),

 

provided that, in no circumstances shall the aggregate principal amount drawn
under the Revolving Facility pursuant to sub-paragraphs (i)(A) or (B) above and
outstandings under the Option A Term-out Facility pursuant to sub-paragraph (ii)
above, exceed U.S.$300 million (or such other amount equal to U.S.$300 million
as redenominated in Sterling and/or euro pursuant to the terms of Clause 13.3
(Redenomination)).

 

  (c) Subject to the terms of Schedule 15 (Option B Term-out Facility Summary
Terms and Conditions) of this Agreement provided that the Company is not in
default of its obligations under paragraph (b) of Clause 24.13 (Merger) of this
Agreement, if there remain or will remain any Bridge Outstandings on the
Maturity Date of the Bridge Facility in an amount which is greater than U.S.$300
million (or such other amount which is greater than U.S.$300 million as
redenominated in Sterling and/or euro pursuant to the terms of Clause 13.3
(Redenomination)), a portion of the Bridge Outstandings not exceeding U.S.$850
million (or such other amount up to U.S.$850 million as redenominated in
Sterling and/or euro pursuant to the terms of Clause 13.3 (Redenomination)) will
on the Maturity Date of the Bridge Facility, be converted into a senior secured
term facility (the “Option B Term-out Facility”).

 

  (d)

Subject to the terms of this Agreement and the Ancillary Documents, an Ancillary
Lender may make available an Ancillary Facility to any of the

 

-39-



--------------------------------------------------------------------------------

 

Borrowers in place of all or part of its Commitment under the Revolving Facility
for so long as and for the amount of such Ancillary Lender’s Ancillary
Commitments from time to time.

 

  (e) Subject to the terms of this Agreement and the Ancillary Documents, a
Fronting Ancillary Lender may make available a Fronted Ancillary Facility to any
of the Borrowers in an amount equal to the aggregate of the relevant Fronted
Revolving Commitments from time to time, provided that the provisions of Clause
8 (Ancillary Facilities) are complied with.

 

2.2 Finance Parties’ rights and obligations

 

  (a) The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  (b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

  (c) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

2.3 Basis of Participation

 

Subject to the other provisions of this Agreement:

 

  (a) each Lender under the Bridge Facility will participate in each Bridge
Facility Loan in the proportion which its Bridge Commitment bears to the Total
Bridge Commitments as at the relevant Utilisation Date;

 

  (b) each Lender under the Euro Revolving Facility will participate in each
Euro Revolving Loan in the proportion which its Euro Revolving Commitment bears
to the Total Euro Revolving Commitments as at the relevant Utilisation Date;

 

  (c) each Lender under the Sterling Revolving Facility will participate in each
Sterling Revolving Loan in the proportion which its Sterling Revolving
Commitment bears to the Total Sterling Revolving Commitments as at the relevant
Utilisation Date.

 

  (d) each Lender under the Euro Revolving Facility will participate (in the
case of each Lender other than the Issuing Bank by way of counter-indemnity in
favour of the relevant Issuing Bank pursuant to Clause 7.8 (Indemnities)) in
each Bank Guarantee, in the proportion which its Euro Revolving Commitments
bears to the Total Euro Revolving Commitments as at the relevant Utilisation
Date; and

 

-40-



--------------------------------------------------------------------------------

  (e) each Lender under the Sterling Revolving Facility will participate (in the
case of each Lender other than the Issuing Bank by way of counter-indemnity in
favour of the relevant Issuing Bank pursuant to Clause 7.8 (Indemnities)) in
each Bank Guarantee, in the proportion which its Sterling Revolving Commitment
bears to the Total Sterling Revolving Commitment as at the relevant Utilisation
Date;

 

  (f) each Lender under the Bridge Facility will participate in the Term-out
Facility (and in each Term-out Facility Loan) in the same proportion which its
Bridge Commitment bears to the Total Bridge Commitments, in each case, as at the
Maturity Date of the Bridge Facility.

 

For the purposes of Clauses 2.5 (Lending Affiliates) and this Clause 2.3 (Basis
of Participation) and determining the Lenders’ respective participations in
Utilisations under the Euro Revolving Facility or the Sterling Revolving
Facility (as the case may be):

 

  (i) in the case of the Euro Revolving Facility, the Euro Revolving Commitment
of each Ancillary Lender and/or each Fronted Ancillary Lender, as the case may
be, will be reduced by the amount of its Ancillary Commitment under the Euro
Revolving Facility or, in the case of any Fronted Ancillary Lender, its Fronted
Revolving Commitment under the Euro Revolving Facility, and the Total Euro
Revolving Commitments will (subject as provided in Clause 8.5 (Refinancing of
Ancillary Facility)) be reduced by the aggregate of total Ancillary Commitments
or total Fronted Revolving Commitments, as the case may be, under the Euro
Revolving Facility, in each case as at the relevant Utilisation Date; and

 

  (ii) in the case of the Sterling Revolving Facility, the Sterling Revolving
Commitment of each Ancillary Lender and/or each Fronted Ancillary Lender, as the
case may be, will be reduced by the amount of its Ancillary Commitment under the
Sterling Revolving Facility or, in the case of any Fronted Ancillary Lender, its
Fronted Revolving Commitment under the Sterling Revolving Facility, and the
Total Sterling Revolving Commitments will (subject as provided in Clause 8.5
(Refinancing of Ancillary Facility)) be reduced by the aggregate of total
Ancillary Commitments or total Fronted Revolving Commitments, as the case may
be, under the Sterling Revolving Facility in each case, as at the relevant
Utilisation Date.

 

2.4 Facility Offices

 

  (a) Subject as provided in Clause 2.5 (Lending Affiliates) below, each Lender
will participate in each Utilisation through its Facility Office.

 

  (b) Subject as provided in paragraph (d) of Clause 2.5 (Lending Affiliates)
below, any Lender may only use its nominated Facility Office for the purposes of
making any particular Utilisation or any particular type of Utilisation to an
Obligor.

 

-41-



--------------------------------------------------------------------------------

2.5 Lending Affiliates

 

  (a) A Lender may nominate a branch or Affiliate to discharge its obligations
to participate in one or more Utilisation:

 

  (i) in this Agreement; or

 

  (ii) in the Transfer Certificate pursuant to which such Lender becomes a
Party.

 

  (b) Any branch or Affiliate nominated by a Lender to participate in a
Utilisation shall:

 

  (i) participate in compliance with the terms of this Agreement; and

 

  (ii) be entitled, to the extent of its participation, to all the rights and
benefits of a Lender under the Finance Documents provided that such rights and
benefits shall be exercised on its behalf by its nominating Lender save where
law or regulation requires the branch or Affiliate to do so.

 

  (c) Each Lender shall remain liable and responsible for the performance of all
obligations assumed by a branch or Affiliate on its behalf and non-performance
of a Lender’s obligations by its branch or Affiliate shall not relieve such
Lender from its obligations under this Agreement.

 

  (d) No Obligor shall be liable to pay any amount being required to be paid by
an Obligor under Clause 14 (Taxes) or Clause 15.2 (Increased Costs) (arising as
a result of laws or regulations in force or known to be coming into force on the
date the relevant branch or Affiliate was nominated) in excess of the amount it
would have been obliged to pay if that Lender had not nominated its branch or
Affiliate to participate in the Facilities or, to the extent that such Lender
nominated such Affiliate for particular Utilisations in the Transfer Certificate
pursuant to which such Lender became a Party, in excess of the amount which it
would have been obliged to pay had it continued to make the relevant type of
Utilisations through that Affiliate. Each Lender shall promptly notify the
Facility Agent and the Obligors’ Agent of the Tax jurisdiction from which its
branch or Affiliate will participate in the relevant Utilisations and such other
information regarding that branch or Affiliate as the Obligors’ Agent may
reasonably request.

 

  (e) Any notice or communication to be made to a branch or an affiliate of a
Lender pursuant to Clause 31 (Notices and Confidentiality):

 

  (i) may be served directly upon the branch or Affiliate, at the address
supplied to the Facility Agent by the nominating Lender pursuant to its
nomination of such branch or Affiliate, where the Lender or the relevant branch
or Affiliate requests this in order to mitigate any legal obligation to deduct
withholding Tax from any payment to such branch or Affiliate or any payment
obligation which might otherwise arise pursuant to Clause 15 (Change in
Circumstances); or

 

-42-



--------------------------------------------------------------------------------

  (ii) in any other circumstance, may be delivered to the Facility Office of the
Lender.

 

  (f) If a Lender nominates an Affiliate, that Lender and that Affiliate:

 

  (i) will be treated as having a single Commitment (being the Commitment of
that Lender) but for all other purposes other than those referred to in
paragraphs (c) and (e)(ii) above will be treated as separate Lenders; and

 

  (ii) will be regarded as a single Lender for the purpose of (A) voting in
relation to any matter in connection with a Finance Party or (B) compliance with
Clause 26.1 (Assignments and transfers by the Lenders).

 

2.6 Enforcement of Rights

 

Subject to any provision of the Finance Documents to the contrary, each Finance
Party has the right to protect and enforce its rights arising out of the Finance
Documents and it will not be necessary for any other Finance Party to be joined
as an additional party in any proceedings brought for the purpose of protecting
or enforcing such rights.

 

3. PURPOSE

 

3.1 Purpose

 

  (a) Toys “R” Us Limited will apply amounts borrowed by it under the Bridge
Facility in Sterling (a “Bridge Sterling Advance”) towards the repayment of
Financial Indebtedness of the UK Target Group existing as at the Closing Date
and the payment of (A) the fee payable pursuant to Clause 17.3 (Agency Fee) and
(B) that portion of the fee payable pursuant to Clause 17.2 (Arrangement Fee)
which relates to the Revolving Facilities, and UK Newco shall on-loan any amount
borrowed by it under the Bridge Facility in U.S. Dollars (the “Bridge Dollar
Advance”) or in Sterling (a “Bridge Sterling Advance”) to the Parent to be
applied towards:

 

  (i) payment of the Transaction Costs as set out in the Funds Flow Document;
and

 

  (ii) payment in part of the Merger Consideration due under the Acquisition
Agreement.

 

  (b) Any amount drawn under the Bridge Sterling Advance borrowed by Toys “R” Us
Limited which is not applied as set out above shall be applied towards the
general corporate and/or working capital purposes of the Group.

 

  (c) UK Newco and/or Toys “R” Us Limited shall be entitled to draw the full
amount of the Bridge Facility during the applicable Availability Period thereof
(subject to paragraph (a) of this Clause 3.1 above), irrespective of the
aggregate Merger Consideration on the Closing Date.

 

-43-



--------------------------------------------------------------------------------

  (d) Each Borrower shall apply all amounts drawn by it under the Revolving
Facility or any Ancillary Facility (i) towards the general corporate and/or
working capital purposes of the Group, (other than payment of the Merger
Consideration or the payment of any Transaction Costs), (ii) towards the
repayment of existing working capital and/or overdraft facilities of the UK
Target Group, existing as at the Closing Date; and/or (iii) towards the
repayment of the Bridge Facility to the extent permitted under paragraph (b) of
Clause 2.1 (The Facilities) of this Agreement.

 

3.2 Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial Conditions Precedent

 

The Lenders shall only be obliged to comply with Clause 5.6 (Lenders’
participation) in relation to any Utilisation if before a Utilisation Request is
issued or, in respect of a Utilisation to be made on the Closing Date, before
such Utilisation, the following conditions are met:

 

  (a) the Facility Agent has confirmed in writing, receipt of all of the
documents and other evidence listed in Part 1 of Schedule 2 (Conditions
Precedent to Initial Utilisation) in the agreed form (to the extent agreed at or
prior to signing of this Agreement) or otherwise in form and substance
satisfactory to the Facility Agent and the Arrangers, in each case acting
reasonably. The Facility Agent shall notify in writing the Obligors’ Agent and
the Lenders promptly upon the Facility Agent and the Arrangers being so
satisfied; and

 

  (b) the Facility Agent has received confirmation in writing from the Obligors’
Agent that:

 

  (i) the aggregate cash contributions of equity by way of subscription for
ordinary shares, preference shares or other equity interests and/or subordinated
shareholder loans and/or deep discount bonds by the Investors (the “Equity”)
have been, or are in the course of being, made in accordance with the Funds Flow
Document directly or indirectly, to the Parent and such Equity is in an amount
not less than the Required Equity Amount;

 

  (ii) the total proceeds of the subscription for the Equity required to be
contributed pursuant to paragraph (i) above have been or are in the course of
being applied in accordance with the Funds Flow Document, and (where the Funds
Flow Document provides that such amounts are to be applied on or before the
First Utilisation Date), will be so applied on or prior to the first drawing of
the Facilities; and

 

  (c)

the Facility Agent has received confirmation in writing from the Obligors’ Agent
that all conditions relating to the initial utilisations under the

 

-44-



--------------------------------------------------------------------------------

 

U.S. Financing have been satisfied or waived and that the U.S. Financing is
available for drawdown and application as described in the Funds Flow Document.

 

For these purposes:

 

“Required Equity Amount” means an aggregate amount equal to not less than 15 per
cent. of the aggregate funded capital structure for the Acquisition.

 

4.2 Additional Conditions Precedent

 

In addition, the Lenders and as applicable, the Issuing Banks, shall be under no
obligation to make any Utilisation available to the Borrowers unless, on both
the date of the relevant Utilisation Request and the relevant Utilisation Date
(or in the case of a Term-out Facility Loan, on both the date of the relevant
Term-out Request and the Maturity Date of the Bridge Facility):

 

  (a) subject to Clause 25.22 (Certain Funds Period), no Default has occurred
and is continuing and no Default will occur as a result of making such
Utilisation; and

 

  (b) subject to Clause 25.22 (Certain Funds Period), the Repeating
Representations that are required under this Agreement to be repeated on those
dates are true and accurate (in all material respects in the case of any
representation or warranty which is not subject to a materiality test in
accordance with its terms as provided for in Clause 21 (Representations)) in
each case by reference to the facts and circumstances then subsisting and will
remain true and accurate immediately after the Utilisation is made,

 

provided that, in relation to a Rollover Loan, a Term-out Facility Loan or an
extension or replacement of an existing Bank Guarantee, as the case may be, if
either of the conditions specified in paragraphs (a) or (b) above are not
satisfied on the relevant date but no notice has been given under paragraphs (a)
and/or (b) of Clause 25.20 (Acceleration) the Lenders shall not be entitled to
refuse to make the requested Rollover Loan, Term-out Facility Loan, fund a
demand in respect of a Bank Guarantee or the extension or replacement of an
existing Bank Guarantee, as the case may be, by reason of the conditions
specified in paragraphs (a) or (b) above not being satisfied.

 

4.3 Conditions relating to Optional Currencies

 

A currency will constitute an Optional Currency in relation to a Revolving
Utilisation if:

 

  (a) it is readily available in the amount required and freely convertible into
the relevant Base Currency in the Relevant Interbank Market on the Quotation Day
and the Utilisation Date for that Utilisation; or

 

  (b) it is euro (in relation to the Euro Revolving Facility) or sterling (in
relation to the Sterling Revolving Facility) or U.S.$ or Australian $.

 

-45-



--------------------------------------------------------------------------------

4.4 Maximum number of Utilisations

 

  (a) A Borrower (or the Obligors’ Agent) may not deliver a Utilisation Request
or Term-out Request, as the case may be, if as a result of the proposed
Utilisation:

 

  (i) more than six Bridge Loans would be outstanding; or

 

  (ii) more than three Term-out Facility Loans would be outstanding; or

 

  (iii) more than twenty Revolving Loans would be outstanding.

 

  (b) A Borrower may not request that a Bridge Loan be divided if, as a result
of the proposed division, more than six Bridge Loans would be outstanding.

 

  (c) A Borrower may not request that a Term-out Facility Loan be divided if, as
a result of the proposed division, more than three Term-out Facility Loans would
be outstanding.

 

  (d) Any Loan made by a single Lender under Clause 13.2 (Response to Request
for an Optional Currency) shall not be taken into account in this Clause 4.4.

 

  (e) A Borrower may not request that a Bank Guarantee be issued under the
Revolving Facility if, as a result of the proposed Utilisation, more than
forty-five Bank Guarantees would be outstanding, unless the Facility Agent and
the Issuing Banks shall otherwise agree.

 

5. UTILISATION OF LOANS

 

5.1 Delivery of a Utilisation Request

 

A Borrower may utilise the Bridge Facility or Revolving Facility by delivering
to the Facility Agent, a duly completed Utilisation Request in the form of Part
1 of Schedule 3 (Utilisation Request: Loans) not later than the Specified Time.

 

5.2 Completion of a Utilisation Request

 

  (a) Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

 

  (i) it identifies the applicable Facility to be utilised;

 

  (ii) the proposed Utilisation Date is a Business Day within the Availability
Period applicable to that Facility;

 

  (iii) the currency and amount of the Utilisation comply with the provisions of
Clause 5.5 (Currency and amount);

 

  (iv) the proposed Interest Period complies with Clause 16.1 (Interest
Periods); and

 

-46-



--------------------------------------------------------------------------------

  (v) to the extent applicable, it specifies details of the bank and account to
which the proceeds of that Utilisation are to be paid.

 

  (b) Unless otherwise accepted by the Facility Agent, only one Utilisation may
be requested in each Utilisation Request requested save for a Utilisation
Request for the Utilisations to be made on the First Utilisation Date or, if on
a later date, for the Utilisations to be made for the purpose of repaying
Financial Indebtedness of the UK Target Group.

 

5.3 Delivery of a Term-out Request

 

UK Newco and/or the Obligors’ Agent (on its behalf) may request the conversion
of an amount of the Bridge Outstandings into a Term-out Facility by delivering
to the Facility Agent, a duly completed Term-out Request in the form of Part 4
of Schedule 3 (Term-out Request) not later than 10.00 a.m. (London time) on the
date falling three Business Days prior to the Maturity Date of the Bridge
Facility.

 

5.4 Completion of a Term-out Request

 

  (a) The Term-out Request is irrevocable and will not be regarded as having
been duly completed unless:

 

  (i) it identifies the applicable Term-out Facility to be utilised;

 

  (ii) the currency of the Utilisation complies with the provisions of Clause
5.5 (Currency and Amount);

 

  (iii) the proposed Interest Period complies with Clause 16.1 (Interest
Periods); and

 

  (iv) the amount of the Utilisation complies with paragraphs (b) and (c) of
Clause 2.1 (The Facilities).

 

  (b) Only one Term-out Request may be delivered pursuant to clause 5.3
(Delivery of a Term-out Request).

 

5.5 Currency and amount

 

  (a) The currency specified in a Utilisation Request must be:

 

  (i) in relation to the Bridge Dollar Advance, the Base Currency;

 

  (ii) in relation to a Bridge Sterling Advance, Sterling; and

 

  (iii) in relation to the Revolving Facility, the applicable Base Currency or
an Optional Currency.

 

  (b) In the case of the Bridge Facility, the amount of the proposed Utilisation
must be an amount whose Base Currency Amount is no more than the Available
Facility and which is a minimum amount of U.S.$15,000,000 or, if less, the
Available Facility.

 

-47-



--------------------------------------------------------------------------------

  (c) In the case of the Revolving Facility, the amount of the proposed
Utilisation must be an amount whose Base Currency Amount is no more than the
Available Facility and which is:

 

  (i) if the currency selected is sterling, a minimum amount of £2,500,000 or,
if less, the Available Facility; or

 

  (ii) if the currency selected is Euro, a minimum amount of €2,500,000, or, if
less, the Available Facility; or

 

  (iii) if the currency selected is US Dollars, a minimum amount of $2,500,000
or, if less, the US Dollar equivalent of the Available Facility; or

 

  (iv) if the currency selected is an Optional Currency other than US Dollars,
an amount which is equivalent to a Base Currency Amount of €2,500,000 (in the
case of the Euro Revolving Facility) or £2,500,000 (in the case of the Sterling
Revolving Facility) or, in each case if less, the Available Facility.

 

5.6 Lenders’ participation

 

  (a) If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.

 

  (b) The amount of each Lender’s participation in each Loan will be equal to
the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

  (c) The Facility Agent shall determine the Base Currency Amount of each Loan
which is to be made in an Optional Currency and notify each Lender of the
amount, currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan by the Specified Time.

 

5.7 Facility Agent’s calculations

 

  (a) The calculations of the participations of a Lender pursuant to this Clause
5 (Utilisation of Loans) made by the Facility Agent pursuant to this Clause 5
(Utilisation of Loans) will take into account any repayment, prepayment,
consolidation or division of Loans to be made on the last day of the first
Interest Period.

 

  (b) Each Lender’s participation in a Loan will, subject to paragraph (a)
above, be determined in accordance with paragraph (b) of Clause 5.6 (Lenders’
participation).

 

5.8 Limitations on Utilisations

 

The Revolving Facility shall not be utilised unless there has been a Utilisation
of the Bridge Facility.

 

-48-



--------------------------------------------------------------------------------

6. UTILISATION BY WAY OF BANK GUARANTEES

 

6.1 The Revolving Facility

 

  (a) The Revolving Facility may be utilised by way of Bank Guarantees.

 

  (b) Other than Clause 5.8 (Limitations on Utilisations), Clause 5 (Utilisation
of Loans) does not apply to utilisation by way of Bank Guarantees.

 

6.2 Delivery of a Utilisation Request for Bank Guarantees

 

A Borrower may request a Bank Guarantee or the renewal of an existing Bank
Guarantee by delivery to the Facility Agent of a duly completed Utilisation
Request in the form of Part 2 of Schedule 3 (Utilisation Request: Bank
Guarantees) not later than the Specified Time.

 

6.3 Completion of a Utilisation Request for Bank Guarantees

 

Each Utilisation Request for a Bank Guarantee is irrevocable and will not be
regarded as having been duly completed unless:

 

  (a) it specifies whether the Bank Guarantee is to be issued under the Euro
Revolving Facility or the Sterling Revolving Facility;

 

  (b) it specifies that it is for a Bank Guarantee and specifies the identity of
the Issuing Bank;

 

  (c) the proposed Utilisation Date is a Business Day within the Availability
Period applicable to the Revolving Facility;

 

  (d) the currency and amount of the Bank Guarantee comply with Clause 6.4
(Currency and amount);

 

  (e) the form of Bank Guarantee is attached;

 

  (f) the delivery instructions for the Bank Guarantee are specified;

 

  (g) the beneficiary of the Bank Guarantee is not identified on the most recent
prohibited list of beneficiaries of the relevant Issuing Bank or is otherwise
approved on a case by case basis by the Facility Agent and the relevant Issuing
Bank; and

 

  (h) in the case of a Utilisation Request for the renewal of a Bank Guarantee
the terms shall be the same as those of the relevant Bank Guarantee immediately
prior to its renewal except that:

 

  (i) paragraph (e) above shall not apply;

 

  (ii) its amount may be less than the amount of the Bank Guarantee immediately
prior to its renewal; and

 

-49-



--------------------------------------------------------------------------------

  (iii) its Term shall start on the date which was the Expiry Date of the Bank
Guarantee immediately prior to its renewal (or if a different date is specified,
on that date) and shall end on the proposed Expiry Date specified in the renewal
Utilisation Request.

 

6.4 Currency and amount

 

  (a) The currency specified in a Utilisation Request in respect of a Bank
Guarantee must be the Base Currency or an Optional Currency.

 

  (b) The amount of the proposed Bank Guarantee must be an amount whose Base
Currency Amount is not more than the Available Facility and which is:

 

  (i) if the currency selected is the Base Currency, a minimum of €500,000 (in
the case of a Bank Guarantee issued under the Euro Revolving Facility) or
£500,000 (in the case of a Bank Guarantee issued under the Sterling Revolving
Facility) or, in each case, if less, the Available Facility; or

 

  (ii) if the currency selected is US Dollars, a minimum of $1,000,000 or, if
less, the US Dollars equivalent of the Available Facility; or

 

  (iii) if the currency selected is an Optional Currency other than US Dollars
any amount which is equivalent to a Base Currency amount of €500,000 (in the
case of the Euro Revolving Facility) or £500,000 , (in the case of the Sterling
Revolving Facility) or, in each case if less, the Available Facility,

 

or, in each case, such lesser amount as may be agreed by the Facility Agent and
the relevant Issuing Bank provided that up to ten Bank Guarantees outstanding at
any time may be made in a minimum amount of €150,000 (or its currency
equivalent).

 

6.5 Issue of Bank Guarantees

 

  (a) If the conditions set out in this Agreement have been met, the relevant
Issuing Bank shall:

 

  (i) issue the Bank Guarantee on the Utilisation Date; and

 

  (ii) if so requested amend and/or reissue any Bank Guarantee.

 

  (b) In relation to any amendment to the terms of any Bank Guarantee issued
hereunder, any amendments relating to:

 

  (i) an increase in the amount of any Bank Guarantee, shall be subject to the
relevant Issuing Bank being satisfied that if a new Bank Guarantee was issued
(rather than an amendment to increase the current amount of the Bank Guarantee)
the conditions in relation to the issue of a Bank Guarantee for such additional
amount would be satisfied; and

 

-50-



--------------------------------------------------------------------------------

  (ii) a change in conditions or extension in each case (not having the effect
of increasing the amount of the Bank Guarantee) shall be subject to the consent
of the relevant Issuing Bank acting reasonably.

 

  (c) An Issuing Bank shall only be obliged to comply with paragraph (a) above
in relation to any Utilisation if the conditions to that Utilisation set out in
this Agreement have been met.

 

  (d) The amount of each Lender’s participation in each Bank Guarantee will be
equal to the proportion borne by its Available Commitment to the Available
Facility (in each case in relation to the applicable Revolving Facility)
immediately prior to the issue of the Bank Guarantee or, to the extent of such
increase, on the date upon which any Contingent Liability under a Bank Guarantee
is increased.

 

  (e) The Facility Agent shall determine the Base Currency Amount of each Bank
Guarantee which is to be issued in an Optional Currency and shall notify the
relevant Issuing Bank and each Lender of the details of the requested Bank
Guarantee and its participation in that Bank Guarantee by the Specified Time.

 

  (f) If the Expiry Date of a Bank Guarantee extends beyond the Maturity Date of
the Revolving Facility, the Obligors’ Agent will (to the extent that such Bank
Guarantee has not otherwise been repaid or prepaid) provide, or will cause to be
provided, cash cover to the relevant Issuing Bank on or before such Maturity
Date.

 

6.6 Revaluation of Bank Guarantees

 

  (a) In relation to any Bank Guarantees which are denominated in an Optional
Currency and have a maturity of longer than twelve months as at the date they
were issued, the Facility Agent shall, at twelve monthly intervals commencing on
the first anniversary of the date of issue of each such Bank Guarantee,
recalculate the Base Currency Amount of that Bank Guarantee by notionally
converting into the Base Currency the outstanding amount of that Bank Guarantee
on the basis of the Facility Agent’s Spot Rate of Exchange on the date of
calculation (the consequent amount being hereafter referred to as the “Current
Base Currency Amount”).

 

  (b) After recalculation under paragraph (a) above, the Base Currency Amount of
each Bank Guarantee will be the Current Base Currency Amount most recently
calculated in relation to it.

 

  (c)

The Obligors’ Agent shall, if requested by the Facility Agent within 10 Business
Days of any calculation under paragraph (a) above which shows that, in respect
of any Bank Guarantee, its Current Base Currency Amount exceeds its Base
Currency Amount, ensure that within three Business Days after such request
sufficient Revolving Utilisations (if any) are prepaid to prevent the Base
Currency Amount of the Revolving Utilisations in respect of the Revolving
Facility (which for Bank Guarantees shall be their Current Base Currency
Amounts) exceeding the Total Revolving Commitments less the

 

-51-



--------------------------------------------------------------------------------

 

aggregate of (i) the Ancillary Commitments and (ii) the Fronted Revolving
Commitments.

 

7. BANK GUARANTEES

 

7.1 Immediately payable

 

If a Bank Guarantee or any amount outstanding under a Bank Guarantee is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Obligors’ Agent requested) the issue of that Bank Guarantee shall
repay or prepay that amount immediately or, if payment is being funded by a
Revolving Loan in accordance with Clause 7.3 (Payments), within four Business
Days of demand.

 

7.2 Demands

 

Each Issuing Bank shall forthwith notify the Facility Agent of any demand
received by it under and in accordance with any Bank Guarantee (including
details of the Bank Guarantee under which such demand has been received and the
amount demanded (if applicable, minus the amount standing to the credit of any
Cash Collateral Account in respect of that Bank Guarantee) (the “Amount”)) and
the Facility Agent on receipt of any such notice shall forthwith notify the
Obligors’ Agent, the Borrower for whose account that Bank Guarantee was issued
(the “Account Party”) and each of the Lenders under the relevant Revolving
Facility under which such Bank Guarantee was issued.

 

7.3 Payments

 

  (a) The Account Party shall immediately on receipt of any notice from the
Facility Agent under Clause 7.2 (Demands) (unless the Obligors’ Agent notifies
the Facility Agent otherwise) be deemed to have delivered to the Facility Agent
a duly completed Utilisation Request requesting a Revolving Loan in an amount
equal to the Amount which shall be drawn three Business Days following receipt
by the Facility Agent of the demand and applied in discharge of the Amount
provided that:

 

  (i) the provisions of Clause 4.2 (Additional Conditions Precedent) are
satisfied; and

 

  (ii) the Facility Agent is satisfied that the Revolving Loan will be applied
by the Account Party to and result in immediate discharge of the Amount in full.

 

  (b) If a Revolving Loan is not drawn in accordance with the provisions of
paragraph (a) above then, the Account Party shall immediately on receipt of any
notice from the Facility Agent under Clause 7.2 (Demands) pay to the Facility
Agent for the account of the relevant Issuing Bank the amount demanded from that
Issuing Bank as notified to the Facility Agent in accordance with Clause 7.2
(Demands) above less any amount standing to the credit of any Cash Collateral
Account and which has been paid to the credit of that Cash Collateral Account to
provide cash cover in respect of the Bank Guarantee under which the relevant
Issuing Bank has received demand.

 

-52-



--------------------------------------------------------------------------------

  (c) The Facility Agent shall pay to the relevant Issuing Bank any amount
received by it from the Account Party under paragraph (b) of this Clause 7.3
together with any amount standing to the credit of any Cash Collateral Account
in respect of the Bank Guarantee under which such Issuing Bank has received
demand.

 

7.4 Interest

 

  (a) The Account Party shall pay interest on all amounts paid by an Issuing
Bank under or in connection with any Bank Guarantee or by any Lender under the
relevant Revolving Facility under which the Bank Guarantee was issued under
Clause 7.8 (Indemnities) from (and including) the date of payment by such
Issuing Bank or such Lender under the relevant Revolving Facility under which
the Bank Guarantee was issued until the date of indemnification calculated and
payable in accordance with Clause 16.6 (Default Interest) or, in the case of a
payment being funded by a drawing under this Agreement in accordance with Clause
7.3 (Payments), the applicable interest rate (until so funded by such drawing)
shall be the sum of EURIBOR or LIBOR, as the case may be, (per annum) plus the
Mandatory Cost (per annum).

 

  (b) Amounts standing to the credit of any Cash Collateral Account opened with
a Finance Party shall bear interest at the rate normally offered by such Finance
Party to corporate depositors of amounts similar to the relevant amount for
periods of deposit similar to the anticipated period of deposit of the relevant
amount.

 

7.5 Cash Cover

 

  (a) Any Obligor providing cash cover or paying any other sum to the credit of
a Cash Collateral Account (including, without limitation, pursuant to Clause 10
(Prepayment)) in accordance with the Finance Documents shall (if requested by
the Facility Agent and such Cash Collateral Account is not already subject to a
fixed charge under a Security Document (in accordance with paragraphs 2(a), (e)
and (g) of the Agreed Security Principles)) execute and deliver to the Security
Agent an additional Security Document, in such form as the Facility Agent may
reasonably require, constituting a first fixed charge over such Cash Collateral
Account, together with such evidence of due execution of such Security Document
as the Security Agent shall reasonably require and a legal opinion satisfactory
to the Security Agent acting reasonably.

 

  (b) The Facility Agent shall be and is hereby irrevocably authorised by the
Account Party following a demand under and in accordance with any Bank Guarantee
to apply all amounts standing to the credit of any Cash Collateral Account in
respect of that Bank Guarantee in satisfaction of the Account Party’s
obligations in respect of that Bank Guarantee.

 

7.6 Fees payable in respect of Bank Guarantees

 

  (a)

The Obligors’ Agent or the relevant Borrower shall pay to the Facility Agent
(for the account of each Lender) a Bank Guarantee fee in the applicable Base
Currency for the Revolving Facility under which the Bank Guarantee was

 

-53-



--------------------------------------------------------------------------------

 

issued computed at the rate equal to the Margin applicable to a Revolving Loan
under the Revolving Facility under which the Bank Guarantee was issued on the
outstanding amount of each Bank Guarantee for the period from the issue of that
Bank Guarantee until its Expiry Date. This fee shall be distributed according to
each Lender’s Bank Guarantee Proportion of that Bank Guarantee.

 

  (b) The accrued Bank Guarantee fee on a Bank Guarantee shall be payable on the
last day of each successive period of three Months (or such shorter period as
shall end on the Expiry Date for that Bank Guarantee).

 

7.7 Claims under a Bank Guarantee

 

  (a) Each Borrower irrevocably and unconditionally authorises each Issuing Bank
to pay any claim made or purported to be made under a Bank Guarantee issued by
such Issuing Bank and requested by it (or requested by the Obligors’ Agent on
its behalf) and which appears on its face to be in order (a “claim”).

 

  (b) Each Borrower shall immediately on demand or, if such payment is being
funded by a Revolving Loan, shall within three Business Days of demand pay to
the Facility Agent for the relevant Issuing Bank an amount equal to the amount
of any claim.

 

  (c) Each Borrower acknowledges that the relevant Issuing Bank:

 

  (i) is not obliged to carry out any investigation or seek any confirmation
from any other person before paying a claim;

 

  (ii) deals in documents only and will not be concerned with the legality of a
claim or any underlying transaction or any available set-off, counterclaim or
other defence of any person; and

 

  (iii) if the relevant Issuing Bank, acting reasonably, informs the relevant
Borrower or Borrowers not less than two Business Days prior to the issue of a
Bank Guarantee that the issue by it of a Bank Guarantee would breach any law,
regulation or directive applicable to it, then such Issuing Bank will not be
obliged to issue that Bank Guarantee. For the avoidance of doubt such Issuing
Bank will remain an Issuing Bank for all other purposes under this Agreement and
the Borrower will be free to request any other Lender to become an Issuing Bank
in respect of that Bank Guarantee.

 

  (d) The obligations of a Borrower under this Clause 7 (Bank Guarantees) will
not be affected by:

 

  (i) the sufficiency, accuracy or genuineness of any claim or any other
document; or

 

  (ii) any incapacity of, or limitation on the powers of, any person signing a
claim or other document.

 

-54-



--------------------------------------------------------------------------------

7.8 Indemnities

 

  (a) Each Borrower shall immediately (save as referred to in Clause 7.1
(Immediately payable) and paragraph (b) of Clause 7.7 (Claims under a Bank
Guarantee)) on demand indemnify the Issuing Bank against any cost, loss or
liability incurred by the Issuing Bank (otherwise than by reason of the Issuing
Bank’s negligence or wilful misconduct) in acting as the Issuing Bank under any
Bank Guarantee requested by (or on behalf of) that Borrower.

 

  (b) Each Lender shall immediately on demand indemnify the relevant Issuing
Bank against such Lender’s Bank Guarantee Proportion of any cost, loss or
liability incurred by such Issuing Bank (otherwise than by reason of the Issuing
Bank’s negligence or wilful misconduct) in acting as the Issuing Bank under any
Bank Guarantee (unless the relevant Issuing Bank has been reimbursed by an
Obligor pursuant to a Finance Document).

 

  (c) The Borrower which requested (or on behalf of which the Obligors’ Agent
requested) a Bank Guarantee shall immediately on demand reimburse any Lender for
any payment it makes to the Issuing Bank under this Clause 7.8 in respect of
that Bank Guarantee.

 

  (d) The obligations of each Lender under this Clause 7.8 are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender in respect of any Bank Guarantee, regardless of any intermediate payment
or discharge in whole or in part.

 

  (e) The obligations of any Lender or Borrower under this Clause 7.8 will not
be affected by any act, omission, matter or thing which, but for this Clause
7.8, would reduce, release or prejudice any of its obligations under this Clause
7.8 (without limitation and whether or not known to it or any other person)
including:

 

  (i) any time, waiver or consent granted to, or composition with, any Obligor,
any beneficiary under a Bank Guarantee or any other person;

 

  (ii) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor or any member of the Group;

 

  (iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce any rights against, or
security over assets of, any Obligor, any beneficiary under a Bank Guarantee or
other person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

  (iv) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Bank Guarantee or any other person;

 

-55-



--------------------------------------------------------------------------------

  (v) any amendment (however fundamental) or replacement of a Finance Document,
any Bank Guarantee or any other document or security unless in the case of
amendments to the Bank Guarantee, the Borrower or Obligors’ Agent had provided
their consent to such amendment(s);

 

  (vi) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document any Bank Guarantee (unless such obligation
arose by reason of the relevant Issuing Bank’s negligence or wilful misconduct)
or any other security provided by an Obligor; or

 

  (vii) any insolvency or similar proceedings.

 

7.9 Rights of contribution/Subrogation

 

No Obligor will be entitled to any right of subrogation, contribution or
indemnity from any Finance Party for so long as any sum remains payable or
capable of becoming payable under the Finance Documents or in respect of any
payment it may make under this Clause 7 (Bank Guarantees).

 

7.10 Settlement Conditional

 

Any settlement or discharge between a Lender and an Issuing Bank shall be
conditional upon no security or payment to the Issuing Bank by a Lender or any
other person on behalf of a Lender being avoided or reduced by virtue of any
laws relating to bankruptcy, insolvency, liquidation or similar laws of general
application and, if any such security or payment is so avoided or reduced, the
Issuing Bank shall be entitled to recover the value or amount of such security
or payment from such Lender subsequently as if such settlement or discharge had
not occurred.

 

7.11 Exercise of Rights

 

No Issuing Bank shall be obliged before exercising any of the rights, powers or
remedies conferred upon it in respect of any Lender by this Agreement or by law:

 

  (a) to take any action or obtain judgment in any court against any Obligor;

 

  (b) to make or file any claim or proof in a winding-up or dissolution of any
Obligor; or

 

  (c) to enforce or seek to enforce any other security taken in respect of any
of the obligations of any Obligor under this Agreement.

 

8. ANCILLARY FACILITIES

 

8.1 Type of Facility

 

An Ancillary Facility may be by way of:

 

  (a) an overdraft facility;

 

  (b) a guarantee, bonding, documentary or stand-by letter of credit facility;

 

-56-



--------------------------------------------------------------------------------

  (c) a short term loan facility;

 

  (d) a derivative facility;

 

  (e) a foreign exchange facility; or

 

  (f) any other facility or accommodation required in connection with the
business of the Group and which is agreed to by the Obligors’ Agent with an
Ancillary Lender.

 

8.2 Availability

 

  (a) If the Obligors’ Agent and a Lender agree, subject as provided below, such
Lender may provide an Ancillary Facility on a bilateral basis to a Borrower in
place of all or a part of that Lender’s unutilised Revolving Commitment and if
paragraph (e) below applies, an amount in excess of its unutilised Revolving
Commitment.

 

  (b) The aggregate all Lenders’ Ancillary Commitments together with all Fronted
Revolving Commitments may not exceed €85,000,000 (and for this purpose any such
Commitments not denominated in Euros will be converted into Euros at the
Facility Agent’s Spot Rate of Exchange).

 

  (c) An Ancillary Facility or a Fronted Ancillary Facility as the case may be,
shall not be made available unless the Facility Agent has first been provided
with the notice and other information contemplated by Clause 8.3 (Approval
process).

 

  (d) If the documentation governing the terms of the proposed Ancillary
Facility or Fronted Ancillary Facility as the case may be, is not substantially
in a form which complies or otherwise conforms with the terms of this Agreement,
such documentation shall be subject to the approval of the Facility Agent (such
consent not to be unreasonably withheld or delayed), such approval to be deemed
to be given if the Facility Agent has not notified the Obligors’ Agent of its
decision to provide consent or not within five Business Days of being provided
with such documentation. If a proposed Ancillary Facility or Fronted Ancillary
Facility as the case may be, is substantially in a form which complies or
otherwise conforms with the terms of this Agreement or the Facility Agent
approves (or is deemed to have approved) such documentation, then:

 

  (i) the Lender concerned will become an Ancillary Lender or, subject also to
paragraph (e) below, a Fronting Ancillary Lender; and

 

  (ii) the Ancillary Facility or Fronted Ancillary Facility as the case may be,
will be available,

 

with effect from the date agreed by the Obligors’ Agent and the Ancillary Lender
or Fronting Ancillary Lender, as the case may be.

 

  (e)

If the Obligors’ Agent so requests and without prejudice to Clause 8.8
(Affiliates of Lenders as Ancillary Lenders or Fronting Ancillary Lenders), a

 

-57-



--------------------------------------------------------------------------------

 

Lender (each such Lender in this capacity a “Fronting Ancillary Lender”) agrees,
such Lender may provide an ancillary facility (a “Fronted Ancillary Facility”)
on a bilateral basis to a Borrower in respect of the Euro Revolving Commitments
or Sterling Revolving Commitments (as applicable) of the other Lenders (together
“Fronted Ancillary Lenders”) provided that:

 

  (i) each Fronted Ancillary Facility shall comply with all the terms of this
Clause 8 (Ancillary Facilities) unless otherwise set out below; and

 

  (ii) each Fronted Ancillary Facility may only be made in relation to the
provision of overdraft loans, cash advances, guarantee, bonding, documentary or
stand-by letter of credit facilities to the relevant Borrower.

 

8.3 Approval process

 

Not less than five Business Days prior to the Commencement Date for an Ancillary
Facility or a Fronted Ancillary Facility, as the case may be, the Obligors’
Agent shall deliver to the Facility Agent:

 

  (a) a notice requesting the establishment of an Ancillary Facility or a
Fronted Ancillary Facility, as the case may be, and specifying:

 

  (i) whether the Ancillary Facility or Fronted Ancillary Facility, as the case
may be, is to be provided under the Euro Revolving Facility or the Sterling
Revolving Facility;

 

  (ii) the proposed Borrower(s) (or Affiliate of a Borrower) which may use the
Ancillary Facility or Fronted Ancillary Facility, as the case may be;

 

  (iii) the proposed Commencement Date and expiry date of the Ancillary Facility
or Fronted Ancillary Facility, as the case may be;

 

  (iv) the proposed type of Ancillary Facility or Fronted Ancillary Facility, as
the case may be, to be provided;

 

  (v) the proposed Ancillary Lender or Fronting Ancillary Lender, as the case
may be;

 

  (vi) if applicable, the proposed applicable Ancillary Commitment and the
amount of that Ancillary Commitment specified as an amount in the Base Currency;

 

  (vii) if applicable, the proposed applicable Fronted Revolving Commitment (to
the extent that amount is not cancelled or reduced under this Agreement or the
Ancillary Documents relating to that Fronted Ancillary Facility) and the amount
of that Fronted Revolving Commitment specified as an amount in the Base
Currency; and

 

  (viii) the proposed currency of the Ancillary Facility or Fronted Ancillary
Facility, as the case may be;

 

-58-



--------------------------------------------------------------------------------

  (b) a copy of the proposed Ancillary Document; and

 

  (c) any other information which the Facility Agent may reasonably require in
connection with the Ancillary Facility or Fronted Ancillary Facility, as the
case may be.

 

The Facility Agent shall promptly notify the Obligors’ Agent, the Ancillary
Lender or the Fronting Ancillary Lender, as the case may be and the other
Lenders of the establishment of an Ancillary Facility or Fronted Ancillary
Facility, as the case may be.

 

8.4 Terms of Ancillary Facilities

 

  (a) Except as provided below, or save as provided otherwise in relation to a
Fronted Ancillary Facility, the terms of any Ancillary Facility will be those
agreed by the Ancillary Lender and the Obligors’ Agent or in the case of a
Fronted Ancillary Facility, as agreed by the Fronting Ancillary Lender and the
Obligors’ Agent.

 

  (b) However, those terms:

 

  (i) must be based upon normal commercial terms at that time (except as varied
by this Agreement);

 

  (ii) may allow only Borrowers (or Affiliates of Borrowers nominated pursuant
to Clause 8.9 (Affiliates of Borrowers)) to use the Ancillary Facility or
Fronted Ancillary Facility, as the case may be;

 

  (iii) may not allow the Ancillary Outstandings to exceed the aggregate of the
Ancillary Commitment or the aggregate of the Fronted Revolving Commitments
relating to the relevant Ancillary Facility or Fronted Ancillary Facility, as
the case may be;

 

  (iv) may not allow the Ancillary Commitment of a Lender to exceed the
Available Commitment of that Lender with respect to the relevant Revolving
Facility; and

 

  (v) may not allow the Fronted Revolving Commitment of a Lender to exceed the
Available Commitment of that Lender with respect to the relevant Revolving
Facility.

 

  (c) If there is any inconsistency between any term of an Ancillary Facility or
a Fronted Ancillary Facility, as the case may be, and any term of this
Agreement, this Agreement shall prevail except for Clause 32.3 (Day count
convention) which shall not prevail for the purposes of calculating fees,
interest or commission relating to an Ancillary Facility or a Fronted Ancillary
Facility, as the case may be, other than the commitment commission referred to
in paragraph (b) of Clause 8.7 (Interest, Commitment Commission and Fees on
Ancillary Facilities) in relation to an Ancillary Facility and the commitment
commission referred to in paragraph (e)(iv) of Clause 8.10 (Fronted Revolving
Commitment).

 

-59-



--------------------------------------------------------------------------------

  (d) No amendment or waiver of a term of any Ancillary Facility or Fronted
Ancillary Facility, as the case may be, shall require the consent of any Finance
Party other than the relevant Ancillary Lender or Fronting Ancillary Lender, as
the case may be, unless such amendment or waiver itself relates to or gives rise
to a matter which would require an amendment of or under this Agreement
(including, for the avoidance of doubt, under this Clause). In such a case, the
provisions of this Agreement with regard to amendments and waivers will apply.

 

8.5 Refinancing of Ancillary Facility

 

  (a) No Ancillary Lender or Fronting Ancillary Lender may demand repayment or
prepayment of any amounts under its Ancillary Facility or Fronted Ancillary
Facility, as the case may be, unless:

 

  (i) the Facility Agent has declared all outstanding Utilisations under the
relevant Revolving Facility immediately due and payable; or

 

  (ii) the Ancillary Outstandings under that Ancillary Facility or Fronted
Ancillary Facility, as the case may be, can be repaid by a Revolving Loan drawn
under the same Revolving Facility that such Ancillary Facility or Fronted
Ancillary Facility, as the case may be, was provided.

 

  (b) For the purposes of repaying Ancillary Outstandings, unless the Facility
Agent has declared all outstanding Utilisations under the relevant Revolving
Facility immediately due and payable or cancelled undrawn Commitments pursuant
to Clause 25.20 (Acceleration) a Revolving Loan may be borrowed irrespective of
whether a Default is outstanding or any other applicable condition precedent not
satisfied.

 

  (c) The share of the Ancillary Lender or of the Fronted Ancillary Lender, as
the case may be, in a Revolving Loan being used to refinance that Ancillary
Lender’s or Fronted Ancillary Lender’s Ancillary Facility or Fronted Ancillary
Facility, as the case may be, will be that amount which will result (so far as
possible) in:

 

  (i) the proportion which its share of all outstanding Utilisations under the
relevant Revolving Facility bears to the aggregate amount of the outstanding
Utilisations under the relevant Revolving Facility,

 

being equal to:

 

  (ii) the proportion which its Available Commitment or Fronted Revolving
Commitment, as the case may be, with respect to the relevant Revolving Facility
bears to the aggregate of the Available Commitments,

 

in each case, assuming the repayment of the relevant Ancillary Facility or
relevant Fronted Ancillary Facility, as the case may be, has taken place.

 

-60-



--------------------------------------------------------------------------------

The share of the other Lenders in any such Revolving Loan will be adjusted
accordingly.

 

8.6 Information

 

Each Borrower, each Ancillary Lender, and each Fronting Ancillary Lender shall,
promptly upon request by the Facility Agent, supply the Facility Agent with any
information relating to the operation of an Ancillary Facility or Fronted
Ancillary Facility, as the case may be, (including the Ancillary Outstandings)
as the Facility Agent may reasonably request from time to time. Each Borrower
consents to all such information being released to the Facility Agent and the
other Finance Parties.

 

8.7 Interest, Commitment Commission and Fees on Ancillary Facilities

 

  (a) The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the Ancillary Lender and the Borrower concerned (or the
Obligors’ Agent on behalf of that Borrower) based upon normal market rates and
terms.

 

  (b) Accrued interest, commission, fees and other remuneration in respect of an
Ancillary Facility shall also be payable to the Ancillary Lender on cancellation
of the Ancillary Commitment in respect of that Ancillary Facility at the time
the cancellation is effective if the Ancillary Commitment is cancelled in full.

 

8.8 Affiliates of Lenders as Ancillary Lenders or Fronting Ancillary Lenders

 

  (a) Subject to the terms of this Agreement, an Affiliate of a Lender may
become an Ancillary Lender or a Fronting Ancillary Lender, as the case may be.
In such case, the Lender and its Affiliate shall be treated as a single Lender
for the purposes of such Lender’s Revolving Commitment. For the purposes of
calculating the Lender’s Available Commitment with respect to the relevant
Revolving Facility, the Lender’s Commitment shall be reduced to the extent of
the aggregate of the Ancillary Commitments and/or the Fronted Revolving
Commitments of its Affiliates.

 

  (b) The Obligors’ Agent shall specify any relevant Affiliate of a Lender in
any notice delivered by the Obligors’ Agent to the Facility Agent pursuant to
paragraph (a) of Clause 8.3 (Approval process).

 

  (c) An Affiliate of a Lender which becomes an Ancillary Lender or a Fronting
Ancillary Lender, as the case may be, shall accede to this Agreement and to the
Intercreditor Deed by delivery to the Security Agent of a duly completed
accession undertaking in the form scheduled to the Intercreditor Deed.

 

  (d) If a Lender assigns all of its rights and benefits or transfers all of its
rights and obligations to a New Lender (as defined in Clause 26 (Changes to the
Lenders), its Affiliate shall cease to have any rights or obligations under this
Agreement or any other Finance Document.

 

-61-



--------------------------------------------------------------------------------

  (e) Where this Agreement or any other Finance Document imposes an obligation
on an Ancillary Lender or a Fronting Ancillary Lender, as the case may be, and
the relevant Ancillary Lender or the Fronting Ancillary Lender, as the case may
be, is an Affiliate of a Lender which is not a party to that document, the
relevant Lender shall ensure that the obligation is performed by its Affiliate.

 

8.9 Affiliates of Borrowers

 

  (a) Subject to the terms of this Agreement, any Affiliate of a Borrower may
with the approval of the relevant Ancillary Lender become a borrower with
respect to an Ancillary Facility or a Fronted Ancillary Facility, as the case
may be.

 

  (b) The Obligors’ Agent shall specify any relevant Affiliate of a Borrower in
any notice delivered by the Obligors’ Agent to the Facility Agent pursuant to
paragraph (a) of Clause 8.3 (Approval process).

 

  (c) If a Borrower ceases to be a Borrower under this Agreement in accordance
with Clause 27.3 (Resignation of an Obligor), its Affiliate shall cease to have
any rights under this Agreement or any other Finance Document.

 

  (d) Where this Agreement or any other Finance Document imposes an obligation
on a Borrower under an Ancillary Facility or a Fronted Ancillary Facility, as
the case may be, and the relevant Borrower is an Affiliate of a Borrower which
is not a party to that document, the relevant Borrower shall ensure that the
obligation is performed by its Affiliate.

 

  (e) Any reference in this Agreement or any other Finance Document to a
Borrower being under no obligations (whether actual or contingent) as a Borrower
under such Finance Document shall be construed to include a reference to any
Affiliate of a Borrower being under no obligations under any Finance Document.

 

8.10 Fronted Revolving Commitment

 

  (a) Indemnities

 

  (i) Each Borrower shall immediately on demand indemnify the Fronting Ancillary
Lender against any cost, loss or liability incurred by the Fronting Ancillary
Lender (otherwise than by reason of the Fronting Ancillary Lender’s negligence
or wilful misconduct) in acting as the Fronting Ancillary Lender under any
Fronted Ancillary Facility requested by (or on behalf of) that Borrower.

 

  (ii)

Each Fronted Ancillary Lender shall immediately on demand indemnify the Fronting
Ancillary Lender of such Fronted Ancillary Lender’s Fronted Revolving
Commitments against any cost, loss or liability incurred by the Fronting
Ancillary Lender (otherwise than by reason of the Fronting Ancillary Lender’s
negligence or wilful misconduct) in acting as the Fronting Ancillary Lender
under any

 

-62-



--------------------------------------------------------------------------------

 

Fronted Ancillary Facility (unless the Fronting Ancillary Lender has been
reimbursed by an Obligor pursuant to a Finance Document).

 

  (iii) The Borrower which requested (or on behalf of which the Obligors’ Agent
requested) a Fronted Ancillary Facility shall immediately on demand reimburse
any Fronted Ancillary Lender for any payment it makes to the Fronting Ancillary
Lender under this paragraph (a) in respect of that Fronted Ancillary Lender.

 

  (iv) The obligations of each Fronted Ancillary Lender under this paragraph (a)
are continuing obligations and will extend to the ultimate balance of sums
payable by that Fronted Ancillary Lender in respect of any Fronted Ancillary
Facility, regardless of any intermediate payment or discharge in whole or in
part.

 

  (v) The obligations of any Fronted Ancillary Lender or Borrower under this
paragraph (a) will not be affected by any act, omission, matter or thing which,
but for this paragraph (a), would reduce, release or prejudice any of its
obligations under this Clause (without limitation and whether or not known to it
or any other person) including:

 

  (A) any time, waiver or consent granted to, or composition with, any Obligor,
any beneficiary under a Fronted Ancillary Facility or any other person;

 

  (B) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor or any member of the Group;

 

  (C) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce any rights against, or
security over assets of, any Obligor, any beneficiary under a Fronted Ancillary
Facility or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realise the full value of any security;

 

  (D) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Fronted Ancillary Facility or any other person;

 

  (E) any amendment (however fundamental) or replacement of a Finance Document,
any Fronted Ancillary Facility or any other document or security unless in the
case of amendments to the Fronted Ancillary Facility, the Borrower or Obligors’
Agent and the Fronting Ancillary Lender had provided their consent to such
amendment(s);

 

  (F)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document any Fronted

 

-63-



--------------------------------------------------------------------------------

 

Ancillary Facility (unless such obligation arose by reason of the Fronting
Ancillary Lender’s negligence or wilful misconduct) or any other security
provided by an Obligor; or

 

  (G) any insolvency or similar proceedings.

 

  (b) Rights of contribution/Subrogation

 

No Obligor will be entitled to any right of subrogation, contribution or
indemnity from any Finance Party for so long as any sum remains payable or
capable of becoming payable under the Finance Documents or in respect of any
payment it may make under this Clause 8 (Ancillary Facilities).

 

  (c) Settlement Conditional

 

Any settlement or discharge between a Fronted Ancillary Lender and the Fronting
Ancillary Lender shall be conditional upon no security or payment to the
Fronting Ancillary Lender by a Fronted Ancillary Lender or any other person on
behalf of a Fronted Ancillary Lender being avoided or reduced by virtue of any
laws relating to bankruptcy, insolvency, liquidation or similar laws of general
application and, if any such security or payment is so avoided or reduced, the
Fronting Ancillary Lender shall be entitled to recover the value or amount of
such security or payment from such Fronted Ancillary Lender subsequently as if
such settlement or discharge had not occurred.

 

  (d) Exercise of Rights

 

The Fronting Ancillary Lender shall not be obliged before exercising any of the
rights, powers or remedies conferred upon it in respect of any Fronted Ancillary
Lender by this Agreement or by law:

 

  (i) to take any action or obtain judgment in any court against any Obligor;

 

  (ii) to make or file any claim or proof in a winding-up or dissolution of any
Obligor; or

 

  (iii) to enforce or seek to enforce any other security taken in respect of any
of the obligations of any Obligor under this Agreement.

 

  (e) Fees payable in respect of Fronted Ancillary Facilities

 

  (i) The Fronting Ancillary Lender shall, at three monthly intervals starting
on commencement of the relevant Fronted Ancillary Facility and ending on the day
on which such Fronted Ancillary Facility ceases to be made available, notify the
Facility Agent of the daily amount outstanding under any Fronted Ancillary
Facility made.

 

  (ii)

The Borrower who requested the relevant Fronted Ancillary Facility shall pay to
the Facility Agent (for the account of each Fronted Ancillary Lender) a fee (the
“Fronted Ancillary Facility Fee”) in relation to each Fronted Ancillary Facility
in the Base Currency of the

 

-64-



--------------------------------------------------------------------------------

 

applicable Revolving Facility under which the relevant Fronted Ancillary
Facility was made computed at the rate equal to:

 

  (A) the Margin applicable to a Revolving Loan on the amount of the Fronted
Revolving Commitment in respect of which amounts were outstanding; and

 

  (B) the commitment fee (as set out in paragraph (a)(ii) of Clause 17.1
(Commitment fee)) applicable to a Revolving Facility on the amount of the
Fronted Revolving Commitment in respect of which no amounts were outstanding,

 

in each case during the relevant period calculated on a daily basis. In relation
to paragraph (A) above, the Facility Agent shall distribute the Fronted
Ancillary Facility Fee pro rata to each Fronted Ancillary Lender’s proportion of
the Fronted Revolving Commitment and, in relation to paragraph (B) above, in
accordance with paragraph (a)(ii) of Clause 17.1 (Commitment fee) applicable to
a Revolving Facility.

 

  (iii) In relation to the payment of the accrued Fronted Ancillary Facility Fee
pursuant to paragraph (ii)(A) above, this shall be payable promptly upon
notification by the Facility Agent at any time after the end of each Accounting
Quarter of the Group (or such shorter period as shall end on the day on which
the Fronting Ancillary Facility is cancelled in full and is prepaid or repaid in
full) starting with the Accounting Quarter in which the Fronting Ancillary
Facility commences.

 

  (iv) The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Fronted Ancillary Facility shall be determined
by agreement between the Fronting Ancillary Lender and the Borrower concerned
(or the Obligors’ Agent on behalf of that Borrower) based upon normal market
rates and terms.

 

  (v) Accrued interest, commission, fees and other remuneration in respect of a
Fronted Ancillary Facility shall also be payable to the Fronting Ancillary
Lender and each Fronted Ancillary Lender on cancellation of the Fronted
Revolving Commitment in respect of that Fronted Ancillary Facility at the time
the cancellation is effective if the Fronted Revolving Commitment is cancelled
in full.

 

9. REPAYMENT

 

9.1 Repayment of Term Loans

 

  (a) Each Borrower of the Bridge Loans shall to the extent not converted into
Term-out Facility Loans pursuant to paragraph (b) or paragraph (c) of Clause 2.1
(The Facilities) repay or procure the repayment of the aggregate outstanding
principal amounts of the Bridge Loans in full on the Maturity Date for the
Bridge Facility.

 

-65-



--------------------------------------------------------------------------------

  (b) Each Borrower of an Option A Term-Out Facility Loan shall:

 

  (i) repay or procure the repayment of the Option A Term-out Facility Loans (or
any of them) (A) on the dates falling the number of Months after the Maturity
Date of the Bridge Facility specified in the table below, an amount equal to the
percentage of the aggregate principal amount of the Option A Term-out Facility
Loans (as at the Maturity Date of the Bridge Facility) set out opposite such
date and (B) on the Maturity Date of the Option A Term-out Facility, any amounts
outstanding under the Option A Term-out Facility as at such date.

 

No. of Months after the Maturity
    Date of the Bridge Facility

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

6

   8.00 %

12

   8.00 %

18

   8.00 %

24

   8.00 %

30

   8.00 %

36

   8.00 %

42

   8.00 %

 

9.2 Repayment of Revolving Loans

 

  (a) Subject to Clause 12.10 (Netting of Payments), each Revolving Loan shall
be repaid by the relevant Borrower on the last day of the Interest Period
applicable to that Revolving Loan. All Revolving Loans outstanding on the
Maturity Date for the Revolving Facility shall be repaid on that date and no
further Revolving Loans in respect of Revolving Facility shall be capable of
being drawn after that date.

 

  (b) Subject to the provisions of this Agreement, any amount repaid or prepaid
under a Revolving Facility shall be capable of being redrawn.

 

9.3 Miscellaneous

 

  (a) The provisions of Clause 10.6 (Miscellaneous) shall apply to any repayment
under this Clause 9.

 

  (b) All repayments in respect of any Loan are to be made pro rata to all the
Lenders participating in that Loan.

 

  (c) For the avoidance of doubt, should there be more than one Borrower under a
Term Facility with Term Loans outstanding under that Facility, the Obligors’
Agent may designate which such Borrower shall effect repayment of instalments
under that Facility, provided that the aggregate amount repaid on each repayment
date complies with the requirements of Clause 9.1 (Repayment of Term Loans).

 

-66-



--------------------------------------------------------------------------------

10. PREPAYMENT

 

10.1 Voluntary Prepayments

 

Any Borrower may prepay or procure the prepayment of a Utilisation or any part
thereof at any time provided that the Facility Agent has received from the
Obligors’ Agent, no later than 10.00 a.m. (London time) on the date falling
three Business Days’ prior to the proposed prepayment date, a written notice
specifying the proposed prepayment date and amount of the prepayment and further
provided that any partial prepayment of a Utilisation will be in a minimum
amount of US$2,500,000 (or, if an Optional Currency, have a currency equivalent
in a minimum amount of US$2,500,000 or if less, the outstanding amount of the
Utilisation and, in each case, if paid other than on the last day of an Interest
Period is made together with any amount payable under Clause 18.5(e) (General
Indemnity).

 

10.2 Mandatory Prepayments on Change of Control

 

If a Change of Control or a sale of all or substantially all of the business
and/or assets of the Group taken as a whole occurs:

 

  (a) the Obligors’ Agent shall promptly notify the Facility Agent upon becoming
aware of that event;

 

  (b) all amounts payable under the Finance Documents by the Obligors will
become immediately due and payable and the Borrowers will immediately prepay or
procure the prepayment of all Utilisations and provide cash cover in an amount
equal to the total Contingent Liability of all the Lenders under the Revolving
Facility in respect of outstanding Bank Guarantees;

 

  (c) the undrawn element of the Facilities will be cancelled and no further
Utilisations may be requested under this Agreement; and

 

  (d) each Borrower will (in respect of each Ancillary Facility):

 

  (i) immediately repay or procure the repayment of all sums advanced to it
under any Ancillary Facility and provide cash cover in respect of Contingent
Liabilities outstanding under such Ancillary Facility and for its account; or

 

  (ii) (at the election of the relevant Borrower but subject always to the
agreement of the relevant Ancillary Lender) enter into an arrangement with each
Ancillary Lender pursuant to which such Lender agrees to continue to provide the
facilities comprised within the Ancillary Facilities on such terms as the
relevant Ancillary Lender may agree.

 

For the purposes of this Agreement:

 

“Change of Control” shall occur if, at any time:

 

  (A) the directors of the Company nominated or voted for by any of the Sponsors
and/or Sponsors’ Affiliates cease to be in the majority on the management board
of the Company; or

 

-67-



--------------------------------------------------------------------------------

  (B) the Sponsors and/or Sponsors’ Affiliates together with the management of
the Wider Group cease to control (directly or indirectly) more than 50 per cent.
(or 30 per cent. following a Listing) (provided that no other holder has a
greater percentage than the Sponsors and/or Sponsors’ Affiliates and management
together) of the voting share capital of the Company; or

 

  (C) any person or persons acting together (other than the Sponsors and/or
Sponsors’ Affiliates and management together) acquire control (directly or
indirectly) of the Company.

 

“Listing” means the admission of all or any part of the share capital of the
Company or any Holding Company of the Company (other than the Investors) to
trading on the London Stock Exchange or on any other recognised investment
exchange (as that term is used in the Financial Services and Markets Act 2000)
or any other sale or issue by way of flotation or public offering or any
equivalent circumstances in relation to the Company or any such Holding Company
in any other jurisdiction or country.

 

10.3 Mandatory Prepayments from Receipts

 

Unless otherwise agreed by the Majority Lenders with respect to paragraphs (a),
(b) and (c) below, at any time prior to the Term Repayment Date, the Borrowers
will procure that:

 

  (a) Disposals: the Facilities are prepaid in accordance with paragraph (a) of
Clause 10.4 (Prepayments: Order of Application) in an amount equal to the Net
Proceeds of any disposal of any asset of any member of the Group (other than an
Excluded Disposal) which when aggregated with the Net Proceeds of other such
disposals made in the same financial year of the Group exceed €10,000,000 (or
its currency equivalent) in aggregate provided that such Net Proceeds shall not
be required to be so prepaid to the extent that such Net Proceeds are reinvested
within 12 months of receipt (or contractually committed for reinvestment within
such period and then reinvested within 18 months of receipt) in assets required
for the business of the Group or are used to fund Permitted Acquisitions.

 

For the purposes of this paragraph “Excluded Disposal” means:

 

  (i) any disposal permitted by paragraphs (i) and (ii), (v) to (viii)
(inclusive), (ix), (x) (unless required by the Majority Lenders as a condition
to their consent) and (xi) (in respect of the disposal to the special purpose
vehicle only) of paragraph (a) of Clause 24.19 (Disposals); and

 

  (ii) individual disposals where the Net Proceeds from each such disposal is an
amount less than €250,000 (or its currency equivalent).

 

  (b)

Insurance Claims: the Facilities will be prepaid in accordance with paragraph
(a) of Clause 10.4 (Prepayments: Order of Application) in an amount equal to the
proceeds of insurance claims relating to loss or damage to assets (excluding any
business interruption element) received by any member of the

 

-68-



--------------------------------------------------------------------------------

 

Group (net of Tax incurred or reserved (on the basis of professional Tax advice)
for or in respect of, and net of costs and expenses incurred in making, the
claim (all such costs and expenses to be evidenced in reasonable detail by the
Obligors’ Agent to the Facility Agent promptly upon the reasonable request of
the Facility Agent)) in excess of €10,000,000 (or its currency equivalent) in
aggregate for all members of the Group in any financial year of the Group
provided that to the extent that such moneys are used to reinstate, replace,
repair or otherwise invest in assets in respect of which such moneys were
received or to meet or reimburse a liability in respect of which such moneys
were received (including any costs or losses incurred through closure, removal,
relocation, restructuring or reorganisation), within 12 months after receipt or
contractually committed for application within such 12 month period and used
within 18 months of receipt, such moneys will not be required to be applied in
prepayment.

 

  (c) Permitted Real Estate Disposals: the Facilities will be repaid in
accordance with paragraph (a) of Clause 10.4 (Prepayments: Order of Application)
in the applicable amount specified in paragraph (c) of the definition of
Permitted Real Estate Disposal.

 

  (d) Property Financing: the Facilities will be prepaid in accordance with
paragraph (a) of Clause 10.4 (Prepayments: Order of Application) in an amount
equal to the proceeds received by any member of the Group (net of Tax incurred
or reserved (on the basis of professional Tax advice) for or in respect of, and
net of costs and expenses incurred in connection with, any Property Financing
(all such costs and expenses to be evidenced in reasonable detail by the
Obligors’ Agent to the Facility Agent promptly upon the reasonable request of
the Facility Agent)).

 

10.4 Prepayments: Order of Application

 

  (a) Prepayments made pursuant to Clause 10.3 (Mandatory Prepayments from
Receipts) in respect of Term Loans shall subject to paragraph (b) below:

 

  (i) in respect of any Utilisations, be applied pro rata to all the Lenders
participating in that Utilisation and against outstandings pro rata to:

 

  (A) the aggregate outstanding principal amount of the Bridge Loans; or

 

  (B) following the first anniversary of the First Utilisation Date, the
aggregate outstanding principal amount of the Option A Term-Out Facility Loans,
if any; and

 

  (ii) subject to paragraph (b) below in relation to the remaining instalments
in respect of the Option A Term-Out Facility be applied at the option of the
Obligors’ Agent:

 

  (1)

against the outstanding amount of instalments of principal detailed in
sub-paragraphs (b)(i) or (ii) as the case may be, of Clause 9.1 (Repayment of
Term Loans) provided that no such

 

-69-



--------------------------------------------------------------------------------

 

instalment shall be reduced to less than 50 per cent. of its original amount and
as to the balance, pro rata against the remaining outstanding amounts of the
instalments of principal detailed in sub-paragraphs (b)(i) or (ii), as the case
may be, of Clause 9.1 (Repayment of Term Loans); or

 

  (2) pro rata against the outstanding amounts of the remaining instalments of
principal detailed in sub-paragraphs (b)(i) or (ii), as the case may be, of
Clause 9.1 (Repayment of Term Loans).

 

until in each case outstandings under the applicable Term Facilities have been
reduced to zero.

 

The Commitments of the Lenders under each Term Facility prepaid shall be
cancelled in an amount equal to each amount prepaid in respect of that Facility
pursuant to this paragraph (a).

 

  (b) Any proceeds received in respect of a Permitted Real Estate Disposal or
Property Financing shall be applied (i) if such proceeds are in Sterling, first
against outstandings under the Bridge Facility or the Term-out Facility, as the
case may be, which are denominated in Sterling and thereafter against any such
outstandings denominated in euro, and (ii) if such proceeds are in euro, first
against outstandings under the Bridge Facility or the Term-out Facility, as the
case may be, which are denominated in euro, and thereafter against any such
outstandings denominated in Sterling.

 

  (c) In the case of voluntary prepayment of Term Loans pursuant to Clause 10.1
(Voluntary Prepayments), such prepayments may be applied as the Obligors’ Agent
directs against any of the Term Facilities and against any of the instalments
thereof specified. All voluntary prepayments pursuant to Clause 10.1 (Voluntary
Prepayments) in respect of any Utilisation, shall be made pro rata to the
participations of all the Lenders under the relevant Facility participating in
that Utilisation.

 

  (d) Where any prepayment is applied, following such application, the Facility
Agent shall, if so requested by the Obligors’ Agent, notify the Obligors’ Agent,
as applicable, of all outstanding Utilisations hereunder and scheduled repayment
instalments, in each case as adjusted as soon as reasonably practicable
following receipt of such prepayment.

 

  (e) Each Obligor shall use all reasonable endeavours and take all reasonable
steps to ensure that any transaction giving rise to a prepayment obligation or
obligation to provide cash cover is structured in such a way that it will not be
unlawful for the Obligors to move the relevant proceeds received between members
of the Group to enable a mandatory prepayment to be lawfully made, cash cover
lawfully to be provided and the proceeds lawfully applied as provided under this
Clause 10. If, however, after each Obligor has used all such reasonable
endeavours and taken such reasonable steps:

 

  (i) it will still be unlawful for such a prepayment to be made and/or cash
cover to be provided and the proceeds so applied; or

 

-70-



--------------------------------------------------------------------------------

  (ii) it will still be unlawful to make funds available to a member of the
Group that could make such a prepayment and/or provide such cash cover; or

 

  (iii) it will still result in any member of the Group making funds available
to another member of the Group to enable such a prepayment to be made and/or
cash cover to be provided incurring any material cost or expense (including any
material tax liability); or

 

  (iv) reputable counsel to the Obligors’ Agent experienced in the relevant
legal issues has advised the Facility Agent in writing that the making of funds
available to a Borrower for the purpose of making a prepayment and/or providing
cash cover will present a material risk of liability for the relevant member of
the Group and/or its directors or officers,

 

then such prepayment and/or provision of cash cover shall not be required to be
made, subject to an obligation to use other Group cash which is not subject to
similar restrictions to prepay an equivalent amount where the use of such cash
would not be materially prejudicial to overall Group liquidity.

 

  (f) Prepayment of Loans pursuant to paragraphs (a) and (b) of Clause 10.3
(Mandatory Prepayments from Receipts) shall not be required to be made from Cash
which is contractually or by law required to be retained and/or ring-fenced.

 

10.5 Prepayments during Interest Periods

 

Where any amount required to be prepaid under Clauses 10.3 (Mandatory
Prepayments from Receipts) is received by the Facility Agent during an Interest
Period, the Obligors’ Agent may by notice to the Facility Agent to be received
not less than three Business Days prior to payment of the relevant amount to the
Facility Agent, request such amount to be placed in a Cash Collateral Account in
which event such amount shall be paid to the credit of a Cash Collateral Account
and shall be applied by the Facility Agent against the relevant Loan or Loans at
the expiry of the relevant Interest Period. Amounts standing to the credit of
any Cash Collateral Account shall bear interest at the rate normally offered by
the Facility Agent to corporate depositors of amounts similar to the relevant
amount for periods of deposit similar to the anticipated period of deposit of
the relevant amount. The interest earned on such account will be for the account
of the relevant Borrower and shall be applied as the relevant Borrower directs.

 

10.6 Miscellaneous

 

  (a) No prepayment of a Utilisation may be made except at the times and in the
manner expressly provided by this Agreement.

 

  (b) Any repayment or prepayment must be accompanied by accrued interest on the
amount repaid or prepaid and any other sum then due with respect to that
prepayment under this Agreement.

 

-71-



--------------------------------------------------------------------------------

  (c) Any repayment or prepayment of a Utilisation (or part thereof) shall be
made in the currency in which that Utilisation is outstanding.

 

  (d) No amount repaid or prepaid may be redrawn save as provided in Clause 9.2
(Repayment of Revolving Loans).

 

  (e) Any notice of prepayment delivered by a Borrower under this Agreement
shall be irrevocable except that any prepayment with the direct or indirect
proceeds of a Property Financing or a Permitted Real Estate Disposal may be made
conditional on receipt of such proceeds provided that if that condition is not
met:

 

  (i) Break Costs and other amounts due under Clause 18.5 (General Indemnity) in
respect of any failure to pay shall be borne by the Borrower; and

 

  (ii) for the purposes of Clause 25.1 (Payment Default) that failure to make a
prepayment shall not constitute a payment default.

 

  (f) For the avoidance of doubt, should there be more than one Obligor that is
obliged to make a payment under this Clause 10 (Prepayment), the Obligors’ Agent
may designate which such Obligor(s) shall effect prepayment of instalments under
the relevant Facilit(y)ies, provided that the aggregate amount prepaid on each
prepayment date complies with the requirements of this Clause 10 (Prepayment).

 

11. CANCELLATION

 

11.1 All Facilities

 

If:

 

  (a) the Bridge Loan shall not have been made under this Agreement on or prior
to close of business on the last day of the Availability Period in respect of
the Bridge Facility; or

 

  (b) the Acquisition Agreement terminates before the First Utilisation Date,

 

the Finance Parties shall be under no further obligation to permit Utilisations
under this Agreement and no Ancillary Lender or Fronting Ancillary Lender shall
be under any obligations to the Borrowers under any Ancillary Documents.

 

11.2 Bridge Facility

 

At the close of business on the last Business Day of the Availability Period for
the Bridge Facility any portion of the Bridge Commitments remaining undrawn will
be cancelled.

 

11.3 Revolving Facility

 

  (a)

The Borrowers may cancel the Euro Revolving Commitments and/or the Sterling
Revolving Commitments in whole or in part (but if in part in a

 

-72-



--------------------------------------------------------------------------------

 

minimum amount of €2,500,000 (in the case of the Euro Revolving Facility) or
£2,500,000 (in the case of the Sterling Revolving Facility) or, in each case, if
less, the outstanding undrawn amount of the relevant Revolving Commitments at
any time during the Availability Period by providing irrevocable written notice
to that effect to the Facility Agent no later than 5:00 p.m. (London time) on
the date falling three Business Days prior to the proposed cancellation date
specifying the proposed cancellation date and amount of the proposed
cancellation. Any such cancellation shall permanently reduce the applicable
Revolving Commitment of each Lender on a pro rata basis (ignoring for this
purpose any reduction in the Revolving Commitment of an Ancillary Lender or
Lender by reason of an Ancillary Limit).

 

  (b) No cancellation of the Revolving Facility may be made if it would result
in the aggregate of the Revolving Loans and the Contingent Liability of all the
Lenders in respect of Bank Guarantees issued under the applicable Revolving
Facility under which such Revolving Loans or Bank Guarantees were made or issued
at the time of the proposed cancellation exceeding the Total Euro Revolving
Commitments or Total Sterling Revolving Commitments, as the case may be, as
reduced by the total Ancillary Limits at such time.

 

  (c) At the close of business on the last Business Day of the Availability
Period for the Revolving Facility any portion of the Commitments in relation to
the Revolving Facility that remain undrawn will be cancelled and no further
utilisation of the Revolving Facility shall be permitted.

 

11.4 Miscellaneous

 

No Borrower may cancel all or any part of the Facilities except as expressly
provided in this Agreement or, in relation to the Ancillary Facilities or the
Fronted Ancillary Facilities, any Ancillary Document. Any notice of cancellation
shall be irrevocable and no part of the Facilities which has been cancelled
shall be capable of being drawn.

 

12. PAYMENTS

 

12.1 Payments by Lenders

 

  (a) On each date on which a Utilisation is to be made, each Lender shall make
its share of that Utilisation available to the Facility Agent in the place for
payment to the relevant Borrower by payment in the currency of that Utilisation
and in immediately available cleared funds to such account as the Facility Agent
shall specify.

 

  (b) The Facility Agent shall make the amounts so made available to it
available to the relevant Borrower before close of business in the place of
payment on that date by payment in the same currency and funds as received by
the Facility Agent to such account of the relevant Borrower as shall have been
specified in the notice requesting that Utilisation. If any Lender makes its
share of any Utilisation available to the Facility Agent later than required by
paragraph (a) above, the Facility Agent shall make that share available to the
relevant Borrower as soon as practicable after receipt of such funds.

 

-73-



--------------------------------------------------------------------------------

12.2 Payments by Obligors

 

  (a) On each date on which any sum is due from any Obligor, it shall make that
sum available to the Facility Agent in the place for payment by payment in the
currency in which that sum is due and in immediately available cleared funds to
such account as the Facility Agent shall specify by not less than five Business
Days’ notice in advance of the due date.

 

  (b) The Facility Agent shall make available to each Finance Party before close
of business in that place on that date its pro rata share (if any) of any sum so
made available to the Facility Agent in the same currency and funds as received
by the Facility Agent to such account of that Finance Party with such bank in
that place as it shall have specified to the Facility Agent. If any sum is made
available to the Facility Agent later than required by paragraph (a) above, the
Facility Agent shall make each Finance Party’s share (if any) available to it as
soon as practicable after receipt of such funds.

 

12.3 Refunding of Payments

 

The Facility Agent shall not be obliged to make available to any person any sum
that it is expecting to receive for the account of that person until it has been
able to establish that it has received that sum. However, it may do so if it
wishes. If and to the extent that the Facility Agent does so but it transpires
that the Facility Agent has not then received the sum which it paid out:

 

  (a) the person to whom the Facility Agent made that sum available shall on
demand refund such corresponding amount to the Facility Agent; and

 

  (b) the person by whom that sum should have been made available or, if that
person fails to do so the person to whom that sum should have been made
available, shall on demand pay to the Facility Agent the amount (as certified by
the Facility Agent) which will indemnify the Facility Agent against any funding
cost incurred by it as a result of paying out that sum before receiving it,

 

provided that no Borrower will have any obligation to refund any such amount
received by it (i) on the First Utilisation Date and paid by it (or on its
behalf) to any third party in accordance with the Funds Flow Document or (ii) if
after the Closing Date paid by it (or on its behalf), as consideration for the
Acquisition or (iii) in repayment of Financial Indebtedness of a member of the
Target Group that was outstanding on the Closing Date.

 

12.4 Distributions to an Obligor

 

The Facility Agent may (with the consent of the Obligor or in accordance with
Clause 30 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

-74-



--------------------------------------------------------------------------------

12.5 Partial payments

 

  (a) If the Facility Agent receives a payment for application against amounts
due in respect of any Finance Documents that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Facility Agent shall apply that payment towards the obligations of that Obligor
under the Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Facility Agent, the Arrangers and the Security Agent under the
Finance Documents;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest, fee
(not referred to in paragraph (i) above) or commission due but unpaid under this
Agreement;

 

  (iii) thirdly, in or towards payment pro rata of any principal outstandings
due but unpaid under this Agreement (including unpaid amounts owed by a Borrower
to an Issuing Bank) and any amount due but unpaid under Clause 7.7 (Claims under
a Bank Guarantee) and Clause 7.8 (Indemnities); and

 

  (iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  (b) The Facility Agent shall, if so directed by the Majority Lenders, vary the
order set out in paragraphs (a)(ii) to (iv) above.

 

  (c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

12.6 No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

12.7 Currency of account

 

  (a) Subject to paragraphs (b) to (f) below, the Base Currency is the currency
of account and payment for any sum due from an Obligor under any Finance
Document.

 

  (b) A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or
Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid Sum
is denominated on its due date.

 

  (c) Each payment in respect of a Bank Guarantee (including any cash cover in
respect of a Bank Guarantee) shall be made in the currency in which that Bank
Guarantee is denominated.

 

-75-



--------------------------------------------------------------------------------

  (d) Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

  (e) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (f) Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in that other currency.

 

12.8 Non-Business Days

 

  (a) The duration of an Interest Period shall not be changed after 11.00 a.m.
(London time) on the Quotation Day for that Interest Period unless it later
becomes apparent to the Facility Agent that the day on which that Interest
Period would otherwise end is not a Business Day. In that event, that Interest
Period shall instead end on the Business Day succeeding that day unless such
Business Day shall fall in the next succeeding calendar month, in which case
such interest period shall instead end on the Business Day preceding that day
(such determination to be notified by the Facility Agent to the Obligors’ Agent
and the Lenders).

 

  (b) Any Repayment Date which would otherwise fall on a day which is not a
Business Day shall be adjusted on the same basis as paragraph (a) above so as to
fall on a Business Day which is the last day of an Interest Period.

 

  (c) Any payment to be made by any Obligor on a day which is not the last day
of an Interest Period or a Repayment Date and which would otherwise be due on a
day which is not a Business Day shall instead be due on the next Business Day.

 

  (d) During any extension of the due date for payment of any principal or an
Unpaid Sum under this Agreement interest is payable on the principal at the rate
payable on the original due date.

 

12.9 Change in Currency

 

  (a) If a single currency or currency unit becomes the lawful currency of two
or more countries or any change occurs in a currency or currency unit of any
country or if more than one currency or currency unit are at the same time
recognised by the central bank of any relevant country as the lawful currency of
such country, then:

 

  (i) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit designated by the Facility Agent
after consultation with the Lenders; and

 

  (ii)

any translation from one of such country’s currencies or currency units to
another shall be at the official rate of exchange recognised by that central
bank for the conversion of such currencies or currency unit into

 

-76-



--------------------------------------------------------------------------------

 

the other, rounded up or down to the nearest whole unit of such other currency.

 

  (b) If a change in any currency of any relevant country occurs (including as a
consequence of European Monetary Union) after the date of this Agreement, this
Agreement will be amended to the extent to which the Facility Agent, in good
faith determines to be necessary to reflect the change in currency or any
financial market practice relating to dealing in the new currency and to put the
Lenders and the Obligors in the same position, so far as is possible, that they
would have been in if no change in currency had occurred.

 

12.10  Netting of Payments

 

If, on any Utilisation Date, any Lenders in respect of a Revolving Facility are
required to make a Revolving Loan to an Obligor under this Agreement and a
payment is due to be made by such Obligor to the Facility Agent for the account
of the Lenders under the same Revolving Facility in the same currency as the
said Revolving Loan, the Facility Agent shall apply any amount payable by the
Lenders under the relevant Revolving Facility to such Obligor on that
Utilisation Date in respect of the relevant Utilisation in or towards
satisfaction of the amounts payable by such Obligor to the Lenders under such
Revolving Facility on such Utilisation Date. If the currencies are different the
Facility Agent shall, if so requested by the relevant Obligor, apply any amount
received by it from any Obligor in or towards the purchase of any amount of any
currency due from that Obligor and the Facility Agent shall advise the Obligor
of the amount of any balancing payment due from or, as the case may be, to the
Obligor.

 

13. CURRENCY OPTION

 

13.1 Requests for Optional Currency

 

Subject as otherwise provided in this Agreement, if the Obligors’ Agent or the
relevant Borrower so requests in a Utilisation Request for a Revolving Loan or a
Bank Guarantee, the relevant Revolving Loan or the relevant Bank Guarantee shall
be denominated in an Optional Currency provided that Revolving Loans may not be
denominated at any one time in more than six Optional Currencies and Bank
Guarantees may not be denominated at any one time in more than six Optional
Currencies.

 

13.2 Response to Request for an Optional Currency

 

If before the Specified Time on any Quotation Day:

 

  (a) the Facility Agent receives notice from a Lender that:

 

  (i) matching deposits in that Optional Currency in the London interbank market
as of 11.00 a.m. (London time) on the relevant date are not available to it in
sufficient amounts to fund its share of that Revolving Loan during that Interest
Period; or

 

  (ii)

it would be unlawful or contrary to a directive (whether or not having the force
of law but, if not having the force of law, being one with

 

-77-



--------------------------------------------------------------------------------

 

which it is the practice of banks in the relevant jurisdiction to comply)
applicable to that Lender for that Lender’s share of that Revolving Loan to be
denominated in that Optional Currency during that Interest Period; or

 

  (b) the Facility Agent (acting reasonably) determines that:

 

  (i) the relevant Optional Currency is for any reason not freely convertible
into the applicable Base Currency and/or not freely transferable in the London
interbank market in the amount required; or

 

  (ii) it is impossible to make payment in the country of the currency in which
the Revolving Loan is to be denominated in the manner provided for in this
Agreement,

 

the Facility Agent shall promptly notify the Obligors’ Agent and the Lenders. In
this event, any Lender that gives notice pursuant to this Clause 13.2 will be
required to participate in the Revolving Loan in the applicable Base Currency
(in an amount equal to that Lender’s proportion of the Base Currency Amount, or
in respect of a Rollover Loan, an amount equal to that Lender’s proportion of
the Base Currency Amount of the Rollover Loan that is due to be paid) and its
participation will be treated as a separate Revolving Loan denominated in the
applicable Base Currency during that Interest Period.

 

13.3 Redenomination

 

  (a) Subject to paragraphs (f) and (g) below, the Obligors’ Agent shall be
entitled at any time to deliver a Redenomination Request, by no later than 9.00
a.m. (London time) three Business Days prior to the proposed Redenomination Date
to redenominate all or part (if in part, in integral multiples of 1,000,000 of
the currency in which the Bridge Facility is then denominated or such other
amount as is required to facilitate a repayment in accordance with paragraph (g)
below) (each such amount in the relevant currency, a “Converted Amount”) of the
Bridge Facility in Sterling and/or Euro.

 

  (b) The new amount of the Bridge Loans in Sterling and/or Euro (as the case
may be) will be equal to the amount in Sterling and/or Euro (as the case may be)
which can be sold at the Facility Agent’s actual rate of fx exchange against the
Converted Amount on the third Business Day before the applicable Redenomination
Date (in each case, the “Conversion Rate”).

 

  (c) The Facility Agent shall notify each Lender by 3:00 pm (London time) three
Business Days prior to the Redenomination Date of each Lender’s participation in
the new Sterling and/or Euro denominated Bridge Loans (as the case may be) which
shall be the same proportion as its participation in the U.S. Dollar denominated
Bridge Loans to be repaid bears to the aggregate amount of such Bridge Loans and
each Lender shall make its share of the Sterling and/or Euro denominated Bridge
Loans (as the case may be) available to the Facility Agent on the Redenomination
Date.

 

-78-



--------------------------------------------------------------------------------

  (d) The Facility Agent shall apply the amount paid to it pursuant to paragraph
(c) above in the purchase of the relevant currency at the Conversion Rate and
pay the relevant currency to the Lenders in their relevant proportions.

 

  (e) With effect from the Redenomination Date that portion of the Bridge Loans
the subject of a Redenomination Request shall be deemed to be outstanding in
Sterling and/or Euro (as the case may be).

 

  (f) If the Obligors’ Agent has not exercised its right to redenominate the
Bridge Loans within one month after the First Utilisation Date, all of the
Bridge Facility shall be automatically redenominated in Sterling on the day
falling one month after the First Utilisation Date as if a Redenomination
Request for such purpose had been delivered on that day.

 

  (g) The Obligors’ Agent shall only be entitled to exercise its right to
request the redenomination of the Bridge Loans in Euro to facilitate the
repayment of the Bridge Loans from the proceeds of a Property Financing
denominated in Euro.

 

13.4 Facility Agent’s calculations

 

Each Lender’s participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.6 (Lenders’ participation).

 

14. TAXES

 

14.1 Tax Definitions

 

In this Agreement:

 

“Domestic Lender” means

 

  (a) in relation to a participation in a Utilisation made by a Lender to a
Borrower incorporated in the United Kingdom, a Lender which is beneficially
entitled to interest payable to that Lender in respect of that participation in
that Utilisation made to that Borrower and is:

 

  (i)       (A) a “bank” (as defined in section 840A of the Taxes Act for the
purpose of section 349 of the UK Taxes Act) making that participation in that
Utilisation by way of an advance; or

 

  (B) a Lender in respect of that participation in that Utilisation made by way
of an advance by a person that was a “bank” (as defined in section 840A of the
UK Taxes Act for the purpose of section 349 of the UK Taxes Act) at the time
that that advance was made;

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that participation in that Utilisation;
or

 

  (ii)    (A) a company resident in the United Kingdom for UK corporation tax
purposes; or

 

-79-



--------------------------------------------------------------------------------

  (B) a partnership each member of which is:

 

  (I) a company resident in the UK for UK corporation tax purposes; or

 

  (II) a company not so resident in the UK which carries on a trade in the UK
through a permanent establishment and which is required to bring into account
when computing its chargeable profits (within the meaning of Section 11(2) of
the Taxes Act) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Sections 114 and 115 of the UK Taxes Act;
or

 

  (C) a company not resident in the UK for UK corporation tax purposes which
carries on a trade in the UK through a permanent establishment and which brings
into account interest payable in respect of that advance in computing its
chargeable profits (within the meaning given by Section 11(2) of the UK Taxes
Act);

 

  (b) in relation to a participation in a Utilisation made by a Lender to a
Borrower that is a United States person as such term is defined in Section
7701(a)(30) of the Code for U.S. federal income tax purposes or which is
otherwise treated as a United States person for U.S. federal income tax purposes
(a “United States Person”):

 

  (i) a Lender which is created or organised under the laws of the United States
of America or of any state thereof and which is treated as a United States
Person;

 

  (ii) a Lender which is entitled to receive an interest payment without
deduction or withholding of any United States federal income taxes (in relation
to that Lender’s participation in that Utilisation to that Borrower) as a result
of that interest payment being effectively connected with the conduct by that
Lender of a trade or business within the United States (subject only to
completion of procedural formalities); or

 

  (iii) a Lender (other than a “bank” for United States federal income tax
purposes) which is entitled to receive that interest payment without deduction
or withholding of any United States federal income taxes (in relation to that
Lender’s participation in that Utilisation made to that Borrower) as a result of
the United States federal “portfolio interest exemption” applying to that
interest payment (subject only to completion of procedural formalities);

 

-80-



--------------------------------------------------------------------------------

  (c) in relation to a participation in a Utilisation made by a Lender to a
Borrower incorporated in France:

 

  (i) a Lender which is resident in France for French tax purposes and which
fulfils the conditions imposed by French law in order for a payment not to be
subject to (or as the case may be, to be exempt from) any Tax Deduction; or

 

  (ii) a Lender whose participation in that Utilisation to that Borrower is made
through a permanent establishment registered in France and which fulfils the
conditions imposed by French law (subject to the completion of any necessary
procedural formalities) in order for a payment not to be subject to (or as the
case may be, to be exempt from) any Tax Deduction;

 

  (d) in relation to a participation in a Utilisation made by a Lender to a
Borrower incorporated in Spain:

 

  (i) a Lender which is:

 

  (A) a Spanish credit entity or financial credit establishment recorded in the
Bank of Spain to which the provisions set out in paragraph (c) of Article 59 of
Royal Decree 1777/2004 of 30 July 2004 apply; or

 

  (B) a Spanish permanent establishment of a non-Spanish financial entity with
which that Lender’s participation in that Utilisation is effectively connected,
to which, the provisions contained in the second paragraph of number 1 of
Article 8 of Royal Decree 1776/2004 of 30 July 2004, apply; or

 

  (ii) a Lender which is a resident for tax purposes in a Member State of the
European Union (other than Spain) and is not acting (in relation to that
participation in that Utilisation) through a permanent establishment in Spain or
a territory considered as a tax haven (under Spanish law); or

 

  (iii) a Lender which is lending through a Facility Office in a Participating
Member State (other than Spain) which is not acting (in relation to that
participation in that Utilisation) through a permanent establishment in Spain or
a territory considered as a tax haven (under Spanish law);

 

  (e) in relation to a participation in a Utilisation made by a Lender to a
Borrower incorporated in Germany, any Lender which (i) is tax resident in
Germany or (ii) is not tax resident in Germany but does carry on a business in
Germany through a permanent establishment, a branch or agency with which the
Lender’s participation in that Utilisation is effectively connected; and

 

  (f) in relation to a participation in a Utilisation made by a Lender to a
Borrower incorporated other than in the United Kingdom, France, Germany or
Spain, or that is not a United States Person any Lender which is lending through
a Facility Office in the jurisdiction of incorporation of that Borrower.

 

-81-



--------------------------------------------------------------------------------

“Qualifying Person” means a Lender that is:

 

  (a) a Domestic Lender; or

 

  (b) a Treaty Lender.

 

No Lender will be a Qualifying Person in relation to a participation made by
that Lender to a United States Person that is incorporated in a jurisdiction
other than the United States, unless in relation to such participation, such
Lender is a Qualifying Person both with respect to a Borrower incorporated in
such non-U.S. Jurisdiction and with respect to a Borrower that is a United
States Person. A Lender may be a “Qualifying Person” for the purposes of this
Agreement (or not) in relation to each participation in each Utilisation made to
each Borrower.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of a participation in a
Utilisation made by that Lender to a Borrower incorporated in the UK is either:

 

  (a) a company resident in the UK for UK corporation tax purposes; or

 

  (b) a partnership each member of which is:

 

  (i) a company resident in the UK for UK corporation tax purposes; or

 

  (ii) a company not so resident in the UK which carries on a trade in the UK
through a permanent establishment and which is required to bring into account
when computing its chargeable profits (within the meaning of Section 11(2) of
the Taxes Act) the whole of any share of interest payable in respect of that
Advance that falls to it by reason of Sections 114 and 115 of the UK Taxes Act;
or

 

  (c) a company not resident in the UK for UK corporation tax purposes which
carries on a trade in the UK through a branch or agency and that interest
payable in respect of that Advance falls to be brought into account in computing
the chargeable profits of that company for the purposes of Section 11(2) of the
UK Taxes Act.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means an increased payment made by an Obligor to a Finance Party
under paragraph (d) of Clause 14.3 (Tax Gross-Up) or a payment made under
paragraph (a) of Clause 14.4 (Tax Indemnity).

 

“Treaty Lender” means a Lender in respect of a Utilisation:

 

  (a)

which is treated as resident (for the purposes of the appropriate double
Taxation agreement) in a jurisdiction having a double Taxation agreement with
the jurisdiction of incorporation of the relevant Borrower which makes provision
for full exemption from Tax imposed by the jurisdiction of

 

-82-



--------------------------------------------------------------------------------

 

incorporation of the relevant Borrower on any payment with respect to that
Utilisation (subject only to completion of procedural formalities) provided that
if a Borrower is a United States Person no Lender shall be a Treaty Lender
unless it is eligible for a full exemption from Tax imposed by the United States
pursuant to a double Taxation agreement between its jurisdiction of
incorporation and the United States; and

 

  (b) which does not carry on business in the jurisdiction of incorporation of
the relevant Borrower through a permanent establishment with which that Lender’s
participation in that Utilisation is effectively connected.

 

“UK Non-Bank Lender” means:

 

  (a) where a Lender becomes a party hereto on the day on which this Agreement
is entered into, a Lender who is in relation to a participation in a Utilisation
made by a Lender to a Borrower incorporated in the UK, a Domestic Lender only by
virtue of paragraph (a)(ii) of the definition of “Domestic Lender”; and

 

  (b) where a Lender becomes a party hereto after the day on which this
Agreement is entered into, a Lender which gives a Tax Confirmation in the
Transfer Certificate which it executes on becoming a party hereto.

 

“UK Taxes Act” means the Income and Corporation Taxes Act 1988 (of the United
Kingdom Parliament).

 

14.2 Payments to be free and clear

 

All payments to be made by each Obligor under each Finance Document shall be
paid free and clear of and without any Tax Deduction (in each case except to the
extent required by law).

 

14.3 Tax Gross-Up

 

  (a) The Obligors’ Agent or the relevant Obligor shall promptly upon it
becoming aware that an Obligor is required by law to make a Tax Deduction (or
that there is a change in the rate or the basis of any Tax Deduction) notify the
Facility Agent of such requirement or change.

 

  (b) A Lender, upon becoming aware that it has ceased to be a Qualifying
Person, shall promptly notify the Facility Agent of this. If the Facility Agent
receives such notification from a Lender it shall promptly notify the Obligors’
Agent.

 

  (c) If an Obligor is required by law to make a Tax Deduction it shall make the
Tax Deduction in the minimum amount required by law and shall make any payment
required in connection with any Tax Deduction within the time period and in the
amount required by law.

 

  (d)

Except as provided by paragraphs (f) or (g) below, if a Tax Deduction is
required by law to be made by an Obligor or the Facility Agent the amount of the
payment due from the Obligor shall be increased to an amount which ensures that,
after the making of that Tax Deduction, each relevant Party receives on the due
date and retains (free from any liability in respect of such

 

-83-



--------------------------------------------------------------------------------

 

Tax Deduction) a net sum equal to the amount of the payment which it would have
received and so retained had no such Tax Deduction been required.

 

  (e) Within 30 days after making any Tax Deduction or a payment which it is
required to make in connection with any Tax Deduction, the Obligor making that
Tax Deduction or payment shall deliver to the Facility Agent for the relevant
Party, an original receipt or certified copy thereof, or, if unavailable
evidence satisfactory to that Party (acting reasonably) that the Tax Deduction
has been made and that any payment which is required in connection with any Tax
Deduction has been made to the relevant Tax authority or other person.

 

  (f) No Obligor is required to make any increased payment under paragraph (d)
above as a result of a Tax Deduction in respect of Tax imposed by any relevant
taxing authority from a payment on a Utilisation made to that Borrower if at the
time that Tax Deduction is made:

 

  (i) the Lender is not a Qualifying Person and that Tax Deduction would not
have been required or would have been fully refunded had that Lender been a
Qualifying Person at that time, unless the reason that such Lender is not a
Qualifying Person at that time is a change after the date on which it became a
Lender under this Agreement in (or in the interpretation, administration or
application of) any law or double taxation agreement or any published practice
or published concession of any relevant Tax authority;

 

  (ii) in relation to a Borrower which is resident for the purposes of UK
corporation tax in the UK, both of the following conditions are satisfied,
namely:

 

  (A) the relevant Lender is a UK Non-Bank Lender, or would have been a UK
Non-Bank Lender were it not for a change after the date on which it became a
Lender under this Agreement in (or in the interpretation, administration or
application of) any law or double Taxation agreement or any published practice
or published concession of any relevant tax authority; and

 

  (B) the Board of the Inland Revenue has given (and not revoked) a direction
under Section 349C of the UK Taxes Act (as that provision has effect on the date
of this Agreement or, in the case of a UK Non-Bank Lender which became a Lender
after the date of this Agreement, on the date on which it became a Lender) that
Section 349A(1) of the UK Taxes Act is not to apply in relation to that payment
of interest and that Obligor has notified the Facility Agent on behalf of that
UK Non-Bank Lender of the terms of that direction; or

 

  (iii) the Lender is a Qualifying Person and the relevant Obligor is able to
demonstrate that such increased payment is required as a result of the failure
of the relevant Lender to comply with its obligations under Clause 14.6 (Filings
and Confirmations);

 

-84-



--------------------------------------------------------------------------------

  (iv) the reason an increased payment is payable is because (A) a Tax Deduction
is required to be made, pursuant to European Council Directive 2003/48 EC, from
a payment made or received by the Facility Agent and (B) such Tax Deduction
arises as a result of a failure by the Facility Agent to comply with the terms
of Clause 28.19 (Location of Facility Agent).

 

  (g)    (i) No Obligor shall be required to make any increased payment under
paragraph (d) above as a result of a Tax Deduction in respect of Tax imposed by
the United States of America from a payment on a Utilisation made to that
Obligor if at the time that Tax Deduction is made, the conditions of
sub-paragraph (ii) below are not met and such Tax was imposed as a result of
such failure;

 

  (ii) Each Lender that is not a United States Person agrees to deliver to the
Facility Agent on or prior to the Closing Date, or in the case of a Lender that
is an assignee or transferee of an interest under this Agreement pursuant to
Clause 26.2 (Conditions of assignment or transfer) (unless the respective Lender
was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Lender, two
accurate and complete, original and duly signed copies of U.S. Internal Revenue
Service Form W-8ECI or Form W-8BEN (or applicable successor forms) and/or such
other forms as may be required certifying to such Lender’s entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement. In addition, each Lender
agrees that from time to time after the Closing Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will promptly deliver to the Facility
Agent two new accurate and complete, original and duly signed copies of U.S.
Internal Revenue Service Form W-8ECI or Form W-8BEN and/or such other forms as
may be required in order to confirm or establish the entitlement of such Lender
to a continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, or it shall immediately notify the
relevant Obligor and the Facility Agent of its inability to deliver any such
form or certificate, in which case such Lender shall not be required to deliver
any such form or certificate pursuant to this Section 14.3.

 

  (h) A UK Non-Bank Lender which becomes a party hereto on the date on which
this Agreement is entered into gives a Tax Confirmation to the Parent and the
relevant Obligor by entering into this Agreement.

 

  (i) Without prejudice to the requirements of paragraph (b) above, a UK
Non-Bank Lender shall promptly notify the Facility Agent if there is, or is
likely to be, any change in the position from that set out in a Tax
Confirmation. If the Facility Agent receives such notification from a UK
Non-Bank Lender it shall promptly notify the Parent and the relevant Obligor.

 

-85-



--------------------------------------------------------------------------------

14.4 Tax Indemnity

 

  (a) Except as provided by paragraph (b) below, the Obligors’ Agent shall, or
shall procure that an Obligor shall, on demand by the Facility Agent indemnify a
Finance Party against any loss, liability or cost which that Finance Party (in
its sole discretion) determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Finance Party in relation to a payment
received or receivable (or any payment deemed to be received or receivable)
under a Finance Document.

 

  (b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on a Finance Party under the laws of the
jurisdiction in which:

 

  (A) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for Tax
purposes (which jurisdictions will include the United States of America in the
case of a Finance Party that is treated as a United States Person); or

 

  (B) that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction, or that Finance Party is otherwise
subject to non-resident tax liability,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party; or

 

  (ii) if and to the extent that any such loss, liability or cost:

 

  (A) is compensated for by an increased payment pursuant to paragraph (d) of
Clause 14.3 (Tax Gross-Up) or would have been so compensated but for the
operation of paragraph (f) or paragraph (g) of Clause 14.3 (Tax Gross-Up); or

 

  (B) is suffered or incurred by a Lender and would not have been suffered or
incurred if such Lender had been a Qualifying Person in relation to the relevant
Borrower at the relevant time unless the reason such Lender was not such a
Qualifying Person at the relevant time is a change after the date on which it
became a Lender under this Agreement in (or in the interpretation,
administration or application of) any law or double Taxation agreement or any
published practice or published concession of any relevant Tax authority of a
jurisdiction with which such Lender has a connection; or

 

  (C)

is suffered or incurred by a Lender and would not have been suffered or incurred
if such Lender had met the conditions of sub-paragraph 14.3(g)(ii) above at the
relevant time unless the reason such Lender did not meet the conditions of
sub-paragraph 14.3(g)(ii) above at the relevant time is a change

 

-86-



--------------------------------------------------------------------------------

 

after the date on which it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or double Taxation
agreement or any published practice or published concession of any relevant Tax
authority of a jurisdiction with which such Lender has a connection; or

 

  (D) arises as a result of a failure by the Facility Agent to comply with the
terms of Clause 28.19 (Location of Facility Agent).

 

  (c) A Finance Party making, or intending to make, a claim under paragraph (a)
above shall promptly notify the Facility Agent of the event which will give, or
has given, rise to the claim, following which the Facility Agent will notify the
Obligor’s Agent and the relevant Obligor.

 

  (d) A Finance Party shall, on receiving a payment from an Obligor under
paragraph (a) above notify the Facility Agent.

 

14.5 Tax Credits

 

  (a) If an Obligor makes a Tax Payment and the relevant Finance Party
determines, in good faith, that it has obtained, utilised and retained on an
affiliated group basis a Tax Credit which is attributable to that Tax Payment,
that Finance Party shall pay to the relevant Obligor such amount as that Finance
Party determines, in good faith, to be attributable to the relevant Tax Payment
and as will leave that Finance Party (after that payment) in the same after-Tax
position as it would have been in if the Tax Payment had not been required to be
made by that Obligor.

 

  (b) Without prejudice to paragraph (a) above and subject to Clauses 14.6
(Filings and Confirmations) and 15.3 (Mitigation), no provision of this
Agreement will:

 

  (i) interfere with the right of any Finance Party to arrange its tax affairs
in whatever manner it thinks fit;

 

  (ii) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  (iii) oblige any Finance Party to disclose any information relating to its tax
affairs or any computations in respect of Tax.

 

14.6 Filings and Confirmations

 

  (a) A Qualifying Person and each Obligor which makes a payment to which that
Qualifying Person is entitled shall cooperate in a timely manner in submitting
such forms and documents and completing such procedural formalities as may be
required by the appropriate Tax authority for (i) such Obligor to obtain
authorisation to make that payment without having to make a Tax Deduction or
(ii) such Lender to receive a refund of such Tax Deduction.

 

-87-



--------------------------------------------------------------------------------

  (b) Without prejudice to the generality of paragraph (a) above, a Qualifying
Person (in relation to a participation in a Utilisation made to a Borrower
incorporated in Spain) shall promptly supply that Borrower with a valid
certificate of residence or equivalent form (as may be determined by the
relevant Double Taxation Treaty or its further regulations) (from the
appropriate tax authority of its jurisdiction of residence) and, in any case,
prior to any payment being made.

 

  (c) Without prejudice to the generality of paragraph (a) above, a Lender whose
participation in a Utilisation to a Borrower incorporated in France shall, if
that Lender’s participation in that Utilisation is made through a branch in
France, duly and timely provide to that Borrower a certificate issued by the
French tax authorities evidencing that Lender’s place of taxation in France.

 

  (d) Without prejudice to the generality of paragraph (a) above, a Lender being
subject to non-resident tax liability in Germany shall timely file all Tax
returns and pay to the relevant German Tax authorities any amount of Tax as soon
as it becomes due if failure to file such return or to pay such Tax could result
in a withholding obligation for the relevant Borrower.

 

  (e) Without prejudice to the generality of paragraph (a) above, a Lender,
other than a Bank, that is a United States Person shall promptly deliver to the
Facility Agent on or prior to the Closing Date, or in the case of a Lender,
other than a Bank, that is an assignee or transferee of an interest under this
Agreement pursuant to Clause 26.2 (Conditions of assignment or transfer) unless
the relevant Lender was already a Lender hereunder immediately prior to such
assignment or transfer, on the date of such assignment or transfer to such
Lender, two accurate and complete, original and duly signed copies of U.S.
Internal Revenue Service Form W-9.

 

14.7 Stamp Taxes

 

The Obligors’ Agent shall, or shall procure that another Obligor shall, pay and,
on demand by the Facility Agent, immediately indemnify each Finance Party
against any cost, loss or liability that Finance Party incurs in relation to any
stamp duty, stamp duty reserve, registration and any other similar Tax or
notarial fees payable in connection with any Finance Document, except for any
such Tax or notarial fees payable in connection with the entry into a Transfer
Certificate.

 

14.8 VAT

 

  (a) All amounts expressed to be payable under a Finance Document by any party
hereto to a Finance Party shall be deemed to be exclusive of any VAT. If VAT is
chargeable on any supply made by any Finance Party to any party hereto in
connection with a Finance Document that party shall pay to the Finance Party (in
addition to and at the same time as paying the consideration for that supply) an
amount equal to the amount of the VAT.

 

  (b)

Where a Finance Document requires any party hereto to reimburse a Finance Party
for any costs or expenses, that party shall also at the same time pay and
indemnify the Finance Party against any VAT incurred by the Finance Party in

 

-88-



--------------------------------------------------------------------------------

 

respect of the costs or expenses to the extent that the Finance Party
determines, in its sole discretion, that it is not entitled to credit for or
repayment of the VAT.

 

15. CHANGE IN CIRCUMSTANCES

 

15.1 Illegality

 

If at any time it becomes, after the date of this Agreement, unlawful in any
applicable jurisdiction for any Lender to allow all or part of its Commitments
to remain outstanding and/or to make, fund or allow to remain outstanding all or
part of its share of any Utilisation and/or to carry out all or any of its other
obligations under this Agreement:

 

  (a) upon that Lender notifying the Facility Agent and the Facility Agent
notifying the Obligors’ Agent, its Commitments shall be cancelled to the extent
of the illegality; and

 

  (b) the Borrowers shall prepay that Lender’s portion of each Utilisation on
the last day of the relevant Interest Period and forthwith provide cash cover in
an amount equal to that Lender’s Contingent Liability in relation to each Bank
Guarantee or, if earlier, the date specified by the Lender in its notice as may
be necessary to comply with the relevant law or directive (being no earlier than
the last day of any applicable grace period permitted by law) with accrued
interest thereon and any other sum then due to that Lender under this Agreement.

 

15.2 Increased Costs

 

  (a) If, as a result of the introduction of or any change in, or in the
interpretation or application or administration of (in each case, after the date
of this Agreement), any law or (whether or not having the force of law but, if
not having the force of law, being one with which it is the practice of banks in
the relevant jurisdiction to comply) any directive of any agency of any state
including, without limitation, any law or directive relating to Taxation,
reserve asset, special deposit, cash ratio, liquidity or capital adequacy
requirements or other forms of banking, fiscal, monetary, or regulatory
controls:

 

  (i) the cost to any Lender of maintaining all or any part of its Commitments
and/or of making, maintaining or funding all or any part of its share of any
Utilisation or overdue sum under the Finance Documents is increased; and/or

 

  (ii) any sum received or receivable by the Facility Agent or any Lender under
the Finance Documents or the effective return to it under the Finance Documents
is reduced; and/or

 

  (iii)

the Facility Agent or any Lender makes any payment or foregoes any interest or
other return on or calculated by reference to the amount of any sum received or
receivable by it under the Finance Documents,

 

-89-



--------------------------------------------------------------------------------

 

the Obligors’ Agent shall or shall procure that one or more Obligors shall,
within five Business Days of a demand by the Facility Agent, indemnify the
Facility Agent or that Lender against that increased cost, reduction, payment or
foregone interest or other return and, accordingly, shall from time to time,
within five Business Days of a demand by the Facility Agent (whenever made), pay
to the Facility Agent for its own account or for the account of that Lender the
amount certified by it to be necessary so to indemnify it (such demand to
include reasonable details of the calculation of the amounts demanded).

 

  (b) The Obligors’ Agent will not be obliged to compensate the Facility Agent
or any Lender pursuant to paragraph (a) above in respect of any increased cost,
reduction, payment, foregone interest or other return:

 

  (i) compensated for by payment of the Mandatory Cost;

 

  (ii) attributable to a change (whether of basis, timing or otherwise) in the
Tax on the net income of the Facility Agent or that Lender or compensated for
under Clause 14 (Taxes) or which would have been compensated for under Clause 14
(Taxes) but for the exceptions contained therein;

 

  (iii) which is a Tax cost arising as a result of a Lender ceasing to be a
Qualifying Person in relation to the relevant Borrower unless the reason such
Lender was not such a Qualifying Person at the relevant time is a change after
the date on which it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or double Taxation
agreement or any published practice or published concession of any relevant Tax
authority of a jurisdiction with which such Lender has a connection; or

 

  (iv) attributable to any wilful breach by the relevant Finance Party or any of
its Affiliates of any law or directive.

 

  (c) To the extent that any holding company of the Facility Agent or any Lender
suffers a cost which would have been recoverable by the Facility Agent or that
Lender under this Clause 15.2 had that cost been imposed on the Facility Agent
or that Lender the Facility Agent or that Lender shall be entitled to recover
that amount under this Clause 15.2 on behalf of the relevant holding company.

 

15.3 Mitigation

 

If in respect of any Lender, circumstances arise which would, or would upon the
giving of notice, result in:

 

  (a) an obligation to make any payment under Clause 14 (Taxes); or

 

  (b) an obligation to make payment under Clause 15.1 (Illegality); or

 

  (c) a demand for compensation under Clause 15.2 (Increased Costs); or

 

-90-



--------------------------------------------------------------------------------

  (d) the rate of interest being determined under Clause 15.4 (Change in Market
Conditions),

 

then, without in any way limiting, reducing or otherwise qualifying the
obligations of the Obligors under those Clauses, upon the request of the
Obligors’ Agent, such Lender, in consultation with the Facility Agent and the
Obligors’ Agent, shall take such reasonable steps as may be open to it to
mitigate the effects of such circumstances (including changing its Facility
Office or transferring its rights and obligations under the Finance Documents to
an Affiliate) provided that the Lender concerned will not be obliged to take any
action if to do so would or might in the opinion of the Lender have an adverse
effect upon its business, operations or financial condition or cause it to incur
liabilities or obligations (including, without limitation, Tax liabilities)
which, in its opinion, are material or cause it to incur any costs or expenses
for which it has not been indemnified to its satisfaction by the Obligors’
Agent.

 

15.4 Change in Market Conditions

 

  (a) If in relation to any Interest Period for a Loan:

 

  (i) where LIBOR or EURIBOR is to be determined by reference to the Reference
Banks, none or only one Reference Bank supplies a quotation in accordance with
the definition of LIBOR or, in the case of Utilisations in euro, EURIBOR; or

 

  (ii) Lenders whose participations in a Utilisation exceed 50 per cent. of that
Utilisation notify the Facility Agent that by reason of circumstances affecting
the Relevant Interbank Market the cost to them of obtaining matching deposits in
the Relevant Interbank Market in sufficient amounts to fund their respective
shares of the amount to which that Interest Period relates is in excess of LIBOR
or EURIBOR (as appropriate),

 

the Facility Agent shall promptly notify the Obligors’ Agent and the Lenders and
any such event shall be a “Market Disruption Event”.

 

  (b) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Utilisation for
the Interest Period shall be the rate per annum which is the sum of:

 

  (i) the Margin;

 

  (ii) the rate notified to the Facility Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Utilisation from
whatever source it may reasonably select; and

 

  (iii) the Mandatory Cost, if any, applicable to that Lender’s participation in
the Utilisation.

 

-91-



--------------------------------------------------------------------------------

  (c) If a Market Disruption Event occurs and the Facility Agent or the
Obligors’ Agent so requires, the Facility Agent and the Obligors’ Agent shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing a substitute basis for determining the rate of interest.

 

  (d) Any alternative basis agreed pursuant to paragraph (c) above shall, with
the prior consent of all the Lenders and the Obligors’ Agent, be binding on all
parties to this Agreement.

 

15.5 Issuing Bank

 

References to a Lender in Clauses 14 (Taxes), 15.1 (Illegality), 15.2 (Increased
Costs) and 15.3 (Mitigation) shall include any Lender in its capacity as an
Issuing Bank.

 

15.6 Replacement of Lender

 

  (a) If at any time:

 

  (i) any Obligor becomes obliged to pay additional amounts described in Clauses
14 (Taxes), 15.1 (Illegality), 15.2 (Increased Costs) or 15.4 (Change in Market
Conditions) to any Lender; or

 

  (ii) any Lender does not agree to a consent, waiver or amendment to the
Finance Documents which the Obligors’ Agent has requested and which is a matter
requiring the agreement of all Lenders or the Super Majority Lenders, and the
Majority Lenders have given their consent to such matter,

 

then the Obligors’ Agent may on 10 Business Days’ prior written notice to the
Facility Agent and such Lender replace such Lender by requiring such Lender to
(and such Lender shall) transfer pursuant to Clause 26.1 (Assignments and
transfers by the Lenders) all of its rights and obligations under this Agreement
to a Lender or another bank, financial institution, trust fund or other entity
selected by the Obligors’ Agent (following consultation with the Facility Agent)
and which (unless any such Lender continues to be fully liable for its
obligations to the Issuing Bank under any relevant Bank Guarantee) has been
approved by the Issuing Bank (which approval shall not be unreasonably withheld)
which confirms its willingness to assume and does assume all the obligations of
the transferring Lender (including the assumption of the transferring Lender’s
participation on the same basis as the transferring Lender) for a purchase price
equal to the outstanding principal amount of such Lender’s participation in the
outstanding Utilisations and all accrued interest and fees and other amounts
payable to that Lender hereunder.

 

  (b) The replacement of a Lender pursuant to this Clause 15.6 shall be subject
to the following conditions:

 

  (i) neither the Facility Agent nor the Security Agent (in their capacities as
such) may be replaced without the consent of the Majority Lenders;

 

-92 -



--------------------------------------------------------------------------------

  (ii) neither the Facility Agent nor any Lender shall have any obligation to
the Group to find a replacement Lender or other such entity;

 

  (iii) such replacement must take place no later than 180 days after the date
the relevant Lender:

 

  (A) notified the Obligors’ Agent and the Facility Agent of its failure to
agree to any requested consent, waiver or amendment to the Finance Documents; or

 

  (B) has demanded payment of additional or increased amounts under Clauses 14
(Taxes), 15.1 (Illegality), 15.2 (Increased Costs) or 15.4 (Change in Market
Conditions) as the case may be;

 

  (iv) the Lender hereby replaced shall not be required to pay or surrender to
such replacement Lender or other entity any of the fees received by such Lender
replaced pursuant to this Agreement; and

 

  (v) to the extent that the replacement of a Lender results from any Obligor
becoming obliged to pay additional amounts pursuant to Clauses 14 (Taxes) or
15.2 (Increased Costs) this provision will not release the Obligor from its
obligations to pay any such additional amounts to such Lender prior to such
Lender being replaced and the payment of such additional amounts (which have
been notified to the Obligors’ Agent) shall be a condition to the replacement of
such Lender.

 

16. INTEREST

 

16.1 Interest Periods

 

Interest shall be calculated and payable on each Loan by reference to Interest
Periods. Subject to the other provisions of this Agreement, each Interest Period
shall be of one, two, three or six months’ duration (or any other duration as
may be agreed by the Facility Agent, or if more than six months, all Lenders) as
selected by the Obligors’ Agent or the relevant Borrower in the Utilisation
Request for that Loan or, in the case of any subsequent Interest Period relating
to a Term Loan, in a Selection Notice which is irrevocable, and is received by
the Facility Agent not later than the Specified Time, before the first day of
that Interest Period (or such other period as may be agreed between the
Obligors’ Agent and the Lenders) except that:

 

  (a) subject to paragraph (d) of this Clause 16.1, the first Interest Period
applicable to any Term Loan (other than the first Term Loan) shall end on the
same date as the then current Interest Period relating to any outstanding Term
Loan or Term Loans drawn down by the same Borrower;

 

  (b) each Loan shall have an Interest Period commencing on its Utilisation Date
and each successive Interest Period applicable to a Term Loan shall commence on
the expiry of the immediately preceding Interest Period for that Term Loan;

 

-93-



--------------------------------------------------------------------------------

  (c) if any Borrower or the Obligors’ Agent wishes to select an Interest Period
for a Term Loan extending beyond a Repayment Date, it may do so only in relation
to that part of the Term Loan not due for repayment on that date. The remainder
(being equal to the repayment instalment due on that date) shall be deemed to be
a separate Term Loan with an Interest Period ending on that date;

 

  (d) subject to Clause 4.4 (Maximum number of Utilisations), after the
Syndication Date (as defined below), if a Borrower so elects in a Selection
Notice, not less than four Business Days prior to the date on which an Interest
Period is due to commence in respect of a Term Loan, it may select different
Interest Periods of one, two, three or six months’ duration (or such other
period as may be selected in accordance with paragraphs (g) or (h) below or that
Borrower and the Facility Agent may agree) for different parts of such Term
Loans (each such part to be in an amount of not less than €2,500,000 (or its
currency equivalent), and each such part shall thenceforth be deemed to be a
separate Term Loan;

 

  (e) subject to Clause 4.4 (Maximum number of Utilisations), prior to the
Syndication Date (as defined below), if a Borrower so elects in a Selection
Notice, not less than four Business Days prior to the date on which an Interest
Period is due to commence in respect of a Term Loan, it may select different
Interest Periods of one, two, three or six months duration (or such other period
as may be selected in accordance with paragraphs (g) or (h) below or that the
Borrower and the Facility Agent may agree) for different parts of such Term
Loans (each such part to be in an amount of not less than €2,500,000 (or its
currency equivalent), and each such part shall thenceforth be deemed to be a
separate Term Loan;

 

  (f) until the earlier of the date falling four months after the First
Utilisation Date and the date on which the Facility Agent advises the Obligors’
Agent that primary syndication of the Facilities is complete (the “Syndication
Date”), Interest Periods for the Revolving Facility shall be of one month
duration (or such shorter period as shall be agreed between the Facility Agent
and the Obligors’ Agent in order to facilitate primary syndication of the
Facilities);

 

  (g) for the purposes of attempting to match the final day of an Interest
Period to the date of any proposed prepayment of the Bridge Facility from the
proceeds of the Property Financing the relevant Borrower may select Interest
Periods of less than one month’s duration;

 

  (h) for the purposes of attempting to match the final day of an Interest
Period to a Redenomination Date the relevant Borrower may select Interest
Periods of less than one month’s duration;

 

  (i) subject to the above exceptions, any Interest Period for which no
effective Selection Notice is received by the Facility Agent shall be of one
month’s duration; and

 

  (j) no Interest Period in relation to a Revolving Loan may extend beyond the
relevant Maturity Date.

 

-94-



--------------------------------------------------------------------------------

16.2 Interest Rate

 

The rate of interest applicable to a Loan for a particular Interest Period shall
be the rate per annum determined by the Facility Agent to be the sum of:

 

  (a) the Mandatory Cost (to the extent incurred by the relevant Lender);

 

  (b) the applicable Margin; and

 

  (c) LIBOR or, in the case of Loans in euro, EURIBOR for that Loan for that
Interest Period.

 

Interest will accrue daily and shall be calculated on the basis of a 365 day
year in the case of Loans denominated in Sterling and a 360 day year in the case
of Loans denominated in any other currency or in either case on the basis of
such other calculation period as market convention dictates.

 

16.3 Notification of Interest Periods and Rates

 

The Facility Agent shall promptly notify the Obligors’ Agent and the Lenders of
the duration of each Interest Period and the rate of interest applicable to such
Interest Period.

 

16.4 Effective Global Rate (Taux Effectif Global)

 

For the purposes of Articles L313-1 et seq, R 313-1 and R313-2 of the Code de la
Consommation, the Parties acknowledge that by virtue of certain characteristics
of the Facilities (and in particular the variable interest rate applicable to
Loans and the Obligor’s right to select the currency and the duration of the
Interest Period of each Loan) the taux effectif global cannot be calculated at
the date of this Agreement. However, each Obligor incorporated in France
acknowledges that it has received from the Facility Agent a letter containing an
indicative calculation of the taux effectif global, based on figured examples
calculated on assumptions as to the taux de période and durée de période set out
in the letter. The Parties acknowledge that that letter forms part of this
Agreement.

 

16.5 Payment of Interest

 

On the last day of each Interest Period, the relevant Borrower shall pay the
unpaid interest accrued during the relevant Interest Period on the Loan to which
it relates provided that if an Interest Period is in excess of six months,
unpaid interest accrued during each successive six month period during such
interest period shall be paid on the last Business Day of each such six month
period with the balance of the unpaid interest accrued during that Interest
Period to be paid on the last day of the relevant Interest Period.

 

16.6 Default Interest

 

In relation to any Unpaid Sum, (including, without limitation, any sum payable
by any Obligor pursuant to this Clause 16.6), the relevant Obligor will pay
default interest from the due date of such Unpaid Sum to the date of actual
payment (both before and

 

-95-



--------------------------------------------------------------------------------

after judgment) at a rate determined by the Facility Agent to be one per cent.
per annum above:

 

  (a) where the Unpaid Sum is principal which has fallen due prior to the expiry
of the relevant Interest Period, the rate applicable to such principal
immediately prior to the date it so fell due (but only for the period from such
due date to the end of the relevant Interest Period); or

 

  (b) in any other case (including principal falling within paragraph (a) above
once the relevant Interest Period has expired), the rate which would be payable
if the Unpaid Sum was a Loan made for a period equal to the period of
non-payment divided into successive Interest Periods of such duration as shall
be selected by the Facility Agent (each a “Default Interest Period”).

 

For the purposes of determining the rate of interest on an Unpaid Sum under this
Clause 16.6, the Margin shall be:

 

  (i) if such Unpaid Sum comprises principal or interest or any other amount due
under or attributable to any Bridge Facility, the Margin in relation to the
Bridge Facility;

 

  (ii) if such Unpaid Sum comprises principal or interest or any other amount
due under or attributable to the Option A Term-out Facility, the Margin in
relation to the Option A Term-out Facility;

 

  (iii) if such Unpaid Sum comprises principal or interest or any other amount
due under or attributable to Tranche A, the Margin in relation to Tranche A or
if such Unpaid Sum comprises principal or interest or any other amount due under
or attributable to Tranche B, the Margin in relation to Tranche B;

 

  (iv) if such Unpaid Sum comprises principal or interest or any other amount
due under or attributable to the Revolving Facility, the Margin in relation to
the Revolving Facility; and

 

  (v) if such Unpaid Sum is not properly attributable to either the Bridge
Facility, the Revolving Facility or the Term-out Facility, the Margin under the
Revolving Facility.

 

Default interest will be payable on demand by the Facility Agent and will be
compounded at the end of each Default Interest Period.

 

17. FEES

 

17.1 Commitment fee

 

  (a) The Obligors’ Agent will pay, or will procure that a member of the Group
pays, to the Facility Agent (for the account of each Lender) a fee in the Base
Currency computed (on the basis of a 360 day year or if the Base Currency of the
applicable Facility is Sterling, on the basis of a 365 day year) at the rate of:

 

  (i) 0.50 per cent. per annum on that Lender’s Available Commitment under the
Bridge Facility from the date of this Agreement until and including the First
Utilisation Date;

 

-96-



--------------------------------------------------------------------------------

  (ii) 0.50 per cent. per annum on that Lender’s Available Commitment under the
Revolving Facility, from the date of this Agreement until and including the
First Utilisation Date; and

 

  (iii) 0.625 per cent. per annum on that Lender’s Available Commitment under
the Revolving Facility, from the First Utilisation Date until and including the
last day of the Availability Period applicable to the Revolving Facility.

 

  (b) The accrued commitment fee is payable:

 

  (i) in relation to the Bridge Facility, on the First Utilisation Date;

 

  (ii) in relation to the Revolving Facility, on the First Utilisation Date and,
thereafter, on the last day of each successive period of three months which ends
during the Availability Period applicable thereto, and on the last day of the
Availability Period applicable thereto; and

 

  (iii) on the cancelled amount of the relevant Lender’s Commitment at the time
the cancellation is effective,

 

provided that no commitment fee is payable if the First Utilisation Date does
not occur.

 

17.2 Arrangement fee

 

The Obligors’ Agent will pay, or will procure that a member of the Group pays,
to the Arrangers for its own account an arrangement fee in the amount and at the
times agreed in the Fee Letter (or at such other times as agreed by the
Arrangers) provided that no such fee is payable if the First Utilisation Date
does not occur.

 

17.3 Agency fee

 

The Obligors’ Agent will pay to (or procure payment to) the Facility Agent (for
its own account and for the account of the Security Agent) an annual agency fee
payable in accordance with the Fee Letter.

 

17.4 Issuing Bank fee

 

Each Borrower for whose account a Bank Guarantee is issued will pay to the
Issuing Bank which issued that Bank Guarantee a fee equal to 0.125 per cent. per
annum on the Contingent Liability (excluding the proportion of such liability
not counter-indemnified or guaranteed by the other Lenders) of such Issuing Bank
from day to day calculated on the basis of a 360 day year (or a 365 day year in
the case of any Bank Guarantee denominated in Sterling) and, in either case, the
actual number of days elapsed in relation to that Bank Guarantee. That fee will
be payable quarterly in arrears for so long as such Issuing Bank has any such
Contingent Liability and on the

 

-97-



--------------------------------------------------------------------------------

date on which it ceases to have any such Contingent Liability otherwise than as
a result of a transfer by that Lender.

 

17.5 Term-out Fee

 

The Obligors’ Agent will pay, or will procure that a member of the Group pays,
to the Facility Agent for the account of the Lenders, a term-out fee calculated
by reference to the percentage set out in the Fee Letter of the aggregate
principal amount of the Term-out Facility Loans (as at the Maturity Date of the
Bridge Facility), such Term-out fee to be payable on the date of the conversion
of any Bridge Outstandings into a Term-Out Facility Loan.

 

18. OTHER INDEMNITIES

 

18.1 Currency indemnity

 

Without prejudice to Clause 18.5 (General Indemnity), if:

 

  (a) any amount payable by any Obligor under or in connection with any Finance
Document is received by any Finance Party (or by the Facility Agent on behalf of
any Finance Party) in a currency (the “Payment Currency”) other than that agreed
in the relevant Finance Document (the “Agreed Currency”), whether as a result of
any judgment or order or the enforcement thereof, the liquidation of the
relevant Obligor or otherwise and the amount produced by converting the Payment
Currency so received into the Agreed Currency is less than or greater than the
relevant amount of the Agreed Currency; or

 

  (b) any amount payable by any Obligor under or in connection with any Finance
Document has to be converted from the Agreed Currency into another currency for
the purpose of (i) making or filing a claim or proof against any Obligor, (ii)
obtaining an order or judgment in any court or other tribunal or (iii) enforcing
any order or judgment given or made in relation to any Finance Document,

 

then:

 

  (A) if the amount produced or payable by the operation of paragraphs (a) and
(b) above is less than the relevant amount of the Agreed Currency, the Obligor
will, as an independent obligation, promptly following demand, indemnify the
relevant Finance Party for the deficiency and any loss sustained as a result;
and

 

  (B) if the amount produced or payable by the operation of paragraphs (a) and
(b) above is greater than the relevant amount of the Agreed Currency, the
relevant Finance Party will as soon as practicable refund any such amount to the
relevant Obligor.

 

Any conversion required will be made at such prevailing rate of exchange on such
date and in such market as is determined by the relevant Finance Party as being
most appropriate for the conversion. The Obligor will, in addition, pay any
costs incurred as a result of any conversion.

 

-98-



--------------------------------------------------------------------------------

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

18.2 Indemnity to the Facility Agent

 

Each of the Obligors will (or will procure that its Subsidiaries will) promptly
indemnify the Facility Agent against any cost, loss or liability incurred by the
Facility Agent (acting reasonably) as a result of:

 

  (a) the investigation of any Default provided that if the investigation shows
that no Default had occurred, then such costs and expenses shall be for the
account of the Lenders;

 

  (b) entering into or performing any foreign exchange contract for the purposes
of paragraph (b) of Clause 12.9 (Change in Currency); or

 

  (c) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

18.3 Initial Expenses

 

Each Obligor will (or will procure that one of its Subsidiaries will) within 20
Business Days after demand pay and reimburse to the Arrangers, the Facility
Agent and the Security Agent all reasonable costs and expenses (and in relation
to paragraph (a) below and upon presentation of invoices, all reasonable
disbursements (including translation disbursements) and VAT (if applicable)
relating thereto) in each case, properly incurred by the Facility Agent,
Security Agent or the Arrangers in connection with:

 

  (a) the negotiation, preparation, execution and perfection of each of the
Finance Documents (subject to caps agreed in certain separate letters); and

 

  (b) any variation, amendment, restatement, waiver, consent or suspension of
rights (or any proposal for any of the same) relating to any of the Finance
Documents which is requested by or on behalf of an Obligor or which becomes
necessary as a result of circumstances affecting any Obligor.

 

18.4 Preservation and Enforcement Expenses

 

Each of the Obligors will on demand pay to and reimburse each Finance Party, on
the basis of a full indemnity:

 

  (a) all reasonable costs and expenses (including reasonable legal fees and
other third party or out of pocket expenses and any value added Tax or other
similar Tax thereon) properly incurred by such Finance Party in connection with
the preservation of any of such Finance Party’s rights under any of the Finance
Documents; and

 

  (b)

all costs and expenses (including legal fees and other third party or out of
pocket expenses and any value added Tax or other similar Tax thereon)

 

-99-



--------------------------------------------------------------------------------

 

properly incurred by such Finance Party in connection with the enforcement of
any such Finance Party’s rights under any Finance Documents.

 

18.5 General Indemnity

 

Each of the Obligors will promptly following demand indemnify each of the
Finance Parties against any cost, loss, expense or liability (including any
funding or Break Costs but excluding loss of Margin) sustained or incurred by it
as a result of:

 

  (a) a Utilisation not being made by reason of non-fulfilment of any of the
conditions in Clauses 4.1 (Initial Conditions Precedent) or 4.2 (Additional
Conditions Precedent);

 

  (b) any sum payable by any Borrower under the Finance Documents not being paid
when due (but credit shall be given to such Borrower for any interest paid when
due);

 

  (c) the occurrence of any Event of Default or any breach of the Finance
Documents;

 

  (d) the accelerated repayment of the advances under Clause 25.20
(Acceleration);

 

  (e) the receipt or recovery by any Finance Party (or the Facility Agent on its
behalf) of all or part of any Utilisation or overdue sum including, for the
avoidance of doubt, any prepayment made under Clause 10 (Prepayment) otherwise
than on the last day of an Interest Period relating to that advance or overdue
sum; or

 

  (f) any prepayment payable by any Borrower under the Finance Documents not
being paid after notice of such prepayment has been given to the Facility Agent.

 

19. GUARANTEE AND INDEMNITY

 

19.1 Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees to each Finance Party punctual performance by each other
Obligor of all that Obligor’s obligations under the Finance Documents;

 

  (b) until, in each case, the date on which the aggregate amount raised by the
relevant Propco under a Property Financing is equal to or exceeds the notional
amount hedged under the Propco Hedging Agreement to which such Propco is a
party, guarantees to the relevant Hedging Counterparty thereto punctual
performance by the Propcos of their Obligations under the Propco Hedging
Agreements;

 

  (c) undertakes with each Finance Party that whenever another Obligor does not
pay any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it were the
principal obligor;

 

-100-



--------------------------------------------------------------------------------

  (d) undertakes with the relevant Hedging Counterparty thereto that, until, in
each case, the date on which the aggregate amount raised by the relevant Propco
under a Property Financing is equal to or exceeds the notional amount hedged
under the Propco Hedging Agreement to which such Propco is a party, whenever a
Propco does not pay any amount when due under or in connection with a Propco
Hedging Agreement, that Guarantor shall immediately on demand pay that amount as
if it were the principal obligor; and

 

  (e) indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal. The amount of the cost, loss
or liability shall be equal to the amount which that Finance Party would
otherwise have been entitled to recover.

 

19.2 Continuing Guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

19.3 Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  (a) the liability of each Obligor will continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

  (b) each Finance Party will be entitled to recover the value or amount of that
security or payment from the Obligor, as if the payment, discharge, avoidance or
reduction had not occurred.

 

19.4 Waiver of Defences

 

The obligations of each Guarantor under this Clause 19 will not be affected by
any act, omission, matter or thing which, but for this Clause 19, would reduce,
release or prejudice any of its obligations under this Clause 19 (without
limitation and whether or not known to it or any Finance Party) including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

-101-



--------------------------------------------------------------------------------

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e) any amendment (however fundamental) or replacement of a Finance Document
or security provided to the Obligors pursuant thereto save for amendments of
Bank Guarantees contemplated in subparagraph (e)(v) of Clause 7.8 (Indemnities);

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  (g) any insolvency or similar proceedings.

 

19.5 Immediate recourse

 

This Guarantee is a guarantee of payment and not of collection and each
Guarantor waives any right it may have of first requiring any Finance Party (or
any Security Agent or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
that Guarantor under this Clause 19. This waiver applies irrespective of any law
or any provision of a Finance Document to the contrary.

 

19.6 Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or the Security Agent or Facility Agent on its behalf) may:

 

  (a) refrain from enforcing any security or rights held or received by that
Finance Party (or any trustee or agent on its behalf) in respect of those
amounts, or enforce the same in such manner and order as it sees fit and no
Guarantor shall be entitled to the benefit of the same;

 

  (b) apply any monies received by it in respect of those amounts in such manner
and order as it sees fit; and

 

  (c) in respect of any amounts received or recovered by any Finance Party after
a claim pursuant to this guarantee in respect of any sum due and payable by any
Obligor under this Agreement place such amounts in a suspense account (bearing
interest at a market rate usual for accounts of that type) unless and until such
moneys are sufficient in aggregate to discharge in full all amounts then due and
payable under the Finance Documents.

 

19.7 Deferral of Guarantor’s rights

 

Until all amounts which may be or become payable by the Obligors or a Propco
under or in connection with the Finance Documents have been irrevocably paid in
full and unless the Facility Agent otherwise directs, no Guarantor will exercise
any rights which it may have by reason of performance by it of its obligations
under the Finance Documents:

 

  (a) to be indemnified by an Obligor or a Propco;

 

-102-



--------------------------------------------------------------------------------

  (b) to claim any contribution from any other guarantor of any Obligor’s or a
Propco’s obligations under the Finance Documents; and/or

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.

 

19.8 Release of Guarantor’s right of contribution

 

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor or its Holding Company then on the date such
Retiring Guarantor ceases to be a Guarantor:

 

  (a) that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

  (b) each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

19.9 Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

19.10  Limitations for English Guarantors

 

This guarantee does not apply to any liability to the extent that it would
result in such guarantee constituting unlawful financial assistance within the
meaning of Section 151 of the Companies Act 1985 or any equivalent provisions of
any applicable law.

 

19.11  Limitations for Spanish Guarantors

 

This guarantee does not apply to any liability to the extent that it would
result in such guarantee constituting unlawful financial assistance within the
meaning of: (i) Article 81 of the Spanish Joint Stock Company Law (Ley de
Sociedades Anonimas); or (ii) Article 40.5 of the Spanish Limited Liabilities
Company Law (Ley de Sociedades de Responsabilidad Limitada), as applicable.

 

-103-



--------------------------------------------------------------------------------

19.12  Limitations for French Guarantors

 

This Clause 19.12 shall apply to any guarantee (hereafter a “French Guarantee”
which is granted by any Guarantor incorporated under the laws of France (a
“French Guarantor”).

 

  (a) In respect of the obligations of any French Guarantor under this Clause 19
(Guarantee and Indemnity), the guarantee, indemnity and other obligations of
each French Guarantor expressed to be assumed by it in that capacity under this
Clause shall be limited to:

 

  (i) the obligations as a Borrower under the Finance Documents of such French
Guarantor’s Subsidiaries; and

 

  (ii) the obligations of any Borrower (which is not a Subsidiary of such French
Guarantor) with respect to the Revolving Facility, up to an amount equal to the
aggregate of all amounts borrowed by the relevant French Guarantor and its
Subsidiaries (x) directly under this Agreement and (y) indirectly by way of
intra group loans made available directly or indirectly by any member of the
Group.

 

  (b) In any event, the obligations of each French Guarantor shall not exceed
€40,000,000.

 

  (c) And, in any event, the obligations and liabilities of any French Guarantor
under this guarantee shall not include any obligation which if incurred would
either constitute a misuse of corporate assets as defined under article L.242-6
of the French Commercial Code or the provision of financial assistance as
defined by the provisions of Article L.225-216 of the French Commercial Code for
the direct or indirect subscription, or the acquisition or the refinancing of
the acquisition of its own shares.

 

19.13  Limitations for United States Guarantors

 

This Clause 19.13 shall apply to any guarantee (hereafter a “United States
Guarantee”) which is granted by any Guarantor incorporated under the laws of the
United States of America or any State or territory thereof (a “US Guarantor”).

 

  (a) In this Clause ”fraudulent transfer law” means any applicable United
States bankruptcy and State fraudulent transfer and conveyance statute and any
related case law and terms used in this Clause are to be construed in accordance
with the fraudulent transfer laws.

 

  (b) Each US Guarantor acknowledges that it will receive valuable direct or
indirect benefits as a result of the transactions financed by the Finance
Documents; those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any fraudulent transfer law; and each Finance
Party has acted in good faith in connection with the guarantee given by that US
Guarantor and transactions contemplated by the Finance Documents.

 

  (c)

Any term or provision of this Agreement or any other Finance Document to the
contrary notwithstanding, the maximum aggregate amount of the Secured
Obligations for which any US Guarantor shall be liable shall not exceed the
maximum amount for which such US Guarantor can be liable without rendering this
Agreement or any other Finance Document, as it relates to such US Guarantor,
subject to avoidance under applicable fraudulent transfer laws, in each case
after giving effect (a) to all other liabilities of such US Guarantor,

 

-104-



--------------------------------------------------------------------------------

 

contingent or otherwise, that are relevant under such fraudulent transfer laws
(specifically excluding, however, any liabilities of such US Guarantor in
respect of inter-company indebtedness to any Obligor to the extent that such
indebtedness would be discharged under the relevant fraudulent transfer laws in
an amount equal to the amount paid by such US Guarantor hereunder) and (b) to
the value of the assets of such US Guarantor (as determined under the applicable
provisions of such fraudulent transfer laws) including any rights to
subrogation, contribution, reimbursement, indemnity or similar rights held by
such US Guarantor pursuant to (i) applicable law and (ii) any agreement
providing for an equitable allocation among such US Guarantor and other
Subsidiaries or Affiliates of such US Guarantor of obligations arising under
this Agreement or other guaranties of the Secured Obligations by such parties.

 

  (d) Each US Guarantor represents and warrants that the sum of its liabilities
is less than the value of the US Guarantor’s property at the lesser of fair
valuation and present fair saleable value; its capital is not unreasonably small
to undertake its business as it is being conducted or as proposed to be
conducted; it has not incurred, does not intend to incur and does not believe it
will incur debts beyond its ability to pay as they mature; and it has not made a
transfer or incurred any obligation under any Finance Document with the intent
to hinder, delay or defraud any of its present or future creditors.

 

  (e) Each representation and warranty in this Clause: is made by each US
Guarantor on the date of this Agreement; is deemed to be repeated by each
additional US Guarantor on the date that it becomes a Guarantor; and each US
Guarantor on each Utilisation Date; and is, when repeated, applied to the
circumstances existing at the time of repetition.

 

19.14  Limitations for German Guarantors

 

The Finance Parties agree not to enforce the guarantee created hereunder by a
Guarantor incorporated in Germany as a limited liability company (GmbH) (a
“German GmbH Guarantor”) or established in Germany as a limited partnership
(Kommanditgesellschaft) with a limited liability company as general partner (a
“German GmbH & Co. KG Guarantor” together with any German GmbH Guarantor
hereinafter referred to as “German Guarantor”) under this Clause 19 if and to
the extent that that guarantee secures liabilities of any of the German
Guarantor’s shareholders or an affiliated company (verbundenes Unternehmen) of
any such shareholder within the meaning of Section 15 et seq. of the German
Stock Corporation Act (Aktiengesetz) (other than the German Guarantor’s or,
where the guarantor is a German GmbH & Co. KG Guarantor, its general partner’s
Subsidiaries) and if and to the extent that such enforcement would (i) deprive
the German Guarantor, or if applicable, its general partner, of the liquidity
necessary to fulfil its financial liabilities to its creditors (a “Liquidity
Impairment”) or (ii) lead to the situation in which such German GmbH Guarantor’s
assets, or where the guarantor is a German GmbH & Co. KG Guarantor, its general
partner’s assets (the calculation of which shall take into account the captions
reflected in Section 266 subsection (2)A, B and C of the German Commercial Code
(Handelsgesetzbuch)) less the sum of (A) the liabilities of the German GmbH
Guarantor, or where the guarantor is a German GmbH & Co. KG Guarantor, its
general partner’s liabilities (the calculation of which shall take into account
the captions reflected in Section 266 sub section (3) B, C and

 

-105-



--------------------------------------------------------------------------------

D of the German Commercial Code), and (B) its respective stated share capital
(Stammkapital) (the “Net Assets”)) are less than zero.

 

  (a) For the purposes of the calculation of the Net Assets the following
balance sheet items shall be adjusted as follows:

 

  (i) the amount of any increase of the German GmbH Guarantor’s or, where the
guarantor is a German GmbH & Co. KG Guarantor, its general partner’s stated
share capital after the date hereof (excluding any share increase of stated
share capital permitted pursuant to any other agreement to which the Facility
Agent and the relevant German Guarantor is a party) (aa) that has been effected
without the prior written consent of the Facility Agent, (bb) that has been
effected out of retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) or
(cc) to the extent that it is not fully paid up, shall be deducted from the
stated share capital;

 

  (ii) loans and other contractual liabilities incurred by the relevant German
Guarantor in negligent or wilful violation of the provisions of this Agreement
shall be disregarded.

 

  (b) In addition, each German Guarantor or, where the guarantor is a German
GmbH & Co. KG Guarantor, such German GmbH & Co. KG Guarantor and also its
general partner shall realise, to the extent legally permitted and, in respect
of the relevant German Guarantor’s or as the case may be its general partner’s
business, commercially justifiable, in a situation where such German GmbH
Guarantor’s or, where the guarantor is a German GmbH & Co. KG Guarantor, its
general partner’s (i) Net Assets are less than zero, any and all of its assets
that are shown in the balance sheet with a book value (Buchwert) that is
significantly lower than the market value of the assets if the asset is not
necessary for such German GmbH Guarantor’s or as the case may be its general
partner’s business (betriebsnotwendig), or (ii) liquidity is not sufficient to
fulfill its financial liabilities to its creditors, any and all of its assets if
the relevant asset is not necessary for the relevant German Guarantor’s business
(betriebsnotwendig).

 

  (c) For the purpose of the calculation of the Net Assets or the Liquidity
Impairment and thus the enforceable amount, the relevant German Guarantor will,
at its own cost and expense, deliver within 60 Business Days after receipt from
the Facility Agent of a notice stating that the Facility Agent has become
entitled to demand payment under the guarantee, to the Facility Agent an up to
date balance sheet drawn up by a firm of auditors of international standard and
repute together with a determination of the Net Assets or the Liquidity
Impairment. Such balance sheet and determination of Net Assets or the Liquidity
Impairment shall be prepared in accordance with accounting principles pursuant
to the German Commercial Code and be based on the same principles that were
applied when establishing the previous year’s balance sheet.

 

The determination by the auditors (as set forth above, the “Auditors’
Determination”) pertaining to the relevant German Guarantor shall be up to

 

-106-



--------------------------------------------------------------------------------

date and in any event such Auditors’ Determination shall have been prepared as
of a date no earlier than 45 Business Days prior to the date of the enforcement
of the guarantee.

 

  (d) Should the relevant German Guarantor fail to deliver such balance sheet
and/or determination of the Net Assets or the Liquidity Impairment, the Facility
Agent shall be entitled to demand payment under the guarantee, without
limitation.

 

  (e) The restrictions set out in paragraph (a) above in relation to a Liquidity
Impairment shall cease to apply, if, at the time a demand for payment under the
Guarantee is made against a German Guarantor insolvency proceedings
(Insolvenzverfahren) have been commenced (Eröffhung des Insolvenzverfahrens).
However, the restrictions set out in paragraph (a) of this Clause 19.14 in
relation to a Liquidity Impairment shall come back into effect and shall apply
if the commencement of insolvency proceedings is rejected for insufficiency of
assets (Ablehnung der Insolvenzeröffnung mangels Masse).

 

  (f) The limitation of the enforcement of guarantees granted by the German
Guarantors set out in this Clause 19.14 shall apply mutatis mutandis to the
enforcement of any liability of a German Guarantor under this Agreement. For the
avoidance of doubt this Clause 19.14(f) does not operate to restrict the
liability any German Guarantor may have in its capacity as a Borrower under this
Agreement.

 

20. GERMAN CONFIRMATION IN RELATION TO BACK TO BACK FINANCING

 

  (a) For the purposes of providing evidence to the German tax authorities of
the absence of any back to back financing in connection with the Decree (as
defined below), each Lender will (on a several basis deliver to the Obligors’
Agent no later than 30 days following the receipt by the Facility Agent of the
information set out in paragraph (b) below a Form of Confirmation dated with
effect as at the relevant Confirmation Date (as defined below).

 

  (b) For the purposes of enabling the Lenders to give the confirmation required
by the provisions of paragraph (a) above, the Obligors’ Agent will, no later
than ten (10) Business Days after a Confirmation Date, deliver to the Facility
Agent for distribution to the Lenders, a list of all LTIBRs held by any member
of the Group or any direct or indirect shareholders thereof up to and including
the Target at the relevant Confirmation Date, which list will (for each such
LTIBR) identify (i) the name and address of the relevant debtor, (ii) the name
and address of the relevant creditor, and (iii) any other information which the
parties consider reasonably necessary to avoid Tax detriments to the Borrower.

 

  (c) Notwithstanding anything contained in this Agreement, failure by the
Obligors’ Agent to comply with the provisions of paragraph (b) above shall not
result in a Default or Event of Default.

 

-107-



--------------------------------------------------------------------------------

  (d)    (i) For the purposes of the Finance Parties being able to give a Form
of Confirmation, the Security Agent, acting for itself and on behalf of each of
the other Finance Parties agrees to provide (upon request by a Finance Party or
the Obligors’ Agent) a list of all Security Documents entered into by it as
Security Agent to secure amounts outstanding under the Finance Documents.

 

  (ii) Each Finance Party following a request made pursuant to paragraph (d)(i)
above will confirm to the Security Agent if it holds any other security that
secures any Financial Indebtedness incurred under the Finance Documents by any
of the Borrowers incorporated in the Federal Republic of Germany. If so the
Security Agent will add such security to the list prepared by it under paragraph
(d)(i) above.

 

  (e) For the purposes of this Clause 20:

 

“Confirmation Date” means, in relation to a Lender:

 

  (i) if that Lender is an Original Lender, the Closing Date and, thereafter,
the date on or about 31 January which coincides with the financial year end of
the Obligor’s Agent; or

 

  (ii) if that Lender is a New Lender, the date upon which that New Lender
becomes a party to this Agreement and, thereafter, the date on or about 31
January which coincides with the financial year end of the Obligor’s Agent;

 

“Decree” means the decree issued by the German Federal Ministry of Finance
(Bundesfinanzministerium) on 15 July 2004 (IV A2-S27 42a-20/04) in relation to
Section 8a of the Corporation Tax Act (KStG);

 

“Form of Confirmation” means the form of confirmation set out in Schedule 14
(Form of Confirmation); and

 

“LTIBR” means any interest-bearing receivables which qualify as long term in
accordance with Section 8 No. 1 of the Trade Tax Act (GewStG) as applied by the
Decree.

 

21. REPRESENTATIONS

 

Subject to the Disclosure Letter, each Obligor which is a party to this
Agreement represents and warrants (in each case in relation to itself and, to
the extent expressed to be applicable thereto, its Subsidiaries (if any)) to
each of the Finance Parties that:

 

21.1 Incorporation

 

It is duly incorporated with limited liability and validly existing under the
laws of the place of its incorporation or organisation and has the power to own
its assets and carry on its business as it is now being conducted.

 

-108-



--------------------------------------------------------------------------------

21.2 Power

 

It has power to enter into, exercise its rights under, and perform and comply
with its obligations under, each of the Transaction Documents to which it is
party and to carry out the transactions contemplated by such Transaction
Documents.

 

21.3 Authority

 

All actions, conditions and things required to be taken, fulfilled and done by
it in order:

 

  (a) to enable it to enter into, exercise its rights under, and perform and
comply with its obligations under, the Transaction Documents to which it is
party and to carry out the transactions contemplated by such Transaction
Documents;

 

  (b) to ensure that those obligations are, subject to the reservations, valid,
legally binding and enforceable in accordance with their terms;

 

  (c) to make each of the Transaction Documents to which it is party admissible
in evidence in the courts of the jurisdiction to which it has submitted in such
Transaction Document; and

 

  (d) to create the security constituted by the Security Documents to which it
is party and, subject to the reservations, to ensure that such security has the
ranking specified therein,

 

have (subject as provided in Clause 21.6 (Consents and Filings) in relation to
the security constituted by the Security Documents) been taken, fulfilled and
done or will be taken, fulfilled and done on a timely basis.

 

21.4 Binding Obligations

 

Its obligations under the Transaction Documents to which it is a party are,
subject to the reservations, valid, legally binding and enforceable in
accordance with their terms and each of the Security Documents to which it is
party constitutes valid security ranking, subject to the reservations and
subject as provided in Clause 21.6 (Consents and Filings) in relation to the
security constituted by such Security Document, in accordance with the terms of
such document.

 

21.5 Non-Conflict

 

Its entry into, exercise of its rights under and performance and compliance with
its obligations under each of the Transaction Documents to which it is party and
the carrying out of the transactions contemplated by the Transaction Documents
do not:

 

  (a) contravene any law, directive, judgment or order to which it or any of its
Subsidiaries is subject to an extent which would have a Material Adverse Effect;

 

  (b) contravene its memorandum or articles of association or other
constitutional documents; or

 

-109-



--------------------------------------------------------------------------------

  (c) breach any agreement or the terms of any consent to which it or any of its
Subsidiaries is a party or which is binding upon it or any of its Subsidiaries
or any of its or their respective assets, in each case, to an extent which would
have a Material Adverse Effect.

 

21.6 Consents and Filings

 

All consents and filings required:

 

  (a) for its entry into, exercise of its rights under, and performance and
compliance with its obligations under, each of the Transaction Documents to
which it is party; and

 

  (b) for it to carry out the transactions contemplated by the Transaction
Documents,

 

have been obtained or made and are in full force and effect save for:

 

  (i) consents and filings in relation to the Acquisition not required to be
obtained under the Acquisition Agreement as a condition to Closing (“Minor
Consents”) to the extent that failure to obtain any such consent or such filing
would not have a Material Adverse Effect; and

 

  (ii) any filings required in relation to the security constituted by the
Security Documents governed by the law of any jurisdiction which filings will be
made promptly after execution of the relevant documents and in any event within
applicable time limits.

 

21.7 Litigation

 

No litigation, arbitration, administrative, regulatory or similar proceeding is
current, pending or, to its knowledge, threatened in respect of any member of
the Group:

 

  (a) to restrain its entry into, the exercise of its material rights and
performance and compliance with its material obligations under, or the
enforcement by it of any material provision of, any of the Acquisition Documents
or the carrying out of the material transactions contemplated by the Acquisition
Documents;

 

  (b) to restrict its entry into, the exercise of its rights under and
performance and compliance with its obligations under, or the enforcement by it
of, any of the Finance Documents or the carrying out of the transactions
contemplated by the Finance Documents; or

 

  (c) which has, or if determined adversely to it would have, a Material Adverse
Effect.

 

21.8 Labour Disputes

 

There are no labour disputes current, pending or, to its knowledge, threatened
which would have a Material Adverse Effect.

 

-110-



--------------------------------------------------------------------------------

21.9 No Defaults

 

  (a) No Event of Default has occurred and is continuing.

 

  (b) No event has occurred and is continuing which constitutes a default under
any agreement to which it or any of its Subsidiaries is party and which, in
either case, has a Material Adverse Effect.

 

21.10  Accounts

 

  (a) The Annual Financial Statements (together with the notes thereto) most
recently delivered pursuant to paragraph (a) of Clause 22.1 (Financial
Statements), fairly present in all material respects the consolidated financial
position of the Group at the date to which they were prepared and for the
financial year then ended.

 

  (b) Any financial statements (together with the notes thereto) most recently
delivered pursuant to paragraph (b) of Clause 22.1 (Financial Statements), were
prepared in accordance with the applicable Accounting Principles or otherwise
were prepared in accordance with the applicable local GAAP.

 

  (c) The Quarterly Management Accounts and the Monthly Management Accounts most
recently delivered pursuant to paragraphs (c) and (d) of Clause 22.1 (Financial
Statements) respectively:

 

  (i) fairly represent in all material respects the consolidated financial
position the Group as at the date to which they were prepared and for the
Accounting Quarter or Month then ended (as the case may be);

 

  (ii) take account of all material liabilities (contingent or otherwise) of the
Group at that date to the extent required in accordance with Accounting
Principles taking account of the materiality thresholds applied by the Auditors
in reviewing the accounts in accordance with the applicable Accounting
Principles; and

 

  (iii) were prepared in all material respects in accordance with the applicable
Accounting Principles subject to audit and year-end adjustments.

 

21.11  Accounting reference date

 

The accounting reference date of the Company is on or about 31 January.

 

21.12  Environmental warranties

 

To the best of its knowledge, it and each of its Subsidiaries is in compliance
with all Environmental Laws and all Environmental Consents necessary in
connection with the ownership and operation of its business are in full force
and effect in each case where failure to do so would have a Material Adverse
Effect.

 

-111-



--------------------------------------------------------------------------------

21.13  Intellectual Property

 

  (a) The Intellectual Property required in order to conduct the Target Business
in all material respects as it is being conducted is beneficially owned by or
licensed to members of the Group free from any licences to third parties that
are materially prejudicial to the use of that Intellectual Property save to the
extent that failure to own or have such Intellectual Property licensed to it
would not have a Material Adverse Effect (such Intellectual Property, the
”Material Intellectual Property”).

 

  (b) The Material Intellectual Property:

 

  (i) will not be adversely affected by the transactions contemplated by the
Transaction Documents; and

 

  (ii) has not lapsed or been cancelled, or any licence in respect thereof, been
terminated or breached,

 

in each case save to the extent that failure would not have a Material Adverse
Effect.

 

  (c) The Target Business has taken all steps to protect and maintain all
Material Intellectual Property, including, without limitation, paying renewal
fees.

 

21.14  Assets

 

Each Obligor has or will on the First Utilisation Date have good title to or
valid leases or licences of or otherwise be entitled to use all assets necessary
to conduct the Target Business substantially as it is or was conducted
immediately prior to the First Utilisation Date to the extent that failure so to
do would have a Material Adverse Effect.

 

21.15  Consents, filings and laws applicable to operations

 

  (a) All consents and filings have been obtained or effected which are
necessary for the carrying on of the Target Business and all such consents and
filings are in full force and effect and there are no circumstances known to it
which indicate that any such consents and filings are likely to be revoked or
varied in whole or in part, save in each case to the extent that absence of any
such consent and filing or variation of any such consents and filings would not
have a Material Adverse Effect.

 

  (b) It and each of its Subsidiaries is in compliance with all laws and
directives applicable to it in its jurisdiction of incorporation (or
organisation, as the case may be) or jurisdictions in which it operates save to
the extent that non-compliance would not have a Material Adverse Effect.

 

21.16  Taxation

 

No claims are being asserted against it or any of its Subsidiaries with respect
to Taxes which are reasonably likely to be determined adversely to it or to such
Subsidiary and which, if so adversely determined and after taking into account
any indemnity or

 

-112-



--------------------------------------------------------------------------------

claim against any third party with respect to such claim, would have a Material
Adverse Effect and all reports and returns on which such Taxes are required to
be shown have been filed within any applicable time limits and all Taxes
required to be paid have been paid within any applicable time limits save, in
each case, to the extent that failure to do so would not have a Material Adverse
Effect.

 

21.17  Information Package

 

  (a) So far as UK Newco is aware (having delivered a copy of the Information
Package to Senior Management and thereafter having made enquiry of and consulted
with Senior Management) all statements of fact relating to the assets, financial
condition and operations of the Target Business contained in the Information
Package when taken as a whole are accurate in all material respects as at the
date such statements were made.

 

  (b) The projections, forecasts and opinions attributed to UK Newco and/or
management of UK Newco contained in the Information Package were based upon (in
relation to the projections and forecasts) assumptions and (in relation to the
opinions) grounds, in each case, which UK Newco carefully considered and
considered to be fair and reasonable at the time of being made (having delivered
a copy of the Information Package to Senior Management and thereafter having
made enquiry of and consulted with Senior Management). In particular, with
respect to the Business Plan, the accounting principles and information set out
therein were, in so far as UK Newco is aware, produced upon a basis consistent
with the Accounting Principles.

 

  (c) The Information Package did not omit to disclose or take into account any
matter known to UK Newco at the date of issuance thereof (having delivered a
copy of the Information Package to Senior Management and thereafter having made
enquiry of and consulted with Senior Management) where failure to disclose or
take into account such matter would result in the Information Package, or the
information contained therein, when taken as a whole being misleading in any
material respect in the context of the Transaction taken as a whole.

 

  (d) Subject to the Information Package Disclosure Letter, nothing has occurred
or come to light since the date as at which the Information Package was prepared
which, insofar as UK Newco is aware (having delivered a copy of the Information
Package to Senior Management and thereafter having made enquiry of and consulted
with Senior Management) renders the Information Package, or the information or
projections contained therein, taken as a whole materially inaccurate or
misleading or which makes any of the assumptions (in relation to the projections
and forecasts) and grounds (in relation to the opinions) in each case, contained
therein and taken as a whole materially unfair or unreasonable in the context of
the Transaction taken as a whole.

 

21.18  Reports

 

  (a)

All material factual information furnished by or on behalf of any member of the
Target Group to any of the firms which prepared any of the Reports and contained
or referred to therein was, so far as UK Newco is aware (having

 

-113-



--------------------------------------------------------------------------------

 

delivered copies of the Reports to Senior Management and thereafter having made
enquiry of and consulted with Senior Management) accurate in all material
respects at the time supplied.

 

  (b) So far as UK Newco is aware (having delivered copies of the Reports to
Senior Management and thereafter having made enquiry of and consulted with
Senior Management) the Reports do not omit to take account of any factual
information related to the Target Business where failure to take account of such
factual information would result in the Reports, or the forecasts or projections
in the Reports, taken as a whole being misleading in any material respect
(provided that nothing in this paragraph (b) shall require UK Newco to review or
make any enquiry in relation to matters within the technical or professional
expertise of the adviser preparing the relevant Report).

 

21.19  Documents

 

  (a) The Structure Chart accurately and completely records in all material
respects the shareholding structure of the Wider Group as it will be following
the Closing Date, including without limitation, details of all companies, joint
ventures and partnerships in which any member of the Group has an interest or
participation.

 

  (b) The Acquisition Documents as furnished to the Facility Agent under this
Agreement contain all the material terms of the Acquisition.

 

21.20  Pari passu Ranking

 

The payment obligations of each Obligor under each of the Finance Documents rank
and will at all times rank at least pari passu in right and priority of payment
with all its other present and future unsecured and unsubordinated indebtedness
(actual or contingent) except in relation to indebtedness mandatorily preferred
by laws of general application.

 

21.21  Insolvency

 

No insolvency administrator, receiver, administrative receiver, liquidator or
similar officer has been appointed (other than in relation to a Permitted
Reorganisation) with respect to it or any Material Company or any of its or
their respective assets in any such case having an aggregate value in excess of
€10,000,000 (or its currency equivalent).

 

21.22  No Security Interests/Guarantees/Financial Indebtedness

 

  (a) No Security (or agreement to create the same) exists on or over its or any
of its Subsidiaries’ assets except for any Permitted Security Interest.

 

  (b) Neither it nor any of its Subsidiaries has granted or agreed to grant any
guarantee in respect of Financial Indebtedness which would be prohibited by
Clause 24.21 (No Guarantees or indemnities).

 

  (c) Neither it nor any of its Subsidiaries has incurred or agreed to incur any
Financial Indebtedness except for Permitted Indebtedness.

 

-114-



--------------------------------------------------------------------------------

21.23  Pensions/ERISA

 

  (a) Pension Schemes

 

The pension schemes of each Obligor are funded to the extent required by law or
otherwise to comply in all material respects with the requirements of any law
applicable in the jurisdiction in which the relevant pension scheme is
maintained, in each case, where failure to do so would have a Material Adverse
Effect.

 

  (b) ERISA Compliance

 

  (i) Each Plan (and each related trust, insurance contract or fund) maintained
by it is in substantial compliance with its terms and with all applicable laws,
including without limitation ERISA and the Code.

 

  (ii) Each Plan maintained by it which is intended to be qualified under
section 401(a) of the Code has received a determination letter from the Internal
Revenue Service to the effect that it meets the requirements of sections 401(a)
and 501(a) of the Code.

 

  (iii) No Reportable Event has occurred in relation to a Plan maintained by it.

 

  (iv) No Obligor has received written notice that a Plan maintained by it which
is a Multiemployer Plan is insolvent or in reorganisation;

 

  (v) No Plan maintained by it has an Unfunded Current Liability.

 

  (vi) No Obligor has received written notice that a Plan maintained by it which
is subject to section 412 of the Code or section 302 of ERISA has an accumulated
funding deficiency, within the meaning of such sections of the Code or ERISA, or
has applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortisation period, within the meaning of section 412 of the
Code or section 303 or 304 of ERISA.

 

  (vii) No proceedings have been instituted to terminate or appoint a trustee to
administer any Plan maintained by it which is subject to Title IV of ERISA.

 

  (viii) To the best of its knowledge no action, suit, proceeding, hearing,
audit or investigation with respect to the administration, operation or the
investment of assets of any Plan maintained by it (other than routine claims for
benefits) is pending, expected or threatened.

 

  (ix) To the best of its knowledge no lien imposed under the Code or ERISA on
its assets or the assets of any other member of the Group or any ERISA Affiliate
exists or is reasonably likely to arise on account of any Plan maintained by it.

 

-115-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Clause 21.23, the
representations and warranties made in this Clause 21.23 shall only be untrue if
the effect of any or all conditions, violations, claims, restrictions, failures
and non-compliances of the types described above would have a Material Adverse
Effect.

 

21.24  Holding Companies

 

  (a) UK Newco

 

UK Newco is a holding company and has not traded (save as required under the Tax
Structure Memorandum or by entering into the Transaction Documents) nor does it
have liabilities to any person other than as set out under the Tax Structure
Memorandum, pursuant to the Transaction Documents, in respect of payment of
Transaction Costs, legal fees, auditors fees and other fees and expenses.

 

  (b) The Company

 

So far as UK Newco is aware, the Company is a holding company and has no
material assets or material liabilities to any person other than as set out
under the Tax Structure Memorandum, pursuant to the Transaction Documents, in
respect of payment of Transaction Costs, legal fees, auditors fees and other
fees and expenses and inter-company liabilities with members of the Wider Group
which will be distributed or extinguished on or about the Closing Date.

 

21.25  Federal margin regulations

 

No part of any Facilities (or the proceeds thereof) will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Loan nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulation, U or X of the Board of Governors of the Federal Reserve System.

 

21.26  Public Utility Holdings Company Act

 

Neither the Company nor any of its Subsidiaries is a “holding company,” or
otherwise subject to regulation under the Public Utility Holdings Company Act of
1935, as amended.

 

21.27  Investment Company Act

 

Neither the Company nor any of its Subsidiaries is an “investment company” or
otherwise subject to regulation under the Investment Company Act of 1940, as
amended.

 

-116-



--------------------------------------------------------------------------------

21.28  Repetition

 

The representations and warranties in this Clause 21 shall be deemed repeated on
the date of each Utilisation Request, on each Utilisation Date and on the first
day of each Interest Period by reference to the facts and circumstances existing
on such date provided that:

 

  (a) the representations and warranties set out in Clause 21.17 (Information
Package) shall be made on the date of issue of the Information Memorandum and,
subject to the Arrangers giving not less than five Business Days notice thereof,
be repeated on the Syndication Date subject to any matters set out in any
Information Memorandum Disclosure Letter, save that in relation to Clause 21.17
(Information Package) with respect to the Business Plan only, such
representations and warranties set out in that Clause shall also be made on the
date of this Agreement and, in each case, will not be otherwise made or
repeated;

 

  (b) the representation and warranty set out in Clause 21.14 (Assets) shall
only be made on the date of this Agreement and repeated on the date of the first
Utilisation Request and the First Utilisation Date;

 

  (c) the representations and warranties set out in Clauses 21.1 (Incorporation)
to 21.6 (Consents and Filings) (inclusive) shall in addition be repeated on each
date on which an Accession Letter or an additional Security Document is entered
into with reference to such document and the relevant member or members of the
Group; and

 

  (d) the representations and warranties set out in Clauses 21.7 (Litigation),
21.8 (Labour Disputes), 21.9 (No Defaults), 21.11 (Accounting Reference Date)
21.12 (Environmental warranties), 21.13 (Intellectual Property), 21.15
(Consents, filings and laws applicable to operations), Clause 21.18 (Reports),
21.19 (Documents), 21.21 (Insolvency), 21.22 (No Security Interests/ Guarantees/
Financial Indebtedness) 21.23 (Pensions/ERISA) and 21.24 (Holding Companies)
shall only be made on the date of this Agreement and repeated on the Closing
Date.

 

22. INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

In this Clause 22:

 

“Accounting Quarter” has the meaning given to that term in Clause 23.1
(Financial Definitions).

 

“Annual Financial Statement” means a financial statement for a financial year
delivered pursuant to paragraph (a) of Clause 22.1 (Financial Statements).

 

“Monthly Management Accounts” means a financial statement delivered pursuant to
paragraph (d) of Clause 22.1 (Financial Statements).

 

“Quarterly Management Accounts” means a financial statement delivered pursuant
to paragraph (c) of Clause 22.1 (Financial Statements).

 

-117-



--------------------------------------------------------------------------------

22.1 Financial Statements

 

The Obligors’ Agent shall in relation to the Group, supply to the Facility Agent
in sufficient copies for all the Lenders:

 

  (a) as soon as they are available, but in any event within 150 days after the
end of the financial year ending on the Saturday that is the closest to 31
January 2006 and thereafter, within 120 days after the end of each of the
financial years of the Group the following:

 

  (i) the audited consolidated financial statements of the Group and the Propcos
(taken together); and

 

  (ii) the consolidated financial statements of the Group (for the avoidance of
doubt, excluding the Propcos),

 

for that financial year together with a reconciliation by the chief financial
officer of the Obligors’ Agent between the financial statements referred to in
(i) and (ii) above for that financial year;

 

  (b) if requested by the Facility Agent and prepared or required by law to be
prepared, as soon as they are available, but, if required by law to be prepared,
within 150 days after the end of the financial year of the Group, the
unconsolidated audited financial statements of any Borrower for that financial
year prepared in accordance with applicable local GAAP;

 

  (c) as soon as they are available, but in any event within 60 days after the
end of the first four Accounting Quarters of the Group after the Closing Date
and, thereafter, within 45 days after the end of each Accounting Quarter of each
of the financial years of the Group the consolidated Quarterly Management
Accounts for the Group for that Accounting Quarter; and

 

  (d) as soon as they are available, but in any event within 45 days (during the
first financial year after the Closing Date) after the end of each complete four
or five week period commencing after the Closing Date, and, thereafter within 30
days after the end of each such period the consolidated Monthly Management
Accounts for the Group for that four or five week period provided that no
Monthly Management Accounts shall be required to be prepared for the first four
or five week period commencing after the Closing Date and in respect of the
final four or five week period in each Accounting Quarter;

 

save that, in each case, if duly consolidated statements cannot be provided due
to the lack of appropriate financial systems and/or Accounting Principles
applied by members of the Group not being consistent, during the period from
Closing to (and including) the Accounting Quarter ending after the first
anniversary of the Closing Date, combined first statements may be provided.

 

22.2 Requirements as to financial statements

 

  (a)

Each set of Annual Financial Statements and Quarterly Management Accounts shall
be certified by two senior officers of the Obligors’ Agent (one of whom

 

-118-



--------------------------------------------------------------------------------

 

is the chief financial officer (or other officer as is performing the functions
of the chief financial officer)) as fairly presenting in all material respects
(in the case of audited Annual Financial Statements) or as fairly presenting in
all material respects, but subject to changes resulting from audit and normal
year-end adjustments (in the case of Quarterly Management Accounts) its
financial condition and operations as at the date as at which those financial
statements were drawn up.

 

  (b) Each set of Quarterly Management Accounts and Monthly Management Accounts
shall be in a form reasonably acceptable to the Facility Agent and shall include
a consolidated balance sheet, profit and loss account and, as to Quarterly
Management Accounts only, cashflow statement and, as to Monthly Management
Accounts only, details of key cashflow items.

 

  (c) Each set of Annual Financial Statements and Quarterly Management Accounts
shall be accompanied by a statement by two senior officers (one of whom is the
chief financial officer (or other officer as is performing the functions of the
chief financial officer)) of the Obligors’ Agent commenting on the performance
of the Group and comparing actual performance for the period to which the
financial statements relate to:

 

  (i) the projected performance for that period as set out in the Budget (or any
replacement or substitute for that Budget); and

 

  (ii) the actual performance for the corresponding period in the preceding
financial year of the Group.

 

  (d) The Obligors’ Agent shall procure that each set of Annual Financial
Statements provided under paragraph (a)(i) of Clause 22.1 (Financial Statements)
shall be audited by an internationally recognised firm of independent auditors
licensed to practice in the jurisdiction of incorporation of the relevant member
of the Group.

 

22.3 Change in accounting position

 

  (a) Each set of Annual Financial Statements, Quarterly Management Accounts and
Monthly Management Accounts shall be prepared in accordance with the applicable
Accounting Principles (in the case of Quarterly Management Accounts and Monthly
Management Accounts to the extent appropriate in the context of management
accounts) consistently applied unless, in relation to any set of financial
statements, the Obligors’ Agent notifies the Facility Agent that there has been
a change in the Accounting Principles, the accounting practices or reference
periods and delivers to the Facility Agent:

 

  (i) a description of any change necessary for those financial statements to
reflect the Accounting Principles, accounting practices and reference periods
upon which the Original Financial Statements were prepared; and

 

  (ii)

sufficient information prepared by the Group, in form and substance as may be
reasonably required by the Facility Agent, to enable the

 

-119-



--------------------------------------------------------------------------------

 

Lenders to determine whether Clause 23 (Financial Covenants) has been complied
with and to make an accurate comparison between the financial position indicated
in those financial statements and the Business Plan.

 

  (b) If the Obligors’ Agent notifies the Facility Agent of a change in
accordance with paragraph (a) above then:

 

  (i) on request of the Facility Agent or the Obligors’ Agent, the Obligors’
Agent and the Facility Agent (on behalf of the Lenders) shall negotiate in good
faith with a view to agreeing such amendments to Clause 23 (Financial Covenants)
and/or the definitions of any or all of the terms used therein as are necessary
to give the Lenders comparable protection to that contemplated at the date of
this Agreement;

 

  (ii) if amendments are agreed by the Obligors’ Agent and the Facility Agent
(acting on instructions of the Majority Lenders) in writing within 30 days of
such notification to the Facility Agent, those amendments shall take effect in
accordance with the terms of that agreement; and

 

  (iii) if such amendments are not so agreed within 30 days, within 15 days
after the end of that 30 day period, the Obligors’ Agent shall either:

 

  (A) deliver to the Facility Agent, in reasonable detail and in a form
satisfactory to the Facility Agent (acting on the instructions of the Majority
Lenders (acting reasonably)), details of all such adjustments as need to be made
to the relevant financial statements in order to bring them into line with the
Accounting Principles; or

 

  (B) ensure that a version of each of the relevant financial statements is
prepared in accordance with the Accounting Principles.

 

22.4 Compliance Certificate

 

  (a) The Obligors’ Agent shall supply a Compliance Certificate to the Facility
Agent with each set of Annual Financial Statements and each set of Quarterly
Management Accounts.

 

  (b) Each Compliance Certificate shall:

 

  (i) set out (in reasonable detail) such computations as are necessary to
determine compliance with Clause 23 (Financial Covenants) as at the date as at
which those financial statements were drawn up;

 

  (ii) (in respect of any Compliance Certificate to be executed on behalf of the
Obligors’ Agent) confirm that no Default has occurred and is continuing or, if a
Default has occurred, what Default has occurred and the steps being taken to
remedy that Default; and

 

-120-



--------------------------------------------------------------------------------

  (iii) (in respect of the Compliance Certificate supplied with the Annual
Financial Statements to be executed on behalf of the Obligors’ Agent) confirm
the members of the Group which are Material Subsidiaries.

 

  (c) Each Compliance Certificate shall be signed by two senior officers of the
Obligors’ Agent (one of whom is the chief financial officer (or other officer as
is performing the functions of the chief financial officer)), and in the case of
the Compliance Certificate delivered with each set of Annual Financial
Statements, will contain a certificate by the Auditors, provided the Auditors
continue to be prepared to provide such a confirmation, confirming that the
figures have been properly extracted and that the arithmetic is correct, in a
form to be agreed with the Facility Agent (acting reasonably).

 

22.5 Budget

 

  (a) The Obligors’ Agent shall supply to the Facility Agent in sufficient
copies for all the Lenders, as soon as the same become available but in any
event within 90 days after the start of each of its financial years, an annual
Budget for that financial year.

 

  (b) For any Budget delivered prior to the Term Repayment Date the Obligors’
Agent shall ensure that the Budget:

 

  (i) is in a form reasonably acceptable to the Facility Agent and includes a
projected consolidated profit and loss, balance sheet and cashflow statement for
the Group, projected disposals for the Group, projected financial covenant
calculations and descriptions of the proposed activities of the Group for the
financial year to which the Budget relates. The projections shall be prepared in
respect of each Accounting Quarter in that financial year;

 

  (ii) is prepared in accordance with the Accounting Principles and the
accounting practices and financial reference periods applied to financial
statements under Clause 22.1 (Financial Statements);

 

  (iii) has been approved by the board of directors of the Obligors’ Agent; and

 

  (iv) is accompanied by a statement by the board of directors of the Obligors’
Agent comparing the information and projections in that Budget with the
information and projections for the same period in the Business Plan.

 

The Obligors’ Agent shall, if the projections in the Budget are materially
changed, promptly supply to the Facility Agent in sufficient copies for the
Lenders revised projections with a description of the material changes.

 

22.6 Year-end

 

The Company shall not change its financial year-end from on or about 31 January.

 

-121-



--------------------------------------------------------------------------------

22.7 Information: miscellaneous

 

The Obligors’ Agent will, and will procure that each of the Obligors and their
respective Subsidiaries will, promptly upon becoming aware of them or receiving
them, as the case may be, deliver to the Facility Agent for distribution to the
Lenders:

 

  (a) details of any litigation, arbitration, administrative or regulatory
proceedings, or any warranty claims which, if resolved against it or any of its
Subsidiaries, would have or would be reasonably likely to have a Material
Adverse Effect;

 

  (b) at the same time it is sent to the Parent’s shareholders or to any
Obligor’s creditors (as the case may be), any other document or information of a
general nature required by law to be sent to the Parent’s shareholders in their
capacity as shareholders (or any class of them) or to an Obligor’s creditors
generally or any notice of transfers of more than five per cent. of the shares
in Parent;

 

  (c) such other financial information relating to the Group or any member
thereof, as the Facility Agent may from time to time reasonably request;

 

  (d) together with each set of Annual Financial Statements, details (including
the ownership thereof) of any member of the Group which is a Material Company at
the date to which those statements were prepared. Following any acquisition or
disposal of a Material Company, the Obligors’ Agent shall promptly upon request
by the Facility Agent update such list; and

 

  (e) prior to the Term Repayment Date, details of any real estate acquired by
any Obligor which has a market value in excess of €5,000,000.

 

22.8 Notification of Default

 

  (a) Each Obligor shall notify the Facility Agent of any Default (and the
steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence (unless that Obligor is aware that a notification has already been
provided by another Obligor).

 

  (b) Promptly upon a request by the Facility Agent, if the Facility Agent has
reasonable grounds for believing an Event of Default has occurred, the Obligors’
Agent shall supply to the Facility Agent a certificate signed by two of its
directors or senior officers on its behalf certifying that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).

 

22.9 Annual Presentation

 

If requested by the Facility Agent and no more frequently than once in every
financial year of the Group commencing with the financial year ending 28 January
2006, at least two senior officers of the Obligors’ Agent (one of whom shall be
the chief financial officer (or other officer as is performing the functions of
the chief financial officer)) shall give a single presentation to the Finance
Parties, at a time and venue agreed with the Facility Agent, about the business
and financial performance of the Group.

 

-122-



--------------------------------------------------------------------------------

22.10 “Know your customer” requirements

 

  (a) Each Obligor must promptly on the request of any Finance Party supply to
that Finance Party any documentation or other evidence which is reasonably
requested by that Finance Party (whether for itself, on behalf of any Finance
Party or any prospective new Lender) to enable a Finance Party or prospective
new Lender to carry out and be satisfied with the results of all applicable
“know your customer” requirements.

 

  (b) Each Lender must promptly on the request of the Facility Agent, the
Issuing Bank or the Security Agent supply to that party any documentation or
other evidence which is reasonably required by that party to carry out and be
satisfied with the results of all applicable “know your customer” requirements.

 

23. FINANCIAL COVENANTS

 

23.1 Financial Definitions

 

In this Agreement, unless the context requires otherwise, the following
expressions shall have the following meanings, and each of the expressions shall
refer to the position of the Group on a consolidated basis, unless the context
otherwise requires:

 

“Accounting Quarter” means each period of approximately three months ending on
or about 30 April, 31 July, 31 October and 31 January as specified in the
Budget.

 

“Consolidated EBITDA” means, in respect of the relevant testing period, the
consolidated earnings from ordinary activities of the Group for such period:

 

  (a) before any deduction of corporation tax or other taxes on income or gains;

 

  (b) before any deduction for Interest Payable and/or any other Interest for
which any member of the Group is liable;

 

  (c) after deducting (to the extent included) Interest Receivable and/or any
other Interest accruing in favour of any member of the Group;

 

  (d) excluding any items (positive or negative) of a non-recurring,
extraordinary or exceptional nature;

 

  (e) after deducting (to the extent otherwise included) the amount of profit
(or adding back the amount of loss) of any member of the Group which is
attributable to any third party (not being a member of the Group) which is a
shareholder in such member of the Group;

 

  (f) after deducting (to the extent otherwise included) any gain over book
value arising in favour of a member of the Group on the disposal of any asset
(not being disposals made in the ordinary course of trading) during such period
and any gain arising on any revaluation of any asset during such period;

 

  (g)

after adding back (to the extent otherwise deducted) any loss against book value
incurred by a member of the Group on the disposal of any asset (not

 

-123-



--------------------------------------------------------------------------------

 

being disposals made in the ordinary course of trading) during such period and
any loss arising on any revaluation of any asset during such period;

 

  (h) after adding back Transaction Costs attributable to the Group only, to the
extent deducted;

 

  (i) after including (to the extent not otherwise included) the amount of any
dividends or other profit distributions (net of withholding tax) received in
cash by any member of the Group during such period from companies which are not
members of the Group;

 

  (j) after adding back an amount equal to the amount of any reduction, or
deducting an amount equal to the amount of any increase, (to the extent not
otherwise taken into account) in the consolidated earnings from ordinary
activities of the Group as a result of a revaluation of assets and liabilities
of members of the Group which would not have occurred but for the occurrence of
the Acquisition, in each case during such period;

 

  (k) after adding back (to the extent otherwise deducted) any depreciation or
amortisation during such period;

 

  (l) before Restructuring Costs incurred during such period or any provision
therefor;

 

  (m) before taking into account any unrealised gains or losses arising from
movements in the fair value of derivative instruments used for hedging purposes
or retranslations of foreign currency denominated debt;

 

  (n) before taking into account any management fees paid to Investors;

 

  (o) after adding back (to the extent deducted) any charges made to the Group
by the members of the Wider Group, including but not limited to management fees,
royalties and charges to the Hong Kong operations;

 

  (p) for the purposes of calculating rent expense, same will be determined on a
cash basis; and

 

  (q) after adding back non cash items or charges (other than accruals arising
in the ordinary course of business and non-cash items or charges referred to in
paragraphs (a) to (p) above) during such period subject to a cap of $15,000,000
for such period.

 

“Consolidated Total Net Debt” means, at any time, the aggregate outstanding
principal or capital amount of all Financial Indebtedness of the Group
calculated on a consolidated basis excluding any Financial Indebtedness owed by
a member of the Group to any other member of the Group provided that:

 

  (a) in the case of finance leases and capital leases referred to in the
definition of Financial Indebtedness, only the capitalised value of any items
falling thereunder as determined in accordance with Accounting Principles shall
be included;

 

-124-



--------------------------------------------------------------------------------

  (b) in the case of guarantees referred to in the definition of Financial
Indebtedness, any items falling thereunder shall not be included to the extent
relating to indebtedness of another member of the Group already included in this
calculation;

 

  (c) Cash and Cash Equivalent Investments (in the case of Cash Equivalent
Investments which are not subject to any Security created by a member of the
Group in respect of any indebtedness which is not Financial Indebtedness taken
into account for the purposes of the calculation of Consolidated Total Net Debt)
held by any member of the Group shall be deducted from the amount of such
Financial Indebtedness;

 

  (d) Financial Indebtedness under the UK Acquisition Note and, for the
avoidance of doubt, the Property Financing Facilities, shall not be included;

 

  (e) Financial Indebtedness falling within paragraph (h) of the definition
thereof shall not be included provided that the amount of Financial Indebtedness
will be stated so as to take into account the hedging effect of currency hedging
entered into in respect thereof; and

 

  (f) Junior Liabilities shall not be included.

 

“Interest” means interest and amounts in the nature of interest paid or payable
in cash in respect of any Financial Indebtedness of any member of the Group
excluding (a) any interest paid or payable on Financial Indebtedness owed by a
member of the Group to any other member of the Group and (b) any amortisation of
fees, costs and expenses incurred in connection with the raising of any
Financial Indebtedness (and for the avoidance of doubt, ignoring any change in
fair value (either positive or negative) in interest rate derivatives that may
impact the net interest cost) but including, without limitation:

 

  (a) the interest element of finance leases;

 

  (b) discount and acceptance fees payable (or deducted) in respect of any
Financial Indebtedness;

 

  (c) fees payable in connection with the issue or maintenance of any bond,
letter of credit, guarantee or other assurance against financial loss which
constitutes Financial Indebtedness issued by a third party on behalf of a member
of the Group;

 

  (d) repayment and prepayment premiums payable or incurred in repaying or
prepaying any Financial Indebtedness; and

 

  (e) commitment, utilisation and non-utilisation fees payable or incurred in
respect of Financial Indebtedness but excluding, for the avoidance of doubt,
commitment fees in relation to the Facilities, accrued on or prior to the First
Utilisation Date to the extent included in the Transaction Costs.

 

-125-



--------------------------------------------------------------------------------

“Interest Payable” means, in respect of the relevant testing period, the
aggregate of:

 

  (a) Interest accrued (whether or not paid or capitalised) during that testing
period. For the avoidance of doubt, this will not include capitalised interest
on the UK Acquisition Note or any Junior Liabilities; and

 

  (b) the amount of the discount element of any Financial Indebtedness amortised
during such period,

 

in each case, as an obligation of any member of the Group during that period and
calculated on the basis that:

 

  (i) the amount of Interest accrued will be increased by an amount equal to any
amount payable by members of the Group or a Propco (until the date on which the
aggregate amount raised by the relevant Propco under a Property Financing is
equal to or exceeds the notional amount hedged under the Propco Hedging
Agreement to which such Propco is a party under hedging agreements in respect of
Interest in relation to that testing period;

 

  (ii) the amount of Interest accrued will be reduced by an amount equal to any
amount payable to members of the Group or a Propco (until the date on which the
aggregate amount raised by the relevant Propco under a Property Financing is
equal to or exceeds the notional amount hedged under the Propco Hedging
Agreement to which such Propco is a party) under hedging agreements in respect
of Interest in relation to that testing period; and

 

  (iii) Transaction Costs and amortisation of Transaction Costs shall be
excluded (to the extent not otherwise excluded).

 

“Interest Receivable” means, in respect of the relevant testing period, the
amount of Interest accrued due to members of the Group during such period
whether or not paid.

 

“Net Interest Payable” means, in respect of the relevant testing period, the
amount of Interest Payable during that period less Interest Receivable during
that period.

 

“Restructuring Costs” means costs incurred by a member of the Group relating to
employee relocation, retraining, severance and termination, the rationalisation,
reduction or elimination of product lines, the consolidation, relocation or
closure of retail and administrative locations and other similar items.

 

“Working Capital” means trade and other receivables in respect of operating
items plus prepayments and inventory (net of advance payments received in
respect of operating items) and Working Capital Cash, less trade and other
payables in respect of operating items provided that for the purposes of
calculating Working Capital:

 

  (a) no account shall be taken of any revaluation of assets and liabilities
required as a result of the Acquisition; and

 

  (b) there should be excluded from receivables or payables amounts relating to
the unrealised gains or losses on currency hedging transactions.

 

“Working Capital Cash” means Cash other than cash held in bank accounts.

 

-126-



--------------------------------------------------------------------------------

23.2 Financial Condition

 

  (a) The Company will ensure that during such time as any part of the Bridge
Facility remains outstanding:

 

  (i) Cash Interest Cover:

 

The ratio of Consolidated EBITDA to Net Interest Payable shall not, in respect
of the relevant testing period specified in Clause 23.3 (Calculation) ending at
the end of each Accounting Quarter ending on and after 28 January 2006, be less
than 2.0:1.0.

 

  (ii) Total Leverage:

 

The ratio of Consolidated Total Net Debt as at the end of each Accounting
Quarter ending on and after 28 January 2006 to Consolidated EBITDA for the
relevant testing period specified in Clause 23.3 (Calculation) ending at the end
of each Accounting Quarter ending on and after 28 January 2006 shall not be
greater than 6.5:1.0.

 

  (b) The Company will ensure that during such time after the Bridge Facility
has been repaid in full where either (1) no amount of the Bridge Facility has
been converted into any Term-out Facility or (2) an amount of the Bridge
Facility has been converted into Option A Term-out Facility Loans:

 

  (i) Cash Interest Cover:

 

The ratio of Consolidated EBITDA to Net Interest Payable shall not, in respect
of the relevant testing period specified in Clause 23.3 (Calculation) ending at
the end of each Accounting Quarter ending after the repayment in full of the
Bridge Facility, be less than 4.0:1.0.

 

  (ii) Total Leverage:

 

  (A) Where no amount of the Bridge Facility has been converted into any
Term-out Facility, the ratio of Consolidated Total Net Debt as at the end of
each Accounting Quarter ending after the repayment in full of the Bridge
Facility to Consolidated EBITDA for the relevant testing period specified in
Clause 23.3 (Calculation) ending at the end of each Accounting Quarter ending
after the repayment in full of the Bridge Facility shall not be greater than
4.0:1.0 for the third Accounting Quarter of each financial year, and 2.75:1.0
for the first, second and fourth Accounting Quarters of each financial year; or

 

  (B)

where an amount of the Bridge Facility has been converted into Option A Term-out
Facility Loans, the ratio of Consolidated Total Net Debt as at the end of each
Accounting Quarter ending after the repayment in full of the Bridge Facility to
Consolidated EBITDA for the relevant testing period specified

 

-127-



--------------------------------------------------------------------------------

 

in Clause 23.3 (Calculation) ending at the end of each Accounting Quarter ending
after the repayment in full of the Bridge Facility shall not be greater than
4.0:1.0.

 

23.3 Calculation

 

  (a) The covenants contained in Clause 23.2 (Financial Condition) will be
tested on a rolling aggregate basis for the immediately preceding twelve months
ending at the end of the applicable testing dates referred to in Clause 23.2
(Financial Condition) provided that until four complete Accounting Quarters have
lapsed following Closing, such ratios will be tested on the basis of:

 

  (i)       (A) in respect of the period falling after Closing, Consolidated
EBITDA for the Group;

 

  (B) in respect of the period falling prior to Closing, Consolidated EBITDA for
the Target Group and the definitions of such terms shall be construed in respect
of any period prior to Closing to refer to the Target Group,

 

provided that any amortisation of Financial Indebtedness of the Target Group
prior to Closing and any repayment as a result of the refinancing of Target
Group Financial Indebtedness existing on the Closing Date shall not be taken
into account; and

 

  (ii) Net Interest Payable for the purpose of Clauses 23.2(a)(i) and (b)(i)
(Cash Interest Cover) in respect of the period falling prior to Closing shall be
calculated as follows

 

A

   x    12

B

     

 

where:

 

A

   =    the aggregate Net Interest Payable for each complete month commencing
after Closing to the end of the relevant testing period;

B

   =    the number of complete months commencing after Closing to the end of the
relevant testing period.

 

  (b)

The covenants contained in Clause 23.2 (Financial Condition) will be tested by
reference to the accounts delivered to the Facility Agent under Clause 22.1
(Financial Statements) for the relevant Accounting Quarter unless in any such
case the audited accounts required to be delivered to the Facility Agent
pursuant to Clause 22.1 (Financial Statements) for the relevant period or any
part thereof are available on the relevant date on which any such covenant is
tested, in which case such audited accounts shall be used instead. The covenants
contained in Clause 23.2 (Financial Condition) will be tested on a pro forma
basis after giving effect to acquisitions and disposals permitted

 

-128-



--------------------------------------------------------------------------------

 

under this Agreement as contemplated by paragraph (f) below. For the purposes of
calculating the covenants in respect of testing periods including all existing
quarters prior to Closing the financial statements of the Target Group for such
periods shall be used.

 

  (c) If the audited accounts are not available when the covenant is tested but
when such audited accounts become available the audited accounts demonstrate
that the figures in any relevant quarterly accounts utilised for any such
calculation cannot have been substantially accurate then the Facility Agent
shall require such adjustment to the calculations to be made as it, in good
faith, considers appropriate to rectify such inaccuracy and compliance with the
covenants in Clause 23.2 (Financial Condition) will be determined by reference
to such adjusted figures.

 

  (d) The components of each definition set out in Clause 23.1 (Financial
Definitions) will be calculated in accordance with Accounting Principles as
varied by this Agreement. No item shall be taken into account more than once in
any calculation.

 

  (e) In respect of any relevant testing period, the exchange rate used to
calculate Consolidated Total Net Debt shall be the same average exchange rate
for the same period used to calculate Consolidated EBITDA.

 

  (f) For the purpose of calculation of the covenants contained in Clause 23.2
(Financial Condition):

 

  (i) there shall be included in determining Consolidated EBITDA for any period
(including the portion thereof occurring prior to the relevant acquisition):

 

  (A) the earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as Consolidated EBITDA, mutatis mutandis) for the
period of any person, property, business or material fixed asset acquired and
not subsequently sold, transferred or otherwise disposed of by any member of the
Group during such period (each such person, property, business or asset acquired
and not subsequently disposed of an “Acquired Entity or Business”); and

 

  (B) if material (unless, in relation to any material adjustment which could be
made as a result of net cost savings, the Obligors’ Agent elects not to include
such net cost savings in the determination of Consolidated EBITDA), an
adjustment in respect of each Acquired Entity or Business acquired during such
period equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period; and

 

  (ii)

there shall be excluded in determining Consolidated EBITDA for any period the
earnings before interest, tax, depreciation and amortisation (calculated on the
same basis as Consolidated EBITDA, mutatis

 

-129-



--------------------------------------------------------------------------------

 

mutandis) of any person, property, business or material fixed asset sold,
transferred or otherwise disposed of by any member of the Group during such
period (including the portion thereof occurring prior to such sale, transfer,
disposition or conversion) (each such person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”); and

 

  (iii) Net Interest Payable will be adjusted to reflect the assumption or
repayment of debt relating to any Acquired Entity or Business or Sold Entity or
Business,

 

“Pro Forma Adjustment” shall mean, for any test period that includes any of the
four Accounting Quarters first following the acquisition of or investment in an
Acquired Entity or Business, with respect to the EBITDA of that Acquired Entity
or Business, the pro forma increase or decrease in such EBITDA projected by the
Obligors’ Agent in good faith as a result of reasonably identifiable and
supportable net cost savings or additional savings or additional net costs, as
the case may be, which may for this purpose, but not for the purpose of
determining whether an acquisition is a Permitted Acquisition, include any
adjustment to reflect such savings reasonably expected to result from the
proposed acquisition or investment provided that by no later than the time when
the relevant calculation is made, a report shall have been delivered to the
Facility Agent from an independent professional adviser verifying that such
savings have been identified in a reasonable manner and are supportable during
such period.

 

23.4 Cure

 

  (a) The Company may in accordance with, and to the extent set out in, this
Clause 23.4, cure a breach of the financial covenants set out in Clause 23.2
(Financial Condition), so that the Event of Default which arose by virtue of
such breach, if cured in accordance with this Clause 23.4, is deemed not to have
arisen other than, until it is so cured, for the purposes of Clause 4.2(a)
(Additional Conditions Precedent) and provided that the right to cure a breach
of financial covenant under this paragraph (a) shall be without prejudice to the
rights or remedies of the Finance Parties contained in Clause 25.20
(Acceleration) prior to such cure in respect of an Event of Default which arose
other than pursuant to a breach of the financial covenants set out in Clause
23.2 (Financial Condition).

 

  (b)

A breach of a financial covenant in Clause 23.2 (Financial condition) shall be
deemed cured by the receipt by the Company, no later than 10 days after the date
that it is required to supply accounts and a Compliance Certificate to the
Facility Agent pursuant to Clauses 22.1 (Financial statements) and 22.4
(Compliance Certificate) respectively in respect of the period during which the
breach of Clause 23.2 (Financial condition) occurred, of the net proceeds of an
additional contribution of Equity which is, immediately on receipt, applied in
voluntary prepayment of the Loans in accordance with Clause 10.1 (Voluntary
Prepayments) in such aggregate amount so that if the relevant financial
covenant(s) in Clause 23.2 (Financial condition) were recalculated,

 

-130-



--------------------------------------------------------------------------------

 

as of the relevant Accounting Date, but as if such prepayment had occurred prior
to such testing date, and (on such basis) the relevant financial covenant(s)
would have been complied with when so recalculated.

 

  (c) The right to cure a breach of the financial covenants set out in Clause
23.2 (Financial Condition) in accordance with this Clause 23.4 may not be
exercised by the Company more than twice during any financial year of the Group.

 

24. GENERAL UNDERTAKINGS

 

The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

24.1 Consents and Filings

 

Each Obligor will, and will procure that each of its Subsidiaries will, apply
for, obtain and promptly renew from time to time and maintain in full force and
effect all consents and comply with the terms of all such consents, and promptly
make and renew from time to time all such filings, as may be required under any
applicable law or directive (i) to enable it to enter into, exercise its rights,
and perform and comply with its obligations under the Transaction Documents to
which it is party and to carry out the transactions contemplated by the
Transaction Documents to which it is a party, and (ii) to ensure that its
obligations under the Transaction Documents to which it is party are, subject to
the reservations, valid, legally binding and enforceable and that each of the
Security Documents to which it is party constitutes valid Security ranking,
subject to the reservations (and save to the extent of any permitted prior
ranking security), in accordance with its terms, in each case save (other than
with respect to the Finance Documents) to the extent that failure to do so would
not have a Material Adverse Effect.

 

24.2 Insurance

 

  (a) Each Obligor will, and will procure that each of its Subsidiaries will
effect and maintain insurances at its own expense in respect of all its material
assets and business, directly or indirectly through a captive insurance vehicle,
with reputable insurers of good standing. Such insurances must, to the extent
consistent with business practices in effect on the Closing Date, include a
programme of self-insurance on such of its property and in at least such amounts
and insured against such risks as is consistent with prudent business practice
determined by the Obligors’ Agent, acting reasonably.

 

  (b)

Each Obligor will, and will procure that each of its Subsidiaries will, use
reasonable endeavours to procure that as soon as reasonably practicable (and in
any event, within 60 days) after the later of Closing and the date after such
policies are brought into effect, the interest of the Security Agent is noted on
each policy of insurance required to be maintained by the Obligors in accordance
with paragraph (a) above to the extent that such insurance is of a type on which
it is possible to so note the interest (if any) of the Security

 

-131-



--------------------------------------------------------------------------------

 

Agent (other than third party liability, workers’ compensation policies,
directors and officers insurance).

 

  (c) The Obligors’ Agent will (if so requested by the Facility Agent) supply
the Facility Agent with copies of all such insurance policies or certificates of
insurance in respect thereof or (in the absence of the same) such other evidence
of the existence of such policies as may be reasonably acceptable to the
Facility Agent and will, in any event, notify the Facility Agent of any material
changes to its insurance cover made from time to time.

 

24.3 Taxes

 

Each Obligor will, and will procure that each of its Subsidiaries will, pay
within any applicable time limit all Taxes imposed by any agency of any state
upon it or any of them or any of its or their assets, income or profits or any
transactions undertaken or entered into by it or any of them save in the event
of (i) any payment being contested in good faith or (ii) a bona fide dispute
with regard to any Tax in respect of which proper provision has, if appropriate,
been made in the accounts of the relevant member of the Group, in each case
where failure to do so would have a Material Adverse Effect.

 

24.4 Intellectual property

 

Each Obligor will, and will procure that each of its Subsidiaries will:

 

  (a) observe and comply with all obligations and laws to which in its capacity
as registered proprietor, beneficial owner, user, licensor or licensee of such
Intellectual Property as is required to conduct the Target Business or any part
of it is subject where failure to do so would have a Material Adverse Effect;
and

 

  (b) do all acts as are necessary to maintain, protect and safeguard such
Intellectual Property as is required to conduct the Target Business or any part
of it where failure to do so would have a Material Adverse Effect, and not
discontinue the use of any such Intellectual Property nor allow it to be used in
such a way that it is put at risk by becoming generic or by being identified as
disreputable if, in each case, to do so would have a Material Adverse Effect.

 

24.5 Maintenance of status and authorisation

 

Each Obligor will, and will procure that:

 

  (a) each Material Company will (save pursuant to a Permitted Reorganisation)
do all such things as are necessary to maintain its corporate existence, in each
case where (save in respect of each Obligor) failure to do so would have a
Material Adverse Effect;

 

  (b)

each of its Subsidiaries will (save pursuant to a Permitted Reorganisation)
ensure that it has the right to conduct its business, obtain and maintain all
material consents and make all material filings necessary for the carrying on of
the Target Business, and take all reasonable steps necessary to ensure that the

 

-132-



--------------------------------------------------------------------------------

 

same are in full force and effect in each case where failure to do so would have
a Material Adverse Effect; and

 

  (c) each of its Subsidiaries will, comply in all material respects with all
laws and directives binding upon it and applicable to the Target Business, in
each case where failure to do so would have a Material Adverse Effect.

 

24.6 Pari passu ranking

 

Each Obligor will ensure that its payment obligations under each of the Finance
Documents rank and will at all times rank at least pari passu in right and
priority of payment with all its other present and future unsecured and
unsubordinated indebtedness (actual or contingent) except in relation to
indebtedness mandatorily preferred solely by laws of general application.

 

24.7 Environmental Compliance

 

Each Obligor will, and each Obligor will procure that each of its Subsidiaries
will, comply with the terms and conditions of all Environmental Consents and all
Environmental Laws applicable to it, in each case where failure so to do would
have a Material Adverse Effect.

 

24.8 Pension Schemes

 

  (a) Each Obligor will, and will procure that each Material Company will,
ensure that all pension schemes of any member of the Group are funded to the
extent required by law or otherwise comply in all material respects with the
requirements of any law applicable in the jurisdiction in which the relevant
pension scheme is maintained, in each case, where failure to do so would have a
Material Adverse Effect.

 

  (b) With respect to any defined benefit pension scheme in which an Obligor
incorporated in the United Kingdom participates or has participated and which
has its main administration in the United Kingdom or is primarily for the
benefit of employees in the United Kingdom (a “UK Scheme”), the Obligors’ Agent
shall immediately notify the Facility Agent:

 

  (i) of any material change in the rate of contribution to any UK Scheme, paid
or recommended to be paid (whether by the scheme actuary or otherwise) or
required by law or otherwise;

 

  (ii) of any investigation or proposed investigation by the Pensions Regulator
which is reasonably likely to lead to an issue of a Financial Support Direction
or Contribution Notice to any Obligor; and

 

  (iii) if any Obligor receives a Financial Support Direction or Contribution
Notice from the Pensions Regulator.

 

For the purposes of this sub-paragraph,

 

“Pensions Regulator” means the body corporate established under Part 1 of the
Pensions Act 2004;

 

-133-



--------------------------------------------------------------------------------

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004; and

 

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.

 

24.9 Investigations

 

If an Event of Default shall have occurred and be continuing or if the Majority
Lenders believe in good faith and on reasonable grounds that an Event of Default
has occurred or that any financial statements or calculations provided by the
Obligors’ Agent are inaccurate or incomplete in any material respect then at
reasonable times and upon reasonable notice being given by the Facility Agent to
the Obligors’ Agent (after consultation with the Obligors’ Agent and the expiry
of any applicable cure periods), each Obligor will procure that any one or more
representatives of the Facility Agent and/or accountants or other professional
advisers reasonably appointed by the Facility Agent be allowed access, in the
presence of a representative of the Obligors’ Agent if the Obligors’ Agent so
requires, during normal business hours to (i) the executive officers and (ii)
the books and records of each member of the Group to inspect and copy the same,
in each case to the extent that the Facility Agent (acting reasonably) considers
them to be relevant to that Event of Default or the accuracy or incorrectness
concerned (provided that, for the avoidance of doubt, all information obtained
as a result of such access shall be subject to the confidentiality restrictions
set out in Clause 28.13 (Confidentiality)).

 

24.10  Hedging Arrangements

 

  (a) The Company and/or UK Newco will, and/or will procure that any Propco
will, by no later than 30 days after Closing enter into Hedging Agreements with
one or more Hedge Counterparties (which such Hedge Counterparties shall be a
Lender or an Affiliate of a Lender) so as to ensure that, for the period for
which the Company and/or UK Newco (as the case may be) expects the Bridge
Facility and the Property Financing Facilities to remain in place (having regard
to the Property Financing Facility in respect of each relevant jurisdiction and
that portion of the Bridge Facility that the Company and/or UK Newco (as the
case may be) expects to repay or be repaid from the proceeds of that Property
Financing Facility) less two years, it has appropriate hedging arrangements in
respect of 100 per cent. of its interest rate exposure under the Bridge Loans
and loans under the Property Financing Facilities projected to be outstanding.

 

  (b) In the event that any amount of the Bridge Facility is converted into a
Term-out Facility, the Company or UK Newco (as the case may be) will, by no
later than 90 days after the Maturity Date for the Bridge Facility, provide
evidence to the Facility Agent to demonstrate that it has in place or to the
extent it is not so able to demonstrate, it shall enter into, Hedging Agreements
with one or more Hedge Counterparties so as to ensure that, it has appropriate
hedging arrangements in respect of at least 50 per cent. of its interest rate
exposure under the Term-out Facility for the period of not less than 2 years
after the Maturity Date of the Bridge Facility.

 

-134-



--------------------------------------------------------------------------------

24.11  Further assurance

 

  (a) Subject in each case to the Agreed Security Principles, each Obligor will
promptly do all such acts or execute all such documents (including assignments,
transfers, mortgages, charges, notices and instructions) as the Security Agent
may reasonably specify (and in such form as the Security Agent may reasonably
require in favour of the Security Agent or its nominee(s)):

 

  (i) to perfect the Security created or intended to be created under or
evidenced by the Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;

 

  (ii) to confer on the Security Agent or confer on the Finance Parties Security
over any property and assets of that Obligor located in any jurisdiction
equivalent or similar to the Security intended to be conferred by or pursuant to
the Security Documents; and/or

 

  (iii) to facilitate the realisation of the assets which are, or are provided
they have been perfected, intended to be, the subject of the Transaction
Security.

 

  (b) Subject to the Agreed Security Principles, each Obligor will take all such
action as is available to it (including making all filings and registrations) as
the Security Agent may reasonably request for the purpose of the creation,
perfection, protection or maintenance of any Security conferred or intended to
be conferred on the Security Agent or the Finance Parties by or pursuant to the
Finance Documents.

 

24.12  Cash Management

 

Prior to the Term Repayment Date, each Obligor that has granted Transaction
Security over its bank accounts will manage its overall cash balances (excluding
cash balances which are not maintained in bank accounts) in such a way
(recognising that it shall not be expected to review the position more
frequently than monthly) to procure that, any Cash held in bank accounts or Cash
Equivalent Investments which are not subject to Transaction Security shall at no
time exceed €2,500,000 (or its currency equivalent).

 

24.13  Merger

 

  (a) No Obligor will enter into any amalgamation, demerger, merger or corporate
reconstruction except pursuant to any acquisition or disposal permitted by
Clause 24.17 (Acquisitions and Investments) or Clause 24.19 (Disposals) or
pursuant to a Permitted Reorganisation.

 

-135-



--------------------------------------------------------------------------------

  (b) The Company will, and will procure that its Subsidiaries will, use all
reasonable efforts to, unless the Bridge Facility is otherwise repaid without
breaching this Agreement, effect any Property Financings (in each case,
substantially as contemplated by the Tax Structure Memorandum) or any Permitted
Real Estate Disposal.

 

24.14  Financial Indebtedness

 

  (a) Except as permitted under paragraph (b) below no Obligor will, and each
Obligor will procure that none of its Subsidiaries will, incur or agree to incur
or allow to remain outstanding any Financial Indebtedness.

 

  (b) Paragraph (a) above does not apply to:

 

  (i) Financial Indebtedness arising under or pursuant to the Transaction
Documents;

 

  (ii) Financial Indebtedness permitted by Clauses 24.15 (Loans or credit),
24.20 (Factoring), 24.21 (No Guarantees or indemnities), 24.22 (Hedging
Transactions) and 24.26 (Leasing Arrangements);

 

  (iii) any Financial Indebtedness to the extent that a Bank Guarantee has been
issued, or a guarantee has been issued under an Ancillary Facility, in each
case, in respect of the principal amount of such facilities or where only BACS
or other similar daylight banking accommodation is provided;

 

  (iv) any Financial Indebtedness falling within paragraphs (e) and (f) of the
definition of Financial Indebtedness;

 

  (v) Financial Indebtedness of any member of the Target Group which is
outstanding at the Closing Date until the date falling 90 days after the Closing
Date;

 

  (vi) Financial Indebtedness of any person that becomes a member of the Group
after the Closing Date as the result of an acquisition permitted under Clause
24.17 (Acquisitions and Investments), provided that:

 

  (A) such Financial Indebtedness existed at the time such person became a
member of the Group and was not created in anticipation of such acquisition and
any refinancing, refunding, renewal or extension thereof, provided that the
principal amount thereof is not increased above the principal amount outstanding
at the time of such acquisition; and

 

  (B) such Financial Indebtedness is not the subject of any guarantee given by
any other member of the Group;

 

-136-



--------------------------------------------------------------------------------

  (vii) Financial Indebtedness of any member of the Group incurred to finance an
investment or acquisition permitted under Clause 24.17 (Acquisitions and
Investments), provided that:

 

  (A) the aggregate amount of such Financial Indebtedness does not exceed
€25,000,000 (or its currency equivalent) at any time; and

 

  (B) such Financial Indebtedness is not the subject of any guarantee given by
any member of the Group other than the borrower and the acquired entity;

 

  (viii)  Financial Indebtedness incurred within 270 days of the acquisition
construction or improvement of fixed or capital assets provided that such
Financial Indebtedness only relates to the assets so acquired, constructed or
improved up to a maximum of €35,000,000 (or its currency equivalent) in each
financial year;

 

  (ix) Financial Indebtedness of any member of the Group incurred in connection
with any import and export financing undertaken in the ordinary course of
trading where subsidies are available which are advantageous to the relevant
member of the Group;

 

  (x) Junior Liabilities;

 

  (xi) Financial Indebtedness that is discharged on the day on which it is
incurred and arises pursuant to the operation of cash pooling, net balance or
balance transfer arrangements made available to members of the Group; and

 

  (xii) any other Financial Indebtedness not exceeding €25,000,000 (or its
currency equivalent) in an aggregate principal amount for the Group as a whole
at any time,

 

provided that any investment by way of equity or Financial Indebtedness
contributed to the Group by any Investor whether pursuant to this Clause 24.14
or otherwise as permitted under this Agreement shall be contributed first by way
of equity contribution or loan to the Company and thereafter by way of equity
contribution or intercompany loan from the Company to another member of the
Group.

 

24.15  Loans or credit

 

  (a) Except as permitted under paragraph (b) below, no Obligor will, and each
Obligor will ensure that none of its Subsidiaries will, make or permit to be
outstanding any loans or grant or agree to grant any credit.

 

  (b) Paragraph (a) above does not apply to:

 

  (i) trade credit given in the ordinary course of its trading activities;

 

  (ii) loans to employees of the Group (but, for the avoidance of doubt,
excluding mandatory payroll advances to employees), provided that the aggregate
principal amount of all such loans shall not exceed €10,000,000 (or its currency
equivalent) at any time;

 

-137-



--------------------------------------------------------------------------------

  (iii) loans or extension of credit to the extent the amount thereof would be
permitted under paragraph (b)(v) of Clause 24.21 (No Guarantees or indemnities)
if such loans or extension of credit were made thereunder as a guarantee;

 

  (iv) loans and the granting of credit by:

 

  (A) a Non-Obligor to (aa) another Non-Obligor and (bb) an Obligor provided
that, subject to the Agreed Security Principles, any such loan to an Obligor
from a Non-Obligor in excess of €5,000,000 shall be subordinated in accordance
with the Intercreditor Deed;

 

  (B) an Obligor to another Obligor; and

 

  (C) an Obligor to a Non-Obligor.

 

  (v) loans and the granting of credit permitted under Clause 24.18 (Joint
ventures);

 

  (vi) loans and credit outstanding on the Closing Date and not falling within
sub-paragraph (iv) above, provided that:

 

  (A) in relation to loans which are not intra-Group loans such loans are not
increased after the Closing Date and the date for repayment of such loans as at
the Closing Date is not extended; and

 

  (B) in relation to intra-Group loans such loans are not increased and
(provided such repayment would not result in the incurrence of material Tax or
other costs or expenses) are repaid as soon as reasonably practicable after the
Closing Date unless and to the extent, in each case, such loans (or any increase
in the amount, or extension of the terms, thereof) are otherwise permitted under
this paragraph (b);

 

  (vii) any vendor loan or similar instrument issued to a member of the Group as
part of the consideration for a disposal to the extent permitted under Clause
24.19 (Disposals);

 

  (viii) loans or credit provided to members of the Group arising as a result of
the operation of cash pooling, net balance or balance transfer arrangements made
available to members of the Group;

 

  (ix) the making of loans and granting of credit (not taking into account any
loans or credit otherwise permitted under paragraphs (i) to (viii) which do not
exceed €15,000,000 (or its currency equivalent) in aggregate at any time; and

 

  (x)

the making of loans or the granting of credit to the Parent or any Holding
Company of the Parent to enable such entity to make a

 

-138-



--------------------------------------------------------------------------------

 

payment that is contemplated in subparagraphs (A) to (I) of the definition of
Permitted Payment (as defined in the Intercreditor Deed);

 

provided that no loans which would otherwise be permitted under subparagraphs
(b)(iv)(B), (b)(iv)(C), (b)(ix) or (b)(x) may be made at any time whilst an
Event of Default has occurred and is continuing.

 

24.16  Negative pledge

 

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, create or agree to create or permit to subsist any Security on or over the
whole or any part of its undertaking or assets (present or future) except for:

 

  (a) any Security arising under the Finance Documents;

 

  (b) Security arising in respect of any Property Financing and which is
non-recourse to the relevant member of the Group other than its shares in, or
receivables owed by, the relevant Propco;

 

  (c) Security contemplated by the Approved Matters Memorandum;

 

  (d) any Security to which the Facility Agent (on the instructions of the
Majority Lenders) shall have given prior written consent or which does not
secure any outstanding actual or contingent obligation;

 

  (e) liens or trust relationships arising by operation of law or by contract to
substantially the same effect and in the ordinary course of its trading
activities and not as a result of any default or omission on the part of any
member of the Group;

 

  (f) rights of set-off and retention of title arising by operation of law or by
contract to substantially the same effect in the ordinary course of trading
activities between any member of the Group and its respective suppliers or
customers;

 

  (g) any Security, right of set-off or netting arising by operation of law or
by contract to substantially the same effect by virtue of the provision to any
member of the Group of clearing bank facilities or overdraft facilities
permitted under this Agreement or as otherwise required by the relevant clearing
bank under its standard terms and conditions for operation of the relevant
accounts and including any cash pooling, net balance or balance transfer
arrangements entered into by any member of the Group in respect of bank accounts
of members of the Group in the ordinary course of its banking arrangements;

 

  (h) any Security over or affecting any asset acquired by any member of the
Group on or after the date of this Agreement and subject to which such asset is
acquired, provided that:

 

  (i) such Security was not created in contemplation of the acquisition of such
asset by such member of the Group;

 

-139-



--------------------------------------------------------------------------------

  (ii) the amount thereby secured has not been increased in contemplation of, or
since the date of, the acquisition of such asset by the borrower; and

 

  (iii) such Security is released within 90 days of such acquisition;

 

  (i) any Security over or affecting any asset of any company which becomes a
member of the Group after the date of this Agreement, where such Security is
created prior to the date on which such company becomes a member of the Group,
provided that:

 

  (i) such Security was not created in contemplation of the acquisition of such
company;

 

  (ii) the amount thereby secured has not been increased in contemplation of, or
since the date of, the acquisition of such company; and

 

  (iii) such Security is released within 90 days of such acquisition;

 

  (j) any Security over an asset or investment acquired by a member of the Group
securing Financial Indebtedness permitted under paragraph (b)(vi) and (vii) of
Clause 24.14 (Financial Indebtedness) to be incurred to acquire that asset or
investment provided that:

 

  (i) such Security remains confined to such asset or investment or the assets
of the entity which is acquired and does not secure any other Financial
Indebtedness; and

 

  (ii) the principal amount of such Financial Indebtedness is not increased
after the date of such acquisition or investment,

 

provided that the aggregate principal amount of all indebtedness secured by
Security permitted under this paragraph (j) shall not exceed €25,000,000 (or its
currency equivalent);

 

  (k) any Security arising pursuant to an order of attachment or injunction
restraining disposal of assets or similar legal process arising in connection
with court proceedings which are contested by any member of the Group in good
faith by appropriate proceedings with a reasonable prospect of success;

 

  (l) any Security (except floating charges) arising under finance leases, hire
purchase, conditional sale agreements or other agreements for the acquisition of
assets on deferred payment terms permitted under Clause 24.26 (Leasing
Arrangements) and only to the extent such Security is granted by the relevant
member of the Group over assets comprised within or constituted by such
arrangements;

 

  (m) any Security arising automatically by operation of law in favour of any
Taxation or any government authority or organisation in respect of Taxes,
assessments or governmental charges which are being contested by the relevant
member of the Group in good faith and with a reasonable prospect of success;

 

-140-



--------------------------------------------------------------------------------

  (n) any Security over cash paid into an escrow account by any third party or
any member of the Group pursuant to any deposit or retention of purchase price
arrangements entered into pursuant to any disposal or acquisition made by a
member of the Group other than in the ordinary course of trading which is
permitted pursuant to Clauses 24.17 (Acquisitions and Investments) or 24.19
(Disposals) or which was effected (and such Security was created) prior to the
date of this Agreement;

 

  (o) any Security over goods and documents of title to goods arising in the
ordinary course of letter of credit transactions entered into in the ordinary
course of business; and

 

  (p) Security not otherwise permitted pursuant to paragraphs (a) to (o) above
together securing indebtedness in an aggregate principal amount not exceeding
€25,000,000 (or its currency equivalent).

 

24.17  Acquisitions and Investments

 

  (a) No Obligor will, and each Obligor will ensure that none of its
Subsidiaries will:

 

  (i) incorporate or acquire any Subsidiary or the whole or substantially the
whole of the assets of any other person or enter into any agreement to do so; or

 

  (ii) acquire any interest in or subscribe for any share or equity related
investment or debt or equity security or make any capital contribution to any
person (any such acquisition, subscription or capital contribution being an
“investment”) or enter into any agreement so to do.

 

  (b) Prior to the Term Repayment Date paragraph (a) above shall not apply to
the Acquisition or:

 

  (i) if by a member of the Group, an acquisition made pursuant to a disposal
permitted under paragraphs (v), (vi), (vii) or (viii) of paragraph (a) of Clause
24.19 (Disposals);

 

  (ii) an acquisition of securities which are Cash Equivalent Investments for
treasury management purposes;

 

  (iii) an acquisition permitted under Clause 24.18 (Joint ventures) or required
under any agreement relating to a Permitted Joint Venture;

 

  (iv) an acquisition of shares by a member of the Group as a consequence of a
Permitted Reorganisation; an acquisition of shares permitted to be issued to a
member of the Group under Clause 24.27 (Share Capital); or an acquisition of
shares in connection with the incorporation of a special purpose vehicle as
contemplated under Clause 24.19(xi) (Disposals);

 

  (v) any Permitted Acquisition;

 

-141-



--------------------------------------------------------------------------------

  (vi) any acquisition contemplated by the Approved Matters Memorandum;

 

  (vii) an acquisition constituting a subscription for shares in, or other
capital contribution to, a Subsidiary by a member of a Group which immediately
prior to such subscription or other capital contribution owns directly or
indirectly not less than 90 per cent. of that Subsidiary’s issued share capital
before the making of such subscription or other capital contribution, provided
that if any shares of the relevant issuing member of the Group are subject to
Security under any Security Document, any shares issued pursuant to such
subscription are charged under such Security Document; and

 

  (viii) an acquisition not falling within paragraphs (i) to (vii) above up to
an aggregate total Purchase Consideration of €20,000,000 (or its currency
equivalent) in any financial year of the Group.

 

  (c) Following the Term Repayment Date paragraph (a) above will not apply
provided that following such incorporation, acquisition or investment the ratio
of Consolidated Total Net Debt to Consolidated EBITDA of the Group calculated on
a proforma basis giving effect to the acquisition or investment (and taking into
account the Consolidated EBITDA of the target company or business to be acquired
and projections by the Obligors’ Agent of any reasonably identifiable and
supportable net cost savings, additional net cost or additional savings
reasonably expected to result from such acquisition) shall be no greater than
3.00:1.00.

 

24.18  Joint ventures

 

  (a) Prior to the Term Repayment Date no Obligor will, and each Obligor will
procure that none of its Subsidiaries will, enter into or permit to subsist any
investment in any company or joint venture, partnership or similar arrangement
with any other person where the Group owns (directly or indirectly and for this
purpose ignoring any minority shareholders in the Group) less than 90 per cent.
of the shares, partnership or other interests in the relevant entity (each a
“Joint Venture”), other than:

 

  (i) any Joint Ventures existing on the Closing Date and shown on the Structure
Chart;

 

  (ii) any other Joint Venture in respect of which the investment (whether
pursuant to an obligation to commit further funds or otherwise) is made,
directly or indirectly, from the proceeds of additional Equity or any Junior
Liabilities. For the avoidance of doubt any moneys so subscribed for the purpose
of funding an investment in a Joint Venture shall not be required to be used to
prepay or provide cash cover in respect of any of the Facilities; or

 

-142-



--------------------------------------------------------------------------------

  (iii) any Joint Ventures in respect of which the amounts invested and the
liability to commit further funds (whether by way of additional moneys,
guarantees, loans or otherwise), in any financial year of the Group in aggregate
for all such Joint Ventures does not:

 

  (A) when aggregated with amounts for that financial year falling within
paragraph (b)(viii) of Clause 24.17 (Acquisitions and Investments) exceed the
amount specified in that Clause; or

 

  (B) exceed €10,000,000 (or its currency equivalent) and during the term of the
Facilities when aggregated with all other amounts falling in this paragraph
(a)(iii)(B) does not exceed €10,000,000 (or its currency equivalent).

 

  (b) Following the Term Repayment Date any Obligor or its Subsidiaries may
enter into a Joint Venture provided that the criteria set out in paragraph (c)
of Clause 24.17 (Acquisitions and Investments) is met.

 

Each Joint Venture referred to in paragraphs (a)(i) to (iii) and (b) above shall
be a “Permitted Joint Venture”.

 

24.19  Disposals

 

  (a) Prior to the Term Repayment Date no Obligor will, and each Obligor will
procure that none of its Subsidiaries will, (whether by a single transaction or
a number of related or unrelated transactions and whether at the same time or
over a period of time) sell, transfer, lease out, lend or otherwise dispose (in
each case, a “disposal”) of any of its assets and shareholdings or all or any
part of its undertaking or agree to do so. The following transactions shall not
be prohibited by this Clause:

 

  (i) disposals of assets (other than shares in any member of the Group) in the
ordinary course of trading of the disposing entity;

 

  (ii) the application of funds in any manner not prohibited by the Finance
Documents and the disposal of Cash Equivalent Investments for cash or vice versa
or in exchange for other Cash Equivalent Investments;

 

  (iii) the exchange of assets (other than shares in any member of the Group)
for other assets of a similar nature and value or the sale of assets on normal
commercial terms for cash which is applied in or towards the purchase of similar
assets within 12 months (or is committed to be so applied and is actually so
applied within 18 months);

 

  (iv) any disposal of assets (other than shares in any member of the Group)
which are obsolete for the purpose for which such assets are normally utilised
or which are no longer required for the purpose of the relevant person’s
business or operations;

 

  (v) (without prejudice to paragraph (viii) below) any disposal of assets
(other than shares in, or the business of, any member of the Group) by an
Obligor to (A) another Obligor or (B) a Non-Obligor on arm’s length terms for a
cash consideration payable in full at the time of disposal of the relevant
asset;

 

-143-



--------------------------------------------------------------------------------

  (vi) (without prejudice to paragraph (viii) below) any disposal of assets
(other than shares in, or the business of, any member of the Group) by a wholly
owned Non-Obligor to another wholly owned Non-Obligor or by a Non-Obligor to (i)
a Non-Obligor in respect of which the Company owns directly or indirectly an
equal or greater percentage of the issued share capital of the acquiring entity
than it owns of the disposing entity or (ii) any member of the Group on arm’s
length terms for cash consideration payable in full at the time of the disposal
of the relevant asset or (iii) an Obligor;

 

  (vii) any disposal of assets permitted under Clauses 24.20 (Factoring) or
24.26 (Leasing Arrangements);

 

  (viii) any disposal of any business, assets or shares pursuant to a Permitted
Reorganisation;

 

  (ix) any Permitted Real Estate Disposal;

 

  (x) any other disposal to which the Majority Lenders shall have given their
prior written consent (but without prejudice to the requirements of paragraph
(b) of Clause 35.2 (Exceptions));

 

  (xi) any disposal of assets (being a disposal otherwise permitted under this
Clause 24.19 to be made to persons which are not members of the Group) to a
special purpose vehicle and the subsequent disposal of that special purpose
vehicle where the assets transferred to the special purpose vehicle are the only
material assets thereof;

 

  (xii) any disposal contemplated by the Approved Matters Memorandum; or

 

  (xiii) disposals not referred to in paragraphs (i) to (xii) (inclusive) above
of assets (other than any disposal of shares in any member of the Group which is
an Obligor or a Material Company or which would result in the creation of any,
or any increased, minority shareholder interest in or in relation to any member
of the Group) where the aggregate value of the assets so disposed of by members
of the Group other than in accordance with paragraphs (i) to (xii) (inclusive)
above in any financial year of the Company does not exceed €10,000,000 (or its
currency equivalent),

 

provided that:

 

  (xiv)  disposals under paragraphs (v) and (xiii) above will only be permitted
so long as no Event of Default has occurred and is continuing;

 

  (xv)

any asset disposed of in accordance with paragraph (v)(A) above which is subject
to Security at the time of disposal shall be subject to Security under a
Security Document (in accordance with the Agreed Security Principles) following
disposal and the relevant member of the Group shall take all steps necessary to
create and perfect such Security and shall deliver to the Security Agent such
evidence as the Security

 

-144-



--------------------------------------------------------------------------------

 

Agent shall require of the due execution of the relevant Security Document
together with a legal opinion satisfactory to the Security Agent (acting on the
instructions of the Majority Lenders); and

 

  (xvi)  (without prejudice to paragraph (viii) above) no Obligor will, and will
procure that none of its Subsidiaries will, dispose of any asset where the value
of the asset so disposed exceeds €250,000 (or its currency equivalent) (save for
any disposal permitted under paragraphs (i), (ii), (iii) in relation to exchange
of assets, (iv), (ix) and (x) (if not required as a condition subject to which
the consent of the Majority Lenders was given) above) other than in
circumstances where the cash consideration payable in relation to, and at the
time of, such disposal comprises at least the Required Percentage of the
consideration for such disposal.

 

For the purposes of this Clause 24.19, “Required Percentage” means 85 per cent.
or (in circumstances where the Net Proceeds of the proposed disposal to be
received on the date of such disposal are sufficient to pay in full all amounts
due under this Agreement in respect of such disposal) such other percentage as
the relevant Obligor may agree.

 

  (b) Following the Term Repayment Date a member of the Group may make disposals
provided that the aggregate value (calculated in accordance with the Accounting
Principles) of the tangible assets so disposed of does not in aggregate exceed
20 per cent. of the Tangible Net Assets of the Group calculated on the basis of
the most recently delivered Annual Financial Statement prior to the date of the
Term Repayment Date. Any disposal made pursuant to Clauses 24.19(a)(i), (ii),
(iii), (iv), (vii), (viii) and (x) shall not be taken into account when
calculating the value of disposals under this Clause 24.19(b).

 

24.20  Factoring

 

Prior to the Term Repayment Date no Obligor will, and each Obligor will procure
that none of its Subsidiaries will:

 

  (a) sell or otherwise dispose of any asset on terms whereby such asset is or
may be leased to or re-acquired or acquired by it or any other member of the
Group other than pursuant to any Buy Back Arrangement or to give effect to each
Property Financing or any Permitted Real Estate Disposal or as otherwise
permitted under paragraph (a) of Clause 24.26 (Leasing Arrangements) or
paragraph (b) below or as to which the Majority Lenders shall have given their
prior written consent; or

 

  (b)

sell or otherwise dispose of any receivable (including by way of any
securitisation programme or similar arrangement) except for sales or disposals
of receivables on non-recourse (as regards default by the relevant debtor(s)),
arm’s length terms for cash payable at the time of disposal provided that the
maximum aggregate amount of receivables which have been so sold or disposed of
and which remain outstanding (other than as a result of a default by the
relevant debtor) does not exceed €5,000,000 (or its currency equivalent)

 

-145-



--------------------------------------------------------------------------------

 

at any time and sales or disposals of receivables on recourse terms provided
that the maximum aggregate amount of receivables which have been so sold or
disposed of on recourse terms which remains outstanding, does not exceed
€10,000,000 (or its currency equivalent).

 

24.21  No Guarantees or indemnities

 

  (a) Except as permitted under paragraph (b) below, no Obligor will, and each
Obligor will procure that none of its Subsidiaries will, grant or agree to grant
or permit to subsist any guarantee in respect of Financial Indebtedness.

 

  (b) Paragraph (a) above does not apply to:

 

  (i) unsecured guarantees, indemnities or performance bonds given in the
ordinary course of trading activities in respect of obligations of the Company
or any of its wholly owned Subsidiaries;

 

  (ii) guarantees contained in or granted pursuant to any of the Finance
Documents;

 

  (iii) guarantees permitted under Clause 24.18 (Joint ventures);

 

  (iv) guarantees of:

 

  (A) any Non-Obligor in respect of obligations or Financial Indebtedness of
another Non-Obligor;

 

  (B) any member of the Group in respect of obligations or Financial
Indebtedness of an Obligor; and

 

  (C) any Obligor in respect of (aa) Financial Indebtedness falling within
paragraph (f) of the definition thereof and (bb) indebtedness arising under
local working capital facilities,

 

in each case, to the extent such Financial Indebtedness is permitted to be
incurred under this Agreement;

 

  (v) guarantees made in substitution for a subscription for share capital to
the extent that the issue of such share capital would be permitted under
paragraph (a)(iv) of Clause 24.27 (Share Capital);

 

  (vi) guarantees made in substitution for an extension of credit permitted
under paragraph (b) of Clause 24.15 (Loans or credit) to the extent that the
issuer of the relevant guarantee would have been entitled to make a loan in an
equivalent amount under paragraph (b) of Clause 24.15 (Loans or credit) to the
person whose obligations are being guaranteed;

 

  (vii) any guarantees existing at the Closing Date until the date falling 90
days after the Closing Date;

 

-146-



--------------------------------------------------------------------------------

  (viii)  any guarantee provided as part of the cash pooling, net balance or
balance transfer arrangements permitted under Clause 24.14 (Financial
Indebtedness); and

 

  (ix) any other guarantees the contingent liability under which does not exceed
€15,000,000 (or its currency equivalent) in aggregate for all members of the
Group at any time.

 

24.22  Hedging Transactions

 

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, enter into any interest rate swap, cap, ceiling, collar or floor or any
currency swap, futures, foreign exchange or commodity contract or option or any
similar instrument for managing or hedging interest and currency exposure other
than:

 

  (a) any such hedging arrangements existing at the Closing Date including any
interest rate hedging arrangements of the Target Group in force on the Closing
Date;

 

  (b) pursuant to any Hedging Agreements;

 

  (c) any other currency, commodity or interest rate hedging entered into for
non-speculative purposes to hedge actual or future exposures arising in the
ordinary course of business; and

 

  (d) any other hedging arrangements entered into with the prior consent of the
Facility Agent (acting on the instructions of the Majority Lenders).

 

24.23  Dividends and payments

 

  (a) The Company will not at any time when an Event of Default has occurred and
is continuing:

 

  (i) declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, fee or distribution) (whether in cash or in
kind) on or in respect of its share or partnership capital (or any class
thereof);

 

  (ii) repay or distribute any dividend or share premium reserve;

 

  (iii) pay or allow any member of the Group to pay any management, advisory or
other fee to or to the order of any of the direct or indirect shareholders of
the Parent; or

 

  (iv) redeem, repurchase, defease, retire or repay any of its share or
partnership capital or resolve to do so.

 

  (b) At any time whilst any amount remains outstanding under the Bridge
Facility, no Obligor will, and the Obligor’s Agent will procure that no other
member of the Group will, make any payments to the Parent if the proceeds of
such payments are intended to be used by the Parent in breach of any of its
obligations under Clause 6.5 of the Intercreditor Deed.

 

-147-



--------------------------------------------------------------------------------

  (c) Paragraphs (a) and (b) above will not apply to any Permitted Payment (as
defined in the Intercreditor Deed).

 

24.24  Change of Business

 

The Company will procure that no substantial change is made to the general
nature of the business of the Group (taken as a whole) from that carried on by
the Target Group at the date of this Agreement.

 

24.25  Arm’s length transactions

 

  (a) No Obligor will, and each Obligor will procure that none of its
Subsidiaries will, enter into any transaction with any person except on arm’s
length terms and in the normal course of business.

 

  (b) Paragraph (a) above does not apply:

 

  (i) intra-Group loans and intra-Group extensions of credit permitted under
Clause 24.15 (Loans or Credit);

 

  (ii) guarantees permitted under sub-paragraph (b)(iv)(A) of Clause 24.21 (No
Guarantees or indemnities) (provided any consideration payable by the relevant
Obligor for the relevant financial accommodation is on arm’s length terms),
under sub-paragraph (b)(iv)(B) or under sub-paragraph (b)(iv)(C) of Clause 24.21
(No Guarantees or indemnities);

 

  (iii) the provision of management and administrative services, research and
development and marketing and the secondment of employees in each case to other
members of the Group;

 

  (iv) trading and distribution arrangements between members of the Group on
non-arm’s length terms in the ordinary course of trading as customarily carried
on between members of the Group prior to Closing;

 

  (v) any transaction or arrangement entered into on terms more favourable to
the relevant member of the Group than would have been the case had such
transaction or arrangement been entered into on arm’s length terms (provided
that, in relation to any transaction or arrangement entered into between a
Non-Obligor and an Obligor, such transaction or arrangement shall only be
permitted by this paragraph (v) to the extent that it is on terms more
favourable to the relevant Obligor);

 

  (vi) any other transaction or arrangements entered into (A) between an Obligor
and another Obligor; or (B) between a Non-Obligor and another Non-Obligor; or
(C) pursuant to any Permitted Reorganisation; and

 

  (vii) any payments arising on the exercise of any put options agreed in
advance with the Facility Agent in relation to any Permitted Joint Venture.

 

-148-



--------------------------------------------------------------------------------

24.26  Leasing Arrangements

 

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, enter into or permit to subsist any finance lease, capital lease, hire
purchase, conditional sale agreement, factoring or other agreement for the
acquisition of any asset upon deferred payment terms for the purposes of
financing the acquisition in each case under which such Obligor or Subsidiary is
lessee or acquirer (as the case may be) and incurs Financial Indebtedness except
for:

 

  (a) any such leases or agreements existing at the Closing Date;

 

  (b) any such leases or agreements in respect of vehicles, communication
equipment, computer equipment, portable warehousing equipment and point of sale
equipment in each case, used in the ordinary course of business;

 

  (c) any such leases or agreements in respect of equipment required for the
Target Business provided that the value of each such item of leased equipment at
the time of originally being leased does not exceed €25,000 (or its currency
equivalent);

 

  (d) any such leases or agreements in respect of Permitted Real Estate
Disposals;

 

  (e) any such leases or agreements as necessary to effect the Property
Financings; and

 

  (f) any other such leases or agreements provided that the aggregate principal
amount outstanding at any time under all such leases and agreements (determined
in accordance with the Accounting Principles) does not exceed €15,000,000 (or
its currency equivalent).

 

24.27  Share Capital

 

  (a) No Obligor (other than the Company) will, and each Obligor will, procure
that none of its Subsidiaries will, allot or issue any shares or any securities
other than:

 

  (i) an issue of shares by any such Subsidiary to its immediate shareholders;

 

  (ii) an issue or transfer of shares by one member of the Group to a person
which acts or is to act as the trustee of any Group pension scheme or employee
incentive scheme provided that such scheme either exists at the date hereof or
has been approved in writing by the Majority Lenders (such approval not to be
unreasonably withheld);

 

  (iii) an issue of shares made by or in connection with a member of the Group
with third party minority shareholders provided that such issue is made pro rata
to all the shareholders in any such member of the Group;

 

-149-



--------------------------------------------------------------------------------

  (iv) an issue of shares in connection with a Permitted Joint Venture provided
that such issue is made pro rata to all shareholders in such joint venture;

 

  (v) an issue of shares in connection with a Permitted Reorganisation; and

 

  (vi) an issue of shares permitted under Clause 24.17 (Acquisitions and
Investments).

 

24.28  Holding Company Obligations

 

The Company will:

 

  (a) carry on business solely as a holding company of the Group and will not
carry on any other business other than the holding of shares and other equity
interests in its Subsidiaries and the making of loans to its Subsidiaries, the
maintenance of a head office and related activities (including the provisions of
consultancy, advisory and/or treasury services to members of the Group and the
entry into, and the performance of its obligations and the exercise of its
rights under, the Transaction Documents; and

 

  (b) not (other than as contemplated under paragraph (a) above and under any
loan permitted under Clause 24.15(b)(iv) (Loans or credit) incur any Financial
Indebtedness other than under the Transaction Documents.

 

24.29  Obligors incorporated in the Federal Republic of Germany

 

The provisions of, Clause 24.13 (Merger), Clause 24.17 (Acquisitions and
Investments), Clause 24.18 (Joint Ventures), Clause 24.19 (Disposals), Clause
24.23 (Dividends and payments), Clause 24.24 (Change of business), Clause 24.27
(Share Capital), Clause 24.28 (Holding Company Obligations), (the “Relevant
Restrictive Undertakings”) shall not apply to any member of the Group who is
subject to the jurisdiction of the Federal Republic of Germany (each a “German
Entity”), provided that, however:

 

  (a) the Obligors’ Agent shall give the Facility Agent not less than 20
Business Days’ prior written notice of its intention to carry out any of the
acts or actions or take any other measure of the nature referred to in the
Relevant Restrictive Undertakings (save to the extent that such act or action or
other measure is not prohibited by the Relevant Restrictive Undertakings);

 

  (b) the Facility Agent shall be entitled, within 10 Business Days from receipt
of any notice referred to in paragraph (a) above, to request the relevant German
Entity to supply the Facility Agent with any additional information which the
relevant German Entity has available in support of the proposed act or action or
other measure specified in such notice and which the Facility Agent (acting
reasonably) may consider necessary for the purpose of this Clause 24.29;

 

  (c)

the Facility Agent shall then notify the Obligors’ Agent within 10 Business Days
of receipt of a notice pursuant to paragraph (a) or, if the Facility Agent has,
in due time, requested additional information as provided for in paragraph

 

-150-



--------------------------------------------------------------------------------

 

(b) above within 10 Business Days from receipt of such additional information,
whether the proposed act or action or other measure as referred to in paragraph
(a) above, in the reasonable opinion of the Facility Agent, acting on the
instructions by the Majority Lenders is or would result in a Material Adverse
Effect.

 

If:

 

  (A) an act or action or other measure proposed within the purview of paragraph
(a) above has or would have a Material Adverse Effect or the relevant 10
Business Day period has not expired prior to the Facility Agent having made a
determination; and

 

  (B) the relevant German Entity nevertheless proceeds with such act, action or
other measure,

 

the Facility Agent shall be entitled to make (and, if so instructed by the
Majority Lenders, shall make), the declarations and request and to exercise the
rights and remedies as provided for in Clause 25.20 (Acceleration) and to make
the declarations, request and selection set out in Clause 9 (Repayment).

 

24.30  Propco Covenants

 

Prior to the date on which the aggregate amount raised by the relevant Propco
under a Property Financing is equal to or exceeds the notional amount hedged
under the Propco Hedging Agreement to which such Propco is a party, the Company
will procure that such Propco will:

 

  (a) carry on business solely for the purpose of effecting a Property Financing
in the jurisdiction in which it is incorporated and will not incur any Financial
Indebtedness other than under the Property Financing or under or in respect of
any amount paid to it in order to satisfy a payment due under a Propco Hedging
Agreement;

 

  (b) comply with the provisions of the Intercreditor as if such Propco were an
Obligor and an Intra Group Lender; and

 

  (c) use its reasonable endeavours directly or indirectly to distribute or
otherwise pay (excluding by way of loan) in a tax efficient manner all proceeds
received by it under a Propco Hedging Agreement within 3 Business Days of
receipt to an Obligor and in any event will directly or indirectly distribute or
otherwise pay (excluding by way of loan) to an Obligor all proceeds received and
retained by it under a Propco Hedging Agreement prior to the date set out in the
introductory paragraph to this Clause 24.30 (Propco Covenants), in each case net
of any deductions in respect of Tax required to be made in respect of such
distribution or payment and net of any arm’s length administration fee charged
to such Obligor in consideration of setting up such payments or distributions to
the extent required to ensure such payments or distributions are treated
favourably for Tax purposes.

 

-151-



--------------------------------------------------------------------------------

25. EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 25 is an Event of
Default.

 

25.1 Payment Default

 

Any Obligor fails to pay on the due date any amount payable by it under any of
the Finance Documents at the place at and in the currency in which it is
expressed to be payable unless:

 

  (a) in relation to a payment of principal or interest, such amount is paid
within three Business Days of its due date; or

 

  (b) in relation to any other payment (other than a payment to be made pursuant
to Clause 18.3 (Initial Expenses)), the payment is made within seven Business
Days of its due date; or

 

  (c) in relation to a payment to be made pursuant to Clause 18.3 (Initial
Expenses), the payment is made within 20 Business Days of its demand.

 

25.2 Breach of other Obligations

 

  (a) Any Obligor fails to comply with any of its obligations in Clause 24.16
(Negative pledge);

 

  (b) The Company fails to comply with its obligations under Clause 23
(Financial Covenants); or

 

  (c) any Obligor fails to observe or perform any of its obligations or
undertakings under any of the Finance Documents (other than those referred to in
Clause 25.1 (Payment Default) or paragraphs (a) and (b) of this Clause 25.2) (in
the case of any obligation or undertaking which is not subject to a materiality
threshold in accordance with its terms, in any material respect) and, if such
failure is capable of remedy, is not remedied within 20 Business Days of such
Obligor becoming aware of the relevant matter and that it constitutes a default.

 

25.3 Misrepresentation

 

Any representation, warranty or written statement which is made by any Obligor
in any of the Finance Documents or is contained in any certificate, statement or
notice provided under or pursuant to any of the Finance Documents proves to be
incorrect (in the case of any representation, warranty or statement which is not
subject to a materiality threshold in accordance with its terms, in any material
respect) when made (or when repeated or deemed to be repeated) by reference to
the facts and circumstances then existing unless the circumstances giving rise
to that default are capable of remedy and are remedied within 20 Business Days
of such Obligor becoming aware of the relevant matter and that it constitutes a
default.

 

-152-



--------------------------------------------------------------------------------

25.4 Invalidity and unlawfulness

 

  (a) Any provision of any Finance Document is or becomes invalid or
unenforceable (subject, in each case, to the reservations) for any reason or
shall be repudiated or the validity or enforceability of any provision of any
Finance Document shall at any time be contested by any party thereto (other than
a Finance Party) in circumstances or to an extent which the Majority Lenders
reasonably consider to be materially prejudicial to the interests of any Finance
Party under the Finance Documents.

 

  (b) At any time it is or becomes unlawful for any Obligor to perform any of
its obligations under any of the Finance Documents in circumstances or to an
extent which the Majority Lenders reasonably consider to be materially
prejudicial to the interests of any Finance Party under the Finance Documents.

 

  (c) At any time any act, condition or thing required to be done, fulfilled or
performed in order (i) to enable any Obligor lawfully to enter into, exercise
its rights under or perform the obligations expressed to be assumed by it under
any of the Finance Documents to which it is party, (ii) to ensure that the
obligations expressed to be assumed by any Obligor under any Finance Document to
which it is party are legal, valid and binding (subject, in each case, to
reservations) (iii) to make each Finance Document admissible in evidence in the
English or other relevant courts and (iv) (subject to the Agreed Security
Principles) to create the security constituted by the Security Documents to
which any Obligor is party, is not done, fulfilled or performed within any
applicable prescribed time periods and the Majority Lenders reasonably consider
such failure is materially prejudicial to the interests of any Finance Party
under the Finance Documents.

 

25.5 Cross Default

 

Any Financial Indebtedness of a member or members of the Group in excess of
€15,000,000 (or its currency equivalent) in aggregate:

 

  (a) is not paid when due or within any applicable grace period in any
agreement relating to that Financial Indebtedness; or

 

  (b) becomes due and payable (or capable of being declared due and payable)
before its normal maturity or is placed upon demand (or any commitment for any
such indebtedness is cancelled or suspended) by reason of a default or event of
default however described.

 

25.6 Insolvency

 

Any Obligor or Material Company stops or suspends or threatens or announces in
writing an intention to stop or suspend payment of its debts or shall admit its
inability to pay its debts as they fall due or shall for the purpose of any
applicable law be or be deemed to be unable to pay its debts or shall otherwise
be or be deemed to be insolvent or a moratorium is declared in respect of
indebtedness of any Obligor or any Material Company.

 

-153-



--------------------------------------------------------------------------------

25.7 Bankruptcy, Suspension of Payments, Receivership and Administration

 

  (a) An insolvency administrator or receiver or other administrator or similar
officer is appointed over or in respect of all or any part of the business or
assets of any Obligor or any Material Company.

 

  (b) A petition is presented or meeting convened or application made for the
purpose of appointing an insolvency administrator, interim insolvency
administrator or receiver or other administrator or other similar officer of, or
for the making of an administration order in respect of, any Obligor or any
Material Company and:

 

  (i) (other than in the case of a petition to appoint an administrator) such
petition or application (unless frivolous or vexatious) is not contested on bona
fide grounds with due diligence and, in the case of any such petition or
application (whether or not frivolous or vexatious) is not stayed or discharged
within 30 days; or

 

  (ii) in the case of a petition to appoint an administrator, the Facility Agent
is not satisfied that it will be withdrawn before it is heard or will be
unsuccessful.

 

  (c) Notice is given to the Security Agent of intention to appoint an
administrator pursuant to paragraphs 15 or 26 of Schedule B1 of the Insolvency
Act 1986.

 

25.8 Compositions and Arrangements

 

  (a) Any Obligor or Material Company proposes or makes any arrangement,
compromise or composition with, or any assignment for the benefit of, its
creditors generally or convenes a meeting for such purpose.

 

  (b) Any Obligor or Material Company enters into any negotiations for or in
connection with the re-scheduling, restructuring or readjustment of any
Financial Indebtedness by reason of, or with a view to avoiding, financial
difficulties.

 

25.9 Winding-up

 

Any meeting of any Obligor or Material Company is convened for the purpose of
considering any resolution for (or to petition for) its winding up or any
Obligor or Material Company passes such a resolution or a petition is presented
for the winding-up of any Obligor or Material Company (other than a frivolous or
vexatious petition or any other petition which is contested in good faith on
bona fide grounds with due diligence and, in either case, is discharged or
stayed within 30 days) or an order is made for the winding-up of any Obligor or
Material Company (other than, in the case of a Material Company, a solvent
winding-up of such Material Company permitted for the purpose of a Permitted
Reorganisation).

 

25.10  Similar Events Elsewhere

 

There occurs in relation to any member of Obligor or Material Company or any of
its assets in any country or territory in which it is incorporated or carries on
business or

 

-154-



--------------------------------------------------------------------------------

to the jurisdiction of whose courts it or any of its assets is subject any event
which the Facility Agent reasonably considers to correspond in that country or
territory with any of those mentioned in Clauses 25.6 (Insolvency) to 25.9
(Winding-up) (inclusive).

 

25.11  Attachment or Process

 

A creditor attaches or takes possession of, or a distress, execution,
sequestration or other process is levied or enforced upon or sued out against
any material part of the assets of any Obligor or Material Company and is not
discharged within 30 days.

 

25.12  Cessation of Target Business

 

Any Obligor or Material Company ceases, or proposes to cease, to carry on all of
its business other than as a result of a Permitted Reorganisation, in relation
to a solvent winding-up of a Material Company (which is not an Obligor)
permitted for the purpose of a Permitted Reorganisation or as a result of a
disposal permitted under Clause 24.19 (Disposals).

 

25.13  Compulsory Acquisition

 

All or any material part of the assets of any member of the Group are seized,
nationalised, expropriated or compulsorily acquired by, or by the order of, any
agency of any state and such event has a Material Adverse Effect.

 

25.14  Litigation

 

Any litigation, arbitration, administrative, governmental, regulatory or other
proceeding is commenced or against any member of the Group which is reasonably
likely to be adversely determined against the relevant member of the Group and,
if so determined, (whether by itself or together with any related claims) would
have a Material Adverse Effect.

 

25.15  Auditor’s Qualification

 

The Auditors qualify their report on the audited consolidated financial
statements of the Group in any manner which relates to the Group and which is
materially adverse to the interest of the Finance Parties in the context of the
Finance Documents.

 

25.16  Change of ownership

 

  (a) Any Obligor (other than the Company) ceases to be a wholly owned
Subsidiary of the Company.

 

  (b) Any Obligor ceases to own at least the percentage ownership interest owned
by it in any Material Company owned by it immediately after the Acquisition or,
if later, the date the Material Company is acquired or incorporated or becomes a
Material Company.

 

  (c) Paragraphs (a) and (b) shall not apply to any disposals permitted under
Clause 24.19 (Disposals) or any change of share ownership permitted under Clause
24.27 (Share Capital) or any disposals or change of share ownership arising as a
direct consequence of a Permitted Reorganisation.

 

-155-



--------------------------------------------------------------------------------

25.17  Material Adverse Change

 

At any time there occurs an event or circumstance not otherwise referred to in
this Clause 25 (Events of Default) which has a Material Adverse Effect.

 

25.18  Intercreditor Default

 

Any member of the Wider Group fails to comply with its material obligations
under the Intercreditor Deed.

 

25.19  Judgment

 

  (a) Monetary judgments of a final non-appealable court of competent
jurisdiction or which are not being contested in excess of €15,000,000 (or its
currency equivalent) in an aggregate amount are made against one or more members
of the Group; or

 

  (b) any non-monetary judgment of a final non-appealable court of competent
jurisdiction which is not being contested is entered against a member of the
Group and which would have a Material Adverse Effect,

 

and, in each case, shall remain unsatisfied or unstayed for 20 Business Days
after the date of such judgment or, if later, the relevant date for satisfaction
of the relevant judgment, unless in each case such amount is demonstrated to the
reasonable satisfaction of the Facility Agent to be covered by an insurance
policy.

 

25.20  Acceleration

 

Subject to Clause 25.22 (Certain Funds Period) and Clause 25.23 (Clean-Up
Period) at any time after the occurrence of an Event of Default (whilst the same
is continuing) the Facility Agent may, and will if so directed by the Majority
Lenders, by written notice to the Obligors’ Agent do all or any of the following
in addition and without prejudice to any other rights or remedies which it or
any other Finance Party may have under this Agreement or any of the other
Finance Documents:

 

  (a) terminate all or part of the availability of the Facilities whereupon the
relevant part of the Facilities shall cease to be available for drawing, the
relevant part of the undrawn portion of the Commitments of each of the Lenders
shall be cancelled and no Lender shall be under any further obligation to make
Utilisations under this Agreement and no further Bank Guarantees may be
requested under this Agreement in respect of the part of the Commitments so
cancelled; and/or

 

  (b) declare all or part of the Utilisations, accrued interest thereon and any
other sum then payable under this Agreement and any of the other Finance
Documents to be immediately due and payable, whereupon such amounts shall become
so due and payable; and/or

 

  (c) declare all or part of the Utilisations to be payable on demand whereupon
the same shall become payable on demand; and/or

 

-156-



--------------------------------------------------------------------------------

  (d) require the provision of cash cover whereupon each Borrower shall
immediately provide cash cover in an amount equal to the total Contingent
Liability of the Lenders under all Bank Guarantees issued under this Agreement
for its account.

 

25.21  Ancillary Facilities and Fronted Ancillary Facilities

 

On the occurrence of an Event of Default (whilst the same is continuing), an
Ancillary Lender or a Fronting Ancillary Lender may (but prior to notice being
served under Clause 25.20(b) and/or (d) (Acceleration) only if so instructed by
the Facility Agent on the instructions of the Majority Lenders) and shall if so
instructed by the Majority Lenders:

 

  (a) terminate all or part of the availability of the Ancillary Facilities or
Fronted Ancillary Facilities provided by it, whereupon the Ancillary Facilities
or Fronted Ancillary Facilities shall cease to be available and the relevant
Ancillary Lender or Fronting Ancillary Lender shall no longer be under any
obligation to provide any credit provided for thereunder; and/or

 

  (b) declare all or part of the amounts outstanding under the Ancillary
Facilities or Fronted Ancillary Facilities provided by it due and payable
whereupon such amounts shall become due and payable together with accrued
interest thereon and any other sum then payable under the relevant Ancillary
Documents; and/or

 

  (c) require the provision of cash cover whereupon the relevant Borrowers shall
immediately provide cash cover in an amount equal to the contingent liability of
the Ancillary Lender or Fronting Ancillary Lender under all instruments issued
under the terms thereof which give rise to a contingent liability on the part of
the Ancillary Lender or Fronting Ancillary Lender.

 

25.22  Certain Funds Period

 

Once the conditions precedent to the availability of the Facilities have been
satisfied under paragraphs (a) and (b) of Clause 4.1 (Initial Conditions
Precedent), the Lenders shall only be entitled to decline to make available the
Bridge Facility or to exercise any rights of rescission, cancellation,
termination or acceleration whether pursuant to Clause 25.20 (Acceleration) or
otherwise or any rights of set-off or counterclaim under the Finance Documents
in respect of the Bridge Facility during the Certain Funds Period by reason of:

 

  (a) any breach of the representations and warranties contained in Clauses 21.1
(Incorporation), 21.2 (Power), 21.3 (Authority), 21.4 (Binding Obligations),
paragraphs (a) and (b) of Clause 21.5 (Non-Conflict), 21.6 (Consents and
Filings) and 21.24 (Holding Companies) in relation to UK Newco; or

 

  (b) any breach of Clauses 24.14 (Financial Indebtedness) or 24.16 (Negative
pledge) and 24.28 (Holding Company Obligations) in relation to UK Newco (and
excluding for this purpose any breach by UK Newco of any procurement obligation
in respect of the Target Group); or

 

-157-



--------------------------------------------------------------------------------

  (c) any of the Events of Default referred to in Clause 25.4 (Invalidity and
unlawfulness) occurring and is continuing in relation to UK Newco; or

 

  (d) any of the Events of Default referred to in Clauses 25.6 (Insolvency) to
25.10 (Similar Events Elsewhere) (inclusive) occurring and is continuing in
relation to UK Newco; or

 

  (e) an Obligor cancelling, rescinding or purporting to rescind the Facilities
(including, without limitation, under Clause 11.3 (Revolving Facility)) in the
case of any cancellation to the extent of the amount so cancelled or by reason
of the expiry of any applicable Availability Period; or

 

  (f) an Event of Default under Clause 25.1 (Payment Default) has occurred and
is continuing by reason of non-payment of any amount due to any Finance Party;
or

 

  (g) any of the events described in Clause 10.2 (Mandatory Prepayments on
Change of Control) occurs; or

 

  (h) there having been any amendment or waiver of any provision of the
Acquisition Documents in any way that would reasonably be expected to be
materially adverse to the interests of the Lenders, or any amendment or
variation in any material respect or any waiver of any condition to Closing
thereunder, in either case without the consent of the Majority Lenders.

 

25.23  Clean-Up Period

 

For the purpose of this Agreement, for the period from the Closing Date until
the date which falls three months after the Closing Date (the “Clean-Up
Period”), a breach of the representations and warranties, a breach of the
covenants or an Event of Default, will be deemed not to be a breach of
representation or warranty, a breach of covenant or an Event of Default (as the
case may be) if it would have been (if it were not for this provision) a breach
of representation or warranty, a breach of covenant or an Event of Default only
by reason of circumstances existing at or within one month following the Closing
Date and relating exclusively to the business or operations of the Target Group
or any member of the Target Group if and for so long as the circumstances giving
rise to the relevant breach of warranty or breach of covenant or Event of
Default:

 

  (a) are capable of being cured and, if the Obligors’ Agent or (after the date
falling one month after the Closing Date) any member of the Target Group is
aware of the relevant circumstances at the time, reasonable efforts are being
used to cure the same;

 

  (b) have not been procured by or approved by the Obligors’ Agent or, if
arising after the date falling one month after the Closing Date, any member of
the Target Group; and

 

  (c)

would not have a Material Adverse Effect,

 

-158-



--------------------------------------------------------------------------------

 

and provided that if the relevant circumstances are continuing at the end of the
Clean-Up Period there shall be a breach of representation or warranty, breach of
covenant or Event of Default, as the case may be.

 

26. CHANGES TO THE LENDERS

 

26.1 Assignments and transfers by the Lenders

 

Subject to this Clause 26, a Lender (the “Existing Lender”) may:

 

  (a) assign any of its rights and benefits; or

 

  (b) transfer by novation any of its rights, benefits and obligations,

 

under any Finance Documents to another bank or financial institution or to a
trust, Fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets or in the case of prospective lenders in France to such other
financial entity or credit institution licensed for such purpose by the
appropriate French banking and financial authorities (the ”New Lender”).

 

26.2 Conditions of assignment or transfer

 

  (a) Save as otherwise agreed by the Obligors’ Agent and the Facility Agent the
participation (net of any re-transfer) of each Lender participating in the
Facilities shall be a minimum of U.S.$5,000,000 (or its currency equivalent) in
aggregate in those Facilities, provided that lesser amounts may be transferred
where following any transfer both the transferor (if it continues to maintain a
holding) and the transferee hold at least U.S.$5,000,000 (or its currency
equivalent) of the Facilities.

 

  (b) For the purposes of calculating the minimum amounts specified in paragraph
(a) above where the transferee is a Fund, such amounts will be calculated by
reference to the aggregate amount being transferred at that time to other Funds
which are managed by the same entity.

 

  (c) Any assignment or transfer and the identity of the proposed New Lender is
notified to the Obligors’ Agent by the Facility Agent and, prior to the Closing
Date, if the proposed New Lender is not on the list agreed between the Obligors’
Agent (acting reasonably) and the Arrangers prior to the date hereof, the
Obligors’ Agent consents to such assignment or transfer, and after the Closing
Date, the Obligors’ Agent shall be consulted prior to any such assignment on
transfer taking place, unless in both cases, prior to and after the Closing
Date, the transfer or assignment is to:

 

  (i) another Lender or an Affiliate of a Lender; or

 

  (ii) a Fund within the same investor group as the Fund which is the Existing
Lender.

 

  (d)

An assignment will only be effective on performance by the Facility Agent of all
“know your customer” or other checks relating to any person that it is

 

-159-



--------------------------------------------------------------------------------

 

required to carry out in relation to such assignment to a New Lender, the
completion of which the Facility Agent shall promptly notify to the Existing
Lender and the New Lender.

 

  (e) Notwithstanding any other provision of this Agreement, the consent of the
relevant Issuing Bank and the relevant Fronting Ancillary Lender (if there is a
Fronted Ancillary Facility in place) is required for any assignment or transfer
of any Lender’s rights and/or obligations under the Revolving Facility (consent
not to be unreasonably withheld) where such assignment or transfer involves a
liability owed to such Issuing Bank or Fronting Ancillary Lender in respect of
which cash cover has not been provided.

 

  (f) An assignment will only be effective on receipt by the Facility Agent of a
Lender Accession Undertaking and written confirmation from the New Lender (in
form and substance satisfactory to the Facility Agent and the Obligors’ Agent)
that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was the Original Lender.

 

  (g) A transfer will only be effective on receipt by the Facility Agent of a
Lender Accession Undertaking and if the procedure set out in Clause 26.5
(Procedure for transfer) is complied with.

 

  (h) If:

 

  (i) a Lender assigns or transfers any of its rights, benefits or obligations
under the Finance Documents or changes its Facility Office; and

 

  (ii) as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 14
(Taxes) or Clause 15.2 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

26.3 Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of £1,500 save
that no such fee shall be payable in connection with an assignment or transfer
to an Affiliate of a Lender or made in connection with a transfer to a New
Lender before the Syndication Date.

 

26.4 Limitation of responsibility of Existing Lenders

 

  (a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents, the Transaction Security or any other documents;

 

-160-



--------------------------------------------------------------------------------

  (ii) the financial condition of any Obligor;

 

  (iii) the performance and observance by any Obligor or any other member of the
Group of its obligations under the Finance Documents or any other documents;

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document; and

 

  (v) any representations or warranties implied by law are excluded.

 

  (b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document or the
Transaction Security; and

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

  (c) Nothing in any Finance Document obliges an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 26 (Changes to the
Lenders); or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

26.5 Procedure for transfer

 

  (a) Subject to the conditions set out in Clause 26.2 (Conditions of assignment
or transfer) and Clause 28.20 (Registration for US Tax Purposes), a transfer is
effected in accordance with paragraph (b) below when the Facility Agent executes
an otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Facility Agent shall, subject to paragraph (b)
below, as soon as reasonably practicable after receipt by it of a duly completed
Transfer Certificate appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Transfer Certificate. Each Party (other than the Existing Lender and the
New Lender) irrevocably authorises the Facility Agent to execute any duly
completed Transfer Certificate on its behalf.

 

-161-



--------------------------------------------------------------------------------

  (b) The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender upon its completion of
all “know your customer” or other checks relating to any person that it is
required to carry out in relation to the transfer to such New Lender.

 

  (c) On the Transfer Date:

 

  (i) to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights, benefits and obligations under the Finance
Documents and in respect of the Transaction Security each of the Obligors and
the Existing Lender shall be released from further obligations towards one
another under the Finance Documents and in respect of the Transaction Security
and their respective rights against one another under the Finance Documents and
in respect of the Transaction Security shall be cancelled (being the “Discharged
Rights and Obligations”);

 

  (ii) each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights and benefits against one another which differ
from the Discharged Rights and Obligations only insofar as that Obligor or other
member of the Group and the New Lender have assumed and/or acquired the same in
place of that Obligor and the Existing Lender;

 

  (iii) the Facility Agent, the Arrangers, the Security Agent, the New Lender,
the other Lenders, the Issuing Bank, any Hedge Counterparty, any relevant
Ancillary Lender and Fronting Ancillary Lender shall acquire the same rights and
assume the same obligations between themselves and in respect of the Transaction
Security as they would have acquired and assumed had the New Lender been the
Original Lender with the rights, and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Facility Agent, the Arrangers,
the Security Agent, the Issuing Banks, any Hedge Counterparty, any relevant
Ancillary Lender or Fronting Ancillary Lender and the Existing Lender shall each
be released from further obligations to each other under the Finance Documents;
and

 

  (iv) the Existing Lender shall cease to be a Party as a “Lender” and the New
Lender shall become a Party as a “Lender”.

 

26.6 Copy of Transfer Certificate to Obligors’ Agent

 

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Obligors’ Agent a copy of that
Transfer Certificate.

 

-162-



--------------------------------------------------------------------------------

26.7 Disclosure of information

 

Any Lender may disclose to any of its Affiliates and any other person:

 

  (a) to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under the Finance
Documents; or

 

  (b) with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Finance Documents or any Obligor,

 

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate provided that the person to whom such
information is given has entered into a confidentiality undertaking
substantially in the form set out in Schedule 12 (Form of Confidentiality
Undertaking/Primary Syndication Confidentiality Letter).

 

26.8 Affiliates of Lenders as Hedge Counterparties

 

  (a) An Affiliate of a Lender which becomes a Hedge Counterparty shall accede
to this Agreement and to the Intercreditor Deed by delivery to the Security
Agent of a duly completed accession undertaking in the form scheduled to the
Intercreditor Deed.

 

  (b) Where this Agreement or any other Finance Document imposes an obligation
on a Hedge Counterparty and the relevant Hedge Counterparty is an Affiliate of a
Lender and is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

 

26.9 Sub-participation

 

Nothing in this Agreement shall restrict the ability of a Lender to participate,
sub-participate or sub-contract any or all of its rights and/or obligations
hereunder so long as such Lender remains liable under this Agreement in relation
to those obligations provided that if, as a result of laws or regulations in
force or known to be coming into force at the time of the sub-participation an
Obligor would be obliged to make payment to the Lender of any amount required to
be paid by an Obligor under Clauses 14 (Taxes) or 15.2 (Increased Costs), that
Lender shall not be entitled to receive or claim any amount under those Clauses
in excess of the amount that it would have been entitled to receive or claim if
that sub-participation had not occurred.

 

27. CHANGES TO THE OBLIGORS

 

27.1 Assignment and Transfers by Obligors

 

No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.

 

-163-



--------------------------------------------------------------------------------

27.2 Additional Borrowers

 

  (a) Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 31.8 (“Know your customer” checks), the Obligors’ Agent may request that
any wholly owned Subsidiary of the Target which is a member of the Group becomes
an Additional Borrower. That Group member shall become an Additional Borrower
(except for any Subsidiary identified as an Additional Borrower in Part 2 of
Schedule 1 (The Initial Additional Borrowers)) if:

 

  (i) the Majority Lenders, if the relevant member of the Group is incorporated
or organised in the same jurisdiction as any then existing Borrower, UK, any
Participating Member State or the United States of America or any of its states
or territories; or

 

  (ii) all Lenders, in any other case,

 

confirm to the Facility Agent that they consent to the relevant member of the
Group becoming a Borrower, such consent not to be unreasonably withheld in the
case of the Majority Lenders acting in relation to paragraph (a)(i) above (it
being acknowledged and confirmed by the parties hereto that, without limiting
the generality of the foregoing, any adverse Tax consequences for any Lender
resulting from such member of the Group becoming a Borrower or it being contrary
to any law or directive for any Lender to make available the Facility to such
Borrower shall, in each case, constitute reasonable grounds for that Lender to
withhold consent);

 

  (iii) the Obligors’ Agent confirms that no Default is continuing or would
occur as a result of that Subsidiary becoming an Additional Borrower;

 

  (iv) such Subsidiary also agrees to become an Additional Guarantor; and

 

  (v) subject to the Agreed Security Principles, the Facility Agent has received
all of the documents and other evidence listed in Part 2 of Schedule 2
(Conditions Precedent) and if such Subsidiary is identified as an initial
Additional Borrower in Part 2 of Schedule 1 (The Initial Additional Borrowers),
the documents listed in Part 3 of Schedule 2 (Conditions Precedent) in relation
to that additional Borrower on or prior to the date specified in Part 3 of
Schedule 2, and each in form and substance satisfactory to the Facility Agent.

 

  (b) The Facility Agent shall notify the Obligors’ Agent and the Lenders
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Part 2 of
Schedule 2 (Conditions Precedent) and, where applicable, Part 3 of Schedule 2
(Conditions Precedent).

 

  (c) Each Party (other than the Additional Borrower and the Obligors’ Agent)
irrevocably authorises the Facility Agent to execute any duly completed
Accession Letter.

 

-164-



--------------------------------------------------------------------------------

27.3 Resignation of an Obligor

 

In this Clause 27.3 and Clause 27.6 (Release of Security on Disposal), “Third
Party Disposal” means the disposal of an Obligor to a person which is not a
member of the Group where that disposal either is not prohibited under Clause
24.19 (Disposals) (and the Obligors’ Agent has confirmed this is the case) or
has been consented to by the Majority Lenders.

 

  (a) The Obligors’ Agent may request that an Obligor (other than the Company)
ceases to be a Borrower and/or, as the case may be, a Guarantor by delivering a
Resignation Letter to the Facility Agent if:

 

  (i) that Obligor is the subject of a Third Party Disposal;

 

  (ii) any guarantee and Transaction Security provided by that Obligor are not
affected by the resignation and continue to be legal, valid, binding and
enforceable in full force and effect and the amount secured by the Transaction
Security is not decreased; or

 

  (iii) all the Lenders have consented to the resignation of the Obligor.

 

  (b) The Facility Agent shall accept a Resignation Letter and notify the
Obligors’ Agent and the Lenders of its acceptance if:

 

  (i) the Obligors’ Agent has confirmed that no Default is continuing or would
result from the acceptance of the Resignation Letter; and

 

  (ii) where the Obligor is:

 

  (A) a Borrower, such Obligor is not or will not at the time it ceases to be an
Obligor be under any actual or contingent obligations as a Borrower under any
Finance Documents; or

 

  (B) a Guarantor, no payment is due from a Guarantor under Clause 19.1
(Guarantee and indemnity); or

 

  (iii) where such Obligor is both a Borrower and a Guarantor, the Obligors’
Agent has confirmed to the Facility Agent that either:

 

  (A) such Obligor is subject to a Third Party Disposal and its obligations in
its capacity as Guarantor continue to be legal, valid, binding and enforceable
and in full force and effect and the amount guaranteed by it as a Guarantor is
not decreased; or

 

  (B) each of the conditions set out in paragraph (b)(ii) above apply.

 

  (c) In the case of a Third Party Disposal, the Obligors’ Agent has or shall
ensure any disposal proceeds will be applied to the extent required in
accordance with Clause 10.3 (Mandatory Prepayments from Receipts).

 

  (d)

Subject to paragraph (e) below upon notification by the Facility Agent to the
Obligors’ Agent of its acceptance of the resignation of a Borrower or a

 

-165-



--------------------------------------------------------------------------------

 

Guarantor, that company shall cease to be a Borrower or a Guarantor and shall
have no further rights or obligations under the Finance Documents as a Borrower
or a Guarantor as applicable.

 

  (e) The resignation of an Obligor which is the subject of a Third Party
Disposal shall not be effective until the date of that disposal whereupon that
company shall cease to be an Obligor and shall have no further rights or
obligations under the Finance Documents as an Obligor.

 

  (f) If applicable, the Facility Agent may, at the cost and expense of the
Obligors require a legal opinion from counsel to the Facility Agent (subject to
qualifications and reservations normal for opinions of that type) confirming the
matters set out in paragraphs (a)(ii) and (b)(iii)(A) above and the Facility
Agent shall be under no obligation to accept a Resignation Letter until it has
obtained such opinion in form and substance satisfactory to it, acting
reasonably.

 

27.4 Additional Guarantors and Transaction Security

 

  (a) Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 31.8 (“Know your customer checks”), the Obligors’ Agent may request that
any other member of the Group becomes an Additional Guarantor.

 

  (b) The Obligors’ Agent shall ensure that each member of the Group identified
in Part 3 of Schedule 1 (The Initial Guarantors) as an initial Additional
Guarantor shall (subject to the Agreed Security Principles and if not already an
Obligor) become an Additional Guarantor on Closing provided that the Transaction
Security identified opposite the name of that member of the Group in Part 3 of
Schedule 2 (Conditions Precedent) shall be provided as soon as reasonably
practicable and in any event within 90 days of the Closing Date or, in the case
of any member of the Target Group incorporated in England, within 30 days of the
Closing Date.

 

  (c) Subject to the Agreed Security Principles and if so required by the
Majority Lenders the Obligors’ Agent shall ensure that any member of the Group
which is or becomes a Material Company shall, as soon as reasonably practicable
(and in any event within 60 days) after it has been demonstrated that such
member of the Group is a Material Company, become an Additional Guarantor and
grant such Security (in accordance with the Agreed Security Principles) as the
Facility Agent may require and shall accede to the Intercreditor Deed.

 

  (d) A member of the Group shall become an Additional Guarantor upon the
Obligors’ Agent delivering to the Facility Agent a duly completed and executed
Accession Letter and a duly completed and executed accession deed to the
Intercreditor Deed.

 

  (e)

The Additional Guarantor shall deliver to the Facility Agent all of the
documents and other evidence listed in Part 2 of Schedule 2 (Conditions
Precedent) or, where applicable, Part 3 of Schedule 2 (Conditions Precedent)
within the period specified in paragraphs (b) or (c), as the case may be, of
this

 

-166-



--------------------------------------------------------------------------------

 

Clause 27.4, to the extent required in accordance with the Agreed Security
Principles in form and substance satisfactory to the Facility Agent together
with such evidence of the due authorisation and execution of such documents as
the Facility Agent shall reasonably require together with a legal opinion(s)
satisfactory to the Facility Agent (acting on the instructions of the Majority
Lenders (acting reasonably)).

 

  (f) The Facility Agent shall notify the Obligors’ Agent and the Lenders
promptly upon being satisfied that it has received (in accordance with the
Agreed Security Principles and in form and substance satisfactory to it) all the
documents and other evidence listed in Part 2 of Schedule 2 (Conditions
Precedent) and where applicable, Part 3 of Schedule 2 (Conditions Precedent).

 

  (g) The Facility Agent may (but shall not be obliged to) agree a limit on the
amount of the liability of the potential Additional Guarantor or other changes
to the Finance Documents which in the opinion of the Facility Agent, based on
the advice of its legal counsel, are necessary to comply with the Agreed
Security Principles. The cost of the advice of legal counsel obtained pursuant
to this paragraph (g) shall be for the account of the Obligors’ Agent.

 

  (h) Each Party (other than the Additional Guarantor and the Obligors’ Agent)
irrevocably authorises the Facility Agent to execute a duly completed Accession
Letter.

 

27.5 Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in Clause 21
(Representations) that are deemed to be repeated on that date are true and
correct in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing.

 

27.6 Release of Security on Disposal

 

  (a) If any member of the Group is or is proposed to be the subject of a Third
Party Disposal:

 

  (i) where that member of the Group created Transaction Security over any of
its assets or business in favour of the Security Agent, or Transaction Security
in favour of the Security Agent was created over the shares (or equivalent) of
that member of the Group, the Security Agent shall, at the cost and request of
the Obligors’ Agent, release those assets, business or shares (or equivalent)
from the applicable Transaction Security and, if applicable, issue certificates
of non-crystallisation;

 

  (ii) the release of Transaction Security referred to in paragraph (i) above
shall not become effective until the date of that Third Party Disposal; and

 

  (iii)

if the Third Party Disposal of that Obligor is not made, the release of
Transaction Security referred to in paragraph (a)(i) above shall have no effect
and the obligations of the Obligor and the Transaction Security

 

-167-



--------------------------------------------------------------------------------

 

created or intended to be created by or over that Obligor shall continue in full
force and effect.

 

  (b) If any Obligor disposes of any assets to a person who is not a member of
the Group where the disposal either is not prohibited under Clause 24.19
(Disposals) (and the Obligors’ Agent has confirmed this is the case) or such
disposal has been consented to by the Majority Lenders:

 

  (i) the Security Agent, shall, at the cost and request of the Obligors’ Agent,
release those assets from the applicable Transaction Security and, if
applicable, issue certificates of non-crystallisation;

 

  (ii) the release of Transaction Security referred to in paragraph (i) above
shall not become effective until the date of the relevant disposal; and

 

  (iii) if the disposal of the relevant assets is not made, the release of
Transaction Security referred to in paragraph (i) above shall have no effect and
the obligations of the Transaction Security created or intended to be created by
or over those assets shall continue in full force and effect.

 

28. ROLE OF THE FACILITY AGENT, THE ARRANGERS, THE ISSUING BANKS AND OTHERS

 

28.1 Appointment of the Facility Agent

 

  (a) Each of the Arrangers, the Lenders and the Issuing Banks appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

 

  (b) Each of the Arrangers, the Lenders and the Issuing Banks authorises the
Facility Agent to exercise the rights, powers, authorities and discretions
specifically given to the Facility Agent under or in connection with the Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

 

28.2 Duties of the Facility Agent

 

  (a) The Facility Agent shall promptly forward to a Party the original or a
copy of any document which is delivered to the Facility Agent for that Party by
any other Party.

 

  (b) Except where a Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

  (c) If the Facility Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.

 

  (d)

If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than to the

 

-168-



--------------------------------------------------------------------------------

 

Facility Agent, the Arrangers or the Security Agent) under this Agreement it
shall promptly notify the other Finance Parties.

 

  (e) The Facility Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.

 

28.3 Role of the Arrangers

 

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

28.4 No fiduciary duties

 

  (a) Nothing in this Agreement constitutes the Facility Agent, the Arrangers
and/or the Issuing Banks as a trustee or fiduciary of any other person.

 

  (b) Neither the Facility Agent, any Arrangers or any Issuing Bank shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

 

28.5 Business with the Group

 

The Facility Agent, the Arrangers and/or the Issuing Banks may accept deposits
from, lend money to and generally engage in any kind of banking or other
business with any member of the Group.

 

28.6 Rights and discretions

 

  (a) The Facility Agent, each Issuing Bank, each Fronting Ancillary Lender, and
each Ancillary Lender may rely on:

 

  (i) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (ii) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  (b) The Facility Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the Lenders) that:

 

  (i) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 25.1 (Payment Default));

 

  (ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

 

  (iii) any notice or request made by any Borrower (other than a Utilisation
Request, Term-out Request or Selection Notice) or the Obligors’ Agent is made on
behalf of and with the consent and knowledge of all the Obligors.

 

-169-



--------------------------------------------------------------------------------

  (c) The Facility Agent, each Issuing Bank, each Fronting Ancillary Lender and
each Ancillary Lender may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.

 

  (d) The Facility Agent, each Issuing Bank, each Fronting Ancillary Lender and
each Ancillary Lender may act in relation to the Finance Documents through its
personnel and agents. The Facility Agent shall not be liable for the negligence
or misconduct of such agents that it has chosen using reasonable skill and care.

 

  (e) The Facility Agent may disclose to any other Party any information it
reasonably believes it has received in its capacity as Facility Agent under this
Agreement.

 

  (f) Notwithstanding any other provision of any Finance Document to the
contrary, none of the Facility Agent, any Arrangers or any Issuing Bank is
obliged to do or omit to do anything if it would or might in its reasonable
opinion constitute a breach of any law, regulation or directive or a breach of a
fiduciary duty or duty of confidentiality.

 

28.7 Majority Lenders’ instructions

 

  (a) Subject to paragraph (f) or unless a contrary indication appears in a
Finance Document, the Facility Agent shall (i) act and exercise any right,
power, authority or discretion vested in it as Facility Agent in accordance with
any instructions given to it by the Majority Lenders (or the Super Majority
Lenders, as the case may be) (or, if so instructed by the Majority Lenders (or
the Super Majority Lenders, as the case may be), refrain from acting or
exercising any right, power, authority or discretion vested in it as Facility
Agent) and (ii) not be liable for any act (or omission) if it acts (or refrains
from taking any action) in accordance with such instructions of the Majority
Lenders (or the Super Majority Lenders, as the case may be).

 

  (b) Subject to paragraph (f) or unless a contrary indication appears in a
Finance Document, any instructions given by the Majority Lenders (or the Super
Majority Lenders, as the case may be) will be binding on all the Finance
Parties.

 

  (c) The Facility Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or the Super Majority Lenders, as the case
may be) (or, if appropriate, the Lenders) until it has received such security as
it may require for any cost, loss or liability (together with any associated
VAT) which it may incur in complying with the instructions.

 

  (d) In the absence of instructions from the Majority Lenders (or the Super
Majority Lenders, as the case may be), (or, if appropriate, the Lenders) the
Facility Agent may act (or refrain from taking action) as it considers to be in
the best interest of the Lenders.

 

  (e)

The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings

 

-170-



--------------------------------------------------------------------------------

 

relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Security Documents or enforcement of the
Transaction Security or Security Documents.

 

  (f) In the event:

 

  (i) the Facility Agent sends a written notice to the relevant Lenders
requesting consent from the Majority Lenders (or the Super Majority Lenders, as
the case may be) in respect of any amendment or waiver that may be made with the
consent of the Majority Lenders (or the Super Majority Lenders, as the case may
be) under the terms of this Agreement;

 

  (ii) the notice sent by the Facility Agent requests instructions are provided
to it by the relevant Lenders within a period of at least 10 Business Days from
the date of the notice (the “Notice Period”); and

 

  (iii) the Facility Agent has not received instructions from all the relevant
Lenders at the end of the Notice Period and the instructions it has received
from those Lenders who have responded (the “Applicable Lenders”) do not
constitute instructions from the Majority Lenders (or the Super Majority
Lenders, as the case may be) in either the affirmative or the negative,

 

then at the close of business on the last day of the Notice Period the Agent
shall determine:

 

  (A) if there are no Loans then outstanding, the proportion of Commitments of
the Applicable Lenders who have given consent to the Total Commitments of all
Applicable Lenders; and

 

  (B) at any other time, the proportion of the participations in the Loans then
outstanding of the Applicable Lenders who have given the consent to the amount
of all the participations in the Loans then outstanding of those Applicable
Lenders.

 

If such calculations show that consent has been received from 66 2/3 per cent.
(in the case of the Majority Lenders) or 90 per cent. (in the case of the Super
Majority Lenders) by Commitment, then the Facility Agent shall be deemed to have
received consent from the Majority Lenders (or the Super Majority Lenders as the
case may be) for all purposes under this Agreement.

 

28.8 Responsibility for documentation

 

None of the Facility Agent, any Arrangers, any Issuing Bank, the Security Agent,
any Fronting Ancillary Lender or any Ancillary Lender:

 

  (a)

is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Facility Agent, any

 

-171-



--------------------------------------------------------------------------------

 

Arrangers, any Issuing Bank, the Security Agent, any Ancillary Lender, any
Fronting Ancillary Lender, any Obligor or any other person given in or in
connection with any Finance Document or the Information Memorandum or the
Reports or the transactions contemplated in the Finance Documents; or

 

  (b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security.

 

28.9 Exclusion of liability

 

  (a) Without limiting paragraph (b) below, none of the Facility Agent, any
Issuing Bank, the Security Agent, any Fronting Ancillary Lender or any Ancillary
Lender will be liable to any of the Finance Parties for any action taken by it
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its negligence or wilful misconduct.

 

  (b) No Party (other than the Facility Agent, any Issuing Bank, the Security
Agent, any Fronting Ancillary Lender or any Ancillary Lender (as applicable))
may take any proceedings against any officer, employee or agent of the Facility
Agent, any Issuing Bank, the Security Agent, any Fronting Ancillary Lender or
any Ancillary Lender, in respect of any claim it might have against the Facility
Agent, any Issuing Bank, the Security Agent, any Fronting Ancillary Lender, or
any Ancillary Lender or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document or any
Transaction Document and any officer, employee or agent of the Facility Agent,
the Issuing Bank, the Security Agent, any Fronting Ancillary Lender, or any
Ancillary Lender may rely on this Clause 28.9 subject to Clause 1.4 (Third party
rights) and the provisions of the Third Parties Act.

 

  (c) The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

 

  (d) Nothing in this Agreement shall oblige the Facility Agent or any Arrangers
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Lender and each Lender confirms to the Facility Agent and the
Arrangers that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Facility Agent or the Arrangers.

 

28.10  Patriot Act

 

Each Lender subject to the USA PATRIOT ACT (Title 111 of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Obligors’ Agent and
the Company that pursuant to the requirements of the Act, it is required to
obtain, verify

 

-172-



--------------------------------------------------------------------------------

and record information that identifies the Obligors’ Agent, the Company and any
other Obligor and other information that will allow such Lender to identify the
Obligor’s Agent, the Company and any other Obligor in accordance with the Act.

 

28.11  Lenders’ indemnity to the Facility Agent and the Security Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the Facility
Agent and the Security Agent, within three Business Days of demand, against any
cost, loss or liability incurred by the Facility Agent or the Security Agent
(otherwise than by reason of the Facility Agent’s or the Security Agent’s gross
negligence or wilful misconduct) in acting as Facility Agent or as Security
Agent under the Finance Documents (unless the Facility Agent or the Security
Agent has been reimbursed by an Obligor pursuant to a Finance Document).

 

28.12  Resignation of the Facility Agent

 

  (a) The Facility Agent may, after consultation with the Obligors’ Agent,
resign and appoint one of its Affiliates acting through an office in the
European Union being a reputable bank or other financial institution experienced
in multi-jurisdictional transactions of this type as successor by giving notice
to the Lenders and the Obligors’ Agent.

 

  (b) Alternatively the Facility Agent may, after consultation with the
Obligors’ Agent, resign by giving notice to the Lenders and the Obligors’ Agent,
in which case the Majority Lenders (with the consent of the Obligors’ Agent) may
appoint a successor Facility Agent.

 

  (c) If the Majority Lenders have not appointed a successor Facility Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Facility Agent (after consultation with the Obligors’ Agent) may
appoint a successor Facility Agent (acting through an office in the European
Union being a reputable bank or other financial institution experienced in
multi-jurisdictional transactions of this type).

 

  (d) The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.

 

  (e) The Facility Agent’s resignation notice shall only take effect upon the
appointment of a successor in accordance with this Agreement.

 

  (f) Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 28.12. Its successor and
each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

-173-



--------------------------------------------------------------------------------

  (g) After consultation with the Obligors’ Agent, the Majority Lenders may, by
notice to the Facility Agent, require it to resign in accordance with paragraph
(b) above. In this event, the Facility Agent shall resign, and the Majority
Lenders shall appoint a Successor Facility Agent in accordance with paragraph
(b) above.

 

28.13  Confidentiality

 

  (a) In acting as agent for the Finance Parties, the Facility Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

 

  (b) If information is received by another division or department of the
Facility Agent, it may be treated as confidential to that division or department
and the Facility Agent shall not be deemed to have notice of it.

 

  (c) Notwithstanding any other provision of any Finance Document to the
contrary, none of the Facility Agent nor any Arrangers are obliged to disclose
to any other person (i) any information, disclosure of which might, in the
opinion of such Facility Agent or Arrangers, result in a breach of any law or
directive or be otherwise actionable at the suit of any person, or (ii) any
information supplied by any member of the Group to such Facility Agent or
Arrangers which is identified by a member of the Group at the time of supply as
being unpublished, confidential, or price sensitive information relating to a
proposed transaction by a member of the Group and supplied solely for the
purpose of evaluating in consultation with such Facility Agent or Arrangers
whether such transaction might require a waiver or amendment to any of the
provisions of the Finance Documents, or (iii) any other information if the
disclosure would or might in its reasonable opinion constitute a breach of any
law or a breach of a fiduciary duty or (iv) any Fee Letter (or the contents
thereof).

 

28.14  Relationship with the Lenders

 

  (a) The Facility Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and acting through its Facility Office unless it has
received not less than five Business Days prior notice from that Lender to the
contrary in accordance with the terms of this Agreement and provided that such
Lender is not lending through a Facility Office which is in any country
designated by the Financial Action Taskforce on Money Laundering as
“Non-Cooperative Countries and Territories”.

 

  (b) Each Lender shall supply the Facility Agent with any information required
by the Facility Agent in order to calculate the Mandatory Cost.

 

  (c) Each Finance Party shall supply the Facility Agent with any information
that the Security Agent may reasonably specify (through the Facility Agent) as
being necessary or desirable to enable the Security Agent to perform its
functions as Security Agent. Each Lender shall deal with the Security Agent
exclusively through the Facility Agent and shall not deal directly with the
Security Agent.

 

-174-



--------------------------------------------------------------------------------

28.15  Credit appraisal by the Finance Parties

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Finance Party
confirms to the Facility Agent, each Arrangers, each Issuing Bank, the Security
Agent, each Fronting Ancillary Lender and each Ancillary Lender that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:

 

  (a) the financial condition, status and nature of each member of the Group;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

 

  (c) whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

  (d) the adequacy, accuracy and/or completeness of the Information Memorandum,
the Reports and any other information provided by the Facility Agent, the
Security Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

  (e) the right or title of any person in or to, or the value or sufficiency of
any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting the Charged Property.

 

28.16  Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Obligors’ Agent) appoint another Lender or an Affiliate of
a Lender to replace that Reference Bank.

 

28.17  Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

-175-



--------------------------------------------------------------------------------

28.18  Reliance and Engagement Letters

 

Each Finance Party confirms that each Arrangers and the Facility Agent has
authority to accept on its behalf the terms of any reliance letter or engagement
letters relating to the Reports or any reports or letters provided by any
accountants appointed in connection with the Finance Documents or the
transactions contemplated in the Finance Documents and to bind it in respect of
those Reports, reports or letters and to sign such letters on its behalf and
further confirms that it accepts the terms and qualifications set out in such
letters.

 

28.19  Location of Facility Agent

 

The Facility Agent will not, for the purposes of European Council Directive
2003/48/EC and in relation to payments made or received under any Finance
Document by it in its capacity as Facility Agent, be established in, change its
place of establishment to, act through any office situated or established in,
maintain any account used for making or receiving payments in relation to the
Finance Documents in, or delegate any of its duties, trust, powers, authorities
and discretions vested in it under the Finance Documents to, any person
established in or acting from, Austria, Belgium or Luxembourg.

 

28.20  Registration for US Tax Purposes

 

The Obligors hereby designate the Facility Agent, and the Facility Agent agrees,
to serve as the agent of the Obligors, solely for purposes of this Clause 28.20,
to maintain a register at one of its offices in New York, New York (the
“Register”) on which it will record the Commitments from time to time of each of
the Lenders, the Loans made by each of the Lenders and each repayment in respect
of the principal amount of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation shall not affect the Obligors’
obligations in respect of such Loans. With respect to any Lender, the assignment
or transfer of the Commitments of such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Commitments shall not be
effective until such assignment or transfer is recorded on the Register
maintained by the Facility Agent with respect to ownership of such Commitments
and Loans, prior to such recordation all amounts owing to the Existing Lender
with respect to such Commitments and Loans shall remain owing to the Existing
Lender. The registration of an assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Facility Agent on the Register
only upon the acceptance by the Facility Agent of a properly executed and
delivered assignment and assumption agreement pursuant to this Clause 28.20.
Coincident with the delivery of such an assignment and assumption agreement to
the Facility Agent for acceptance and registration of assignment or transfer of
all or part of a Loan, or as soon thereafter as practicable, the Existing Lender
shall surrender any evidence of such Loan, and thereupon ensure further evidence
(if any) in the same aggregate principal amount shall be issued to the Existing
Lender and/or the New Lender. For these purposes, any transfers and assignments
can be effected by the Facility Agent by way of book entry in the Register.

 

-176-



--------------------------------------------------------------------------------

29. SHARING AMONG THE FINANCE PARTIES

 

29.1 Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 12.2 (Payments by
Obligors) or Clause 12.5 (Partial payments) and applies that amount to a payment
due under the Finance Documents then:

 

  (a) the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery to the Facility Agent;

 

  (b) the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Facility Agent and distributed
in accordance with Clause 12.5 (Partial payments), without taking account of any
Tax which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

 

  (c) the Recovering Finance Party shall, within three Business Days of demand
by the Facility Agent, pay to the Facility Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Facility
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 12.5 (Partial payments).

 

29.2 Redistribution of payments

 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 12.5 (Partial payments).

 

29.3 Recovering Finance Party’s rights

 

  (a) On a distribution by the Facility Agent under Clause 29.2 (Redistribution
of payments), the Recovering Finance Party will be subrogated to the rights of
the Finance Parties which have shared in the redistribution.

 

  (b) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment upon such
date that the underlying amount which resulted in the Sharing Payment arising
became due and payable or otherwise capable of receipt or recovery.

 

29.4 Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a)

each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 29.2 (Redistribution of payments) shall, upon request of the
Facility Agent, pay to the Facility Agent for account of that

 

-177-



--------------------------------------------------------------------------------

 

Recovering Finance Party an amount equal to its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

 

  (b) that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

29.5 Exceptions

 

  (a) This Clause 29 (Sharing among the Finance Parties) shall not apply to the
extent that the Recovering Finance Party would not, after making any payment
pursuant to this Clause 29 (Sharing among the Finance Parties), have a valid and
enforceable claim against the relevant Obligor.

 

  (b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

  (i) it notified the other Finance Parties of the legal or arbitration
proceedings; and

 

  (ii) the other Finance Parties had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice or did not take separate legal or arbitration
proceedings.

 

29.6 Ancillary Lenders

 

  (a) This Clause 29 shall not apply to any receipt or recovery by a Lender in
its capacity as an Ancillary Lender at any time prior to service of notice under
Clause 25.20 (Acceleration).

 

  (b) Following service of notice under Clause 25.20 (Acceleration), this Clause
29 shall apply to all receipts or recoveries by Ancillary Lenders except in
respect of an overdraft facility comprising more than one account under an
Ancillary Facility provided by an Ancillary Lender, in which case this Clause 29
shall only apply to any surplus receipt or recovery by that Ancillary Lender
after the application of set-off or cross guarantees permitted under this
Agreement of any liabilities owing to it under such overdraft facility against
credit balances on any account comprised in such overdraft facility.

 

30. SET-OFF

 

After an Event of Default has occurred and so long as it is continuing, but
subject to Clause 25.22 (Certain Funds Period) and Clause 4.2 (Additional
Conditions Precedent) and only to the extent permitted by law, a Finance Party
may set off any matured obligation due from an Obligor under the Finance
Documents (to the extent beneficially owned by that Finance Party) against any
matured obligation owed by that Finance Party to that Obligor, regardless of the
place of payment, booking branch

 

-178-



--------------------------------------------------------------------------------

or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

31. NOTICES AND CONFIDENTIALITY

 

31.1 Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

31.2 Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a) in the case of the Original Borrower or Original Guarantor, that
identified with its name in the signature block below or if not party to on the
date thereof, that identified in the Accession Letter pursuant to which it
accedes to this Agreement;

 

  (b) in the case of an Additional Obligor, the address and fax number of the
Obligors’ Agent;

 

  (c) in the case of each Lender, each Issuing Bank, each Fronting Ancillary
Lender, each Ancillary Lender, that notified in writing to the Facility Agent on
or prior to the date on which it becomes a Party; and

 

  (d) in the case of the Facility Agent or the Security Agent, that identified
with its name in the signature block below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

 

31.3 Delivery

 

  (a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.

 

-179-



--------------------------------------------------------------------------------

  (b) Any communication or document to be made or delivered to the Facility
Agent or the Security Agent will be effective only when actually received by the
Facility Agent or Security Agent and then only if it is expressly marked for the
attention of the department or officer identified with the Facility Agent’s or
Security Agent’s signature below (or any substitute department or officer as the
Facility Agent or Security Agent shall specify for this purpose).

 

  (c) All notices from or to an Obligor shall be sent through the Facility
Agent. The Obligors’ Agent may make and/or deliver as agent of each Obligor
notices and/or requests on behalf of each Obligor.

 

  (d) Any communication or document made or delivered to the Obligors’ Agent in
accordance with this Clause 31.3 will be deemed to have been made or delivered
to each of the Obligors.

 

31.4 Notification of address, fax number and telex number

 

Promptly upon receipt of notification of an address, fax number or change of
address or fax number pursuant to Clause 31.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

 

31.5 Electronic communication

 

  (a) Any communication to be made between the Facility Agent or the Security
Agent and a Lender under or in connection with the Finance Documents may be made
by electronic mail or other electronic means, if the Facility Agent, the
Security Agent and the relevant Lender:

 

  (i) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

  (ii) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (iii) notify each other of any change to their address or any other such
information supplied by them.

 

  (b) Any electronic communication made between the Facility Agent and a Lender
or the Security Agent will be effective only when actually received in readable
form and in the case of any electronic communication made by a Lender to the
Facility Agent or the Security Agent only if it is addressed in such a manner as
the Facility Agent or Security Agent shall specify for this purpose.

 

31.6 English language

 

  (a) Any notice given under or in connection with any Finance Document must be
in English.

 

-180-



--------------------------------------------------------------------------------

  (b) All other documents provided under or in connection with any Finance
Document must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by the Facility Agent, accompanied
by a certified English translation and, the English translation will prevail
unless the document is a binding agreement, a constitutional, statutory or other
official document.

 

31.7 Use of Websites

 

  (a) The Obligors’ Agent may satisfy its obligation under this Agreement to
deliver any information in relation to those Lenders (the “Website Lenders”) who
accept this method of communication by posting this information onto an
electronic website designated by the Obligors’ Agent and the Facility Agent (the
“Designated Website”) if:

 

  (i) the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 

  (ii) both the Obligors’ Agent and the Facility Agent are aware of the address
of and any relevant password specifications for the Designated Website; and

 

  (iii) the information is in a format previously agreed between the Obligors’
Agent and the Facility Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Facility Agent shall notify the Obligors’
Agent accordingly and the Obligors’ Agent shall supply the information to the
Facility Agent (in sufficient copies for each Paper Form Lender) in paper form.
In any event the Obligors’ Agent shall supply the Facility Agent with at least
one copy in paper form of any information required to be provided by it.

 

  (b) The Facility Agent shall supply each Website Lender with the address of
and any relevant password specifications for the Designated Website following
designation of that website by the Obligors’ Agent and the Facility Agent.

 

  (c) The Obligors’ Agent shall promptly upon becoming aware of its occurrence
notify the Facility Agent if:

 

  (i) the Designated Website cannot be accessed due to technical failure;

 

  (ii) the password specifications for the Designated Website change;

 

  (iii) any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

  (iv) any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

-181-



--------------------------------------------------------------------------------

  (v) the Obligors’ Agent becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 

If the Obligors’ Agent notifies the Facility Agent under paragraph (c)(i) or
paragraph (c)(v) above, all information to be provided by the Obligors’ Agent
under this Agreement after the date of that notice shall be supplied in paper
form unless and until the Facility Agent and each Website Lender is satisfied
that the circumstances giving rise to the notification are no longer continuing.

 

  (d) Any Website Lender may request, through the Facility Agent, one paper copy
of any information required to be provided under this Agreement which is posted
onto the Designated Website. The Obligors’ Agent shall, at its own cost, comply
with any such request within 10 Business Days.

 

31.8 “Know your customer” checks

 

  (a) If:

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (ii) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

  (iii) a proposed assignment or transfer by a Lender of any of its rights
and/or obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer,

 

obliges the Facility Agent or any Lender or prospective new Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not readily available to it, each Obligor
shall promptly, upon the request of the Facility Agent or any Lender, supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself or on behalf of any Lender) or any
Lender (for itself or on behalf of any prospective New Lender (provided that it
has entered into a confidentiality undertaking substantially in the form set out
in Schedule 12 (Form of Confidentiality Undertaking/Primary Syndication
Confidentiality Letter)) in order for the Facility Agent, such Lender or any
prospective New Lender to carry out and be satisfied with the results of all
necessary “know your customer” or other checks in relation to any person that it
is required by directive or law to carry out pursuant to the transactions
contemplated in the Finance Documents.

 

  (b) Each Lender shall promptly, upon the request of the Facility Agent,
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Facility Agent (for itself) in order for the
Facility Agent to carry out and be satisfied with the results of all necessary
“know your customer” or other checks in relation to any person that it is
required to carry out pursuant to the transactions contemplated in the Finance
Documents.

 

-182-



--------------------------------------------------------------------------------

  (c) The Obligors’ Agent shall, by not less than five Business Days’ written
notice to the Facility Agent, notify the Facility Agent (which shall promptly
notify the Lenders) of its intention to request that one of the Subsidiaries of
the Company becomes an Additional Obligor pursuant to Clause 27 (Changes to the
Obligors).

 

  (d) Following the giving of any notice pursuant to paragraph (c) above, the
Obligors’ Agent shall promptly upon the request of the Facility Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Facility Agent (for itself or on behalf of any
Lender) (provided that it has entered into a confidentiality undertaking
substantially in the form set out in Schedule 12 (Form of Confidentiality
Undertaking/Primary Syndication Confidentiality Letter)) in order for the
Facility Agent, such Lender or any prospective New Lender to carry out and be
satisfied with the results of all necessary “know your customer” or other checks
in relation to any person that it is required by directive or law to carry out
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Obligor.

 

31.9 Confidentiality

 

  (a) Subject to Clause 26.7 (Disclosure of information), the Finance Parties
will:

 

  (i) keep the Confidential Information confidential and, subject as set out
below, not disclose it to anyone and to ensure that the Confidential Information
is protected with security measures and degree of care that it would apply to
its own confidential information;

 

  (ii) use the Confidential Information only for the purpose of appraising the
business, financial condition, creditworthiness, status and affairs of the Group
in connection with its participation in the Facilities; and

 

  (iii) use all reasonable endeavours to ensure that any person to whom they
pass any Confidential Information (unless disclosed under paragraph (b) below)
acknowledges and complies with the provisions of this Clause 31.9 as if that
person were also a party to it and you undertake to be responsible for any
breach of this agreement by such person provided that such Finance Party will
not be liable for the breach of this agreement by a person where such person has
entered into a confidentiality undertaking in accordance with Clause 26.7
(Disclosure of Information).

 

  (b) The Confidential Information may be disclosed:

 

  (i) if so required by law or regulation or, if requested by any regulator with
jurisdiction over any Finance Party or any Affiliate of any Finance Party;

 

  (ii) if it comes into the public domain (other than as a result of a breach of
this Clause 31.9);

 

-183-



--------------------------------------------------------------------------------

  (iii) to auditors, professional advisers or rating agencies but, in the case
of rating agencies, only for the purposes of preparing a private or shadow
rating;

 

  (iv) in connection with any legal proceedings;

 

  (v) to the Target or any Holding Company of the Parent and any director or
employee or prospective director or employee of any member of the Group, any
Holding Company of the Parent or the Target; and

 

  (vi) to Investors or prospective Investors.

 

  (c) The provisions of this Clause 31.9 shall supersede any undertakings with
respect to confidentiality previously given by any Finance Party in favour of
any Obligor.

 

32. CALCULATIONS AND CERTIFICATES

 

32.1 Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

32.2 Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document and by an Issuing Bank as to the amount paid out by that
Issuing Bank in respect of any Bank Guarantee is, in the absence of manifest
error, prima facie evidence of the matters to which it relates.

 

32.3 Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days (in the case of amounts denominated in Sterling)
or 360 days (in the case of amounts denominated in Optional Currencies) or, in
any case where the practice in the Relevant Interbank Market differs, in
accordance with that market practice.

 

32.4 Certificates by Directors

 

Any certificate or notice given by a director or other authorised signatory of
an Obligor on behalf of an Obligor shall be given without personal liability.

 

33. PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

-184-



--------------------------------------------------------------------------------

34. REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

35. AMENDMENTS AND WAIVERS

 

35.1 Required consents

 

  (a) Subject to Clause 35.2 (Exceptions) any term of the Finance Documents may
be amended or waived with the consent of the Majority Lenders and the Obligors’
Agent and any such amendment or waiver will be binding on all Parties.

 

  (b) The Facility Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause 35 (Amendments and Waivers).

 

  (c) The Obligors’ Agent may effect, as agent of each Obligor, any amendment or
waiver permitted by this Clause 35 (Amendments and Waivers).

 

35.2 Exceptions

 

  (a) Subject as provided in paragraphs (d) and (e) below, an amendment or
waiver that has the effect of changing or which relates to:

 

  (i) the definition of “Majority Lenders” or “Super Majority Lenders” in Clause
1.1 (Definitions);

 

  (ii) an extension to the date of payment of any amount of principal, interest,
fees or commission payable under the Finance Documents;

 

  (iii) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (iv) a change in currency of payment of any amount of principal, interest,
fees or commission payable under the Finance Documents;

 

  (v) an increase in or an extension of any Commitment or extension of any
Availability Period;

 

  (vi) save as provided in paragraph (b) below and other than as part of a
Permitted Reorganisation, a release of any Borrower or Guarantor other than in
accordance with Clause 27 (Changes to the Obligors);

 

  (vii) any provision which expressly requires the consent of all the Lenders;
or

 

  (viii)

Clause 2.2 (Finance parties’ rights and obligations), Clause 26 (Changes to the
Lenders), Clause 29 (Sharing among the Finance

 

-185-



--------------------------------------------------------------------------------

 

Parties), Clause 37 (Governing Law), Clause 38 (Enforcement) or this Clause 35,

 

shall not be made without the prior consent of each of the Lenders affected
thereby.

 

  (b) Other than as part of a Permitted Reorganisation, a waiver, amendment or
variation which relates to any material provision of any Security Document or
any release (not otherwise provided for in Clause 27.6 (Release of Security on
Disposal) or the relevant Security Document) of any asset charged by any of the
Security Documents shall not be made without the prior consent of the Super
Majority Lenders.

 

  (c) An amendment or waiver which relates to the rights or obligations of the
Facility Agent, the Arrangers, any Hedge Counterparty, any Issuing Bank, the
Security Agent, any Fronting Ancillary Lender or any Ancillary Lender may not be
effected without the consent of the Facility Agent, the Arrangers, that Hedge
Counterparty, that Issuing Bank, the Security Agent, that Fronting Ancillary
Lender or that Ancillary Lender, as the case may be, at such time.

 

  (d) Any amendment or waiver which relates to the rights or obligations
applicable to a particular Utilisation or class of Lenders and not materially
and adversely affecting the rights or interests of Lenders in respect of other
Utilisations or another class of Lender shall only require the consent of the
Majority Lenders (or the Super Majority Lenders or all Lenders, as the case may
be) as if references in this Clause to “Lenders” were only to Lenders
participating in that Utilisation or forming part of that class.

 

  (e) Any waiver of a right of prepayment under paragraphs (a), (b) and (c) of
Clause 10.3 (Mandatory Prepayments from Receipts) shall require only the consent
of the Majority Lenders.

 

35.3 Amendments by Security Agent

 

Unless the provisions of any Finance Document expressly provide otherwise, the
Security Agent may, if authorised by the Majority Lenders, amend the terms of,
waive any of the requirements of, or grant consents under, any of the Security
Documents, any such amendment, waiver or consent being binding on all the
parties to this Agreement except:

 

  (a) to the extent provided to the contrary in paragraph (b) of Clause 35.2
(Exceptions); and

 

  (b) that no waiver or amendment may impose any new or additional obligations
on any person without the consent of that person.

 

35.4 Obligors’ Agent

 

  (a) Each Obligor irrevocably authorises the Obligors’ Agent:

 

  (i)

to give and receive all notices and instructions including in the case of a
Borrower, Utilisation Requests, Selection Notices and any other

 

-186-



--------------------------------------------------------------------------------

 

instructions relating to Utilisations or to the application of the proceeds
thereof including the entry into with any person of foreign exchange contracts
in relation to such proceeds and make such agreements expressed to be capable of
being given or made by the Obligors’ Agent on behalf of the Obligors or any of
them under this Agreement;

 

  (ii) to execute on its behalf any Accession Letters; and

 

  (iii) to enter into any agreement capable of being entered into by any Obligor
notwithstanding that such agreement may affect (adversely or otherwise) such
Obligor (including the terms of any consent or waiver given or required under
the Finance Documents and all amendments made to any of them and any amendment,
variation, supplement, restatement or novation of any of the Finance Documents,
however fundamental it may be and notwithstanding any increase or other change
in the obligations of such Obligor), without further reference to, or consent
of, such Obligor and such Obligor shall be bound thereby as though such Obligor
itself had given such notices and instructions (including, without limitation,
Utilisation Requests) or entered into such agreements provided that in the event
of any conflict between any notice or other communication of an Obligor (other
than the Obligors’ Agent) and an Obligors’ Agent, that of the Obligors’ Agent
shall prevail.

 

  (b) In all matters relating to the Finance Documents, each Obligor
acknowledges and confirms that it is acting as principal and for its own account
and not as agent or trustee or in any other capacity whatsoever on behalf of any
third party save as expressly provided in paragraph (a) of this Clause 35.4.

 

  (c) Each Obligor agrees that it will provide to the Obligors’ Agent such
information as the Obligors’ Agent may reasonably require in order to give
effect to its obligations under this Agreement.

 

  (d) The Obligors’ Agent will keep confidential information received by it
under paragraph (c) above save that such information may be disclosed by the
Obligors’ Agent for the purposes of discharging its obligations under this
Agreement.

 

36. COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

37. GOVERNING LAW

 

This Agreement is governed by English law.

 

-187-



--------------------------------------------------------------------------------

38. ENFORCEMENT

 

38.1 Jurisdiction of English Courts

 

  (a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).

 

  (b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c) This Clause 38.1 shall not (and shall not be construed so as to) limit the
right of any Finance Party to take proceedings against any Obligor in the courts
of any country in which any Obligor has assets or in any other court of
competent jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable law.

 

38.2 Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

  (a) irrevocably undertakes to appoint UK Newco or another agent for service of
process in England acceptable to the Facility Agent (acting reasonably) as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document;

 

  (b) agrees that failure by a process agent to notify the relevant Obligor of
the process will not invalidate the proceedings concerned; and

 

  (c) if any person appointed as process agent is unable for any reason to act
as agent for service of process, the Obligors’ Agent (on behalf of all the
Obligors) must immediately (and in any event within 10 Business Days of the
Facility Agent requesting such appointment) appoint another agent acceptable to
the Facility Agent. Failing this, the Facility Agent may appoint another agent
for this purpose.

 

38.3 Waiver of Jury Trial

 

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Agreement or any of the Finance Documents.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

-188-



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

THE ORIGINAL PARTIES

 

Part 1

 

The Original Obligors

 

Name of Original Borrower

--------------------------------------------------------------------------------

  

Jurisdiction of Incorporation and

Registration number (or equivalent, if any)

--------------------------------------------------------------------------------

Toys “R” Us (UK) Limited    England, 05410173

Name of Original Guarantor

--------------------------------------------------------------------------------

  

Jurisdiction of Incorporation and

Registration number (or equivalent, if any)

--------------------------------------------------------------------------------

Toys “R” Us (UK) Limited    England, 05410173

 

Part 2

 

The Initial Additional Borrowers

 

Name of Initial Additional Borrower

--------------------------------------------------------------------------------

  

Jurisdiction of Incorporation and

Registration number (or equivalent, if any)

--------------------------------------------------------------------------------

Toys R Us Holdings (UK) Limited    England, 03752917 Toys “R” Us Limited   
England, 01809223 Toys “R” Us SARL    France, 345 404 156 RCS Evry Toys “R” Us
Iberia SA    Spain, A-79.520.656 Toys R Us GmbH    Germany, HRB 16651

 

-189-



--------------------------------------------------------------------------------

 

Part 3

 

The Initial Additional Guarantors

 

Name of Initial Additional Guarantor

--------------------------------------------------------------------------------

  

Jurisdiction of Incorporation and

Registration number (or equivalent, if any)

--------------------------------------------------------------------------------

Toys “R” Us Europe, LLC    State of Delaware Toys “R” Us Holdings Limited   
England, 01826057 Toys R Us Holdings (UK) Limited    England, 03752917 Toys “R”
Us Financial Services Limited    England, 01861149 Toys “R” Us Limited   
England, 01809223 Toys “R” Us Properties Limited    England, 01809224 Toys “R”
Us SARL    France, 345 404 156 RCS Evry Toys “R” Us Iberia SA    Spain,
A-79.520.656 Toys R Us GmbH    Germany, HRB 16651 Toys “R” Us Operations GmbH   
Germany, HRB 24583

 

-190-



--------------------------------------------------------------------------------

 

Part 4

 

The Original Lender

 

Name of Original Lender

--------------------------------------------------------------------------------

   Bridge
Commitment
(US Dollars)


--------------------------------------------------------------------------------

   Euro Revolving
Commitment
(Euro)


--------------------------------------------------------------------------------

   Sterling Revolving
Commitment
(Sterling)


--------------------------------------------------------------------------------

Deutsche Bank AG, London Branch

   1,000,000,000    145,000,000    95,000,000

Total

   1,000,000,000    145,000,000    95,000,000

 

-191-



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

Part 1

 

Conditions Precedent To Initial Utilisation

 

1. Formalities Certificate(s): A certificate from each Obligor substantially in
the form set out in Schedule 11 (Formalities Certificate), together with the
documents referred to in that certificate.

 

2. Finance Documents: Each of the following documents in the agreed form duly
executed and delivered by all parties hereto:

 

  (a) This Agreement.

 

  (b) The Security Documents and security related documents listed in paragraph
A of Part 3 to this Schedule 2 (Security Documents And Security Related
Documents To Be Delivered By Obligors/Additional Obligors).

 

  (c) The Intercreditor Deed.

 

  (d) A list of all guarantees and security to be provided post-Closing in
accordance with the Agreed Security Principles.

 

  (e) The Fee Letter.

 

3. Acquisition Documents:

 

  (a) A copy of the Acquisition Agreement.

 

  (b) Copies of the other Acquisition Documents in the form executed at Closing.

 

4. Group Structure: A copy of the Structure Chart.

 

5. Reports: Originals or copies addressed to the Finance Parties or capable of
being relied upon by the Finance Parties (to the extent agreed by the providers)
of the following:

 

  (a) the Accountants’ Report;

 

  (b) the Due Diligence Report;

 

  (c) the Property Valuation Report; and

 

  (d) the Tax Structure Memorandum.

 

6. Financial Information: The Budget.

 

7.

Share and Asset Security: Evidence of perfection in the manner customary in the
jurisdiction of incorporation of each Obligor of all security created by the
Security Documents, of all security over the shares and assets (other than real
estate) in

 

-192-



--------------------------------------------------------------------------------

 

Material Companies to the extent such security is to be provided in accordance
with the Agreed Security Principles and agreed to be provided at Closing (in the
case of asset security, to the extent perfection at, rather than after, Closing
is practicable).

 

8. Closing: A certificate of the Company confirming that:

 

  (a) subject only to payment of the merger consideration, (and satisfaction of
any condition relating to the availability of funding) Closing has occurred;

 

  (b) no material provision of the Acquisition Documents has been waived or
amended in any way that would reasonably be expected to be materially adverse to
the interests of the Lenders and no material provision of the Acquisition
Documents relating to conditionality has been amended or waived in any material
respect, in each case without the consent of the Majority Lenders; and

 

  (c) the Acquisition Documents have become unconditional (save for any
condition relating to the availability of funding).

 

9. Legal Opinions: The opinion addressed to the Finance Parties of White & Case,
London, counsel to the Lenders, as to capacity of those Obligors incorporated in
England & Wales, the enforceability of this Agreement and the Security Documents
governed by English law.

 

10. Funds Flow: Copy of the Funds Flow Document.

 

11. Consents: Copies of anti-trust approvals/clearances for each of the
following jurisdictions:

 

  (a) U.S.A.;

 

  (b) Canada;

 

  (c) Germany; and

 

  (d) Austria.

 

12. Insurances: Evidence that any insurances required to be taken out in
accordance with this Agreement have been taken out and are in full force and
effect.

 

13. Process Agent: Evidence of English process agent appointment, if applicable.

 

14. “Know Your Client”: Any information and evidence reasonably required by any
Finance Party pursuant to its usual “know your client” procedures in order to
comply with applicable laws.

 

15. Existing Security: Evidence of discharge of existing security or
confirmation that existing security will be discharged on or about Closing
(other than as otherwise permitted under this Agreement).

 

-193-



--------------------------------------------------------------------------------

 

Part 2

 

Conditions Precedent Required To Be

Delivered By An Additional Obligor

 

1.      (a) An Accession Letter duly executed by the Additional Obligor and the
Obligors’ Agent; and

 

  (b) an accession deed in respect of the Intercreditor deed duly executed by
the Additional Obligor and the Obligor’s Agent.

 

2. A copy of the constitutional documents of the Additional Obligor.

 

3. A copy of a resolution of the board of directors of the Additional Obligor
(if applicable):

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Letter, the accession deed in respect of the Intercreditor Deed and
the Finance Documents and resolving that it execute the Accession Letter and any
other Finance Document to which it is a party;

 

  (b) Authorising a specified person or persons to execute the Accession Letter,
the accession deed in respect of the Intercreditor Deed and other Finance
Documents on its behalf; and

 

  (c) Authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party.

 

4. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above or a specimen of the signature of each person
duly authorised to sign the Finance Documents (including, without limitation,
any Utilisation Request or Selection Notice) on behalf of the Additional
Obligor.

 

5. If legally required, a copy of a resolution of the shareholders approving the
terms of, and the transactions contemplated by, the Accession Letter, the
accession deed in respect of the Intercreditor Deed and the other Finance
Documents and resolving that it execute the Accession Letter, the accession deed
in respect of the Intercreditor Deed and any other Finance Document to which it
is a party.

 

6. A certificate of the Additional Obligor (signed by a director) confirming
that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on it to be exceeded subject to any limitations agreed in the Finance
Documents.

 

7. A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part 2 of Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of the
Accession Letter.

 

8. If available, the latest audited financial statements of the Additional
Obligor.

 

-194-



--------------------------------------------------------------------------------

9. The following legal opinions with respect to the Initial Additional Obligors,
each addressed to the Finance Parties in the forms distributed to the Facility
Agent prior to signing the Accession Letters:

 

  (i) English law opinion of White & Case, London, counsel to the Lenders, as to
capacity of those Obligors incorporated in England & Wales, the enforceability
of this Agreement and the Security Documents governed by English law;

 

  (ii) French law opinion of White & Case LLP, counsel to the Lenders, as to
capacity of those Obligors incorporated in France, the enforceability of this
Agreement and the enforceability of the Security Documents governed by French
law;

 

  (iii) Spanish law opinion of Araoz y Rueda, counsel to the Lenders, as to the
capacity of those Obligors incorporated in Spain, the enforceability of this
Agreement and the enforceability of the Security Documents governed by Spanish
law;

 

  (iv) German law opinion of White & Case LLP, counsel to the Lenders, as to the
capacity of those Obligors incorporated in Germany, the enforceability of this
Agreement and the enforceability of the Security Documents governed by German
law; and

 

  (v) US law opinion of Kirkland & Ellis, counsel to the Obligors as to the
capacity of those Obligors incorporated in the United States of America.

 

10. The following legal opinions, each addressed to the Finance Parties:

 

  (a) A legal opinion of the legal advisers to the Lenders, as to English law in
the form distributed to the Facility Agent prior to signing the Accession
Letter; and

 

  (b) If the Additional Obligor is incorporated in a jurisdiction other than
England and Wales or is executing a Finance Document which is governed by a law
other than English law:

 

  (i) a legal opinion of the legal advisers to the Lenders in the jurisdiction
of incorporation of that Additional Obligor as to the capacity of that
Additional Obligor (or, if market practice differs in any such jurisdiction, a
legal opinion with respect to the same of legal advisers to the relevant
Obligor); and

 

  (ii) a legal opinion of the legal advisers to the Lenders in the jurisdiction
of the governing law of that Finance Document (the “Relevant Jurisdiction”) as
to the enforceability of that Finance Document under the law of the Relevant
Jurisdiction (or, if market practice differs in any such jurisdiction, a legal
opinion with respect to the same of legal advisers to the relevant Obligor).

 

-195-



--------------------------------------------------------------------------------

each as the case may be, and in the form distributed to the Facility Agent prior
to signing the Accession Letter.

 

11. If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that the process agent specified in Clause 38.2
(Service of process), if not an Original Obligor, has accepted its appointment
in relation to the proposed Additional Obligor.

 

12. The Security Documents, if any, executed by the Additional Obligor which are
required by the Facility Agent in accordance with this Agreement provided that,
in respect of Transaction Security to be provided by any member of the Target
Group, such Transaction Security shall not be required as a condition precedent
to such member of the Target Group becoming an Additional Obligor and shall be
provided as soon as reasonably practicable and in any event not later than the
date falling three months after the Closing Date or in the case of any member of
the Target Group incorporated in England, not later than 30 days after the
Closing Date.

 

13. To the extent required in accordance with the Agreed Security Principles any
notices or documents required to be given or executed or made under the terms of
those Security Documents.

 

14. Certified copies of all third party consents which the Security Agent
requires and which have been obtained in accordance with the Agreed Security
Principles in connection with the creation of any Security contained in the
Security Documents (or a certificate from the Obligors’ Agent that no such
consents are required) and, to the extent required in accordance with the Agreed
Security Principles, all notices of assignment or charge required to be given
under the Security Documents.

 

-196-



--------------------------------------------------------------------------------

 

Part 3

 

Security Documents And Security Related Documents To Be Delivered By

Obligors/Additional Obligors

 

  A. Security Documents to be delivered at Closing

 

1. Toys “R” Us (UK) Limited Debenture

 

  B. Security Documents to be delivered within 30 days after Closing

 

1. Composite Debenture from each of the following over all fixed and floating
assets:

 

  •   Toys “R” Us Holdings Limited;

 

  •   Toys R Us Holdings (UK) Limited

 

  •   Toys “R” Us Limited

 

  •   Toys “R” Us Financial Services Limited

 

  •   Toys “R” Us Properties Limited

 

2. Share Pledge from Toys “R” Us Europe, LLC over the shares in Toys “R” Us (UK)
Limited.

 

  C. Security Documents to be delivered within 90 days after Closing

 

Toys “R” Us Europe, LLC:

 

1. Share Pledge from Toys “R” Us Europe, LLC over the shares in Toys “R” Us
SARL.

 

2. Composite Share Pledge from Toys “R” Us Europe, LLC and Toys “R” Us GmbH over
the shares in (i) in respect of Toys “R” Us Europe, LLC, Toys “R” Us GmbH and
(ii) in respect of Toys “R” Us GmbH, Toys “R” Us Logistics GmbH and Toys “R” Us
Operations GmbH.

 

3. Share Pledge from Toys “R” Us Europe, LLC over the shares in Toys “R” Us
Iberia S.A.

 

Toys “R” Us SARL:

 

3. Assignment over Insurance claims

 

Toys “R” Us GmbH:

 

4. Assignment of Insurances.

 

Toys “R” Us Iberia S.A.:

 

5. Assignment of Insurances.

 

-197-



--------------------------------------------------------------------------------

SCHEDULE 3

 

REQUESTS

 

Part 1

 

Utilisation Request: Loans

 

From:

   [Borrower][Obligors’ Agent]*

To:

   Deutsche Bank AG, London Branch as Facility Agent

Dated:

    

 

Dear Sirs,

 

Senior Facilities Agreement

dated [·] (the Facilities Agreement)

 

1. We refer to the Facilities Agreement. This is a Utilisation Request.

 

2. We wish a Loan to be made on the following terms:

 

(a)    Borrower:

   [·]

(b)    Proposed Utilisation Date:

   [·] (or, if that is not a Business Day, the next Business Day)

(c)    Facility to be utilised:

  

[Bridge Facility] [Euro Revolving Facility]

[Sterling Revolving Facility]*

(d)    Currency of Loan:

   [·]

(e)    Amount:

   [·] [or, if less, the Available Facility]

(f)     Interest Period:

   [·]

 

3. If required under such clause we confirm that each condition specified in
Clause 4.2 (Additional Conditions Precedent) is satisfied on the date of this
Utilisation Request.

 

4. [The proceeds of this Loan should be credited to [account]]. [The proceeds of
this Loan shall be credited in accordance with Clause [·] ([·]) of the
Facilities Agreement.]

 

5. The Borrower irrevocably instructs the Facility Agent to deduct all amounts
due under the Fee Letter on or before the First Utilisation Date to be debited
from the proceeds of this Loan in the amount specified in the Fee Letter for
distribution in accordance with the Fee Letter.

 

-198-



--------------------------------------------------------------------------------

6. This Utilisation Request is irrevocable.

 

7. Terms used in this Utilisation Request which are not defined in this
Utilisation Request but are defined in the Facilities Agreement shall have the
meaning given to those terms in the Facilities Agreement.

 

Yours faithfully

 

  

Authorised Signatory for

 

[the Obligors’ Agent on behalf of [insert name of relevant Borrower]]/[insert
name of Relevant Borrower]*

 

NOTES:

 

* Amend as appropriate. The Utilisation Request can be given by the relevant
Borrower or the Obligors’ Agent.

 

* Select the Facility to be utilised and delete references to the other
Facilities.

 

-199-



--------------------------------------------------------------------------------

Part 2

 

Utilisation Request: Bank Guarantees

 

From:

   [Borrower][Obligors’ Agent]*

To:

   Deutsche Bank AG, London Branch as Facility Agent

Dated:

    

 

Dear Sirs,

 

Senior Facilities Agreement

dated [·] (the Facilities Agreement)

 

1. We refer to the Facilities Agreement. This is a Utilisation Request.

 

2. We wish to arrange for a Bank Guarantee to be [issued]/[renewed] by the
Issuing Bank on the following terms:

 

(a)    Borrower:

   [·]

(b)    Proposed Utilisation Date:

   [·] (or, if that is not a Business Day, the next Business Day)

(c)    Facility to be utilised:

   [Euro Revolving Facility]/[Sterling Revolving Facility]

(d)    Currency of Bank Guarantee:

   [·]

(e)    Amount:

   [·] or, if less, the Available Facility in relation to the [Euro Revolving
Facility]/[Sterling Revolving Facility]

(f)     Expiry Date:

   [·]

(g)    Term:

   [·]

 

3. We confirm that each condition specified in paragraph (c) of Clause 6.5
(Issue of Bank Guarantees) is satisfied on the date of this Utilisation Request.

 

4. We attach a copy of the proposed Bank Guarantee.

 

5. This Utilisation Request is irrevocable.

 

6. Terms used in this Utilisation Request which are not defined in this
Utilisation Request but are defined in the Facilities Agreement shall have the
meaning given to those terms in the Facilities Agreement.

 

-200-



--------------------------------------------------------------------------------

  

Authorised Signatory for

 

[the Obligors’ Agent on behalf of [insert name of relevant Borrower]]/[insert
name of Relevant Borrower]*

 

* Amend as appropriate. The Utilisation Request can be given by the Borrower or
the Obligors’ Agent.

 

-201-



--------------------------------------------------------------------------------

 

Part 3

 

Selection Notice Applicable To A Term Loan

 

From:

   [Borrower][Obligors’ Agent]*

To:

   Deutsche Bank AG, London Branch as Facility Agent

Dated:

    

 

Dear Sirs,

 

Senior Facilities Agreement

dated [·] (the Facilities Agreement)

 

1. We refer to the Facilities Agreement. This is a Selection Notice.

 

2. We refer to the following [Bridge]/[Term-out Facility] Loan[s] with an
Interest Period ending on [·].

 

3. [We request that the above [Bridge]/[Term-out Facility] Loan[s] be divided
into [·] [Bridge]/Term-out Facility] Loans with the following Base Currency
Amounts and Interest Periods:]***

 

or

 

4. [We request that the next Interest Period for the above [Bridge]/[Term-out
Facility] Loan[s] is [·]].****

 

This Selection Notice is irrevocable.

 

5. Terms used in this Selection Notice which are not defined in this Selection
Notice but are defined in the Facilities Agreement shall have the meaning given
to those terms in the Facilities Agreement.

 

Yours faithfully

 

  

authorised signatory for

 

[the Obligors’ Agent on behalf of [insert name of relevant Borrower]]/[insert
name of Relevant Borrower] *

 

NOTES:

 

* Amend as appropriate. The Selection Notice can be given by the Borrower or the
Obligors’ Agent.

 

-202-



--------------------------------------------------------------------------------

** If for Bridge or Term-out Facility, insert details of all Bridge or Term-out
Facility Loans which have an Interest Period ending on the same date.

 

*** Use this option if division of Bridge or Term-out Facility Loans is
requested.

 

****  Use this option if sub-division of the Bridge or Term-out Facility is not
required.

 

-203-



--------------------------------------------------------------------------------

 

Part 4

 

Term-out Request

 

From:

   [Borrower][Obligors’ Agent]*

To:

   Deutsche Bank AG, London Branch as Facility Agent

Dated:

    

 

Dear Sirs,

 

Senior Facilities Agreement

dated [·] (the Facilities Agreement)

 

1. We refer to the Facilities Agreement. This is a Term-out Request.

 

2. We wish to convert Bridge Outstandings into a Term-out Facility on the
following terms:

 

(a)    Term-out Facility:

   [Option A Term-out Facility]/[Option B Term-out Facility]

(b)    Amount:

   [·]

(c)    Interest Period:

   [·]

(d)    Amount to be drawn under Revolving Facility

   [·]

 

3. We confirm that the condition specified in paragraph (b)/(c) of Clause 2.1
(The Facilities) is satisfied on the date of this Term-out Request and our
request herein complies with the provisions of such clause.

 

4. This Term-out Request is irrevocable.

 

5. Terms used in this Term-out Request which are not defined in this Term-out
Request but are defined in the Facilities Agreement shall have the meaning given
to those terms in the Facilities Agreement.

 

Yours faithfully,

 

  

authorised signatory for

 

[the Obligors’ Agent on behalf of [insert name of relevant Borrower]]/[insert
name of Relevant Borrower] *

 

NOTES:

 

* Amend as appropriate. The Term-out Request can be given by the relevant
Borrower or the Obligors’ Agent.

 

-204-



--------------------------------------------------------------------------------

 

SCHEDULE 4

 

FORM OF TRANSFER CERTIFICATE

 

To:

   Deutsche Bank AG, London Branch as Facility Agent

From:

   [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

Dated:

    

 

Dear Sirs,

 

Senior Facilities Agreement

dated [·] (the Facilities Agreement)

 

1. We refer to the Facilities Agreement. This is a Transfer Certificate.

 

2. We refer to Clause 26.5 (Procedure for transfer):

 

  (a) The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 26.5 (Procedure for transfer).

 

  (b) The proposed Transfer Date is [·].

 

  (c) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 31.2 (Addresses) are set
out in the Schedule.

 

  (d) Attached hereto is a duly completed and executed Lender Accession
Undertaking.*

 

  (e) The New Lender confirms that on the Transfer Date, it shall pay to the
Facility Agent (for its own account) a fee of £1500**.

 

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 26.4 (Limitation of
responsibility of Existing Lenders).

 

4. For the purposes of Article 1278 and seq of the French Code Civil, the
parties agree that the guarantees and securities created by the Senior Finance
Documents shall be preserved for the benefit of the New Lender and each other
Lender.

 

5. [The New Lender confirms that it is a Qualifying Person.]

 

6. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

-205-



--------------------------------------------------------------------------------

7. This Transfer Certificate is governed by English law.

 

8. Terms which are used in this Transfer Certificate which are not defined in
this Transfer Certificate but are defined in the Facilities Agreement shall have
the meaning given to those terms in the Facilities Agreement.

 

NOTES:

 

* The form of the Lender Accession Undertaking from the Intercreditor Deed is
attached in the annex hereto.

 

** No fee shall be payable in connection with an assignment or transfer to a New
Lender which occurs before the Syndication Date.

 

*** The New Lender must provide the Facility Agent with two copies of any
applicable U.S. Internal Revenue Service Forms as provided in paragraph (g)(ii)
of Clause 14.3 (Tax Gross-Up) and paragraph (e) of Clause 14.6 (Filings and
Confirmations).

 

-206-



--------------------------------------------------------------------------------

 

THE SCHEDULE

 

COMMITMENT/RIGHTS AND OBLIGATIONS TO BE TRANSFERRED

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

     

[New Lender]

By:           By:                      

 

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [·].

 

Deutsche Bank AG, London Branch as Facility Agent By:          

 

[to be deleted when Transfer Certificate completed]

 

-207-



--------------------------------------------------------------------------------

 

ANNEX

 

FORM OF LENDER ACCESSION UNDERTAKING

 

To: [·], for itself and each of the other Parties to the Intercreditor Deed
referred to below.

 

THIS UNDERTAKING is made on [date] by [insert full name of new Lender/Hedge
Counterparty] (the “Acceding [Lender/Hedge Counterparty]”) in relation to:

 

(a) the Senior Facilities Agreement (the “Facilities Agreement”) dated [·]
between [·] as Original Borrower, [·] as agent, [·] as security agent, the
Lenders and others; and

 

(b) the Intercreditor Deed (the “Intercreditor Deed”) dated [·] between [·] as
security agent, [·] as facility agent, the Lenders, the Obligors and others.
Terms defined in the Intercreditor Deed shall bear the same meanings when used
in this Undertaking.

 

In consideration of the Acceding [Lender/Hedge Counterparty] being accepted as
[a Senior Lender/Hedge Counterparty] for the purposes of the Intercreditor Deed,
the Acceding [Lender/Hedge Counterparty] confirms that, as from [date], it
intends to be party to the Intercreditor Deed as a [Senior Lender/Hedge
Counterparty] and undertakes to perform all the obligations expressed in the
Intercreditor Deed to be assumed by a [Lender/Hedge Counterparty] and agrees
that it shall be bound by all the provisions of the Intercreditor Deed, as if it
had been an original party to the Intercreditor Deed.

 

[The Acceding Lender is an Affiliate of a Lender (as “Lender” is defined in the
Facilities Agreement) and has become a provider of an Ancillary Facility. In
consideration of the Acceding Lender being accepted as an Ancillary Lender for
the purposes of the Facilities Agreement, the Acceding Lender confirms, for the
benefit of the parties to the Facilities Agreement, that, as from [date], it
intends to be party to the Facilities Agreement as an Ancillary Lender, and
undertakes to perform all the obligations expressed in the Facilities Agreement
to be assumed by an Ancillary Lender and agrees that it shall be bound by all
the provisions of the Facilities Agreement, as if it had been an original party
to the Facilities Agreement as an Ancillary Lender.]

 

[The Acceding Lender is an Affiliate of a Fronting Ancillary Lender (as
“Fronting Ancillary Lender” is defined in the Facilities Agreement) and has
become a provider of a Fronted Ancillary Facility. In consideration of the
Acceding Lender being accepted as a Fronting Ancillary Lender for the purposes
of the Facilities Agreement, the Acceding Lender confirms, for the benefit of
the parties to the Facilities Agreement, that, as from [date], it intends to be
party to the Facilities Agreement as a Fronting Ancillary Lender, and undertakes
to perform all the obligations expressed in the Facilities Agreement to be
assumed by a Fronting Ancillary Lender and agrees that it shall be bound by all
the provisions of the Facilities Agreement, as if it had been an original party
to the Facilities Agreement as a Fronting Ancillary Lender.]

 

[The Acceding Hedge Counterparty is [a Lender/an Affiliate of a Lender] (as
“Lender” is defined in the Facilities Agreement) and has become a provider of
hedging facilities to an Obligor. In consideration of the Acceding Hedge
Counterparty being accepted as a Hedge Counterparty for the purposes of the
Facilities Agreement and the Intercreditor Deed, the Acceding Hedge Counterparty
confirms, for the benefit of the parties to the Facilities Agreement and the
Intercreditor Deed, that, as from [date], it intends to be party to the

 

-208-



--------------------------------------------------------------------------------

Facilities Agreement and the Intercreditor Deed as a Hedge Counterparty, and
undertakes to perform all the obligations expressed in the Facilities Agreement
and the Intercreditor Deed to be assumed by a Hedge Counterparty and agrees that
it shall be bound by all the provisions of the Facilities Agreement, as if it
had been an original party to the Facilities Agreement and the Intercreditor
Deed as a Hedge Counterparty.]

 

[The following documents, having been approved in accordance with the terms of
the Intercreditor Agreement shall be treated as “Hedging Arrangements” for the
purposes of the Intercreditor Deed:

 

[list any relevant hedging documents]]

 

This Undertaking shall be governed by and construed in accordance with English
law.

 

THIS UNDERTAKING has been executed and delivered as a Deed on the date stated
above.

 

Acceding [Lender/Hedge Counterparty]

 

For and on behalf of

 

[insert full name of Acceding Lender/Hedge Counterparty]

 

-209-



--------------------------------------------------------------------------------

By:    

Address:

   

Fax:

   

 

Accepted by the Security Agent:       Accepted, in the case of Senior Creditors
by the Facility Agent            

for and on behalf of

     

for and on behalf of

[Insert actual name of Security Agent]

     

[Insert actual name of Facility Agent]

Date:

     

Date:

 

-210-



--------------------------------------------------------------------------------

 

SCHEDULE 5

 

FORM OF ACCESSION LETTER

 

To:    Deutsche Bank AG, London Branch as Facility Agent From:    [Subsidiary]
and [·] as Obligors’ Agent Dated:     

 

Dear Sirs,

 

Senior Facilities Agreement

dated [·] (the Facilities Agreement)

 

1. We refer to the Facilities Agreement. This is an Accession Letter.

 

2. [Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facilities Agreement, the Intercreditor Deed and the
other Finance Documents as an Additional [Borrower]/[Guarantor] pursuant to
Clause [27.2 (Additional Borrowers)]/[Clause 27.4 (Additional Guarantors and
Transaction Security)] of the Facilities Agreement.

 

3. [Subsidiary] is a company duly incorporated under the laws of [name of
relevant jurisdiction] and is a limited liability company with registered number
[·].

 

4. [Subsidiary’s] administrative details are as follows:

 

Address:

 

Fax No.:

 

Attention:

 

5. [· confirms that no Default is continuing or would occur as a result of a
[Subsidiary] becoming an Additional Borrower.]*

 

6. This Accession Letter is governed by English law.

 

7. Terms which are used in this Accession Letter which are not defined in this
Accession Letter but are defined in the Facilities Agreement shall have the
meaning given to those terms in the Facilities Agreement.

 

8. By their signature below each of the Facility Agent and the Obligors’ Agent
confirm their respective acceptance of the Additional [Borrower][Guarantor] for
the purposes of the Facilities Agreement.

 

This Accession Letter is executed and delivered as a deed on the date written
above.

 

[·] in its capacity as Obligors’ Agent

 

[·] as [Subsidiary]

 

Deutsche Bank AG, London Branch as Facility Agent

 

NOTES:

 

* Insert if Accession Letter is for an Additional Borrower.

 

-211-



--------------------------------------------------------------------------------

 

SCHEDULE 6

 

FORM OF RESIGNATION LETTER

 

To:    Deutsche Bank AG, London Branch as Facility Agent From:    [resigning
Obligor] and [·] as Obligors’ Agent Dated:     

 

Dear Sirs,

 

Senior Facilities Agreement

dated [·] (the Facilities Agreement)

 

1. We refer to the Facilities Agreement. This is a Resignation Letter.

 

2. Pursuant to [Clause 27.3 (Resignation of an Obligor)], we request that
[resigning Obligor] be released from its obligations as a [Borrower]/[Guarantor]
under the Facilities Agreement, the Intercreditor Deed and the other Finance
Documents.

 

3. We confirm that:

 

  (a) no Default is continuing or would result from the acceptance of this
request; and

 

  (b) [this request is given in relation to a disposal of [resigning Obligor]
which is not prohibited under Clause 24.19 (Disposals) of the Agreement [to
which consent has been granted by the Majority Lenders];]

 

  (c) to the extent provided for therein [the disposal proceeds have been or
will be applied in accordance with Clause 10.3 (Mandatory Prepayments from
Receipts);]*

 

  (d) [·]**

 

4. This Resignation Letter is governed by English law.

 

5. Terms which are used in this Resignation Letter which are not defined in this
letter but are defined in the Facilities Agreement shall have the meaning given
to those terms in the Facilities Agreement.

 

6. The Obligors’ Agent agrees to indemnify the Finance Parties for any costs,
expenses, or liabilities which would have been payable by [resigning Obligor] in
connection with the Finance Documents but for the release set out in paragraph 1
above.

 

[Obligors’ Agent]

     

[resigning Obligor]

By:           By:    

 

-212-



--------------------------------------------------------------------------------

NOTES:

 

* Amend as appropriate e.g. to reflect the agreed procedure for payment of
proceeds into a specified account.

 

** Insert any other conditions required by the Facilities Agreement.

 

-213-



--------------------------------------------------------------------------------

 

SCHEDULE 7

 

FORM OF COMPLIANCE CERTIFICATE

 

To:    Deutsche Bank AG, London Branch as Facility Agent From:    [·] Dated:   
 

 

Dear Sirs,

 

Senior Facilities Agreement

dated [·] the Facilities Agreement)

 

1. We refer to the Facilities Agreement. This is a Compliance Certificate.

 

2. We confirm (without personal liability) that, as at [date] (the
“Certification Date”) [·] [was/was not]1 in compliance with the financial
covenants contained in Clause 23 (Financial Covenants) of the Facilities
Agreement in respect of the period ending on [·].

 

Covenant:

--------------------------------------------------------------------------------

   Ratio:


--------------------------------------------------------------------------------

 

(a)

   Cash Interest Cover:    [         ]

(b)

   Total Leverage:    [         ]

 

3. We set out below calculations demonstrating the confirmation given in
paragraph 2 above:

 

[insert calculations]

 

4. We also confirm (without personal liability) that, as at the Certification
Date, no Event of Default or Default has occurred [other than [set out details
of any Event of Default or Default which has occurred and the action taken or
proposed to be taken to remedy it]]. 37

 

5. Terms which are used in this Compliance Certificate which are not defined in
this Compliance Certificate but are defined in the Facilities Agreement shall
have the meaning given to those terms in the Facilities Agreement.

 

Certified

       

For and on behalf of [·]

                    Chief Finance Officer       Director         [or other
acceptable officer]

--------------------------------------------------------------------------------

1 Delete as applicable.

 

-214-



--------------------------------------------------------------------------------

 

SCHEDULE 8

 

TIMETABLES

 

All times refer to times in London.

 

Part 1

 

Loans

 

     Loans in
euro and, in
the case of
the Bridge
Facility, US
dollars


--------------------------------------------------------------------------------

  Loans in
other
currencies


--------------------------------------------------------------------------------

   Loans in
Sterling


--------------------------------------------------------------------------------

Facility Agent notifies if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)    —    
U-4      Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery
of a Utilisation Request) or a Selection Notice (Clause 16.1 (Interest Periods))
   U-3
9.30 am   U-3
9.30 am    U-1
9.30 am      U*
1.30 pm        U*
9.30 am Facility Agent determines (in relation to a Utilisation) the Base
Currency Amount of the Loan, if required under Clause 5.6 (Lenders’
participation)    U-3
Noon   U-3
Noon    U-1
Noon Facility Agent notifies the Lenders of the Loan in accordance with Clause
5.6 (Lenders’ participation)    U-3
5.00 pm   U-3
5.00 pm    U-1
5.00 pm      U*
2.00 pm        U*
10.30 am Facility Agent receives a notification from a Lender under Clause 13.2
(Response to Request for an Optional Currency)    U-2
9.00 am   U-2
9.00 am      Facility Agent gives notice in accordance with Clause 13.2
(Response to Request for an Optional Currency)    U- 2
Noon   U-2
Noon      Facility Agent determines amount of the Loan in Optional Currency in
accordance with Clause 12.9 (Change in Currency)    U-3
11.00 am   U-3
11.00 am    U
11.00 am

LIBOR or EURIBOR is fixed

   Quotation Day as of
11:00 a.m. London
time in respect of
LIBOR and as of
11.00 a.m. Brussels
time in respect of
EURIBOR    Quotation
Day as of
11.00 am

 

-215-



--------------------------------------------------------------------------------

“U”

   =    date of Utilisation

“U - X”

   =    X Business Days prior to date of Utilisation

“U*”

   =    [·] (date of first Utilisation Request for U.S. Dollars under the Bridge
Facility and date of first Utilisation Request for Sterling under the Bridge
Facility)

 

Part 2

 

Bank Guarantees

 

All times refer to times in London.

 

          Bank Guarantees Delivery of a duly completed Utilisation Request
(Clause 6.2 (Delivery of a Utilisation Request for Bank Guarantees)    U-3 9.30
am Facility Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Bank Guarantee if required under paragraph (e) of Clause 6.5
(Issue of Bank Guarantees) and notifies the Issuing Bank and Lenders of the Bank
Guarantee in accordance with paragraph (e) of Clause 6.5 (Issue of Bank
Guarantees).    U-1 noon “U”    =    date of Utilisation “U-X”    =    Business
Days prior to date of Utilisation

 

-216-



--------------------------------------------------------------------------------

 

SCHEDULE 9

 

FORM OF LETTER OF CREDIT

 

To:    [Beneficiary](the “Beneficiary”) Date:    [·]

 

Irrevocable Standby Letter of Credit no. [·]

 

At the request of [name of Borrower], [Issuing Bank] (the “Issuing Bank”) issues
this irrevocable standby Letter of Credit (“Letter of Credit”) in your favour on
the following terms and conditions:

 

1. Definitions

 

In this Letter of Credit:

 

2. “Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [London].*

 

“Demand” means a demand for a payment under this Letter of Credit in the form of
the Schedule to this Letter of Credit.

 

“Expiry Date” means [·].

 

“Total Letter of Credit Amount” means [·].

 

2. Issuing Bank’s Agreement

 

  (a) The Beneficiary may request a drawing or drawings under this Letter of
Credit by giving to the Issuing Bank a duly completed Demand. A Demand must be
received by the Issuing Bank by [·] p.m. ([London] time) on the Expiry Date.

 

  (b) Subject to the terms of this Letter of Credit, the Issuing Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within [ten]
Business Days of receipt by it of a Demand, it must pay to the Beneficiary the
amount demanded in that Demand.

 

  (c) The Issuing Bank will not be obliged to make a payment under this Letter
of Credit if as a result the aggregate of all payments made by it under this
Letter of Credit would exceed the Total Letter of Credit Amount.

 

3. Expiry

 

  (a) The Issuing Bank will be released from its obligations under this Letter
of Credit on the date (if any) notified by the Beneficiary to the Issuing Bank
as the date upon which the obligations of the Issuing Bank under this Letter of
Credit are released.

 

  (b)

Unless previously released under paragraph (a) above, on [·] p.m.([London] time)
on the Expiry Date the obligations of the Issuing Bank under this Letter

 

-217-



--------------------------------------------------------------------------------

 

of Credit will cease with no further liability on the part of the Issuing Bank
except for any Demand validly presented under the Letter of Credit that remains
unpaid.

 

  (c) When the Issuing Bank is no longer under any further obligations under
this Letter of Credit, the Beneficiary must return the original of this Letter
of Credit to the Issuing Bank.

 

4. Payments

 

All payments under this Letter of Credit shall be made in [·] and for value on
the due date to the account of the Beneficiary specified in the Demand.

 

5. Delivery of Demand

 

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the Issuing Bank at
its address and by the particular department or office (if any) as follows:

 

[·]

 

6. Assignment

 

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

 

7. ISP 98

 

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.

 

8. Governing Law

 

This Letter of Credit is governed by English law.

 

9. Jurisdiction

 

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit.

 

Yours faithfully [Issuing Bank] By:          

 

NOTES:

 

* This may need to be amended depending on the currency of payment under the
Letter of Credit.

 

-218-



--------------------------------------------------------------------------------

 

SCHEDULE

 

FORM OF DEMAND

 

To: [ISSUING BANK]

 

[Date]

 

Dear Sirs,

 

Standby Letter of Credit no. [·] issued in favour of [BENEFICIARY]

(the “Letter of Credit”)

 

We refer to the Letter of Credit. Terms defined in the Letter of Credit have the
same meaning when used in this Demand.

 

1. We certify that the sum of [·] is due [and has remained unpaid for at least
[·] Business Days] [under [set out underlying contract or agreement]]. We
therefore demand payment of the sum of [·].

 

2. Payment should be made to the following account:

 

Name:    [·] Account Number:    [·] Bank:    [·]

 

3. The date of this Demand is not later than the Expiry Date.

 

Yours faithfully

                   

(Authorised Signatory)

     

(Authorised Signatory)

 

For

 

[BENEFICIARY]

 

-219-



--------------------------------------------------------------------------------

 

SCHEDULE 10

 

SECURITY

 

1. Agreed Security Principles

 

1.1 The guarantees and security to be provided will be given in accordance with
certain agreed security principles (the “Agreed Security Principles”). This
Schedule 10 identifies the Agreed Security Principles and addresses the manner
in which the Agreed Security Principles will impact on or be determinant of the
guarantees and security proposed to be taken in relation to the Facilities.

 

1.2 The Agreed Security Principles embody a recognition by all parties that
there may be certain legal and practical difficulties in obtaining effective
security from all relevant members of the Group in every jurisdiction in which
those members are located. In particular:

 

  (a) general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, “thin capitalisation” rules, retention of title claims
and similar matters may limit the ability of a member of the Group to provide a
guarantee or security or may require that the guarantee be limited by an amount
or otherwise, provided that the relevant member of the Group shall use
reasonable endeavours to overcome such obstacle;

 

  (b) members of the Group will not be required to give guarantees or enter into
security documents if (or to the extent) it is not within the legal capacity of
the relevant members of the Group or if the same would conflict with the
fiduciary duties of those directors or contravene any legal prohibition or
regulatory condition or have the potential to result in a material risk of
personal or criminal liability on the part of any officer provided that the
relevant member of the Group shall use reasonable endeavours to overcome any
such obstacle;

 

  (c) a key factor in determining whether or not security shall be taken or
guarantees shall be provided is the applicable cost (including adverse effects
on interest deductibility registration taxes, other taxes and notarial costs)
which shall not be disproportionate to the benefit to the Lenders of obtaining
such security;

 

  (d) where there is material incremental cost involved in creating security
over all assets owned by an Obligor in a particular category (e.g. real estate)
the principle stated at paragraph 1.2(c) of this Schedule 10 shall apply and,
subject to the Agreed Security Principles, only the material assets in that
category (e.g. material real estate) shall be subject to security;

 

  (e) it is expressly acknowledged that it may be either impossible or
impractical to create security over certain categories of assets in which event
security will not be taken over such assets;

 

  (f)

any assets subject to contracts, leases, licences or other arrangements with a
third party which prevent those assets from being charged will be excluded

 

-220-



--------------------------------------------------------------------------------

 

from any relevant security document provided that reasonable endeavours to
obtain consent to charging any such assets shall be used by the Group if the
Arrangers determine the relevant asset is material and such endeavours will not
involve placing commercial relationships with third parties in jeopardy but
unless prohibited this shall not prevent security being given over any receipt
or recovery under such contract, lease or licence; and

 

  (g) the giving of a guarantee, the granting of security or the perfection of
the security granted will not be required if it would have a material adverse
effect on the ability of the relevant Obligor to conduct its operations and
business in the ordinary course as otherwise permitted by the Finance Documents.

 

  (h) any member of the Group that is a controlled foreign corporation for
purposes of Section 957 of the Code (a “Subsidiary CFC”) may not give a
guarantee or pledge any of its assets (including shares in a Subsidiary) as
security for any obligation of any Obligor that is a United States Person for
U.S. federal income tax purposes (including, for the avoidance of doubt, any
obligation of the Company or any of its Subsidiaries that are “disregarded
entities” for U.S. federal income tax purposes) (a “U.S. Obligation”).
Furthermore, not more than 65 per cent. of the total combined voting power of
all classes of shares entitled to vote of any such Subsidiary CFC (or of any
higher-tier entity above such CFC Subsidiary, if all the entities between the
higher-tier Subsidiary and the CFC Subsidiary are disregarded for U.S. federal
income tax purposes) may be pledged directly or indirectly as security for a
U.S. Obligation. These principles also apply with respect to any entity that
becomes a United States Person, a Subsidiary CFC, and/or a disregarded entity
following any guarantee or pledge of assets or shares. These principles also
apply to any relevant provision under any other Finance Document provided,
however, that the preceding restrictions set forth in this paragraph (h) shall
only be applicable if the provision of the guarantee or pledge for a U.S.
Obligation by the relevant Subsidiary CFC would, after taking into account (i)
the current and accumulated earnings and profits of the relevant Subsidiary CFC;
(ii) the tax credits available with respect to the current and accumulated
earnings and profits of the relevant Subsidiary CFC; and (iii) the dividends
paid, or anticipated to be paid by the relevant Subsidiary CFC, in the opinion
of the Obligors’ Agent, in its sole discretion reasonably be expected to
increase the U.S. federal income tax liability of any of the direct or indirect
owners of the relevant Subsidiary CFC.

 

2. Guarantees

 

2.1 Each guarantee will be an upstream, cross-stream and downstream guarantee
and each guarantee and security will be for all liabilities of the Obligors
under the Finance Documents in accordance with, and subject to any contrary
requirements of, the Agreed Security Principles in each relevant jurisdiction.

 

2.2 Where an Obligor pledges shares or bank accounts, the security document will
(subject to agreed exceptions) be governed by the law of the country of
incorporation of the company whose shares are being pledged or in which the bank
accounts are situate and not by the law of the country of the pledgor.

 

-221-



--------------------------------------------------------------------------------

2.3 In the event that an Obligor owns shares in a company (other than a dormant
company and other agreed de minimis companies) incorporated in United States,
England, France, Spain and Germany security shall be created and perfected over
such shares in accordance with the law of that jurisdiction.

 

2.4 In the event that an Obligor shall own shares in a jurisdiction which is not
the United States, England, France, Spain and Germany no steps shall be taken to
create or perfect security over such shares in such company unless it is a
Borrower.

 

3. Terms of Security Documents

 

The following principles will be reflected in the terms of any security taken as
part of the Transaction:

 

  (a) security will not be enforceable until an Event of Default has occurred
and notice of such Event of Default and of intention to take enforcement action
pursuant to the Finance Documents has been given by the Facility Agent;

 

  (b) notification of pledges over bank accounts will be given to the bank
holding the account provided that this is not inconsistent with the Group
retaining control over and access to the balances the accounts;

 

  (c) notification of receivables security to debtors who are not members of the
Group will only be given if an Event of Default has occurred and notice of such
Event of Default and of intention to take enforcement action pursuant to the
provisions of the Finance Documents has been given by the Facility Agent;

 

  (d) notification of any security interest over insurance policies will be
served on any insurer of the Group assets (other than in respect of any run-off
insurance policy maintained by any Holding Company of the Company);

 

  (e) the security documents should only operate to create security rather than
to impose new commercial obligations. Accordingly, they should not contain
additional representations, undertakings or indemnities (such as in respect of
insurance, information or the payment of costs) unless these are the same as or
consistent with those contained in this Agreement or are required for the
creation or perfection of the security;

 

  (f) in respect of the share pledges and pledges of intra-group receivables,
until an Event of Default has occurred and notice of acceleration of the Loans
or other Utilisations has been given, the pledgors will be permitted to retain
and to exercise voting rights to any shares pledged by them in a manner which
does not adversely affect the value of the security (taken as a whole) or the
validity or enforceability of the security or cause an Event of Default to occur
and the pledgors will be permitted to receive dividends on pledged shares and
payment of intra-group receivables and retain the proceeds and/or make the
proceeds available for purposes not prohibited under the Finance Documents; and

 

  (g) the Finance Parties should only be able to exercise any power of attorney
granted to them under the terms of the Finance Documents following an Event of
Default in respect of which notice of enforcement has been given by the Facility
Agent or failure to comply with a further assurance or perfection obligation
with respect to the security.

 

-222-



--------------------------------------------------------------------------------

 

SCHEDULE 11

 

FORMALITIES CERTIFICATES

 

Part 1

 

Formalities Certificate For English Obligors

 

[Insert name of company]

(the Obligor)

Senior Facilities Agreement dated [·]

(the Facilities Agreement)

 

To: Deutsche Bank AG, London Branch as Facility Agent under the Facilities
Agreement.

 

We refer to a senior facilities agreement dated [·] 2005 made between, amongst
others, Toys “R” Us (UK) Limited as Original Borrower and Original Guarantor,
Deutsche Bank AG, London Branch, Barclays Capital (the investment banking
division of Barclays Bank PLC) and The Royal Bank of Scotland plc as Mandated
Lead Arrangers and Bookrunners, Banc of America Securities Limited as Arranger,
Deutsche Bank AG, London Branch as Facility Agent and as Security Agent and the
banks and other institutions named therein as Lenders (the “Senior Facilities
Agreement”). Terms defined in the Senior Facilities Agreement shall have the
same meanings in this Certificate.

 

I [·] being a Director of the Obligor HEREBY CERTIFY (without personal
liability) on behalf of the Obligor and not individually as follows:

 

1. Constitutional Documents

 

Attached hereto marked “A” are true, complete and up-to-date copies of:

 

  (a) the certificate of incorporation of the Obligor;

 

  (b) all certificates of incorporation on change of name of the Obligor (if
any); and

 

  (c) the constitutional documents of the Obligor consisting of the articles of
association and memorandum of association (and any amendments thereto).

 

2. Board Resolutions

 

Attached hereto marked “B” is a true and complete copy of the minutes of a
meeting of the board of directors of the Obligor duly convened and held on [·]
2005. The resolutions set out therein were duly passed, are complete, in full
force and effect and have not been rescinded or varied since the date on which
such resolutions were passed and which approve the Transaction Documents to
which the Obligor is a party and all transactions contemplated thereby.

 

-223-



--------------------------------------------------------------------------------

3. No Breach of Borrowings Limit

 

The borrowing or guarantee or securing, as appropriate, of the Total Commitments
will not cause any borrowing, security, guarantee or similar limit being binding
on the Obligor to be exceeded, subject to the limitations set out in the Finance
Documents.

 

4. Authorised Signatories

 

Attached to this certificate marked “C” are the specimen signatures of the
persons authorised by the board resolutions referred to in paragraph 2 above to
execute all Finance Documents and other Transaction Documents to which it is a
party, Utilisation Requests under the Facilities Agreement and all other
documents and notices required in connection therewith [along with a true and
complete copy of the passport of each such authorised signatory].

 

Terms defined in the Facilities Agreement shall bear the same meaning when used
herein.

 

Signed:         DIRECTOR

 

Date:

 

Schedule

 

[List of documents to be certified.]

 

-224-



--------------------------------------------------------------------------------

Part 2

 

Formalities Certificate For Non-English Obligors2

 

[Insert name of Company]

(the Obligor)

Facilities Agreement dated [·]

(the Facilities Agreement)

 

To: Deutsche Bank AG, London Branch as Facility Agent under the Facilities
Agreement.

 

We [·] and [·] being respectively the [managing directors][single corporate
director] of the Obligor being duly authorised by the Obligor to deliver this
Certificate hereby make (without personal liability) the following
certifications and confirmations.

 

1. Constitutional Documents

 

Attached hereto marked “A” are true, complete and up-to-date copies of:

 

  (a) an extract from the commercial register (or a copy of the application for
registration at the commercial register if a commercial extract is not available
yet) with respect to the Obligor;

 

  (b) applications for entries into the commercial register (if any) or copies
of shareholders’ resolutions which have been passed to change the articles or to
appoint new Managing Directors or Supervisory Directors with respect to the
Obligor (if any), to the extent such applications, changes or appointments do
not appear on the extracts referred to under (a); and

 

  (c) copies of the Articles of Association (and any amendments thereto) with
respect to the Obligor.

 

2. Board Resolutions

 

Attached hereto marked “B” is a true and complete [copy of resolutions duly
adapted by]/[extract from the minutes of a meeting of] the management board of
the Obligor and of the supervisory board of the Obligor, if any, [duly convened
and held (during which a quorum was present throughout) recording resolutions
passed at such meeting] which resolutions are in full force and effect and have
not been rescinded or varied since the date on which such resolutions were
passed and which approve the Transaction Documents to which the Obligor is a
party and all transactions contemplated thereby.

--------------------------------------------------------------------------------

2 Jurisdiction specific changes to the form being agreed (eg: Spain and USA).

 

-225-



--------------------------------------------------------------------------------

3. [Shareholders Resolutions3

 

Attached hereto marked “C” is a true and complete copy of a shareholders’
resolution of the Obligor, unanimously passed, which resolution is in full force
and effect and has not been rescinded or varied since the date on which such
resolutions were passed and which approves and authorises and directs the
execution and performance by the Obligor of the Transaction Documents to which
it is a party and all transactions contemplated thereby.]

 

4. No Breach of Borrowings Limit

 

The borrowing or guarantee or securing, as appropriate, of the Total Commitments
will not cause any borrowing, security, guarantee or similar limit being binding
on the Obligor to be exceeded, subject to the limitations set out in the Finance
Documents.

 

5. Authorised Signatories

 

Attached hereto marked “D” are the specimen signatures of the persons authorised
(by resolution of the management board of the Obligor, if any) to execute all
Finance Documents and other Transaction Documents to which it is a party,
Utilisation Requests under the Facilities Agreement and all other documents and
notices required in connection therewith [along with a true and complete copy of
the passport of each such authorised signatory].

 

Terms defined in the Facilities Agreement shall bear the same meaning when used
herein.

 

Signed:         MANAGING DIRECTOR

 

Date:

 

Schedule

 

[List of documents to be certified.]

--------------------------------------------------------------------------------

3 Not to be provided for Target.

 

-226-



--------------------------------------------------------------------------------

SCHEDULE 12

 

FORM OF CONFIDENTIALITY UNDERTAKING/PRIMARY SYNDICATION

CONFIDENTIALITY LETTER

 

To: [insert name of Potential Lender]

 

Re: The Senior Facilities (the “Facilities”)

 

Obligors Agent:

   Toys “R”Us Europe, LLC (the “Company”)

Amount:

   €[·] under the Senior Facilities

Facility Agent:

   Deutsche Bank AG, London Branch

Transaction:

   The merger providing for the acquisition of Toys “R” Us, Inc., by Global Toys
Acquisitions, LLC (the “Transaction”)

 

Dear Sirs

 

We understand that you are considering participating in the Facilities in
respect of the Transaction. In consideration of us agreeing to make available to
you certain information, by your signature of a copy of this letter you agree as
follows:

 

1. Confidentiality Undertaking

 

You undertake:

 

  (a) to keep the Confidential Information confidential and not to disclose it
to anyone except as provided for by paragraph 2 (Permitted Disclosure) below and
to ensure that the Confidential Information is protected with security measures
and a degree of care that would apply to your own confidential information;

 

  (b) to keep confidential and not disclose to anyone the fact that the
Confidential Information has been made available or that discussions or
negotiations are taking place or have taken place between us in connection with
the Facilities and/or the Transaction except as provided for by paragraph 2
(Permitted Disclosure) below;

 

  (c) to use the Confidential Information only for the Permitted Purpose;

 

  (d) to use all reasonable endeavours to ensure that any person to whom you
pass any Confidential Information (unless disclosed under paragraph 2(b)
(Permitted Disclosure) below) acknowledges and complies with the provisions of
this letter as if that person were also a party to it and you undertake to be
responsible for any breach of this agreement by such person provided that you
will not be liable for breach of this agreement by a person where such person
has entered into a confidentiality undertaking in substantially the same form as
this agreement; and

 

-227-



--------------------------------------------------------------------------------

  (e) not to make enquiries of any member of the Group or any of their officers,
directors, employees or professional advisers relating directly or indirectly to
the Facilities and/or the Transaction.

 

2. Permitted Disclosure

 

We agree that you may disclose Confidential Information:

 

  (a) to members of the Participant Group and their officers, directors,
employees and professional advisers to the extent necessary for the Permitted
Purpose and to any auditors of members of the Participant Group;

 

  (b) (i) where requested or required by any court of competent jurisdiction or
any competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group that has received Confidential
Information under the terms of this letter; or

 

  (c) with the prior written consent of us and the Company.

 

3. Notification of Required or Unauthorised Disclosure

 

You agree (to the extent permitted by law and except where disclosure is to be
made to any supervisory or regulatory body during the normal course of its
supervisory function over you) to inform us and the Company of the full
circumstances of any disclosure under paragraph 2(b) (Permitted Disclosure)
above upon or as soon as reasonably practicable after becoming aware that
Confidential Information has been disclosed in breach of this letter.

 

4. Return of Copies

 

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase (to the extent
technically practicable) all copies of Confidential Information made by you and
use all reasonable endeavours to ensure that anyone to whom you have supplied
any Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that you or the recipients are required to
retain any such Confidential Information by any applicable law, rule or
regulation or by any competent judicial, governmental, supervisory or regulatory
body or in accordance with internal policy or where the Confidential Information
has been disclosed under paragraph 2(b) (Permitted Disclosure) above.

 

5. Continuing Obligations

 

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease on the earlier of (a) the date you become a party to or otherwise acquire
(by assignment or sub participation)

 

-228-



--------------------------------------------------------------------------------

an interest, direct or indirect in the Facilities and (b) twelve months after
you have returned all Confidential Information supplied to you by us and
destroyed or permanently erased (to the extent technically practicable) all
copies of Confidential Information made by you (other than any such Confidential
Information or copies which have been disclosed under paragraph 2 above (other
than paragraph 2(a)) or which, pursuant to paragraph 4 above, are not required
to be returned or destroyed).

 

6. No Representation; Consequences of Breach, etc.

 

You acknowledge and agree that:

 

  (a) neither we nor any member of the Arrangers Group nor any member of the
Group nor any of our or their respective officers, employees or advisers (each a
“Relevant Person”) (i) make any representation or warranty, express or implied,
as to, or assume any responsibility for, the accuracy, reliability or
completeness of any of the Confidential Information or any other information
supplied by us, any member of the Arrangers Group or any member of the Group or
the assumptions on which it is based or (ii) shall be under any obligation to
update or correct any inaccuracy in the Confidential Information or any other
information supplied by us, any member of the Arrangers Group or any member of
the Group or be otherwise liable to you or any other person in respect to the
Confidential Information or any such information; and

 

  (b) any of the Relevant Persons may be irreparably harmed by the breach of the
terms of this letter and damages may not be an adequate remedy; each Relevant
Person may be granted an injunction or specific performance for any threatened
or actual breach of the provisions of this letter by you.

 

7. No Waiver; Amendments, etc.

 

Except as set out in paragraph 13 below, this letter sets out the full extent of
your obligations of confidentiality owed to us in relation to the information
the subject of this letter and supersedes any prior agreement or understanding
(oral or in writing) relating to the information the subject of this letter. No
failure or delay in exercising any right, power or privilege under this letter
will operate as a waiver thereof nor will any single or partial exercise of any
right, power or privilege preclude any further exercise thereof or the exercise
of any other right, power or privileges under this letter. The terms of this
letter and your obligations under this letter may only be amended or modified by
written agreement between us.

 

8. Inside Information

 

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation relating to insider dealing
and you undertake not to use any Confidential Information for any unlawful
purpose.

 

9. Other Relationships

 

You acknowledge that members of the Arrangers Group may now, and in the future,
have other investment and commercial banking, trust and other relationships with
the

 

-229-



--------------------------------------------------------------------------------

Group and other parties to the Facilities and the Transaction (the “Transaction
Parties”). As a result of these other relationships, members of the Arrangers
Group may have or get information about the Transaction Parties, the Facilities
and/or the Transaction or which may be relevant to any of these. Despite this,
no member of the Arrangers Group will have to disclose such information, or the
fact that it is in possession of such information to you. In addition, no member
of the Arrangers Group will have to use such information in acting as an
Arrangers of the Facilities. You also acknowledge that members of the Arrangers
Group may, now and in the future, have fiduciary or other relationships under
which it, or they, may exercise voting power over securities of various persons,
including the Transaction Parties.

 

10. Nature of Undertakings

 

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of each other member of the Arrangers Group, the Company and each other member
of the Group.

 

11. Third party rights

 

  (a) Subject to this paragraph 11 and to paragraphs 3 (Notification of Required
or Unauthorised Disclosure), 6 (No Representation; Consequence of Breach, etc.),
9 (Other Relationships), 10 (Nature of Undertakings) and 13 (Confidentiality
Obligations) of this letter, a person who is not a party to this letter has no
right under the Contracts (Rights of Third Parties) Act 1999 (the “Third Parties
Act”) to enforce or enjoy the benefit of any term of this letter.

 

  (b) The Relevant Persons may enjoy the benefit of the terms of paragraphs 3,
6, 9, 10 and 13 of this letter subject to and in accordance with this paragraph
11 and the provisions of the Third Parties Act.

 

  (c) Subject to paragraph (d) below, the parties to this letter do not require
the consent of any Relevant Person to rescind or vary this letter at any time.

 

  (d) The parties to this letter acknowledge and agree that the consent of the
Company is required for any material amendment, waiver, variation, restatement
or supplement of this letter.

 

12. Governing Law and Jurisdiction

 

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of England
and the parties submit to the non-exclusive jurisdiction of the English courts.

 

13. Confidentiality Obligations

 

The terms of this letter shall apply without prejudice to the terms of any other
confidentiality agreement (and, for the avoidance of doubt, shall not supersede
any term of such other confidentiality agreement) among any of the parties
hereto and any provider of information regarding the Transaction or any party
with a business relationship with the Group.

 

-230-



--------------------------------------------------------------------------------

14. Definitions

 

In this letter (including the acknowledgement set out below):

 

“Arrangers Group” means each of Deutsche Bank AG, London Branch, Barclays
Capital (the investment banking division of Barclays Bank PLC), The Royal Bank
of Scotland PLC and Banc of America Securities Limited [·], and their respective
affiliates and controlling persons;

 

“Confidential Information” means any information relating to the Borrowers, the
Group, the Facilities and/or the Transaction including, without limitation, any
information memorandum, provided to you by us or any member of the Arrangers
Group, in whatever form, and includes the reports prepared in relation to the
Transaction as set out in Schedule 1 to this letter, information given orally
and any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us, the Arrangers Group
or any of our or their affiliates or advisers or is lawfully obtained by you
thereafter, other than from a source which is connected with the Group and
which, in either case, as far as you are aware, has not been obtained in
violation of, and is not otherwise subject to, any obligation of confidentiality
owed to us, any member of the Group or the Arrangers Group;

 

“Group” means the Company and each of its holding companies and subsidiaries and
each subsidiary of each of its holding companies (as each such term is defined
in the Companies Act 1985);

 

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 1985); and

 

“Permitted Purpose” means considering and evaluating whether to enter into the
Facilities.

 

Please acknowledge your agreement to the above (and your confirmation that the
above is also for the benefit of the Company) by signing and returning the
enclosed copy.

 

Yours faithfully

 

For and on behalf of [·]

 

[·] or relevant Arrangers]

 

To: [·][or relevant Arrangers]

 

-231-



--------------------------------------------------------------------------------

The Company and each other member of the Group

 

We acknowledge and agree to the above and confirm by our signature below that
the above is also for the benefit of the Company:

 

For and on behalf of

 

[Potential Lender]

 

-232-



--------------------------------------------------------------------------------

 

SCHEDULE 13

 

REPORTS PREPARED IN RELATION TO THE TRANSACTION

 

1. Working capital analysis dated 27 June 2005 prepared by Deloitte & Touche LLP
relating to the European Subsidiaries.

 

2. Draft preliminary real estate legal review report as at 16 March 2005
prepared by Clifford Chance LLP (document number UK/204524105 with annexures) in
relation to the European freehold and long-term leasehold properties of the
Group.

 

3. Property valuation report dated 30 June 2005 prepared by CB Richard Ellis in
relation to the European freehold and long-term leasehold properties of the
Group.

 

4. Tax structuring paper dated 24 June 2005 prepared by Deloitte & Touche LLP
entitled “Project Toddler: Tax Memorandum” relating to the Acquisition and the
proposed changes in Group structure occurring in anticipation of the Acquisition
and following its completion.

 

-233-



--------------------------------------------------------------------------------

 

SCHEDULE 14

 

FORM OF CONFIRMATION

 

SCHEDULE 14   ANLAGE 14

Form of confirmation on absence of

back-to-back financing

 

Muster Gegenbeweises bezüglich

back-to-back Finanzierung

For the purposes of providing evidence to the German tax authorities of the
absence of any back to back financing in connection with the Decree, we, [Bank]
hereby confirm that:   Zum Zwecke des Nachweises des Nichtvorliegens von
Back-to-Back Finanzierungen gegenüber den deutschen Finanzbehörden gemäß dem
Schreiben des Bundesfinanzministeriums bestätigen wir [Name des Kreditgebers

(i)     our willingness to enter into the Finance Documents to which we are a
party has not been based on us having received, and is not conditional on us
receiving, any back-to-back deposits from any member of the Group or any of its
direct or indirect shareholders thereof up to and including Toys “R” Us, Inc. to
fund our participation in the loans drawn under the Finance Documents to which
we are a party; and

 

(i)     unsere Bereitschaft, Partei der Darlehensverträge zu werden, weder
darauf beruht hat, dass wir Guthaben von einer Gruppengesellschaft oder einer
ihrer direkten oder indirekten Gesellschafter bis zu und einschließlich der
Zielgesellschaft (Toys “R” Us, Inc.) erhalten haben noch war der Erhalt eines
solchen Guthabens Bedingung des Vertragsabschlusses, um unseren Anteil an den
Darlehen, die unter den Darlehensverträgen gezogen worden sind, zu finanzieren
(sog. back-to-back Finanzierung);

(ii)    based on the list of LTIBR provided to us by the Obligor’s Agent, we
hold no security over any of the LTIBRs set out in such list (including no
security taken by way of banker’s lien pursuant to a bank’s general terms and
conditions) for the purposes of securing any Financial Indebtedness incurred by
any of the Borrowers incorporated in the Federal Republic of Germany under any
of the Finance Documents other than in respect of such Borrowers incorporated in
the Federal Republic of Germany’s own LTIBRs;

 

(ii)    wir, basierend auf der uns von dem Vertreter der Kreditnehmer der Gruppe
vorgelegten Liste über Langfristige Zinstragende Forderungen, keine Sicherheiten
(einschließlich aufgrund von Allgemeinen Geschäftsbedingungen des Kreditgebers
entstandenen Pfandrechten) über die in dieser Liste aufgeführten Langfristigen
Zinstragenden Forderungen zum Zwecke der Besicherung der
Darlehensverbindlichkeiten eines deutschen Kreditnehmers unter den
Darlehensverträgen halten, mit Ausnahme der von dem jeweiligen deutschen
Kreditnehmers selbst gehaltenen Langfristigen Zinstragenden Forderungen;

(iii)  we have no contractual claim against Toys “R” Us, Inc. or any person
related to it within the Group which is connected with a restriction on transfer
in relation to LTIBRs or the submission to immediate compulsory enforcement; and

 

(iii)  wir keinen schuldrechtlichen Anspruch gegen die Zielgesellschaft (Toys
“R” Us, Inc.) oder eine dieser nahe stehende Person aus dem Kreis der
Gruppengesellschaften haben, der mit einer Verfügungsbeschränkung hinsichtlich
Langfristiger Zinstragender Verbindlichkeiten oder einer Unterwerfung unter die
sofortige Zwangsvollstreckung verbunden ist; und

 

-234-



--------------------------------------------------------------------------------

(iv)   we only and exclusively hold security for purposes of securing any
Financial Indebtedness incurred by any of the Borrowers incorporated in the
Federal Republic of Germany as set out in attached list (prepared by the
Security Agent on behalf of [the Bank]).

 

(iv)   uns zur Besicherung der Darlehensverbindlichkeiten der deutschen
Kreditnehmer nur und ausschließlich die in der beigefügten Liste genannten
Sicherheiten gewährt wurden · Diese Liste wurde von dem Sicherheitenverwalter
namens der [Bank] erstellt.

“Decree” means the decree issued by the German Federal Ministry of Finance
(Bundesfinanzministerium) on 15 July 2004 (IV A2-S27 42a-20/40) in relation to
Section 8a of the Corporation Tax Act (KStG); and   “Schreiben des
Bundesfinanzministeriums” ist das Schreiben des Bundesfinanzministeriums, das am
15. Juli 2004 (IV A2-S27 42a-20/40) im Hinblick auf § 8a KStG vom
Bundesfinanzministerium veröffentlicht wurde. “LTIBR” means any interest-bearing
receivables which qualifies as long term in accordance with Section 8 No. 1 of
the Trade Tax Act (GewStG) as applied by the Decree.   “Langfristige
Zinstragende Forderungen” sind verzinsliche Forderungen, die gemäß § 8 Nr. 1
Gewerbesteuergesetz wie nach dem Schreiben des Bundesfinanzministeriums
anzuwenden als langfristig qualifiziert werden. The German version shall
prevail.   Es gilt der deutsche Wortlaut. Complete list of securities granted
for Financial Indebtedness of German Borrowers   Vollständige Aufstellung der
für die Verbindlichkeiten der deutschen Kreditnehmer gewährten Sicherheiten

 

-235-



--------------------------------------------------------------------------------

 

SCHEDULE 15

 

OPTION B TERM-OUT FACILITY SUMMARY TERMS AND CONDITIONS

 

The Lenders agree to provide the Option B Term-out Facility which will be made
available on terms to be agreed between the Sponsors and the Arrangers (whether
by an amendment or restatement of this Agreement or otherwise). The Sponsors and
the Arrangers agree to negotiate in good faith to agree such documentation which
shall be based on then prevailing precedents for European leveraged financing
transactions modified where appropriate to take account of the business,
structure and circumstances of the Group and the nature and extent of the
Facilities that are provided or will be provided under this Agreement and the
Option B Term-out Facility.

 

Notwithstanding the preceding paragraph the Option B Term-out Facility will
reflect the following terms (which, for the avoidance of doubt, are not
exhaustive).

 

Borrower:    UK Newco Guarantors:    As per the Bridge Facility. Amount:    Up
to U.S.$ 850 million Facilities:    Facility A:
Facility B:   

Up to U.S.$ 280 million

Up to U.S.$ 570 million

Margin:    Facility A:
Facility B:   

3.00% per annum

3.75% per annum

Maturity:    Facility A:
Facility B:   

5.5 years from the Repayment Date.

6 years from the Repayment Date.

Repayment:    Facility A:    In instalments based on an amortisation schedule to
be agreed with all remaining amounts outstanding to be repaid on the Maturity of
Facility A.      Facility B:    In one bullet repayment on the Maturity of
Facility B. Financial Covenants:    The following:      (a)    Leverage Ratio;  
   (b)    Interest Cover Ratio;      (c)    Debt Service Cover Ratio;     
(d)    Maximum Capital Expenditure covenant.      The financial covenants at
(a), (b) and (d) above will be set at 20 per cent. headroom over raised base
case
numbers based on a model to be agreed in good faith between the Facility Agent
and the Obligors’ Agent.
The financial covenant at (c) above will be set at 1:1.

 

-236-



--------------------------------------------------------------------------------

     The Financial covenant definitions set out in clause 23.1 to be amended
including (without limitation) a restriction on the adjustment to Consolidated
EBITDA (including, without limitation, the deletion of sub-paragraph (q) of such
definition) Security and Debt Pushdown:   

Subject to the Agreed Security Principles, first ranking security over all the
assets of the Borrower and the Guarantors, including real estate property and
accompanying legal opinions.

 

Debt pushdown to extent possible into operating subsidiaries in the material
jurisdictions.

Dividends:    No dividends and other distributions to the Parent to be
permitted. Hedging:    Interest rate hedging in respect of the Option B Term-out
Facility to be agreed. Reports:   

Provision of the following reports capable of being relied upon by the Finance
Parties or addressed to the Finance Parties:

 

(a) accounting and tax due diligence report;

 

(b) legal and regulatory due diligence report;

 

(c) insurance report;

 

(d) pensions report;

 

(e) market report;

 

(f) environmental report; and

 

(g) updated property valuation report and certificates of title.

Cash Sweep:    Excess cash flow in excess of an amount to be agreed to be
applied in prepayment of outstanding amounts. Undertakings:   

The undertakings set out in Clauses 24.14 (Financial Indebtedness), 24.15 (Loans
or credit), 24.16 (Negative Pledge), 24.17 (Acquisitions and Investments), 24.18
(Joint Ventures), 24.19 (Disposals), 24.20 (Factoring), 24.21 (No Guarantees or
Indemnities) will be subject to reduced basket and threshold levels.

There will also be a reduced ability for Obligors to enter into transactions
with non-Obligors.

 

-237-



--------------------------------------------------------------------------------

Fee    The Obligors’ Agent will pay, or will procure that a member of the Group
pays, to the Facility Agent for the account of the Lenders, a term-out fee as
set out in the Fee Letter. Permitted Payments    Permitted Payments currently
allowed under the Intercreditor to be restricted if there is an Event of Default
which is continuing and to be restricted to an overall cap together with other
restrictions to be agreed.

 

-238-



--------------------------------------------------------------------------------

SIGNATORIES

 

The Original Borrower

 

TOYS “R” US (UK) LIMITED

 

By:    MICHAEL CALBERT    MATTHEW LEVIN Address:    GEOFFREY HOUSE, VANWALL
BUSINESS PARK, VANWALL ROAD, MAIDENHEAD, BERKSHIRE, SL6 4UB Fax:    +44 (0)16
2841 4097 Attention:    FRANK MUZIKA, DAVID RURKA AND PHILLIP SHAYER

 

The Original Guarantor

 

TOYS “R” US (UK) LIMITED

 

By:    MICHAEL CALBERT    MATTHEW LEVIN Address:    GEOFFREY HOUSE, VANWALL
BUSINESS PARK, VANWALL ROAD, MAIDENHEAD, BERKSHIRE, SL6 4UB Fax:    +44 (0)16
2841 4097 Attention:    FRANK MUZIKA, DAVID RURKA AND PHILLIP SHAYER

 

The Mandated Lead Arrangers

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:    JOHN SINIK    DEREK RICH Address:    WINCHESTER HOUSE, 1 GREAT WINCHESTER
STREET, LONDON, EC2N 2DB Fax:    +44 (0)20 7547 6419 Attention:    AGENCY
SYNDICATED LOANS, GLOBAL DEBT SERVICES

 

-239-



--------------------------------------------------------------------------------

BARCLAYS CAPITAL

(the investment banking division of Barclays Bank PLC)

 

By:    PAUL SIMS Address:    5 THE NORTH COLONNADE, CANARY WHARF, LONDON E14 4BB
Fax:    +44 (0)20 7773 0010 Attention:    LUC JULIA

 

THE ROYAL BANK OF SCOTLAND PLC

 

By:    IAIN LEIGH-POLLITT Address:    135 BISHOPSGATE, LONDON EC2M 3UR Fax:   
+44 (0)20 7085 6683 Attention:    IAIN LEIGH-POLLITT

 

The Co-Arranger

 

BANC OF AMERICA SECURITIES LIMITED

 

By:    NIGEL MILNER Address:    5 CANADA SQUARE, LONDON E14 5AQ Fax:    +44
(0)20 7174 6491 Attention:    JOHN FEENEY / NIGEL MILNER

 

The Facility Agent

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:    JOHN SINIK    DEREK RICH Address:    WINCHESTER HOUSE, 1 GREAT WINCHESTER
STREET, LONDON, EC2N 2DB Fax:    +44 (0)20 7547 6419 Attention:    AGENCY
SYNDICATED LOANS, GLOBAL DEBT SERVICES

 

-240-



--------------------------------------------------------------------------------

The Security Agent

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:    JOHN SINIK    DEREK RICH Address:    WINCHESTER HOUSE, 1 GREAT WINCHESTER
STREET, LONDON, EC2N 2DB Fax:    +44 (0)20 7547 6419 Attention:    AGENCY
SYNDICATED LOANS, GLOBAL DEBT SERVICES

 

The Issuing Bank

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:    JOHN SINIK    DEREK RICH Address:    WINCHESTER HOUSE, 1 GREAT WINCHESTER
STREET, LONDON, EC2N 2DB Fax:    +44 (0)20 7547 6419 Attention:    AGENCY
SYNDICATED LOANS, GLOBAL DEBT SERVICES

 

The Original Lender

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:    JOHN SINIK    DEREK RICH Address:    WINCHESTER HOUSE, 1 GREAT WINCHESTER
STREET, LONDON, EC2N 2DB Fax:    +44 (0)20 7547 6419 Attention:    AGENCY
SYNDICATED LOANS, GLOBAL DEBT SERVICES

 

-241-